



CREDIT AGREEMENT
Dated as of July 31, 2019
among
THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Lenders
and
BANK OF AMERICA, N.A.,
as Agent, U.S. Swingline Lender and Letter of Credit Issuer
BANK OF AMERICA, N.A. (acting through its Canada branch),
as Canadian Swingline Lender
and
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
CAPITAL ONE, NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
BANK OF MONTREAL,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
GOLDMAN SACHS BANK USA,
ING CAPITAL LLC,
MUFG UNION BANK, N.A., and
TD BANK, N.A.,
as Co-Syndication Agents
and
HERC HOLDINGS INC.,
as the Company and a U.S. Borrower
CERTAIN SUBSIDIARIES OF HERC HOLDINGS INC.,
as the Guarantors
MATTHEWS EQUIPMENT LIMITED,
as the Initial Canadian Borrower
and
THE OTHER BORROWERS PARTY HERETO
and
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
CAPITAL ONE, NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
BANK OF MONTREAL,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
GOLDMAN SACHS BANK USA,
ING CAPITAL LLC,
MUFG UNION BANK, N.A., and
TD BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners





--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS 2
1.1.
Defined Terms
2
1.2.
Accounting Terms
78
1.3.
Interpretive Provisions
79
1.4.
Classification of Loans and Borrowings
81
1.5.
Effectuation of Transactions
81
1.6.
Currency
81
1.7.
Additional Alternative Currencies
82
1.8.
Pro Forma Calculations
83
1.9.
Additional Borrowers
84
1.10.
No Novation; Acknowledgement and Adjustment of Loans, Payment of Accrued
Interest and Fees.
87
1.11.
Canadian Guarantors, Excess Availability and Related Matters
88
1.12.
LLC Divisions
89

ARTICLE II

LOANS AND LETTERS OF CREDIT 89
2.1.
Revolving Loans
89
2.2.
Revolving Loan Administration
90
2.3.
Swingline Loans
92
2.4.
Letters of Credit
93
2.5.
Incremental Facility
98
2.6.
Extension Amendments
101
2.7.
Refinancing Amendments
105
2.8.
[Intentionally Omitted]
110
2.9.
Reserves
110
2.10.
Reserved.
111

ARTICLE III

INTEREST AND FEES 111
3.1.
Interest
111
3.2.
Continuation and Conversion Elections
113
3.3.
Maximum Interest Rate
114
3.4.
Closing Fees
115
3.5.
Unused Line Fee
115
3.6.
Letter of Credit Fees
115



i

--------------------------------------------------------------------------------





ARTICLE IV

PAYMENTS AND PREPAYMENTS 116
4.1.
Payments and Prepayments
116
4.2.
Out-of-Formula Condition
116
4.3.
Termination or Reductions of Facilities
117
4.4.
LIBOR Loan and BA Equivalent Loans Prepayments
118
4.5.
Payments by the Borrowers
118
4.6.
Apportionment, Application and Reversal of Payments
119
4.7.
Indemnity for Returned Payments
120
4.8.
[Intentionally Omitted]
120
4.9.
Agent’s and Lenders’ Books and Records; Monthly Statements
120
4.10.
Borrowers’ Agent
121
4.11.
[Intentionally Omitted]
121
4.12.
Excess Resulting from Exchange Rate Change
121
4.13.
[Intentionally omitted.]
122
4.14.
Joint and Several Liability
122

ARTICLE V

TAXES, YIELD PROTECTION AND ILLEGALITY 123
5.1.
Taxes
123
5.2.
Illegality
126
5.3.
Increased Costs and Reduction of Return
127
5.4.
Funding Losses
128
5.5.
Inability to Determine Applicable Interest Rate
129
5.6.
Certificates of Agent
130
5.7.
Successor LIBOR Rate
130
5.8.
Successor BA Rate.
131
5.9.
Survival
133
5.10.
Assignment of Commitments Under Certain Circumstances
133

ARTICLE VI

GENERAL WARRANTIES AND REPRESENTATIONS 134
6.1.
Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents
134
6.2.
Validity and Priority of Security Interest
134
6.3.
Organization and Qualification
135
6.4.
Subsidiaries
135
6.5.
Financial Statements and Borrowing Base Certificate.
135
6.6.
Capitalization
135
6.7.
Solvency
135



ii

--------------------------------------------------------------------------------





6.8.
Intellectual Property
135
6.9.
Litigation
136
6.10.
Labor Disputes
136
6.11.
Environmental Laws
136
6.12.
No Violation of Law
137
6.13.
No Default
137
6.14.
ERISA Compliance
137
6.15.
Taxes
138
6.16.
Regulated Entities
138
6.17.
Use of Proceeds; Margin Regulations
138
6.18.
No Material Adverse Effect
139
6.19.
No Material Misstatements
139
6.20.
Government Authorization
139
6.21.
Sanctions
139
6.22.
EU Bail-In
139
6.23.
Beneficial Ownership Certification
140
6.24.
Deposit Accounts; Credit Card Arrangements.
140

ARTICLE VII

AFFIRMATIVE COVENANTS 140
7.1.
Books and Records
140
7.2.
Financial Information
140
7.3.
Certificates; Other Information
142
7.4.
Collateral Reporting
142
7.5.
Filing of Tax Returns; Payment of Taxes
143
7.6.
Legal Existence and Good Standing
143
7.7.
Compliance with Law; Maintenance of License
143
7.8.
Maintenance of Property
144
7.9.
Inspection; Field Examinations; Appraisals.
144
7.10.
Insurance
145
7.11.
Insurance and Condemnation Proceeds
146
7.12.
Use of Proceeds
146
7.13.
Environmental Laws
146
7.14.
Compliance with ERISA
146
7.15.
Further Assurances
147
7.16.
Additional Obligors.
147
7.17.
Bank and Securities Accounts; Cash Dominion.
151
7.18.
Sanctions
153
7.19.
Anti-Money Laundering Laws
153
7.20.
Securitization Transactions.
153



iii

--------------------------------------------------------------------------------





ARTICLE VIII

NEGATIVE COVENANTS 154
8.1.
Indebtedness
154
8.2.
Liens
159
8.3.
[Intentionally omitted]
163
8.4.
Distributions; Restricted Investments
164
8.5.
Mergers, Consolidations or Sales
164
8.6.
Prepayments of Indebtedness
165
8.7.
Transactions with Affiliates
166
8.8.
Restrictive Agreements
168
8.9.
Fixed Charge Coverage Ratio
170

ARTICLE IX

CONDITIONS OF LENDING 171
9.1.
Conditions Precedent to Effectiveness of Agreement and Making of Loans on the
Closing Date
171
9.2.
Conditions Precedent to Each Loan
173



ARTICLE X

DEFAULT; REMEDIES 174
10.1.
Events of Default
174
10.2.
Remedies
177

ARTICLE XI

TERM AND TERMINATION 178
11.1.
Term and Termination
178

ARTICLE XII

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS 178
12.1.
Amendments and Waivers
178
12.2.
Assignments; Participations
181

ARTICLE XIII

THE AGENT 184
13.1.
Appointment and Authorization
184



iv

--------------------------------------------------------------------------------





13.2.
Delegation of Duties
184
13.3.
Liability of Agent
185
13.4.
Reliance by Agent
185
13.5.
Notice of Default
185
13.6.
Credit Decision
186
13.7.
Indemnification
186
13.8.
Agent in Individual Capacity
186
13.9.
Successor Agent
187
13.10.
Withholding Tax
187
13.11.
Collateral Matters
188
13.12.
Restrictions on Actions by Lenders; Sharing of Payments
189
13.13.
Agency for Perfection
190
13.14.
Payments by Agent to Lenders
190
13.15.
Settlement; Defaulting Lenders
191
13.16.
Letters of Credit; Intra-Lender Issues
196
13.17.
Concerning the Collateral and the Related Loan Documents
198
13.18.
Field Audit and Examination Reports; Disclaimer by Lenders
199
13.19.
Relation Among Lenders
200
13.20.
Arrangers; Agent
200
13.21.
The Register
200
13.22.
Québec Collateral
201
13.23.
Certain ERISA Matters
202

ARTICLE XIV

MISCELLANEOUS 203
14.1.
No Waivers; Cumulative Remedies
203
14.2.
Severability
204
14.3.
Governing Law; Choice of Forum; Service of Process
204
14.4.
WAIVER OF JURY TRIAL
205
14.5.
Survival of Representations and Warranties
205
14.6.
Other Security and Guarantees
205
14.7.
Fees and Expenses
205
14.8.
Notices
206
14.9.
Binding Effect
207
14.10.
Indemnity of the Agent and the Lenders
207
14.11.
Limitation of Liability
208
14.12.
Final Agreement
209
14.13.
Counterparts; Facsimile Signatures; Electronic Execution
209
14.14.
Captions
209
14.15.
Right of Setoff
209
14.16.
Confidentiality
210



v

--------------------------------------------------------------------------------





14.17.
Conflicts with Other Loan Documents
211
14.18.
Collateral Matters
211
14.19.
No Fiduciary Relationship
211
14.20.
Judgment Currency
211
14.21.
Incremental Indebtedness; Extended Commitments; Extended Loans; Refinancing
Commitments and Refinancing Loans; Additional First Lien Debt
212
14.22.
Lenders
212
14.23.
USA PATRIOT Act
213
14.24.
[Reserved]
213
14.25.
Waiver of Notices
213
14.26.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
213
14.27.
Canadian Anti-Money Laundering Legislation
214
14.28.
Acknowledgement Regarding Any Supported QFCs
214







vi

--------------------------------------------------------------------------------









EXHIBITS AND SCHEDULES
 
 
EXHIBIT A
FORM OF BORROWING BASE CERTIFICATE
EXHIBIT B
FORM OF NOTICE OF BORROWING
EXHIBIT C
FORM OF NOTICE OF CONTINUATION/CONVERSION
EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
EXHIBIT E
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT F
[INTENTIONALLY OMITTED]
EXHIBIT G
FORM OF SOLVENCY CERTIFICATE
EXHIBIT H
[INTENTIONALLY OMITTED]
EXHIBIT I
FORM OF LENDER JOINDER AGREEMENT
EXHIBIT J
FORMS OF U.S. TAX COMPLIANCE CERTIFICATES
EXHIBIT K
FORM OF JUNIOR LIEN INTERCREDITOR AGREEMENT
EXHIBIT L
[INTENTIONALLY OMITTED]
SCHEDULE 1.1
LENDERS’ COMMITMENTS
SCHEDULE 1.2
U.S. SUBSIDIARY BORROWERS
SCHEDULE 1.2A
GUARANTORS
SCHEDULE 1.3
IMMATERIAL SUBSIDIARIES
SCHEDULE 1.4
UNRESTRICTED SUBSIDIARIES
SCHEDULE 6.4
SUBSIDIARIES
SCHEDULE 6.6
CAPITALIZATION
SCHEDULE 6.9
LITIGATION
SCHEDULE 6.11
ENVIRONMENTAL LAW
SCHEDULE 6.14
ERISA AND PENSION PLAN COMPLIANCE
SCHEDULE 6.15
TAXES
SCHEDULE 6.24(a)
DEPOSIT ACCOUNTS
SCHEDULE 6.24(b)
CREDIT CARD ARRANGEMENTS
SCHEDULE 8.1
DEBT
SCHEDULE 8.2
LIENS
SCHEDULE 8.4
INVESTMENTS





vii

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This Credit Agreement, dated as of July 31, 2019, among the financial
institutions from time to time parties hereto (such financial institutions,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
Bank of America, N.A., with an office at One Bryant Park, New York, New York
10036, as Agent, U.S. Swingline Lender and Letter of Credit Issuer, Bank of
America, N.A., acting through its Canada branch, with an office at 181 Bay
Street, Toronto Ontario, M5J2V8, as Canadian Swingline Lender, Bank of America,
N.A., JPMorgan Chase Bank, N.A., Capital One, National Association, Wells Fargo
Bank, National Association, Bank of Montreal, Credit Agricole Corporate and
Investment Bank, Goldman Sachs Bank USA, ING Capital LLC, MUFG Union Bank, N.A.,
and TD Bank, N.A., as co-syndication agents (each, in its capacity as a
co-syndication agent, a “Co-Syndication Agent”), Herc Holdings Inc., a Delaware
corporation, with offices at 27500 Riverview Center Blvd., Bonita Springs, FL
34134 (the “Company”), each Subsidiary that is listed on Schedule 1.2 (the “U.S.
Subsidiary Borrowers” and, together with the Company and each Additional
Borrower organized under the Laws of the United States, any state thereof or the
District of Columbia made a party hereto from time to time in accordance with
Section 1.9(a), the “U.S. Borrowers”), Matthews Equipment Limited, a corporation
amalgamated under the laws of the Province of Ontario (the “Initial Canadian
Borrower” and the Initial Canadian Borrower, together with each Additional
Borrower organized under the Laws of Canada or any territory or province thereof
made a party hereto from time to time in accordance with Section 1.9(a), the
“Canadian Borrowers”), the Guarantors (as defined below) party hereto, and Bank
of America, N.A., JPMorgan Chase Bank, N.A., Capital One, National Association,
Wells Fargo Bank, National Association, Bank of Montreal, Credit Agricole
Corporate and Investment Bank, Goldman Sachs Bank USA, ING Capital LLC, MUFG
Union Bank, N.A., and TD Bank, N.A., as joint lead arrangers (each, in its
capacity as a joint lead arranger, a “Joint Lead Arranger”) and as joint book
runners (each, in its capacity as a joint book runner, a “Joint Book Runner”).
W I T N E S E T H:
WHEREAS, the Borrowers have requested that the Lenders make available a
revolving credit facility, portions of which may be used from time to time by
the U.S. Borrowers, and portions of which may be used from time to time by the
Canadian Borrowers, in each case on the terms and conditions specified herein;
WHEREAS, all Obligations incurred pursuant to this Agreement shall be secured
by, among other things, the Security Documents and the other Loan Documents, in
each case as and to the extent set forth herein and therein;
WHEREAS, each of the U.S. Guarantors and the Canadian Guarantors has agreed to
guarantee the Obligations of each of the Borrowers, on the terms and conditions
specified in the U.S. GCA and the Canadian GCA (each as defined herein); and
WHEREAS, on the Agreement Date, the proceeds of the Loans will be used by the
Borrowers to refinance all outstanding obligations under that certain Credit
Agreement, dated as of June 30, 2016 among certain of the U.S. Borrowers, the
Initial Canadian Borrower, certain of





--------------------------------------------------------------------------------





the Guarantors, Citibank, N.A., certain of the Lenders party hereto and certain
other parties thereto (as amended, restated or otherwise modified prior to the
date hereof, the “Existing Loan Agreement”), to pay fees and expenses related to
the Transactions, to finance ongoing working capital needs and for general
corporate purposes;
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
1.1.    Defined Terms. As used in this Agreement, the following terms shall have
the meanings specified below:
“Acceleration” has the meaning specified in Section 10.1(d).
“Acceptable Intercreditor Agreement” means any intercreditor agreement
containing customary terms and conditions for comparable transactions that is in
form and substance reasonably acceptable to the Agent; provided that (i) any
intercreditor agreement between the Agent and one or more representatives of
Persons (other than the Company or any of its Subsidiaries) benefitting from a
Lien on any Collateral of a U.S. Obligor or a Canadian Obligor that is intended
to be junior to the Agent’s Lien thereon having terms that are substantially
consistent with, or not materially less favorable, taken as a whole, to the
Secured Parties than, the terms of the Junior Lien Intercreditor Agreement,
shall be deemed to be reasonably acceptable to the Agent and (ii) any Pari Passu
Intercreditor Agreement.
“Account Debtor” means each Person obligated in any way on or in connection with
an Account, Chattel Paper or General Intangible (including a payment
intangible).
“Accounts” means, with respect to each Obligor and its Subsidiaries, all of such
Obligor’s or such Subsidiary’s now owned or hereafter acquired or arising
accounts, as defined in the UCC or the PPSA, as applicable, and Leases,
including any rights to payment for the sale or lease of goods or rendition of
services, whether or not they have been earned by performance, and all rentals,
lease payments and other monies due and to become due under any Lease.
“Acquired Business” has the meaning specified in the definition of “Permitted
Acquisition”.
“Act” has the meaning specified in Section 14.23.
“Additional Borrower” has the meaning specified in Section 1.9(a).
“Additional Lender” means any Person that has agreed to provide Incremental
Facilities pursuant to Section 2.5 or Refinancing Commitments pursuant to
Section 2.7, whether or not such Person was a Lender hereunder immediately prior
to such time; provided that such Person qualifies an Eligible Assignee.


2

--------------------------------------------------------------------------------





“Adjustment Date” means initially, the first day of the first full calendar
quarter beginning after the Agreement Date and, thereafter, the first day of
each calendar quarter (or, if earlier, the Termination Date).
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, 25% or more of the
outstanding equity interests of such Person. A Person shall be deemed to control
another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
other Person, whether through the ownership of voting securities, by contract,
or otherwise. Without limiting the generality of the foregoing, when used with
respect to the Agent or any Lender, the term “Affiliate” shall include any
“authorized foreign bank” for purposes of the Income Tax Act (Canada) of such
Person.
“Agent” means the Bank, as the agent for the Lenders under this Agreement, or
any successor agent.
“Agent Advance Period” has the meaning specified in Section 2.2(b).
“Agent Advances” has the meaning specified in Section 2.2(b).
“Agent’s Liens” means the Liens on the Collateral granted to the Agent, for the
benefit of the Secured Parties, pursuant to this Agreement and the other Loan
Documents.
“Agent-Related Persons” means the Agent, together with its Affiliates and
branches, and the respective officers, directors, employees, counsel,
representatives, agents and attorneys-in-fact of the Agent and such Affiliates
and branches.
“Aggregate Canadian Revolver Outstandings” means, at any date of determination
and without duplication, the Equivalent Amount in Dollars of the sum of (a) the
aggregate unpaid principal balance of Canadian Revolving Loans, (b) 100% of the
aggregate maximum amount available to be drawn under all outstanding Canadian
Letters of Credit, and (c) the aggregate amount of any unpaid reimbursement
obligations in respect of Canadian Letters of Credit.
“Aggregate Revolver Outstandings” means, at any date of determination and
without duplication, the Equivalent Amount in Dollars of the sum of (a) the
Aggregate U.S. Revolver Outstandings, and (b) the Aggregate Canadian Revolver
Outstandings.
“Aggregate U.S. Revolver Outstandings” means, at any date of determination and
without duplication, the Equivalent Amount in Dollars of the sum of (a) the
aggregate unpaid principal balance of U.S. Revolving Loans, (b) 100% of the
aggregate maximum amount available to be drawn under all outstanding Letters of
Credit, and (c) the aggregate amount of any unpaid reimbursement obligations in
respect of Letters of Credit.
“Agreement” means this Credit Agreement.
“Agreement Date” means the date of this Agreement.


3

--------------------------------------------------------------------------------





“Alternative Currency” means any currency (other than Dollars or Canadian
Dollars) that is approved in accordance with Section 1.7.
“AML Legislation” has the meaning specified in Section 14.27.
“Anti-Corruption Laws” means any Laws concerning or relating to bribery or
corruption, including the United States Foreign Corrupt Practices Act of 1977,
as amended, Corruption of Foreign Public Officials Act (Canada), the UK Bribery
Act 2010, and any other similar anti- money laundering or anti-corruption law or
regulations administered or enforced in any jurisdiction in which any Obligor or
any of its Subsidiaries is organized or conducts business.
“Applicable Entities” has the meaning specified in Section 14.19.
“Applicable Margin” means, during the period from the Closing Date until the
initial Adjustment Date, at the option of the applicable Borrower, (a) in the
case of Dollar denominated loans (other than Canadian Revolving Loans), the
LIBOR Rate or the Base Rate, (b) in the case of Dollar denominated Canadian
Revolving Loans, the LIBOR Rate or the Canadian Base Rate, and (c) in the case
of Canadian Dollar denominated loans, the Canadian Prime Rate or the BA Rate, in
each case, plus the interest margin applicable thereto at Level II set forth
below. From and after the initial Adjustment Date and on each subsequent
Adjustment Date, the foregoing interest margins will be subject to a pricing
grid based on the Quarterly Average Excess Availability for the previous
calendar quarter (or portion thereof), as set forth below:
Level
Quarterly Average Excess Availability
Applicable Margin for U.S. Revolving Loans denominated in Dollars and Canadian
Revolving Loans denominated in Dollars, in each case that are Base Rate Loans
Applicable Margin for U.S. Revolving Loans and Canadian Revolving Loans that are
LIBOR Loans 
Loans Applicable Margin for Canadian Revolving Loans that are Canadian Prime
Rate Loans
Applicable Margin for Canadian Revolving Loans that are BA Equivalent Loans
I
Equal to or greater than 66%
0.25%
1.25%
0.25%
1.25%
II
Equal to or greater than 33% but less than 66%
0.50%
1.50%
0.50%
1.50%
III
Less than 33%
0.75%
1.75%
0.75%
1.75%

Each change in the Applicable Margin resulting from a change in the Quarterly
Average Excess Availability for the most recent calendar quarter ended
immediately preceding the first day of a calendar quarter shall be effective
with respect to all Loans and Letters of Credit outstanding on and after such
first day of such calendar quarter. Notwithstanding anything to the contrary
contained above in this definition, Level III pricing shall apply for all Loans
at all times once the Commitments have terminated or the Termination Date has
occurred.


4

--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event that any Borrowing Base Certificate
delivered pursuant to Section 7.4(a) is shown to be inaccurate and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Company shall promptly
deliver to the Agent a corrected Borrowing Base Certificate for such Applicable
Period, (ii) the Applicable Margin for such Applicable Period shall be
determined as if the Quarterly Average Excess Availability in the corrected
Borrowing Base Certificate were applicable for such Applicable Period, and (iii)
promptly following the delivery of such corrected Borrowing Base Certificate,
the applicable Borrowers shall pay to the Agent an amount equal to the excess of
the amount of interest that should have been paid for such Applicable Period
over the amount of interest actually paid for such Applicable Period, which
payment shall be promptly applied by the Agent in accordance with Section 13.14.
Nothing in this paragraph shall limit the rights of the Agent and Lenders with
respect to Sections 3.1 and 10.2 nor any of their other rights under this
Agreement or any other Loan Document.
“Appraisal” means an appraisal, prepared on a basis reasonably satisfactory to
the Agent, setting forth the Net Orderly Liquidation Value of all Rental
Equipment and all Service Vehicles of the applicable Secured Obligors, which
appraisal shall be prepared in accordance with Section 7.9(b).
“Approved Fund” means any Person (other than a natural person or Disqualified
Lender) that is engaged in making, holding or investing in bank loans and
similar extensions of credit in its ordinary course of business and is
administered or managed by (a) a Lender, (b) an entity or an Affiliate of an
entity that administers or manages a Lender, or (c) an Affiliate or branch of a
Lender.
“Arrangers” means Bank of America, N.A., JPMorgan Chase Bank, N.A., Capital One,
National Association, Wells Fargo Bank, National Association, Bank of Montreal,
Credit Agricole Corporate and Investment Bank, Goldman Sachs Bank USA, ING
Capital LLC, MUFG Union Bank, N.A., and TD Bank, N.A.
“Asset Disposition” means any sale, issuance, conveyance, transfer, lease or
other disposition (including a disposition to a Divided LLC pursuant to an LLC
Division) by an Obligor or any Restricted Subsidiary to any Person other than an
Obligor or a Restricted Subsidiary of:
(a)    any Capital Stock of any Restricted Subsidiary (other than directors
qualifying shares or to the extent required by applicable law);
(b)    all or substantially all of the assets of any division or line of
business of an Obligor or any Restricted Subsidiary; or
(c)    any other assets of an Obligor or any Restricted Subsidiary;


5

--------------------------------------------------------------------------------





other than, in the case of clause (a), (b) or (c) above:
(i)    sales, conveyances, transfers, leases or other dispositions of assets,
including sales of equipment to equipment manufacturers and similar
transactions, in each case in the ordinary course of business;
(ii)    sales, conveyances, transfers, leases or other dispositions of obsolete,
surplus or worn-out property or property that is no longer necessary in the
business of the Borrowers and their Subsidiaries;
(iii)    sales, conveyances, transfers, leases or other dispositions of assets
in one or a series of related transactions for aggregate consideration of less
than the greater of (A) $50,000,000 and (B) 2.0% of Consolidated Tangible
Assets;
(iv)    the lease, license, sublicense or sublease of any real or personal
property in the ordinary course of business;
(v)    (x) a disposition that constitutes a Permitted Distribution or a
Permitted Investment, (y) a disposition governed by Section 8.5 (other than the
clauses thereof specifically referring to Asset Dispositions) and (z) any sale,
issuance, conveyance, transfer, lease or other disposition of properties or
assets in connection with a Securitization Transaction; provided that (A) the
aggregate amount of the book value (or in the case of Rental Equipment, Service
Vehicles or Spare Parts and Merchandise, Net Book Value) of all such properties
or assets of any Obligor sold, issued, conveyed, transferred, leased or
otherwise disposed of in connection with all Equipment Securitization
Transactions, whether permitted under this clause (v)(z) or any other provision
of this Agreement, shall not exceed $425,000,000 in the aggregate during the
term of this Agreement, (B) the properties or assets of any Obligor sold,
issued, conveyed, transferred, leased or otherwise disposed of in connection
with all Equipment Securitization Transactions, transferred in connection with
an Equipment Securitization Transaction consist of the types described in the
definition of the term Equipment Securitization Transaction and (C) the Obligors
shall not select properties or assets for disposition in connection with a
Securitization Transaction in a manner so as to intentionally adversely affect
the Agent’s or Lenders’ interests hereunder;
(vi)    Like-Kind Exchanges in the ordinary course of business;
(vii)    any disposition arising from foreclosure, condemnation or similar
action with respect to any property or other assets, or exercise of termination
rights under any lease, license, concession or agreement, or necessary or
advisable (as determined by the Company in good faith) in order to consummate
any acquisition of any Person, business or assets, or pursuant to buy/sell
arrangements under any joint venture or similar agreement or arrangement;
(viii)    dispositions of cash and Cash Equivalents, Investment Grade Securities
or Temporary Cash Investments pursuant to any transaction permitted under the
Loan Documents;


6

--------------------------------------------------------------------------------





(ix)    any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;
(x)    the unwinding of any Hedge Agreement;
(xi)    the sale or discount (with or without recourse, and on customary or
commercially reasonable terms) of Accounts arising in the ordinary course of
business, or the conversion or exchange of accounts receivable for notes
receivable;
(xii)    a disposition of Capital Stock of a Restricted Subsidiary pursuant to
an agreement or other obligation with or to a person (other than an Obligor or a
Restricted Subsidiary) from which such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquires its business and assets (having
been newly formed in connection with such acquisition), entered into in
connection with such acquisition;
(xiii)    the lapse, abandonment (including failure to maintain) or other
disposition of Intellectual Property (other than a non-exclusive license,
sublicense, cross-license or other grant of rights to Intellectual Property)
that is, in the good faith determination of the Company, no longer material or
no longer commercially desirable to maintain or used or useful in the conduct of
the business of the Company and its Restricted Subsidiaries taken as a whole;
(xiv)    non-exclusive licenses, sublicenses, cross-licenses or other grants of
rights to Intellectual Property not materially interfering with the conduct of
the business of the Borrowers and the Restricted Subsidiaries taken as a whole
or the Agent’s rights with respect to the Collateral; and
(xv)    any disposition for Fair Market Value, to any Franchisee or any
Franchise Special Purpose Entity; provided that (A) the aggregate Fair Market
Value of all such properties or assets of any Obligor, together (but in each
case without duplication) with (1) the aggregate Fair Market Value of any
properties or assets transferred as permitted under any other provision hereof
in connection with the disposition of properties or assets to any Franchisee or
any Franchise Special Purpose Entity, (2) the amount of Investments under clause
(x) of the definition of the term “Permitted Investments”, and (3) the amounts
paid as consideration for all acquisitions in reliance on clause (d)(iii) of the
definition of the term “Permitted Acquisition”, shall not exceed $100,000,000 in
the aggregate during the term of this Agreement and (B) the properties or assets
transferred to any Franchisee or any Franchise Special Purpose Entity shall
consist of the types described in the definition of the term Equipment
Securitization Transaction.
“Assignee” has the meaning specified in Section 12.2(a).
“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by one or more Lenders and Eligible Assignees (with the consent of any
party whose consent is required by Section 12.2(a)), and accepted by the Agent,
in substantially the form of Exhibit E or any other form approved by the Agent.


7

--------------------------------------------------------------------------------





“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel engaged by the Agent
(limited to one primary counsel and not more than one local counsel for each
relevant jurisdiction (including relevant foreign jurisdictions)).
“Availability” means Excess Availability, Canadian Availability or both, as the
context requires.
“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
subject to Section 2.9, Dilution Reserve and such other reserves as the Agent,
in its Reasonable Credit Judgment, determines as being appropriate to reflect
any impediments to the realization upon any Collateral consisting of Eligible
Accounts, Eligible Unbilled Accounts, Eligible Rental Equipment, Eligible Spare
Parts and Merchandise or Eligible Service Vehicles included in the U.S.
Borrowing Base or Canadian Borrowing Base (including any claims that the Agent
determines may need to be satisfied in connection with the realization upon such
Collateral).
“Available Incremental Amount” means, on any date, without duplication, an
amount equal to the difference between (a) the greater of (i) $600,000,000 and
(ii) an amount equal to Suppressed Availability and (b) the sum of the aggregate
principal amount of all Incremental ABL Term Loans made, plus all Incremental
Revolving Commitments established, in each case, prior to such date pursuant to
Section 2.5 and that shall be outstanding as of such date (it being understood
that any Incremental ABL Term Loans that shall be repaid, and any Incremental
Revolving Commitment that shall be terminated, in connection with any proposed
Incremental ABL Term Loans or Incremental Revolving Commitments shall not be
deemed outstanding for purposes of this definition).
“BA Equivalent Interest Payment Date” means, with respect to a BA Equivalent
Loan, (a) the last day of each BA Equivalent Interest Period applicable to such
BA Equivalent Loan, (b) if such BA Equivalent Interest Period is longer than
three months, each three month anniversary of the commencement of such BA
Equivalent Interest Period and (c) the Termination Date.
“BA Equivalent Interest Period” means, with respect to each BA Equivalent Loan,
the period commencing on the Funding Date of such Loan or on the
Continuation/Conversion Date on which the Loan is converted into or continued as
a BA Equivalent Loan, and ending on (a) the date one, two, three or six months
thereafter, or (b) any other date agreed to by all the Lenders making or holding
such Loan, in each case, as selected by the applicable Canadian Borrower in its
Notice of Borrowing or Notice of Continuation/Conversion; provided that:
(a)    the initial BA Equivalent Interest Period for any Borrowing of a BA
Equivalent Loans shall commence on the date of such Borrowing (including the
date of any conversion from a Borrowing of Canadian Prime Rate Loans, as
applicable) and each BA Equivalent Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
BA Equivalent Interest Period expires;


8

--------------------------------------------------------------------------------





(b)    if any BA Equivalent Interest Period of one month or longer relating to a
Borrowing of a BA Equivalent Loan begins on the last Business Day of a calendar
month or begins on a day for which there is no numerically corresponding day in
the calendar month at the end of such BA Equivalent Interest Period, such BA
Equivalent Interest Period shall end on the last Business Day of the calendar
month at the end of such BA Equivalent Interest Period;
(c)    if any BA Equivalent Interest Period would otherwise expire on a day that
is not a Business Day, such BA Equivalent Interest Period shall expire on the
next succeeding Business Day; provided that if any BA Equivalent Interest Period
of one month or longer in respect of a BA Equivalent Loan would otherwise expire
on a day that is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, such BA Equivalent Interest Period
shall expire on the next preceding Business Day; and
(d)    none of the Canadian Borrowers nor the Borrowers’ Agent shall be entitled
to elect any BA Equivalent Interest Period in respect of any BA Equivalent Loan
if such BA Equivalent Interest Period would extend beyond the Maturity Date.
“BA Equivalent Loan” means a Canadian Revolving Loan that bears interest based
on the BA Rate.
“BA Rate” means, for the BA Equivalent Interest Period of each BA Equivalent
Loan, the rate of interest per annum equal to a per annum rate of interest equal
to the Canadian Dollar bankers’ acceptance rate having such specified term (or a
term as closely as possible comparable to such specified term), or comparable or
successor rate approved by the Agent, determined by it, acting reasonably and in
consultation with the Borrowers’ Agent, at or about 10:00 a.m. (Toronto time) on
the applicable day (or the preceding Business Day, if the applicable day is not
a Business Day), as published on the CDOR or other applicable Reuters screen
page (or other commercially available source designated by the Agent, acting
reasonably, from time to time); provided that in no event shall the BA Rate be
less than zero.
“BA Successor Rate Conforming Changes” means, with respect to any proposed BA
Successor Rate, any conforming changes to the definitions of Canadian Prime
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Agent, to reflect the adoption of such BA Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such BA Successor Rate exists, in such
other manner of administration as the Agent determines in consultation with the
Borrowers’ Agent).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


9

--------------------------------------------------------------------------------





“Bank” means, as the context requires, (a) the U.S. Bank, or (b) the Canadian
Bank. Any general reference to the “Bank” refers to the U.S. Bank with respect
to the U.S. Credit Facilities and/or the Canadian Credit Facilities and/or the
Canadian Bank with respect to Canadian Swingline Loans, and/or Loans.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Product Reserves” means (a) all reserves which the Agent from time to time
establishes in its Reasonable Credit Judgment for the Designated Bank Products
Obligations then outstanding and (b) without duplication of clause (a), all
Waterfall Priority Hedge Agreement Reserves.
“Bank Products” means (a) Hedge Agreements, (b) products and services under Cash
Management Documents and (c) to the extent not otherwise included in the
foregoing, other similar banking products or services (other than Loans and
Letters of Credit) as, in the case of each of clauses (a), (b) and (c), may be
requested by any Borrower (on behalf of itself or any other Restricted
Subsidiary) and extended to any Borrower or any Restricted Subsidiary by a
Lender Counterparty.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) LIBOR for a 30-day interest period as determined on such
day, plus 1%; provided that in no event shall the Base Rate be less than zero.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change. If the
Base Rate is being used as an alternate rate of interest pursuant to Section 5.5
or 5.7 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
“Base Rate Loan” means (a) any U.S. Revolving Loan denominated in Dollars, in
each case during any period for which it bears interest based on the Base Rate,
(b) any Canadian Revolving Loan denominated in Dollars during any period for
which it bears interest based on the Canadian Base Rate, (c) all Agent Advances
made to a U.S. Borrower and (d) all U.S. Swingline Loans.
“Basel III” means:
(a)    the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010;


10

--------------------------------------------------------------------------------





(b)    the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement — Rules text” published by the Basel Committee on Banking
Supervision in November 2011; and
(c)    any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
“Certification Regarding Beneficial Owners of Legal Entity Customers” published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association (or any successor or
replacement form).
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BIA” means the Bankruptcy and Insolvency Act (Canada) and the regulations
promulgated thereunder.
“Borrowers” means the U.S. Borrowers and the Canadian Borrowers.
“Borrowers’ Agent” means the Company, in its capacity as agent for itself and
the other Borrowers pursuant to Section 4.10.
“Borrowing” means a borrowing hereunder consisting of Loans of one Type made on
the same day by Lenders to any Borrower (or (a) by the U.S. Bank in the case of
a Borrowing funded by U.S. Swingline Loans or by the Agent in the case of a
Borrowing consisting of an Agent Advance made to a U.S. Borrower, or (b) by the
Canadian Bank in the case of a Borrowing funded by Canadian Swingline Loans or
by the Agent in the case of a Borrowing consisting of an Agent Advance made to a
Canadian Borrower).
“Borrowing Base” means the U.S. Borrowing Base or the Canadian Borrowing Base,
as the context requires.
“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrowers’ Agent, substantially in the form of Exhibit A (or another form
reasonably acceptable to the Agent) setting forth the calculation of the U.S.
Borrowing Base and the Canadian Borrowing Base, including a calculation of each
component thereof, all in such detail as shall be reasonably satisfactory to the
Agent, as adjusted pursuant to Section 2.9 and the definitions of Pari Passu
Debt Reserves and Waterfall Priority Hedge Agreement Reserves. All calculations
of the U.S. Borrowing Base and the Canadian Borrowing Base in connection with
the preparation of any Borrowing Base Certificate shall be made by the
Borrowers’ Agent and certified to the Agent; provided that the Agent shall have
the right to review and adjust, in the exercise of its Reasonable Credit
Judgment (or, with respect to Pari Passu Debt Reserves and Waterfall Priority
Hedge Agreement Reserves, as otherwise set forth in the definitions thereof) and
in consultation with the Company, any such calculation to the extent that such
calculation is not in accordance


11

--------------------------------------------------------------------------------





with this Agreement; provided that the Agent shall provide the Borrowers’ Agent
prior written notice of any such adjustment.
“Borrowing Minimum” means (a) with respect to Base Rate Loans or Canadian Prime
Rate Loans, (i) in the case of a Borrowing denominated in Dollars, $1,000,000,
and (ii) in the case of a Borrowing denominated in Canadian Dollars, Cdn
$1,000,000 (or, in each case, if the applicable Commitment then available is
less than the applicable amount specified in the foregoing, such lesser amount),
and (b) with respect to LIBOR Loans or BA Equivalent Loans, (i) in the case of a
Borrowing denominated in Dollars, $5,000,000, (ii) in the case of a Borrowing
denominated in Canadian Dollars, Cdn $5,000,000, and (iii) in the case of a
Borrowing denominated in any other Alternative Currency, such amount as may be
agreed by the Agent and the Borrowers’ Agent.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn $1,000,000, and (c) in the case of a Borrowing denominated in any
other Alternative Currency, such amount as may be agreed by the Agent and the
Borrowers’ Agent.
“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in New York, New York are required or permitted to be closed, and
(b) with respect to all notices, determinations, fundings and payments in
connection with the LIBOR Rate or LIBOR Loans, any day that is a Business Day
pursuant to clause (a) above and that is also a day on which trading in Dollars
is carried on by and between banks in the London interbank market; provided that
when used in connection with a Canadian Revolving Loan, such day shall be a day
on which banks are open for business in Toronto, Canada and New York, New York
but excluding Saturday, Sunday and any other day which is a legal holiday in
Toronto, Canada or New York, New York.
“Canadian Availability” means, at any time the lesser of (a)(i) the Maximum
Canadian Revolver Amount, minus (ii) the Aggregate Canadian Revolver
Outstandings and (b)(i) the Combined Borrowing Base, minus (ii) the Aggregate
Revolver Outstandings, in each case at such time.
“Canadian Bank” means Bank of America, N.A. (acting through its Canada branch),
or any successor entity thereto or affiliate thereof.
“Canadian Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the per annum rate of interest designated by the Canadian Bank
from time to time as its base rate for commercial loans made by it in Dollars,
which rate is based on various factors, including its costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such rate, (b)
the Federal Funds Rate plus 1/2 of 1% and (c) LIBOR for a 30-day interest period
as determined on such day, plus 1%; provided that in no event shall the Canadian
Base Rate be less than zero. Any change in such rate shall take effect at the
opening of business on the applicable Business Day. If the Canadian Base Rate is
being used as an alternate rate of interest pursuant to Section 5.5 or 5.7
hereof, then the Canadian Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.


12

--------------------------------------------------------------------------------





“Canadian Borrowers” has the meaning specified in the introductory paragraph to
this Agreement.
“Canadian Borrowing Base” means, at any time, an amount in Dollars equal to:
(a)    the sum of
(i)    85% of the amount of Eligible Canadian Accounts; plus
(ii)    75% of the amount of Eligible Unbilled Canadian Accounts (not to exceed
50% of the amount calculated under clause (a) above); plus
(iii)    the lesser of: (x) 95% multiplied by the then Net Book Value of
Eligible Canadian Rental Equipment and Eligible Canadian Service Vehicles, and
(y) 85% multiplied by the then extant Net Orderly Liquidation Value Percentage
of Eligible Canadian Rental Equipment and Eligible Canadian Service Vehicles
multiplied by the Net Book Value thereof; plus
(iv)    55% multiplied by the then Net Book Value of Eligible Canadian Spare
Parts and Merchandise; minus
(b)    the sum of (i) the amount of Pari Passu Debt Reserves with respect to
Indebtedness of the Canadian Obligors (without duplication for any Pari Passu
Debt Reserves imposed with respect to the U.S. Borrowing Base) plus (ii) the
amount of all other Reserves related to the Canadian Credit Facilities from time
to time established by the Agent in accordance with Section 2.9 or in accordance
with the definition of “Waterfall Priority Hedge Agreement Reserve”.
“Canadian Collateral” means all of the Canadian Obligors’ personal property from
time to time subject to the Agent’s Liens securing payment or performance of any
Obligations pursuant to the Canadian Security Documents, other than Excluded
Assets (as defined in the Canadian GCA); provided that the term “Canadian
Collateral” shall not include U.S. Collateral.
“Canadian Credit Facilities” means the revolving credit and swingline facilities
provided for by this Agreement extended to the Canadian Borrowers.
“Canadian DB Pension Plan” means any Canadian Pension Plan that contains a
“defined benefit provision” as defined in the Income Tax Act (Canada).
“Canadian Dollars” or “Cdn $” or “Cdn. Dollars” means the lawful currency of
Canada.
“Canadian GCA” means the Canadian Guarantee and Collateral Agreement dated as of
the Agreement Date from the Canadian Obligors in favor of the Agent for the
benefit of the Secured Parties.
“Canadian Guarantors” means (a) any Subsidiary of the Company that is organized
under the Laws of Canada or any province or territory thereof, whether now
existing or hereafter created or acquired, and (b) each other Person (other than
a U.S. Guarantor), who guarantees


13

--------------------------------------------------------------------------------





payment or performance in whole or in part of the Obligations; provided that
“Canadian Guarantors” shall not include any Subsidiary that is an Excluded
Subsidiary. The Canadian Guarantors as of the Agreement Date are set forth on
Schedule 1.2A under the heading “Canadian Guarantors”.
“Canadian Letter of Credit Subfacility” means $100,000,000.
“Canadian Obligations” means, with respect to the Indebtedness of the Canadian
Obligors under the Loan Documents, any principal, premium (if any), interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to any Canadian Obligor whether or not
a claim for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations, Guarantees of such Indebtedness (or of
Obligations in respect thereof), other monetary obligations of any Canadian
Obligor of any nature and all other amounts payable by any Canadian Obligor
under the Loan Documents or in respect thereof, excluding in each case Excluded
Swap Obligations; provided that “Canadian Obligations” shall in any event
include Designated Bank Products Obligations of any Canadian Obligor and all
U.S. Obligations guaranteed by the Canadian Obligors (in each case, to the
extent such Obligations are not Excluded Swap Obligations).
“Canadian Obligors” means the Canadian Borrowers and the Canadian Guarantors.
“Canadian Pension Plan” means any Pension Plan applicable solely to employees or
former employees of any of the Canadian Obligors but shall not include any
Pension Plan maintained by the Government of Canada, the government of the
Province of Québec or the government of the Province of Ontario.
“Canadian Prime Rate” means, on any day, the greater of (a) the rate of interest
publicly announced from time to time by the Canadian Bank as its reference rate
of interest for loans made in Canadian Dollars and designated as its “prime”
rate being a rate set by the Canadian Bank based upon various factors, including
the Canadian Bank’s costs and desired return, general economic conditions and
other factors and is used as a reference point for pricing some loans, and (b)
the BA Rate for a one month BA Equivalent Interest Period as determined on such
day, plus 1%; provided that in no event shall the Canadian Prime Rate be less
than zero. Any change in the prime rate for loans made in Canadian Dollars
announced by the Canadian Bank shall take effect at the opening of business on
the day specified in the public announcement of such change. Each interest rate
based on such prime rate hereunder shall be adjusted simultaneously with any
change in such prime rate.
“Canadian Prime Rate Loan” means any Canadian Revolving Loan during any period
for which it bears interest by reference to the Canadian Prime Rate and all
Canadian Swingline Loans and Agent Advances made to a Canadian Borrower.
“Canadian Revolving Loans” means the revolving loans made to the Canadian
Borrowers pursuant to Section 2.1(b) or any amendment to this Agreement entered
into pursuant to Section 2.5, 2.6 or 2.7, each Agent Advance made to a Canadian
Borrower and each Canadian Swingline Loan.


14

--------------------------------------------------------------------------------





“Canadian Security Documents” means, collectively, (a) the Canadian GCA, (b) any
security agreement and/or deed of hypothec executed and delivered after the
Agreement Date by a Person that is or becomes a Canadian Obligor hereunder in
accordance with Section 7.16, and (c) any Control Agreement or other agreements,
instruments and documents heretofore, now or hereafter securing any of the
Canadian Obligations.
“Canadian Swingline Commitment” means the commitment of the Canadian Bank to
make loans pursuant to Section 2.3(c).
“Canadian Swingline Lender” means the Canadian Bank or any successor financial
institution agreed to by the Agent, in its capacity as provider of Canadian
Swingline Loans.
“Canadian Swingline Loan” and “Canadian Swingline Loans” have the meanings
specified in Section 2.3(c).
“Canadian Swingline Sublimit” has the meaning specified in Section 2.3(c).
“Canadian Unused Letter of Credit Subfacility” means an amount equal to the
Canadian Letter of Credit Subfacility minus the Equivalent Amount in Dollars of
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
issued for the account of any Canadian Borrower plus, without duplication, (b)
the aggregate unpaid reimbursement obligations with respect to all Letters of
Credit issued for the account of any Canadian Borrower.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any bank or of any corporation
controlling a bank.
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures incurred by such Person and its
consolidated Subsidiaries during such period for purchases of property, plant
and equipment as “capital expenditures” (exclusive of expenditures for
Investments not prohibited hereby, including Permitted Acquisitions) or similar
items which, in accordance with GAAP, are or should be included in the statement
of cash flows of such Person and its consolidated Subsidiaries during such
period, net of (b)(i) proceeds received by the Company or its Subsidiaries from
dispositions of property, plant and equipment or similar items reflected in the
statement of cash flows of such Person and its consolidated Subsidiaries during
such period, (ii) expenditures that are paid for by a third party (excluding the
Company and any of its consolidated Subsidiaries) and for which neither the
Company nor any of its consolidated Subsidiaries has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other Person or (iii) expenditures made with the
proceeds of any equity securities issued or capital contributions received, or
Indebtedness incurred, by the Company or any of its consolidated Subsidiaries)
which, in accordance with GAAP, are included in “capital expenditures,”
including any such expenditures made for purchases of Rental Equipment.
“Capital Lease” means any lease of property by an Obligor or any of its
Subsidiaries which, in accordance with GAAP, should be reflected as a capital
lease on the balance sheet of


15

--------------------------------------------------------------------------------





the Consolidated Parties; provided that, notwithstanding the foregoing, in no
event will any lease that would have been categorized as an operating lease as
determined in accordance with GAAP prior to giving effect to the Accounting
Standards Codification Topic 842, Leases, or any other changes in GAAP
subsequent to the Closing Date, be considered a capital lease for purposes of
this Agreement or any other Loan Document.
“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock or equity participations, and any rights (other
than debt securities convertible into capital stock), warrants or options
exchangeable for or convertible into such capital stock and, including, with
respect to partnerships, limited liability companies or business trusts,
ownership interests (whether general or limited) and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, such partnerships, limited
liability companies or business trusts.
“Cash Dominion Period” means (a) any period commencing on (i) the date on which
Specified Availability shall have been less than 10% of the Maximum Revolver
Amount for five consecutive Business Days or (ii) if earlier, the date on which
a Borrowing is made hereunder, unless Specified Availability, after giving
effect to such Borrowing, is equal to or greater than 10% of the Maximum
Revolver Amount, and in each case of clauses (i) and (ii) above, the Agent has
notified the Borrowers’ Agent that a Cash Dominion Period is in effect, and
ending on the earliest of the date on which Specified Availability shall have
been at least 10% of the Maximum Revolver Amount for 20 consecutive calendar
days or Specified Availability shall have been at least 15% of the Maximum
Revolver Amount for five consecutive calendar days or (b) any period during
which a Specified Default shall have occurred and be continuing.
“Cash Equivalents” means:
(a)    direct obligations of the United States of America or Canada, or any
agency thereof, or obligations guaranteed or insured by the United States of
America or Canada, or any agency thereof; provided that such obligations mature
within one year from the date of acquisition thereof;
(b)    (i) certificates of deposit, guaranteed investment certificates or time
deposits maturing within one year from the date of acquisition, bankers’
acceptances, Eurodollar bank deposits, or overnight bank deposits, in each case
issued by, created by, or with (x) any Lender or an Affiliate thereof or (y) any
other bank or trust company organized under the laws of the United States of
America or any state thereof or Canada or any province or territory thereof, in
each such case, having, at the time of acquisition thereof, capital and surplus
aggregating at least $500,000,000 (or the Equivalent Amount in Canadian Dollars,
as applicable) and the commercial paper of the holding company of which is rated
at least “A2” by S&P or “P2” by Moody’s, and (ii) repurchase obligations for
underlying securities of the types described in


16

--------------------------------------------------------------------------------





clause (i) above entered into with any financial institution meeting the
qualifications specified in clause (i) above;
(c)    commercial paper maturing not more than one year from the date of
creation thereof or corporate demand notes, in each case given a rating of “A2”
or better by S&P or “P2” or better by Moody’s;
(d)    (i) marketable direct obligations issued by any state of the United
States of America or the District of Columbia or any political subdivision of
any such state or any public instrumentality thereof, in each case maturing
within one year after such date and having, at the time of the acquisition
thereof, a rating of at least “A1” from S&P or at least “P1” from Moody’s, (ii)
Temporary Cash Investments or (iii) investments in short-term asset management
accounts that are primarily invested in investments of the type specified in any
of clauses (i) or (ii) above; and
(e)    any investment in (i) funds investing primarily in investments of the
types specified in clauses (a) through (d) above or (ii) money market funds
complying with the risk limiting conditions of Rule 2a-7 or any successor rule
of the SEC under the Investment Company Act of 1940;
provided that in the case of any Investment by any Foreign Subsidiary, “Cash
Equivalents” shall also include: (A) direct obligations of the sovereign nation
(or any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof) (or, in the case of a Foreign
Subsidiary organized under the Laws of a member state of the European Union, any
other sovereign nation (or agency thereof) in the European Union), in each case
maturing within a year after such date and having, at the time of the
acquisition thereof, a rating equivalent to at least “A2” from S&P and at least
“P2” from Moody’s, (B) investments of the type and maturity described in clauses
(a) through (e) above of non-U.S. obligors, which investments or obligors (or
the parents of such obligors) have ratings described in such clauses or
equivalent ratings from comparable non-U.S. rating agencies and (C) shares of
money market mutual or similar funds substantially all of the assets of which
are invested in assets otherwise satisfying the requirements of this definition
(including this paragraph).
“Cash Management Document” means any certificate, agreement or other document
executed by any Obligor in respect of the Cash Management Obligations of any
such Obligor.
“Cash Management Obligation” means any obligation of an Obligor or Restricted
Subsidiary in connection with, or in respect of, cash management services
(including treasury, depository, return item, overdraft, controlled
disbursement, credit, merchant store value or debit card, purchase card,
e-payables services, electronic funds transfer, interstate depository network,
automatic clearing house transfer and other cash management arrangements)
provided after the Agreement Date by the Agent or any Person that was a Lender
or the Agent or an Affiliate of the Agent or any Lender at the time the
applicable Cash Management Documents were entered into.
“CCAA” means the Companies’ Creditors Arrangement Act (Canada) and the
regulations promulgated thereunder.


17

--------------------------------------------------------------------------------





“CDOR Screen Rate” means the CDOR on other applicable Reuters screen page the
Agent (in its reasonable discretion) designates to determine CDOR (or such other
commercially available source providing such quotations as may be designated by
the Agent from time to time in its reasonable discretion).
“Change of Control” means, at any time and for any reason whatsoever, (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 50% of the total Voting Stock of the
Company on a fully diluted basis, (b) the Company shall cease to own, directly
or indirectly 100% of the Capital Stock of Herc Rentals, (c) the occurrence of a
“Change of Control” as defined in (i) the Senior Note Indenture or (ii) any
other indenture, loan agreement or similar instrument in each case evidencing or
governing Indebtedness in an outstanding principal amount in excess of
$200,000,000 entered into or assumed by the Company after the Agreement Date.
“Charter Documents” means, with respect to any Person, the certificate or
articles of incorporation or organization, memoranda of association, by-laws or
operating agreement, and other organizational or governing documents of such
Person.
“Chattel Paper” means all of each Borrower’s, each Guarantor’s and each of their
Subsidiary’s now owned or hereafter acquired chattel paper, as defined in the
UCC or, with respect to any chattel paper of any Canadian Obligor, the PPSA,
including electronic chattel paper.
“Closing Date” means the later of the Agreement Date and the first date on which
all of the applicable conditions set forth in Section 9.1 have been fulfilled
(or waived in writing by the Agent and the Arrangers).
“Co-Syndication Agent” has the meaning specified in the preamble to this
Agreement.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder.
“Collateral” means the U.S. Collateral and/or the Canadian Collateral,
collectively or individually, as the context requires.
“Collateral Access Agreements” means any landlord waiver, mortgagee waiver,
bailee letter, or any similar acknowledgment or agreement of any warehouseman or
processor that owns or is in possession of property where Rental Equipment,
Service Vehicles or Spare Parts and Merchandise is stored or located, in each
case in a form reasonably satisfactory to the Agent.
“Combined Borrowing Base” means, at any time, the sum of (a) the U.S. Borrowing
Base at such time and (b) the Canadian Borrowing Base at such time.
“Commitment” means a Revolving Credit Commitment (and including any Incremental
Revolving Commitment and Extended Commitment to make Revolving Loans), a U.S.


18

--------------------------------------------------------------------------------





Swingline Commitment, or a Canadian Swingline Commitment, or any Refinancing
Revolving Commitment under this Agreement as the context requires.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.
“Company” has the meaning specified in the introductory paragraph to this
Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated Current Liabilities” means, as of the date of determination, the
aggregate amount of liabilities of the Consolidated Parties which may properly
be classified as current liabilities (including taxes accrued as estimated), on
a consolidated basis, after eliminating:
(a)    all intercompany items between any Consolidated Parties; and
(b)    all current maturities of long-term Indebtedness, all as determined in
accordance with GAAP consistently applied.
“Consolidated EBITDA” means, for any period:
(a)    the sum of, without duplication, the amounts for such period, taken as a
single accounting period, of:
(i)    Consolidated Net Income;
(ii)    Consolidated Non-cash Charges;
(iii)    Consolidated Interest Expense, all items excluded from the definition
of Consolidated Interest Expense pursuant to clause (b) thereof, and to the
extent not reflected in Consolidated Interest Expense, costs of surety bonds in
connection with financing activities;
(iv)    Consolidated Income Tax Expense;
(v)    any fees, expenses or charges related to the Transactions, any issuance
of Capital Stock, Investment, merger, acquisition, disposition, consolidation,
recapitalization or the incurrence or repayment of Indebtedness permitted by
this Agreement (including any refinancing or amendment of any of the foregoing)
(whether or not consummated or incurred);
(vi)    the amount of any restructuring charges or reserves (which shall include
retention, severance, systems establishment cost, excess pension charges,
contract termination costs, including future lease commitments, costs related to
start up, closure, relocation or consolidation of facilities, costs to relocate
employees, consulting fees, one time information technology costs, one time
branding costs and losses on the sale of excess fleet from closures); provided
that the aggregate amount of such charges or reserves added to Consolidated
EBITDA for any period pursuant to this clause (vi) (when taken together with


19

--------------------------------------------------------------------------------





any amounts added pursuant to clause (vii) below) shall not exceed 20% of
Consolidated EBITDA for such period;
(vii)    the amount of net cost savings and synergies projected by the Company
in good faith to be realized (which shall be calculated on a pro forma basis as
though such cost savings or synergies had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (A) such cost savings or synergies are reasonably
identifiable and supportable, (B) such actions have been taken or are to be
taken within 18 months after the date of determination to take such action and
(C) the aggregate amount of any cost savings and synergies added pursuant to
this clause (vii) (when taken together with any amounts added pursuant to clause
(vi) above) shall not exceed 20% of Consolidated EBITDA for such period;
(viii)    the amount of any loss attributable to non-controlling interests;
(ix)    the amount of any loss on any Franchise Financing Disposition;
(x)    any costs or expenses pursuant to any management or employee stock option
or other equity‑related plan, program or arrangement, or other benefit plan,
program or arrangement, or any equity subscription or equityholder agreement, to
the extent funded with cash proceeds contributed to the capital of the Company
by a Person other than the Company or a Subsidiary of the Company or an issuance
of Capital Stock of the Company (other than Disqualified Stock);
(xi)    all deferred financing costs written off and premiums paid in connection
with any early extinguishment of any obligations under Hedge Agreements or other
derivative instruments; and
(xii)    realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Company and its Restricted Subsidiaries; less
(b)    the sum of:
(i)     non-cash items increasing Consolidated Net Income; and
(ii)    all cash payments during such period relating to non-cash charges that
were added back in determining Consolidated EBITDA for the most recent period of
four consecutive Fiscal Quarters.
“Consolidated Income Tax Expense” means, for any period, the provision for
federal, state, local and foreign taxes (whether or not paid, estimated or
accrued) based on income, profits or capitalization (including penalties and
interest, if any) of the Consolidated Parties for such period as determined on a
consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, for any period, without duplication, the
sum of:
(a)    the interest expense to the extent deducted in calculating Consolidated
Net


20

--------------------------------------------------------------------------------





Income, net of any interest income, of the Consolidated Parties for such period
as determined on a consolidated basis in accordance with GAAP, including:
(i)    any amortization of debt discount;
(ii)    the net payments made or received under interest rate Hedge Agreements
(including any amortization of discounts);
(iii)    the interest portion of any deferred payment obligation;
(iv)    all commissions, discounts and other fees and charges owed with respect
to letters of credit, bankers’ acceptance financing or similar facilities;
(v)    all accrued interest;
(vi)    interest in respect of Indebtedness of any other Person that has been
guaranteed by any Consolidated Party, but only to the extent that such interest
is actually paid by any such Consolidated Party;
(vii)    non-cash interest expense; and
(viii)    the interest expense attributable to Capital Lease Obligations, minus
(b)    to the extent otherwise included in such interest expense referred to in
clause (a) above, (u) amortization or write‑off of financing costs, (v)
accretion or accrual of discounted liabilities not constituting Indebtedness,
(w) any expense resulting from discounting of Indebtedness in conjunction with
recapitalization or purchase accounting, (x) any “additional interest” in
respect of registration rights arrangements for any securities and (y) any
expensing of bridge, commitment and other financing fees, in each case under
clauses (a) and (b), as determined on a consolidated basis in accordance with
GAAP; provided that gross interest expense shall be determined after giving
effect to any net payments made or received by the Consolidated Parties with
respect to interest rate Hedge Agreements.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Consolidated Parties determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein), without duplication:
(a)    any net income (loss) of any Person if such Person is not a Consolidated
Party, except that (A) any Consolidated Party’s equity in the net income of any
such Person for such period shall be included in such Consolidated Net Income up
to the aggregate amount actually dividended or distributed or that (as
determined by the Company in good faith, which determination shall be
conclusive) could have been dividended or distributed by such Person during such
period to a Consolidated Party as a dividend or other distribution (subject, in
the case of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (b) below), to the extent not already included
therein, and (B) any Consolidated Party’s


21

--------------------------------------------------------------------------------





equity in the net loss of such Person shall be included to the extent of the
aggregate Investment of any such Consolidated Party in such Person;
(b)    any extraordinary, unusual or non-recurring gain, loss, expense or charge
(including fees, expenses and charges associated with the Transactions or any
merger, acquisition, disposition or consolidation after the Agreement Date or
any accounting change);
(c)    (i) the portion of net income of the Consolidated Parties allocable to
minority interests in unconsolidated Persons or to Investments in Unrestricted
Subsidiaries to the extent that cash dividends or distributions have not
actually been received by the Consolidated Parties and (ii) the portion of net
loss of the Consolidated Parties allocable to minority interests in
unconsolidated Persons or to Investments in Unrestricted Subsidiaries shall be
included to the extent of the aggregate investment of the Consolidated Parties
in such Person;
(d)    any gain or loss realized upon the sale, abandonment or other disposition
of any asset of the Consolidated Parties (including pursuant to any
sale/leaseback transaction) that is not sold, abandoned or otherwise disposed of
in the ordinary course of business (as determined in good faith by the Company,
which determination shall be conclusive) and (y) any gain or loss realized upon
the disposal, abandonment or discontinuation of operations of the Consolidated
Parties;
(e)    the net income of any Consolidated Party to the extent that the
declaration of dividends or similar distributions by that Consolidated Party of
that income is not at the time permitted, directly or indirectly, by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulations applicable to that Consolidated
Party or its stockholders (other than (i) restrictions that have been waived or
otherwise released, (ii) restrictions pursuant to this Agreement and (iii)
restrictions in effect on the Agreement Date with respect to a Consolidated
Party and other restrictions with respect to such Consolidated Party that taken
as a whole are not materially less favorable to the Lenders than such
restrictions in effect on the Agreement Date);
(f)    any gain or loss realized as a result of the cumulative effect of a
change in accounting principles;
(g)    the write-off of any deferred financing costs and premiums costs incurred
by the Company in connection with the refinancing or repayment of any
Indebtedness;
(h)    any net after-tax gain (or loss) attributable to the early repurchase,
extinguishment or conversion of Indebtedness, obligations under Hedge Agreements
or other derivative instruments (including any premiums paid);
(i)    any non-cash income (or loss) related to the recording of the fair market
value of any obligations under Hedge Agreements or any ineffectiveness
recognized in earnings related to qualifying hedge transactions or the fair
value of changes therein recognized in earnings for derivatives that do not
qualify as hedge transactions, in each case, in respect of any obligations under
Hedge Agreements;
(j)    (i) any unrealized gains or losses in respect of any foreign exchange


22

--------------------------------------------------------------------------------





contract, currency swap agreement or other similar agreement with respect to
currency values, and (ii) any ineffectiveness recognized in earnings related to
qualifying hedge transactions or the fair value of changes therein recognized in
earnings for derivatives that do not qualify as hedge transactions, in each case
of this clause (ii), in respect of any obligations under Hedge Agreements;
(k)    any non-cash compensation deduction as a result of any grant of stock or
stock related instruments to employees, officers, directors or members of
management;
(l)    any income (or loss) from discontinued operations;
(m)    any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of any Person denominated
in a currency other than the functional currency of such Person;
(n)    to the extent covered by insurance and actually reimbursed, or, so long
as the Company has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption; provided that, to the extent included in
Consolidated Net Income in a future period, reimbursements with respect to
expenses excluded from the calculation of Consolidated Net Income pursuant to
this clause (n) shall be excluded from Consolidated Net Income in such period up
to the amount of such excluded expenses;
(o)    any non-cash charge, expense or other impact attributable to application
of the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
or recapitalization accounting adjustments) noncash charges for deferred tax
valuation allowances and noncash gains, losses, income and expenses resulting
from fair value accounting required by the applicable standard under GAAP;
(p)    any goodwill or other intangible asset impairment charge;
(q)    effects of fair value adjustments in the merchandise inventory, property
and equipment, goodwill, intangible assets, deferred revenue, deferred rent and
debt line items in such Person’s consolidated financial statements pursuant to
GAAP resulting from the application of acquisition accounting in relation to the
Transactions or any consummated acquisition and the amortization or write-off or
removal of revenue otherwise recognizable of any amounts thereof, net of taxes,
shall be excluded or added back in the case of lost revenue;
(r)    the amount of loss on sale of assets to a Subsidiary in connection with a
Securitization Transaction;
(s)    the amount of any restructuring charge or reserve, integration cost or
other business optimization expense or cost (including charges related to the
implementation of strategic or cost‑savings initiatives), including any
severance, retention, signing bonuses,


23

--------------------------------------------------------------------------------





relocation, recruiting and other employee‑related costs, future lease
commitments, and costs related to the opening and closure and/or consolidation
of facilities and to existing lines of business; and
(t)    accruals and reserves established within 12 months after the closing of
any acquisition or investment required to be established as a result of such
acquisition or investment in accordance with GAAP, or changes as a result of
adoption or modification of accounting policies.
“Consolidated Non-cash Charges” means, for any period, the aggregate
depreciation, amortization (including amortization of goodwill and other
intangibles) and other non-cash expenses of the Consolidated Parties reducing
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP (excluding any such charges constituting an extraordinary
item or loss).
“Consolidated Parties” means the Company and each of its Restricted Subsidiaries
whose financial statements are consolidated with the Company’s financial
statements in accordance with GAAP.
“Consolidated Tangible Assets” means, as of any date of determination, the total
assets less the sum of goodwill, net, and other intangible assets, net, in each
case as reflected on the consolidated balance sheet of the Company and its
Restricted Subsidiaries as at the end of the most recently completed fiscal
quarter of the Company for which such a balance sheet is available, determined
on a consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any incurrence of Indebtedness or Liens or any
Investment, on a pro forma basis including any property or assets being acquired
in connection therewith).
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls, or any
constituent of any such substance or waste, or any other substance or material
regulated under Environmental Law.
“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a LIBOR Loan or BA Equivalent Loan, as applicable.
“Control Agreement” has the meaning specified in Section 7.17(b).
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) in or relating to copyrights, whether or not registered or published,
all registrations and recordations thereof and all applications in connection
therewith.
“Covenant Trigger” has the meaning specified in Section 8.9.
“Covenant Trigger Date” has the meaning specified in Section 8.9.
“Covenant Trigger Period” has the meaning specified in Section 8.9.
“Credit Card Notification” has the meaning specified in Section 7.17.


24

--------------------------------------------------------------------------------





“CRA” means the Canada Revenue Agency.
“Credit Facilities” means the revolving credit, swingline and letter of credit
facilities provided for by this Agreement (which are the Canadian Credit
Facilities and the U.S. Credit Facilities).
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.
“Default Notice” has the meaning specified in Section 10.1(d).
“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) 2% per annum.
Each Default Rate shall be adjusted simultaneously with any change in the
applicable Interest Rate.
“Defaulting Lender” means any Lender that (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or its
participations in respect of Letters of Credit or Swingline Loans, within one
Business Day of the date required to be funded by it hereunder, unless, with
respect to the funding of any Loan, such Lender notifies the Agent and the
Borrowers’ Agent in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding of
such Loan has not been satisfied (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing),
(b) has notified any Borrower or the Agent in writing that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Agent or the Borrowers’ Agent, to
confirm in a manner satisfactory to the Agent or the Borrowers’ Agent, as the
case may be, that it will comply with its funding obligations (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such confirmation in writing by the Agent and the Borrowers’
Agent), or (d) has, or has a direct or indirect parent company that (i) has
become the subject of a proceeding under any of the federal Bankruptcy Code, the
BIA, the CCAA, the Winding-up and Restructuring Act (Canada), the Canada Deposit
Insurance Corporation Act (Canada) or under any other state, provincial,
territorial, federal or other applicable jurisdictional bankruptcy or insolvency
act or law, now or hereafter existing, (ii) has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) has taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
(iv) is being subject to a forced liquidation or any Person that directly or
indirectly controls such Lender is being subject to a forced liquidation, (v) is
making a general assignment for the benefit of creditors or otherwise being
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Lender or its assets to be, insolvent or bankrupt or subject
to a resolution regime or (vi) has become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender (a) solely by virtue of
the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
equity interest does not result in or provide such Lender with immunity from the


25

--------------------------------------------------------------------------------





jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (b) solely by virtue of a so-called
undisclosed administration (being the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulatory under or based on the
law in the country where such Lender or any person that directly or indirectly
controls such Lender is subject to home jurisdiction supervision if applicable
Law requires that such appointment is not to be publicly disclosed).
“Designated Bank Products Obligations” means all obligations and liabilities of
any Borrower or any other Restricted Subsidiary in respect of Bank Products,
except for any Bank Product for which the applicable Lender Counterparty and the
applicable Borrower or other Restricted Subsidiary have agreed in a writing
delivered to the Agent that the obligations and liabilities of the applicable
Borrower or other Restricted Subsidiary under such Bank Product shall not be
deemed “Designated Bank Products Obligations” for purposes of this Agreement.
“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Company or one of its Restricted Subsidiaries in
connection with an Asset Disposition as determined in good faith by the Company.
“Designation Date” has the meaning specified in Section 2.6(f).
“Dilution” means, as of any date of determination, a percentage concerning
dilution of Accounts of the Secured Obligors as set forth in the most recent
field examination with respect to Eligible Accounts included in the U.S.
Borrowing Base or the Canadian Borrowing Base, in each case without duplication
of any exclusion from the definition of “Eligible Accounts,” during the 12 month
period covered by such report.
“Dilution Reserve” means, as of any date of determination, an amount equal to
(a) if Dilution is less than or equal to five percent (5%), $0, and (b) if
Dilution is greater than five percent (5%), an amount sufficient to reduce the
advance rate against Eligible Accounts set forth in the definition of U.S.
Borrowing Base or Canadian Borrowing Base, as applicable, by one percentage
point (1.00%) for each percentage point by which Dilution is in excess of five
percent (5%).
“Disqualified Lender” means (a) any competitor of the Company or any of its
Subsidiaries, identified in writing by the Borrowers’ Agent to the Agent from
time to time, (b) such other Persons identified in writing by the Borrowers’
Agent to the Agent on or prior to the Agreement Date and (c) in the case of any
Person under clauses (a) and (b), any of its Affiliates (other than any bona
fide debt funds) that are either (i) readily identifiable solely on the basis of
name or (ii) identified in writing to the Agent by the Borrowers’ Agent from
time to time. The Agent shall provide a current list of Disqualified Lenders
under clauses (a) and (b) and, to the extent identified in writing to the Agent
by the Borrowers’ Agent, clause (c) to any Lender (other than a Disqualified
Lender) upon written request for such list from such Lender.
“Disqualified Stock” means that portion of any Capital Stock (other than
Management Stock) which, by its terms (or by the terms of any security into
which it is convertible or for


26

--------------------------------------------------------------------------------





which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control or as a result of a sale of assets), matures (excluding any maturity as
the result of an optional redemption by the issuer thereof) or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof (except, in each case, upon the
occurrence of a Change of Control or as a result of a sale of assets) on or
prior to the six-month anniversary of the latest maturity date with respect to
any of the Obligations then applicable hereunder at the date of issuance of such
Disqualified Stock.
“Distribution” means (a) the payment or making of any dividend or other
distribution of property in respect of capital stock or other equity interests
(or any options or warrants for, or other rights with respect to, such stock or
other equity interests) of any Person, other than any such dividend or other
distribution in capital stock or other equity interests (or any options or
warrants for such stock or other equity interests) of any class other than
Disqualified Stock, or (b) the direct or indirect redemption or other
acquisition by any Person of any capital stock or other equity interests (or any
options or warrants for such stock or other equity interests) of such Person or
any direct or indirect shareholder or other equity holder of such Person, other
than any such redemption or other acquisition in capital stock or other equity
interests (or any options or warrants for such stock or other equity interests)
of any class other than Disqualified Stock.
“Divided LLC” means any limited liability company which was formed upon, or is a
party to and continues in existence after giving effect to, the consummation of
an LLC Division.
“Documents” means all “documents” as such term is defined in the UCC and, with
respect to any document of a Canadian Obligor, all “documents of title” as such
term is defined in the PPSA, including bills of lading, warehouse receipts or
other documents of title, now owned or hereafter acquired by any Borrower, any
Guarantor or any of their respective Subsidiaries.
“Dollar” and “$” means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under this Agreement shall be made in
Dollars.
“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any


27

--------------------------------------------------------------------------------





delegee) having responsibility for the resolution of any EEA Financial
Institution.
“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset-based lender, having total assets in excess of $2,000,000,000, that
extends credit or buys commercial loans in the ordinary course of business; (b)
any Lender listed on the signature page of this Agreement; (c) any Affiliate or
branch of any Lender; (d) any Approved Fund; and (e) any other Person reasonably
acceptable to the Agent; provided that in any event, “Eligible Assignee” shall
not include (i) any natural Person, (ii) with respect to any Commitments or
Loans, the Company or any Borrower or any Affiliate thereof, (iii) any
Disqualified Lender (other than any Disqualified Lender otherwise agreed to by
the Borrowers’ Agent in a writing delivered to the Agent), or (iv) any
Defaulting Lender.
“Eligible Accounts” means Accounts that comply in all material respects with
each of the representations and warranties respecting Eligible Accounts made in
the Loan Documents, and that are not excluded as ineligible by virtue of one or
more of the excluding criteria set forth below. In determining the amount to be
included, Eligible Accounts shall be calculated net of related customer deposits
(or any other customer deposit that such customer may set-off or apply against
such Account) and related unapplied cash. Eligible Accounts shall not include
the following:
(a)    Accounts that the Account Debtor has failed to pay within 120 days of
original invoice date; provided that notwithstanding the foregoing, up to
$20,000,000 of Accounts on extended terms shall not be deemed ineligible under
this clause so long as the Account Debtor has not failed to pay within 150 days
of the original invoice date;
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of the total amount of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (a) above;
(c)    Accounts with respect to which the Account Debtor is (i) an Affiliate of
any Obligor or (ii) an employee or agent of any Obligor or any Affiliate of such
Obligor;
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional (other than, for the avoidance of doubt, a
rental or lease basis);
(e)    Accounts that are not payable in Dollars; provided that Eligible Canadian
Accounts may be payable in Canadian Dollars;
(f)    Accounts with respect to which the Account Debtor is a Person other than
a Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States or Canada, (B) maintains its Chief
Executive Office in the United States or Canada, or (C) is organized under the
laws of the United States, Canada or any state, territory, province or
subdivision thereof; or (ii) (A) the Account is supported by an irrevocable
letter of credit satisfactory to the Agent, in its Reasonable Credit Judgment
(as to form, substance, and issuer or domestic confirming bank), that has been
delivered to the Agent and is


28

--------------------------------------------------------------------------------





directly drawable by the Agent, or (B) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, satisfactory to the
Agent, in its Reasonable Credit Judgment;
(g)    Accounts with respect to which to the knowledge of the Company the
Account Debtor is the government of any country or sovereign state (other than
the United States and Canada), or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof, unless (i) the Account is supported by an
irrevocable letter of credit satisfactory to the Agent in its Reasonable Credit
Judgment (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to the Agent and is directly drawable by the Agent, or (ii)
the Account is covered by credit insurance in form, substance, and amount, and
by an insurer, satisfactory to the Agent in its Reasonable Credit Judgment;
(h)    Accounts with respect to which to the knowledge of the Company the
Account Debtor is (i) the federal government of Canada or any department, agency
or instrumentality of Canada or (ii) the federal government of the United States
or any department, agency or instrumentality of the United States (exclusive,
however, of Accounts with respect to which the applicable Obligor has complied,
to the reasonable satisfaction of the Agent, in the case of clause (i) with the
Financial Administration Act (Canada), and, in the case of clause (ii), the
Assignment of Claims Act of 1940 (31 USC Section 3727));
(i)    (i) Accounts with respect to which the Account Debtor is a creditor of
any Obligor or any Subsidiary of an Obligor, has or has asserted a right of
setoff with respect to, or has disputed its obligation to, pay all or any
portion of such Accounts, to the extent of such claim, right of setoff, or
dispute and (ii) Accounts which are subject to a rebate that has been earned but
not taken or a chargeback, to the extent of such rebate or chargeback;
(j)    Accounts with respect to an Account Debtor whose total obligations owing
to Borrowers exceed 15% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided
that in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing percentage shall be determined by the Agent based on
all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit;
(k)    Accounts with respect to which the Account Debtor is Insolvent, is
subject to a proceeding related thereto, has gone out of business, or as to
which an Obligor has received notice of an imminent proceeding related to such
Account Debtor being or alleged to be Insolvent or which proceeding is
reasonably likely to result in a material impairment of the financial condition
of such Account Debtor unless (x) such Account is supported by an irrevocable
letter of credit satisfactory to the Agent in its Reasonable Credit Judgment (as
to form, substance, and issuer or domestic confirming bank) that has been
delivered to the Agent and is directly drawable by the Agent or (y) such Account
Debtor has received debtor-in-possession financing sufficient as determined by
the Agent in its Reasonable Credit Judgment to finance its ongoing business
activities and, solely with respect to Accounts that constitute prepetition
claims, the Company or other Obligor is designated as a “critical vendor” of the
Account Debtor;


29

--------------------------------------------------------------------------------





(l)    Accounts with respect to which the Account Debtor is located in a state,
province or jurisdiction that requires, as a condition to access to the courts
of such jurisdiction, that a creditor qualify to transact business, file a
business activities report or other report or form, or take one or more other
actions, unless the applicable Obligor has so qualified, filed such reports or
forms, or taken such actions (and, in each case, paid any required fees or other
charges). The foregoing shall not apply to the extent that the applicable
Obligor may qualify subsequently as a foreign entity authorized to transact
business in such state, province or jurisdiction and gain access to such courts,
without incurring any cost or penalty viewed by the Agent, in its Reasonable
Credit Judgment, to be material in amount, and such later qualification cures
any access to such courts to enforce payment of such Account (including, for
greater certainty, the requirement for a creditor to extra-provincially register
in a province or territory of Canada for such purposes);
(m)    Accounts, the collection of which the Agent, in its Reasonable Credit
Judgment, believe to be doubtful by reason of the Account Debtor’s financial
condition, upon notice thereof to the Company;
(n)    Accounts that are not subject to a valid and perfected first priority
Lien in favor of the Agent pursuant to a Security Document (as and to the extent
provided therein) (it being agreed that in no event shall any Excluded Assets be
deemed to be Eligible Accounts hereunder);
(o)    Accounts that have not been billed to the Account Debtor; or
(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Obligor of the subject contract for goods or services.
“Eligible Canadian Accounts” means the Eligible Accounts owned by the Canadian
Obligors.
“Eligible Canadian Rental Equipment” means the Eligible Rental Equipment owned
by the Canadian Obligors.
“Eligible Canadian Service Vehicles” means the Eligible Service Vehicles owned
by the Canadian Obligors.
“Eligible Canadian Spare Parts and Merchandise” means the Eligible Spare Parts
and Merchandise owned by the Canadian Obligors.
“Eligible Rental Equipment” means (x) Rental Equipment of the Obligors or (y)
equipment of the Obligors available for sale, in each case that complies in all
material respects with each of the representations and warranties respecting
Eligible Rental Equipment made in the Loan Documents, and that is not excluded
as ineligible by virtue of one or more of the excluding criteria set forth
below. An item of Rental Equipment shall not be included in Eligible Rental
Equipment if:
(a)    an Obligor does not have good and valid title thereto;


30

--------------------------------------------------------------------------------





(b)    it is not located in the United States or Canada;
(c)    it is not subject to a valid and perfected first priority Lien in favor
of the Agent pursuant to a Security Document (as and to the extent provided
therein (it being agreed that in no event shall any Excluded Assets be deemed to
be Eligible Rental Equipment hereunder)); provided that this clause (c) will not
apply to Rental Equipment represented by a certificate of title or subject to
the parenthetical at the end of clause (f) (such Rental Equipment being subject
to clause (f) below);
(d)    it consists of Spare Parts and Merchandise or Service Vehicles;
(e)    it is reflected on the books and records of the Company and its
Subsidiaries maintained in accordance with GAAP and consistently with the
Company’s and its Subsidiaries’ then current practices as, or has been written
off as, or is determined in the most recent appraisal to be, both (i) damaged or
defective and (ii) not repairable; provided that (A) any item of Rental
Equipment that is damaged or defective and repairable will not be Eligible
Rental Equipment if the repair cost estimated by Company is greater than $500.00
(or such greater amount as determined by the Agent in its sole discretion) or
the repair cost estimated by the Company is equal to or exceeds the Net Book
Value thereof, (B) the amount included in the Borrowing Base for Eligible Rental
Equipment that is damaged or defective and repairable shall be reduced by the
aggregated estimated repair cost of all damaged or defective Eligible Rental
Equipment that is included in the Borrowing Base as a result of satisfying these
criteria and (C) the aggregate amount included in the Borrowing Base
attributable to such damaged or defective and repairable Eligible Rental
Equipment will not exceed 5% of the portion of the Borrowing Base based on
Eligible Rental Equipment (calculated without including any portion of the
damaged or defective and repairable Rental Equipment for this purpose); or
(f)    it is U.S. Rental Equipment represented by a certificate of title unless
for all periods after the 150-day period following the Closing Date (or such
later date as shall be agreed to by the Agent in its sole discretion), an
Obligor has caused the certificate of title for such Rental Equipment to be
registered with the applicable Governmental Authority showing “Wilmington Trust,
National Association, as Agent” (or a successor Agent in such capacity, or a
trustee or agent reasonably acceptable to the Agent) as the lienholder thereon,
such that such Rental Equipment is subject to a valid and perfected first
priority Lien in favor of the Agent (or such certificate of title or the
requisite application therefor has been submitted to the applicable Governmental
Authority for such registration or for issuance of such certificate of title as
so registered); provided for the avoidance of doubt that on or prior to the
150-day period following the Closing Date (or such later date as shall be agreed
to by the Agent in its sole discretion), Rental Equipment shall be included in
Eligible Rental Equipment notwithstanding this clause (f), and the eligibility
criteria specified in this clause (f) shall not apply during such period.
If any Rental Equipment at any time ceases to be Eligible Rental Equipment, such
Rental Equipment shall promptly be excluded from the calculation of Eligible
Rental Equipment. Notwithstanding the foregoing, the Agent may, from time to
time, in the exercise of its Reasonable Credit Judgment, on not less than 10
Business Days’ prior notice to the Borrowers’ Agent, change the criteria for
Eligible Rental Equipment as reflected on the Borrowing Base Certificate based
on either (i) an event, condition or other circumstance arising after the
Closing


31

--------------------------------------------------------------------------------





Date or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent the Agent had no knowledge thereof on or prior to the Closing
Date, in either case under clause (i) or (ii), which adversely affects, or would
reasonably be expected to adversely affect, Eligible Rental Equipment in any
material respect as determined by the Agent in the exercise of its Reasonable
Credit Judgment. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Agent shall be available to discuss the proposed change,
and the applicable Obligor may take such action as may be required so that the
event, condition or circumstance that is the basis for such change no longer
exists, in a manner and to the extent reasonably satisfactory to the Agent in
the exercise of its Reasonable Credit Judgment.
“Eligible Service Vehicles” means Service Vehicles of the Obligors that comply
in all material respects with each of the representations and warranties
respecting Eligible Service Vehicles made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below. A Service Vehicle shall not be included in Eligible Service
Vehicles if:
(a)    an Obligor does not have good and valid title thereto;
(b)    it is not located in the United States or Canada;
(c)    it is not subject to a valid and perfected first priority Lien in favor
of the Agent pursuant to a Security Document (as and to the extent provided
therein); provided that this clause (c) will not apply to Service Vehicles
represented by a certificate of title or subject to the parenthetical at the end
of clause (f) (such Service Vehicle being subject to clause (f) below);
provided, further, that with respect to Service Vehicles of any Canadian
Obligor, this clause (c) will not apply if it is necessary to enhance perfection
of the Agent’s Lien on such Vehicles by describing the vehicle identification
number so long as there is no competing PPSA registration that does so;
(d)    it is reflected on the books and records of the Company and its
Subsidiaries maintained in accordance with GAAP and consistently with the
Company’s and its Subsidiaries' then current practices as, or has been written
off as, or is determined in the most recent appraisal to be, both (i) damaged or
defective and (ii) not repairable; provided that (A) any Service Vehicle that is
damaged or defective and repairable will not be an Eligible Service Vehicle if
the repair cost estimated by Company is greater than $500.00 (or such greater
amount as determined by the Agent in its sole discretion) or the repair cost
estimated by the Company is equal to or exceeds the Net Book Value thereof, (B)
the amount included in the Borrowing Base for Eligible Service Vehicles that are
damaged or defective and repairable shall be reduced by the aggregated estimated
repair cost of all damaged or defective Eligible Service Vehicles that are
included in the Borrowing Base as a result of satisfying these criteria and (C)
the aggregate amount included in the Borrowing Base attributable to such damaged
or defective and repairable Eligible Service Vehicles will not exceed 5% of the
portion of the Borrowing Base based on Eligible Service Vehicles (calculated
without including any portion of the damaged or defective and repairable Service
Vehicle for this purpose);


32

--------------------------------------------------------------------------------





(e)    it is not reflected in the records of an Obligor regularly maintained for
recording the existence of Service Vehicles; or
(f)    it is a Service Vehicle owned by a U.S. Obligor represented by a
certificate of title unless for all periods after the 150-day period following
the Closing Date (or such later date as shall be agreed to by the Agent in its
sole discretion), an Obligor has caused the certificate of title for such
Service Vehicle to be registered with the applicable Governmental Authority
showing “Wilmington Trust, National Association, as Agent” (or a successor Agent
in such capacity, or a trustee or agent reasonably acceptable to the Agent) as
the lienholder thereon, such that such Service Vehicle is subject to a valid and
perfected first priority Lien in favor of the Agent (or such certificate of
title or the requisite application therefor has been submitted to the applicable
Governmental Authority for such registration or for issuance of such certificate
of title as so registered); provided, for the avoidance of doubt, that on or
prior to the 150-day period following the Closing Date (or such later date as
shall be agreed to by the Agent in its sole discretion), Service Vehicles shall
be included in Eligible Service Vehicles notwithstanding this clause (f), and
the eligibility criteria specified in this clause (f) shall not apply during
such period.
If any Service Vehicle at any time ceases to be Eligible Service Vehicle, such
Service Vehicle shall promptly be excluded from the calculation of Eligible
Service Vehicles. Notwithstanding the foregoing, the Agent may, from time to
time, in the exercise of its Reasonable Credit Judgment, on not less than 10
Business Days’ prior notice to the Borrowers’ Agent, change the criteria for
Eligible Service Vehicle as reflected on the Borrowing Base Certificate based on
either (i) an event, condition or other circumstance arising after the Closing
Date or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent the Agent had no knowledge thereof on or prior to the Closing
Date, in either case under clause (i) or (ii), which adversely affects, or would
reasonably be expected to adversely affect, Eligible Service Vehicles in any
material respect as determined by the Agent in the exercise of its Reasonable
Credit Judgment. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Agent shall be available to discuss the proposed change,
and the applicable Obligor may take such action as may be required so that the
event, condition or circumstance that is the basis for such change no longer
exists, in a manner and to the extent reasonably satisfactory to the Agent in
the exercise of its Reasonable Credit Judgment.
“Eligible Spare Parts and Merchandise” means Spare Parts and Merchandise of the
Obligors that comply in all material respects with each of the representations
and warranties respecting Eligible Spare Parts and Merchandise made in the Loan
Documents and that are not excluded as ineligible by virtue of one or more of
the excluding criteria below. Any piece of Spare Parts and Merchandise shall not
be included in Eligible Spare Parts and Merchandise if:
(a)    an Obligor does not have good and valid title thereto;
(b)    it is not located within the United States or Canada;


33

--------------------------------------------------------------------------------





(c)    it is reflected on the books and records of the Company and its
Subsidiaries maintained in accordance with GAAP and consistently with the
Company’s and its Subsidiaries’ then current practices as, or has been written
off as, damaged or defective and not repairable;
(d)    it is not reflected in the records of an Obligor regularly maintained for
recording the existence of Spare Parts and Merchandise; or
(e)    it is not subject to a valid and perfected first priority Lien in favor
of the Agent, as applicable, pursuant to a Security Document (as and to the
extent provided therein).
If any Spare Parts and Merchandise at any time ceases to be Eligible Spare Parts
and Merchandise, such Spare Parts and Merchandise shall promptly be excluded
from the calculation of Eligible Spare Parts and Merchandise. Notwithstanding
the foregoing, the Agent may, from time to time, in the exercise of its
Reasonable Credit Judgment, on not less than 10 Business Days’ prior notice to
the Borrowers’ Agent, change the criteria for Eligible Spare Parts and
Merchandise as reflected on the Borrowing Base Certificate based on either (i)
an event, condition or other circumstance arising after the Closing Date or (ii)
an event, condition or other circumstance existing on the Closing Date to the
extent the Agent had no knowledge thereof on or prior to the Closing Date, in
either case under clause (i) or (ii), which adversely affects, or would
reasonably be expected to adversely affect, Spare Parts and Merchandise in any
material respect as determined by the Agent in the exercise of its Reasonable
Credit Judgment. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Agent shall be available to discuss the proposed change,
and the applicable Obligor may take such action as may be required so that the
event, condition or circumstance that is the basis for such change no longer
exists, in a manner and to the extent reasonably satisfactory to the Agent in
the exercise of its Reasonable Credit Judgment.
“Eligible Unbilled Accounts” means Accounts (which are Eligible Accounts except
for their failure to comply with clause (o) of the definition of “Eligible
Accounts”) (a) which have not been billed but for which services have been
rendered, (b) which have not been billed solely because either (i) the services
were rendered pursuant to a customer agreement which provides for monthly
billing at a date other than month-end, or (ii) the services were rendered
pursuant to a customer agreement which provides for billing at the completion of
the rental term, and such rental term has not yet ended, and (c) which shall be
billed not more than 30 days after such Account is first included on the
Borrowing Base Certificate or otherwise reported to the Agent as Collateral.
“Eligible Unbilled Canadian Accounts” means the Eligible Unbilled Accounts owned
by the Canadian Obligors.
“Eligible Unbilled U.S. Accounts” means the Eligible Unbilled Accounts owned by
the U.S. Obligors.
“Eligible U.S. Accounts” means the Eligible Accounts owned by the U.S. Obligors.


34

--------------------------------------------------------------------------------





“Eligible U.S. Rental Equipment” means the Eligible Rental Equipment owned by
the U.S. Obligors.
“Eligible U.S. Service Vehicles” means the Eligible Service Vehicles owned by
the U.S. Obligors.
“Eligible U.S. Spare Parts and Merchandise” means the Eligible Spare Parts and
Merchandise owned by the U.S. Obligors.
“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
June 30, 2016, by and between Hertz Global Holdings, Inc. and the Company.
“Environmental Laws” means all applicable federal, state, provincial or local or
foreign laws, statutes, common law duties, rules, regulations, ordinances and
codes, together with all administrative orders, enforceable requirements,
judgments, injunctions, licenses, authorizations, consents, registrations,
approvals, permits of, and agreements with, any Governmental Authority, in each
case in connection with (i) environmental matters (including Releases of
Contaminants) or (ii) to the extent relating to exposure to Contaminants, health
matters.
“Equipment” means all of each Obligor’s and each of its Subsidiary’s now owned
or hereafter acquired machinery, equipment, furniture, furnishings, fixtures,
and other tangible personal property (except Inventory), including embedded
software, service and delivery vehicles with respect to which a certificate of
title has been issued, aircraft, dies, tools, jigs, molds and office equipment,
as well as all of such types of property leased by any Obligor or any of its
Subsidiaries, and all of each Obligor’s and each of its Subsidiary’s rights and
interests with respect thereto under such leases (including options to
purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.
“Equipment Securitization Transaction” means any sale, assignment, pledge or
other transfer (a) by the Company or any Subsidiary of the Company of rental
fleet equipment, (b) by any ES Special Purpose Vehicle of leases or rental
agreements between the Company and/or any Subsidiary of the Company, as lessee,
on the one hand, and such ES Special Purpose Vehicle, as lessor, on the other
hand, relating to such rental fleet equipment and lease receivables arising
under such leases and rental agreements and (c) by the Company or any Subsidiary
of the Company of any interest in any of the foregoing, together in each case
with (i) any and all proceeds thereof (including all collections relating
thereto, all payments and other rights under insurance policies or warranties
relating thereto, all disposition proceeds received upon a sale thereof, and all
rights under manufacturers’ repurchase programs or guaranteed depreciation
programs relating thereto), (ii) any collection or deposit account relating
thereto and (iii) any collateral, guarantees, credit enhancement or other
property or claims supporting or securing payment on, or otherwise relating to,
any such leases, rental agreements or lease receivables; provided that
notwithstanding anything to the contrary contained in this Agreement, (A) the
aggregate amount of the book value (or in the case of Rental Equipment, Service
Vehicles or Spare Parts and Merchandise, Net Book Value) of all such properties
or assets of any Obligor


35

--------------------------------------------------------------------------------





sold, assigned, pledged or otherwise transferred pursuant to such arrangements
shall not exceed $425,000,000 in the aggregate during the term of this Agreement
and (B) the properties or assets transferred in connection with any Equipment
Securitization Transaction shall consist of the types described in this
definition.
“Equivalent Amount” means, on any date, the amount of Dollars into which an
amount of Cdn. Dollars or any other Alternative Currency, as applicable, may be
converted or the amount of Cdn. Dollars or any other Alternative Currency, as
applicable, into which an amount of Dollars may be converted, in any case, (a)
at the exchange rate reported by Bloomberg (or other commercially available
source designated by the Agent from time to time) as of approximately 12:00
noon, New York City time, or (b) if such report is unavailable for any reason,
the spot rate for the purchase of the first currency with the second currency as
in effect during the preceding business day in the Agent’s principal foreign
exchange trading office for the first currency, on such date, in each case
rounded to the nearest unit of the applicable currency, with 0.5 of a unit being
rounded upward.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time and any final regulations promulgated and the
rulings issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
any failure by a Pension Plan to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, in each case whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA, of an application for
a waiver of the minimum funding standard with respect to a Pension Plan; (d) a
determination that a Pension Plan is in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) a withdrawal
by any Borrower or ERISA Affiliate from a Pension Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (f) a complete or partial
withdrawal by any Borrower or ERISA Affiliate from a Multi-employer Plan; (g)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multi-employer Plan; (h)
the occurrence of an event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multi-employer Plan;
(i) the Borrowers or any of their Subsidiaries engaging in a non-exempt
“prohibited transaction” with respect to which any Borrower or any of its
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code), or with respect to which such Borrower or any such Subsidiary could
otherwise be liable; or (j) the imposition of any material liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or ERISA Affiliate.


36

--------------------------------------------------------------------------------





“ES Special Purpose Vehicle” means a trust, bankruptcy remote entity or other
special purpose entity which is a Subsidiary of the Company (or, if not a
Subsidiary of the Company, the common equity of which is wholly owned, directly
or indirectly, by the Company) and which is formed for the purpose of, and
engages in no material business other than, acting as a lessor, issuer or
depositor in an Equipment Securitization Transaction (and, in connection
therewith, owning the rental fleet equipment, leases, rental agreements, lease
receivables, rights to payment and other interests, rights and assets described
in the definition of “Equipment Securitization Transaction”, and pledging or
transferring any of the foregoing or interests therein).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EU Insolvency Regulation” means the Council of the European Union Regulation
2015/848 on insolvency proceedings.
“Event of Default” has the meaning specified in Section 10.1.
“Excess Availability” means, at any time (a) the lesser of (i) the Maximum
Revolver Amount and (ii) the Combined Borrowing Base, minus (b) the Aggregate
Revolver Outstandings, in each case at such time.
“Exchange Act” means the Securities Exchange Act of 1934 and regulations
promulgated thereunder.
“Excluded Subsidiary” means any (a) Subsidiary of a Foreign Subsidiary other
than any Canadian or U.S. Subsidiary of a Canadian Subsidiary, (b) Unrestricted
Subsidiary, (c) Immaterial Subsidiary, (d) Domestic Subsidiary or Canadian
Subsidiary that, at the time such Subsidiary becomes a Restricted Subsidiary
(and for so long as such restriction or any replacement or renewal thereof is in
effect), is prohibited by any applicable contractual obligation or Requirement
of Law from guaranteeing or granting Liens to secure the Obligations hereunder
or if guaranteeing or granting Liens to secure the Obligations hereunder would
require governmental (including regulatory) consent, approval, license or
authorization unless such consent, approval, license or authorization has been
received, (e) joint venture or Subsidiary that is not a Wholly Owned Subsidiary
(it being agreed that it shall be a condition for any such Subsidiary that was a
Wholly Owned Subsidiary to become an Excluded Subsidiary that either (i) at the
time it became a non-Wholly Owned Subsidiary none of its assets comprised part
of the Borrowing Base or (ii) at the time it becomes (after giving effect to it
becoming) an Excluded Subsidiary no Out-of-Formula Condition would exist), (f)
Subsidiary formed solely for the purpose of merging or amalgamating with another
Person in connection with a Permitted Acquisition or other Permitted Investment
by the Company or another Obligor, or (g) Domestic Subsidiary or Canadian
Subsidiary with respect to which, in the reasonable judgment of the Agent (or,
in the case of adverse tax consequences, the Borrowers’ Agent) (confirmed in
writing by notice to the Borrowers’ Agent or the Agent, as applicable), the cost
or other consequences (including any adverse tax consequences) of providing a
Guarantee of the Obligations hereunder shall be excessive in view of the
benefits to be obtained by the Lenders therefrom; provided that any Subsidiary
that fails to meet the requirement in clause (c) as of the last day of the most
recent four consecutive Fiscal Quarters for which consolidated financial
statements of the


37

--------------------------------------------------------------------------------





Consolidated Parties are available shall continue to be deemed an Excluded
Subsidiary hereunder until the date that is 60 days following the date on which
such financial statements were required to be delivered pursuant to Section 7.2
with respect to such period; provided, further, that in no event shall the
Company be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor (in its capacity
as a guarantor), any Swap Obligation if, and to the extent that, all or a
portion of the Guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, such Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder (determined after
giving effect to any keepwell, support or other agreement for the benefit of
such Guarantor) at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under an agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means, in the case of each Lender and the Agent and each other
recipient of any payment to be made on account of the Obligations, (a) Taxes
(including income Taxes, capital or franchise Taxes or other Taxes on net
income) as are imposed on or measured by the Agent’s, such Lender’s or such
recipient’s overall net income or capital in the jurisdiction (whether federal,
state or local and including any political subdivision thereof) under the laws
of which the Agent or such Lender or such recipient, as the case may be, is
organized or maintains a lending office from which the Loans are made or does
business, (b) any branch profits Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction in respect of which the
applicable recipient, as the case may be, is subject to income or franchise
Taxes imposed on (or measured by) its net income, (c) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes that are Other Connection Taxes, (d) any U.S. federal withholding
Tax, withholding Taxes pursuant to the laws of the Netherlands, the United
Kingdom, France, Germany or Puerto Rico or withholding Tax payable under Part
XIII of the Income Tax Act (Canada) that is imposed on amounts payable to or for
the account of a Lender, in each case, with respect to an applicable interest in
an Obligation pursuant to a law in effect on the date on which (i) such Lender
becomes a party hereto (other than pursuant to any assignment request by the
Borrowers under Section 5.10 or Section 12.1(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 5.1,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office (and in each case assuming the
completion of any necessary procedural formalities), (e) any withholding Tax
that is attributable to a Lender’s failure to comply with Section 5.1(f), (f)
any withholding Tax payable under Part XIII of the Income Tax Act (Canada) that
is imposed on amounts payable to or for the account of a Lender as a consequence
of the Lender (i) not dealing at arm’s length (within the meaning of the Income
Tax Act (Canada)) with the payer at the time of such payment, or (ii) any
withholding Tax payable under Part XIII of the Income Tax Act (Canada) that is
imposed on amounts payable to


38

--------------------------------------------------------------------------------





or for the account of a Lender as a consequence of the Lender being, at any
time, a “specified non-resident shareholder” (within the meaning of
sub-section 18(5) of the Income Tax Act (Canada)) of any Canadian Borrower, or,
at any time, not dealing at arm’s length (within the meaning of the Income Tax
Act (Canada)) with a “specified shareholder” (within the meaning of
sub-Section 18(5) of the Income Tax Act (Canada)) of any Canadian Borrower,
except in the case of (i) or (ii) above, where the non-arm’s length relationship
arises, or where the Lender is (or is deemed to be) a “specified shareholder”,
in each case, on account of the Lender having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, or enforced this Agreement or any other
Loan Document, and (g) any withholding Taxes imposed under FATCA.
“Existing Commitment” has the meaning specified in Section 2.6(a).
“Existing Loan Agreement” has the meaning specified in the recitals to this
Agreement.
“Existing Loans” has the meaning specified in Section 2.6(a).
“Existing Securitization Facility” means the receivables facility established
pursuant to the Purchase and Contribution Agreement, dated as of September 17,
2018, among Herc Rentals Inc., as seller and collection agent, Cinelease, Inc.,
as seller, and Herc Receivables U.S. LLC, as purchaser, and the Receivables
Financing Agreement, dated as of September 17, 2018, among Herc Receivables U.S.
LLC, the Company, the lenders and managing agents from time to time party
thereto and Credit Agricole Corporate and Investment Bank, as administrative
agent, as amended, modified or supplemented from time to time.
“Existing Tranche” has the meaning specified in Section 2.6(a).
“Existing Lender” has the meaning specified in Section 1.10(c).
“Existing Lender Assignment” has the meaning specified in Section 1.10(c).
“Extended Commitments” has the meaning specified in Section 2.6(a).
“Extended Loans” has the meaning specified in Section 2.6(a).
“Extending Lender” has the meaning specified in Section 2.6(b).
“Extension Amendment” has the meaning specified in Section 2.6(c).
“Extension Date” has the meaning specified in Section 2.6(d).
“Extension Election” has the meaning specified in Section 2.6(b).
“Extension Request” has the meaning specified in Section 2.6(a).
“Fair Market Value” means, with respect to any asset, the fair market value of
such asset as determined by the board of directors (or the equivalent governing
body) of the Company in good faith, whose determination shall be conclusive and,
in the case of assets with a Fair Market


39

--------------------------------------------------------------------------------





Value in excess of $500,000,000, evidenced by a resolution of the board of
directors of the Company.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version if substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977.
“Federal Funds Rate” means, for any day, the rate per annum equal to (a) the
weighted average of interest rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or on the preceding Business
Day, if such day is not a Business Day), as published by the Federal Reserve
Bank of New York on the next Business Day; or (b) if no such rate is published
on the next Business Day, the average rate (rounded upward to the next 1/100th
of 1%) charged to the U.S. Bank on such day on such transactions, as determined
by the Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
“Fee Letter” means one or more fee letters among Bank of America, N.A. and/or an
Arranger, the Company and/or any Borrower, with respect to the payment of
certain fees in connection with this Agreement.
“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 6.5 and 7.2.
“Fiscal Quarter” means the period commencing on January 1 in any Fiscal Year and
ending on the next succeeding March 31, the period commencing on April 1 in any
Fiscal Year and ending on the next succeeding June 30, the period commencing on
July 1 in any Fiscal Year and ending on the next succeeding September 30, or the
period commencing on October 1 in any Fiscal Year and ending on the next
succeeding December 31, as the context may require.
“Fiscal Year” means the Company’s, each Borrower’s, each Guarantor’s and their
Subsidiaries’ fiscal year for financial accounting purposes. As of the Agreement
Date, the current Fiscal Year of the Company, the other Obligors and their
Subsidiaries will end on December 31, 2019.
“Fixed Charge Coverage Ratio” means the ratio of:
(a)    (i) Consolidated EBITDA for the most recent period of four consecutive
Fiscal Quarters for which financial information in respect thereof is available
minus (ii) the unfinanced portion of all Capital Expenditures (excluding any
Capital Expenditure made in an amount equal to all or part of the cash proceeds,
of (x) any casualty insurance, condemnation or


40

--------------------------------------------------------------------------------





eminent domain or (y) any sale of assets of the Company and its Restricted
Subsidiaries (other than to the Company or any of its Restricted Subsidiaries)
during such period); to
(b)    the sum, without duplication, of (i) Consolidated Interest Expense for
such period paid or payable in cash (other than (w) fees and expenses associated
with entering into this Agreement and the other Transactions and any agency
fees, (x) costs associated with obtaining, or breakage costs in respect of,
Hedge Agreements, (y) fees and expenses associated with any Permitted
Acquisitions, Permitted Investments, mergers, consolidations or amalgamations,
the issuance of Capital Stock or the incurrence of Indebtedness, in each case
permitted under this Agreement (in each case, whether or not the applicable
Permitted Acquisition, Permitted Investment, merger, consolidation,
amalgamation, issuance of Capital Stock or incurrence of Indebtedness is
consummated) and (z) amortization of deferred financing costs), net of interest
income, plus (ii) the aggregate amount of Federal, state, local and foreign
income, capital or profits taxes, including foreign withholding taxes, expensed
during such period to the extent paid in cash (net of refunds received during
such period), in each case, of or by the Company and its Subsidiaries for such
period including any cash Distribution made to the Company to permit the Company
to pay such taxes), plus (iii) the aggregate principal amount of all regularly
scheduled principal or amortization payments on Indebtedness for borrowed money
of the Company and its Subsidiaries for such period paid or payable in cash
(other than prepaid amounts, payments due at maturity, payment in respect of
intercompany debt or any payments with respect thereto paid in cash from the
proceeds of any refinancing thereof), plus (iv) the aggregate amount of
scheduled mandatory payments on account of Disqualified Stock of the Company and
its Restricted Subsidiaries (other than any Special Purpose Vehicle) (whether in
the nature of dividends, redemption, repurchase or otherwise) required to be
made during such period, in each case determined on a consolidated basis in
accordance with GAAP.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary of the Company that is formed under
the laws of a jurisdiction other than a State of the United States or the
District of Columbia. For the avoidance of doubt, any Subsidiary of the Company
which is organized and existing under the Laws of Puerto Rico or any other
territory of the United States of America shall be a Foreign Subsidiary.
“Foreign Subsidiary Holding Company” means any Domestic Subsidiary the primary
assets of which consist of Capital Stock in (a) one or more Foreign Subsidiaries
or (b) one or more Foreign Subsidiary Holding Companies.
“Franchise Equipment” means (a) any Franchise Vehicles and (b) any equipment
owned by or leased to any Franchisee that is revenue earning equipment, or is of
a type that would be classified as “revenue earning equipment” in the
consolidated financial statements of the Company, including any such equipment
consisting of (i) construction, industrial, commercial and office equipment,
(ii) earthmoving, material handling, compaction, aerial and electrical
equipment, (iii) air compressors, pumps and small tools and (iv) other personal
property.


41

--------------------------------------------------------------------------------





“Franchise Equipment Indebtedness” means as of any date of determination (a)
Indebtedness of any Franchise Special Purpose Entity directly or indirectly
Incurred to finance or refinance the acquisition of, or secured by, Franchise
Equipment and/or related rights and/or assets, (b) Indebtedness of any
Franchisee or any Affiliate thereof that is attributable to the financing or
refinancing of Franchise Equipment and/or related rights and/or assets, as
determined in good faith by the Company and (c) Indebtedness of any Franchisee.
“Franchise Financing Disposition” means any sale, transfer, conveyance or other
disposition of, or creation or incurrence of any Lien on, property or assets by
the Company or any Subsidiary thereof to or in favor of any Franchise Special
Purpose Entity, in connection with the Incurrence by a Franchise Special Purpose
Entity of Indebtedness, or obligations to make payments to the obligor on
Indebtedness, which may be secured by a Lien in respect of such property or
assets.
“Franchise Lease Obligation” means any Capital Lease, and any other lease, of
any Franchisee relating to any property used, occupied or held for use or
occupation by any Franchisee in connection with any of its Franchise Equipment
operations.
“Franchise Special Purpose Entity” means any Person (a) that is engaged in the
business of (i) acquiring, selling, collecting, financing or refinancing
Receivables, accounts (as defined in the UCC, PPSA, or similar law, as in effect
in any jurisdiction from time to time), other accounts and/or other receivables,
and/or related assets, and/or (ii) acquiring, selling, leasing, financing or
refinancing Franchise Equipment, and/or related rights (including under leases,
manufacturer warranties and buy-back programs, and insurance policies) and/or
assets (including managing, exercising and disposing of any such rights and/or
assets) and (b) is designated in writing to Agent as a “Franchise Special
Purpose Entity” by the Company.
“Franchise Vehicles” means vehicles owned or operated by, or leased or rented to
or by, any Franchisee, including automobiles, trucks, tractors, trailers, vans,
sport utility vehicles, buses, campers, motor homes, motorcycles and other motor
vehicles.
“Franchisee” means any Person that is a franchisee or licensee of the Company or
any of its Subsidiaries (or of any other Franchisee), or any Affiliate of such
Person.
“FSCO” means the Financial Services Commission of Ontario and any Person
succeeding to the functions thereof and includes the Superintendent under such
statute and any other Governmental Authority (succeeding to the functions
thereof) and established or appointed by the Financial Services Commission of
Ontario Act, 1997.
“Full Payment” or “Full Payment of the Obligations” means (a) the payment in
full in cash or immediately available funds (except for (i) contingent
indemnities and cost and reimbursement obligations, in each case, to the extent
no claim has been made, (ii) Obligations under Hedge Agreements that have been
novated or collateralized, to the extent required by the terms thereof or as
otherwise reasonably acceptable to the applicable counterparty and the Agent and
(iii) Cash Management Obligations and Designated Bank Products Obligations, to
the extent such Cash Management Obligations or Designated Bank Products
Obligations, as the case may be, are not then due) of all Obligations then
outstanding, if any, (b) with respect to Letters of


42

--------------------------------------------------------------------------------





Credit outstanding, delivery of cash collateral or backstop letters of credit in
respect thereof in the manner and as otherwise required under Section 2.4(g) and
(c) the termination or expiration of all Commitments and any Refinancing Term
Commitments.
“Funding Date” means the date on which a Borrowing occurs.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or, if applicable in the case of the
Canadian Subsidiaries, such generally accepted accounting principles and
practices set forth from time to time in Canada by Chartered Professional
Accountants of Canada) or in such other statements by such other entity as
approved by a significant segment of the accounting profession, subject to
Section 1.2(b).
“General Intangibles” means all of each Obligor’s now owned or hereafter
acquired “general intangibles” as defined in the UCC or, with respect to any
General Intangible of a Canadian Obligor, an “intangible” as defined in the
PPSA, choses in action and causes of action and all other intangible personal
property of each Obligor of every kind and nature (other than Accounts),
including all contract rights, payment intangibles, Intellectual Property,
corporate or other business records, inventions, designs, blueprints, plans,
specifications, computer software, customer lists, registrations, licenses,
franchises, Tax refund claims, any funds which may become due to any Obligor in
connection with the termination of any Plan or other employee benefit plan or
any rights thereto and any other amounts payable to any Obligor from any Plan or
other employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
property, casualty or any similar type of insurance and any proceeds thereof,
proceeds of insurance covering the lives of key employees on which any Obligor
is beneficiary, rights to receive dividends, distributions, cash, Instruments
and other property in respect of or in exchange for pledged equity interests or
Investment Property and any letter of credit, guarantee, claim, security
interest or other security held by or granted to any Obligor.
“Goods” means all “goods” as defined in the UCC or, with respect to any goods of
a Canadian Obligor, the PPSA, now owned or hereafter acquired by any Obligor,
wherever located, including embedded software to the extent included in “goods”
as defined in the UCC, and manufactured homes.
“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including the European Union.
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.


43

--------------------------------------------------------------------------------





“Guarantee Agreements” mean the U.S. GCA and the Canadian GCA.
“Guarantors” means (a) the U.S. Guarantors, (b) the Canadian Guarantors, and (c)
each other Person, who, in a writing received by the Agent, guarantees payment
or performance in whole or in part of any of the Obligations.
“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of managing any Borrower’s or any other Restricted Subsidiary’s
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.
“Herc Rentals” means Herc Rentals, Inc.
“Immaterial Subsidiary” means any Subsidiary of the Company that, as of the last
day of the Fiscal Quarter of the Company most recently ended for which financial
information in respect thereof is available, (a) did not have assets with a
value in excess of 2.5% of the total assets of the Company and its Restricted
Subsidiaries as at such date and (b) did not have total revenues in excess of
2.5% of the total revenues of the Company and its Restricted Subsidiaries for
the four consecutive Fiscal Quarter period then ended; provided that at the time
of such designation (x) the aggregate total consolidated revenues of all
Immaterial Subsidiaries shall not exceed 10.0% of the total consolidated revenue
of the Company and its Restricted Subsidiaries during the most recent four
consecutive Fiscal Quarter period then ended and (y) the aggregate total
consolidated assets of all Immaterial Subsidiaries shall not exceed 10.0% of the
total consolidated assets of the Company and its Restricted Subsidiaries as of
the last day of such period. Any determination of whether a Subsidiary shall
cease to qualify as an Immaterial Subsidiary shall be made on the date of the
delivery of the Compliance Certificate pursuant to Section 7.2(d). To the extent
a Subsidiary ceases to be an Immaterial Subsidiary in connection with such
determination, the Company shall have 60 days (or such longer period as shall be
agreed to by the Agent in its sole discretion) from the date of delivery of such
Compliance Certificate to cause such Subsidiary to comply with the requirements
of Section 7.16 to the extent applicable. Each Immaterial Subsidiary as of the
Closing Date is set forth in Schedule 1.3.
“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of the Company or any other Borrower and the accretion of
original issue discount or liquidation preference.
“Incremental ABL Term Loans” has the meaning specified in Section 2.5(a).
“Incremental Commitment Amendment” has the meaning specified in
Section 2.5(e)(ii).


44

--------------------------------------------------------------------------------





“Incremental Facility” and “Incremental Facilities” have the meanings specified
in Section 2.5(a).
“Incremental Facility Increase” has the meaning specified in Section 2.5(a).
“Incremental Indebtedness” means any Indebtedness incurred by any Borrower
pursuant to and in accordance with Section 2.5.
“Incremental Revolving Commitment Effective Date” has the meaning specified in
Section 2.5(e)(i).
“Incremental Revolving Commitments” has the meaning specified in Section 2.5(a).
“Indebtedness” means, without duplication, (a) all indebtedness for borrowed
money or the deferred purchase price of property, excluding trade payables and
the endorsement of checks and other similar instruments in the ordinary course
of business; (b) all obligations and liabilities of any other Person secured by
any Lien on an Obligor’s or any of its Subsidiaries’ property, even if such
Obligor or Subsidiary shall not have assumed or become liable for the payment
thereof (the amount of such obligation being deemed to be the lesser of the
value of such property (as determined in good faith by the Company) or the
amount of the obligation so secured); (c) all obligations or liabilities created
or arising under any Capital Lease; (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even if the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property), but excluding trade accounts payable
arising in the ordinary course of business; (e) all obligations of such Person
for the reimbursement of any obligor on any letter of credit, banker’s
acceptance or similar credit transaction; (f) all net obligations of such Person
in respect of Hedge Agreements; and (g) all obligations and liabilities under
Guarantees in respect of obligations of the type described in any of clauses (a)
through (f) above.
“Indemnified Liabilities” has the meaning specified in Section 14.10.
“Indemnified Person” has the meaning specified in Section 14.10.
“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.
“Instruments” means all instruments as such term is defined in Article 9 of the
UCC or as is defined in the PPSA, as applicable, now owned or hereafter acquired
by any Borrower, any Guarantor or any of their Subsidiaries.
“Intellectual Property” means all rights, title and interest in intellectual
property and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks and IP Licenses.
“Intellectual Property Agreement” means the Intellectual Property Agreement,
dated as of June 30, 2016, by and among The Hertz Corporation, Hertz Systems,
Inc. and Herc Rentals.


45

--------------------------------------------------------------------------------





“Intercreditor Agreement Supplement” has the meaning specified in
Section 13.17(b).
“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Loan, and ending on (i) the date
seven days or one, two, three or six months thereafter, or (ii) any other date
agreed to by all the Lenders making or holding such Loan, in each case, as
selected by the applicable Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion; provided that:
(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless, in the case of any Interest Period of one month or longer, the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;
(b)    any Interest Period of one month or longer pertaining to a LIBOR Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1.
“Inventory” means all of each Obligor’s and each of its Subsidiaries’ now owned
or hereafter acquired Rental Equipment, Spare Parts and Merchandise and other
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in such Obligor’s or any of its Subsidiaries’ business or used in
connection with the packing, shipping, advertising, selling or finishing of such
goods, merchandise, and all documents of title or other Documents representing
them.
“Investment” means, with respect to any Person, (a) any loan or other extension
of credit (including a guarantee) or capital contribution to any other Person
(by means of any transfer of cash or other property or any payment for property
or services for consideration of Indebtedness or Capital Stock of any other
Person), other than in connection with leases of Equipment or leases or sales of
Inventory on credit in the ordinary course of business or (b) any purchase or
acquisition by such Person of Capital Stock, bonds, notes, debentures or other
securities or evidences of indebtedness issued by any other Person, excluding
the acquisition of inventory, supplies, equipment and other assets used or
consumed in the ordinary course of business of such Person and Capital
Expenditures. The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced (at the Company’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment.


46

--------------------------------------------------------------------------------





“Investment Grade Rating” means a rating equal to or higher than Baa3 (or, in
the case of short-term obligations, P-3) (or the equivalent) by Moody’s and BBB-
(or, in the case of short-term obligations, A-3) (or the equivalent) by S&P, or
any equivalent rating by any other rating agency recognized internationally or
in the United States of America.
“Investment Grade Securities” means (i) securities issued or directly and fully
guaranteed or insured by the United States of America government or any agency
or instrumentality thereof (other than Cash Equivalents); (ii) debt securities
or debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Company and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii) above, which fund may
also hold immaterial amounts of cash pending investment or distribution; and
(iv) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments.
“Investment Property” means all of each Obligor’s now owned or hereafter
acquired “investment property” as defined in the UCC or the PPSA, as applicable,
and includes all right title and interest of each Obligor in and to any and all:
(a) securities whether certificated or uncertificated; (b) securities
entitlements; (c) securities accounts; (d) commodity contracts; or (e) commodity
accounts.
“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all divisionals, reversions, continuations, continuations-in-part,
reissues, reexaminations, renewals and extensions of, such Intellectual Property
and all income, royalties and proceeds at any time due or payable or asserted
under or with respect to any of the foregoing or otherwise with respect to such
Intellectual Property, including all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right.
“IP License” means all written contracts, agreements, licenses, sublicenses or
other legally binding agreement (and related IP Ancillary Rights), granting any
right, title or interest in or relating to any Intellectual Property.
“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.
“Joint Book Runner” has the meaning specified in the preamble to this Agreement.
“Joint Lead Arranger” has the meaning specified in the preamble to this
Agreement.
“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K or otherwise in form and substance
reasonably satisfactory to the Borrowers’ Agent and the Agent.
“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof,


47

--------------------------------------------------------------------------------





and all applicable administrative orders, licenses, authorizations and permits
of, and agreements with, any Governmental Authority, in each case whether or not
having the force of law.
“LCA Election” has the meaning specified in Section 1.3(m)(ii).
“LCA Test Date” has the meaning specified in Section 1.3(m)(ii).
“Leases” means the written agreements between an Obligor and an Account Debtor
entered into in the ordinary course of business of such Obligor for rental or
lease of Rental Equipment by such Obligor to such Account Debtor, including all
schedules and supplements thereto.
“Lender” and “Lenders” have the meanings specified in the introductory paragraph
to this Agreement and shall include (i) the Agent to the extent of any Agent
Advance outstanding and the Banks to the extent of any Swingline Loan
outstanding and (ii) any Affiliates or branches of Lenders who make Loans
pursuant to Section 2.2(c); provided that for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any of the requirements of any Loan
Document or any Default or Event of Default and its consequences or (c) any
other matter as to which a Lender may vote or consent pursuant to Section 12.1,
the bank or financial institution making such election shall be deemed the
“Lender” rather than such Affiliate, which shall not be entitled to so vote or
consent.
“Lender Counterparty” means any Person that was the Agent, a Lender or an
Affiliate of the Agent or a Lender at the time it entered into a Bank Product
(or with respect to any Bank Product in effect as of the Closing Date, any
Person that was the Agent, a Lender or an Affiliate of the Agent or a Lender as
of the Closing Date, whether or not such Person subsequently ceases to be the
Agent, a Lender or an Affiliate of the Agent or a Lender, in its capacity as a
counterparty to such Bank Product.
“Lender Joinder Agreement” has the meaning specified in Section 2.5(d)(i).
“Letter of Credit” and “Letters of Credit” have the meanings specified in
Section 2.4(a)(i).
“Letter of Credit Fee” has the meaning specified in Section 3.6.
“Letter of Credit Issuer” means the U.S. Bank, any Affiliate or branch of the
U.S. Bank (including the Canadian Bank) or any other Lender or Affiliate or
branch of a Lender that issues any Letter of Credit pursuant to this Agreement
and agrees to provide reporting with respect to Letters of Credit reasonably
required by the Agent.
“Letter of Credit Subfacility” means $250,000,000.
“LIBOR Interest Payment Date” means, with respect to a LIBOR Loan, the
Termination Date and the last day of each Interest Period applicable to such
Loan and, with respect to each Interest Period of more than three months, each
three-month anniversary of the commencement of such Interest Period for such
LIBOR Loan.


48

--------------------------------------------------------------------------------





“LIBOR Loan” means a Loan during any period in which it bears interest based on
the LIBOR Rate.
“LIBOR Rate” means, for any Interest Period, with respect to LIBOR Loans
denominated in any currency, the rate of interest per annum (rounded upward to
the next 1/100th of 1%) determined pursuant to the following formula:
LIBOR Rate
=
Offshore Base Rate
1.00 - Eurodollar Reserve Percentage

Where,
“Offshore Base Rate” means, with respect to any LIBOR Loans denominated in any
currency, the per annum rate of interest (rounded upward to the next 1/100th of
1% and in no event less than zero) determined by the Agent at or about 11:00
a.m. (London time) two Business Days prior to such Interest Period (or with
respect to LIBOR Loans denominated in any other Alternative Currency, 11:00 a.m.
(London time) on such other day as shall be determined by the Agent, acting
reasonably, in accordance with the market practice in the London interbank
market for such Alternative Currency), for a term equivalent to such period,
equal to the London Interbank Offered Rate for deposits in such currency, or
comparable or successor rate approved by the Agent, as published on the
applicable Reuters screen page (or other commercially available source
designated by the Agent from time to time); provided that any comparable or
successor rate shall be applied by the Agent, if administratively feasible, in a
manner consistent with market practice.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day applicable to member banks with deposits
exceeding $1,000,000,000 under regulations issued from time to time by the
Federal Reserve Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The LIBOR Rate for each outstanding LIBOR Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.
Notwithstanding anything to the contrary contained herein, in no event shall the
LIBOR Rate be less than zero.
“LIBOR Screen Rate” means the London Interbank Offered Rate quote on the
applicable screen page the Agent (in its reasonable discretion) designates to
determine London Interbank Offered Rate (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time in its reasonable discretion).
“LIBOR Successor Rate” has the meaning specified in Section 5.7.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate,
Canadian Base


49

--------------------------------------------------------------------------------





Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Agent, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Agent determines in
consultation with the Borrowers’ Agent).
“Lien” means any mortgage, charge, pledge, lien (statutory or other), security
interest, hypothecation, assignment for security, claim, or preference or
priority or other encumbrance upon or with respect to any property of any kind.
A Person shall be deemed to own subject to a Lien any property which such Person
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.
“Like-Kind Exchange” means a substantially contemporaneous exchange or swap,
including transactions covered by Section 1031 of the Code, of property or
assets (“Relinquished Property”) for property or assets with comparable or
greater Fair Market Value or usefulness to the business of the U.S. Borrowers
and their Domestic Subsidiaries (“Replacement Property”); provided that (a) the
disposition of the Relinquished Property is permitted under the terms of this
Agreement, (b) the transaction is entered into in the normal course of business,
(c) the applicable “exchange agreement” reflects arm’s-length terms with a
Qualified Intermediary who is not an Affiliate of the Company and otherwise
contains customary terms and (d) all net proceeds thereof are deposited in one
or more Like-Kind Exchange Accounts.
“Like-Kind Exchange Account” means any account established jointly with a
Qualified Intermediary pursuant to and solely for the purposes of facilitating
any Like-Kind Exchange, the amounts on deposit in which shall be limited to
proceeds realized from the disposition of Relinquished Property in connection
with a Like-Kind Exchange.
“Limited Condition Acquisition” means any acquisition of any assets, business or
Person permitted by this Agreement, the consummation of which is not conditioned
on the availability of, or on obtaining, third-party financing.
“LLC Division” means the statutory division of any limited liability company
into two or more limited liability companies pursuant to Section 18-217 of the
Delaware Limited Liability Company Act or a comparable statute under a different
jurisdiction’s law.
“Loan Documents” means this Agreement, the Guarantee Agreements, Supplemental
Agreement referred to in any Guarantee Agreement, the Security Documents, the
Fee Letters, any Acceptable Intercreditor Agreement or any other intercreditor
agreement entered into by the Agent at any time in connection with this
Agreement or any Security Document, any promissory note evidencing any
Obligations, and any other agreements, instruments, and documents to which one
or more Obligors is a party that, for any such other agreement, instrument or
document entered into after the Closing Date, expressly states that it is to be
treated as a “Loan Document” hereunder.
“Loans” means, collectively, all loans and advances provided for in Article II.


50

--------------------------------------------------------------------------------





“Management Investors” means the collective reference to the officers,
directors, employees and other members of the management of the Company or any
of its Subsidiaries, or family members or relatives of any thereof or trusts for
the benefit of any of the foregoing, or any of their heirs, executors,
successors and legal representatives who at any particular date shall
beneficially own or have the right to acquire, directly or indirectly, common
stock of the Company.
“Management Stock” means Capital Stock of the Company (including any options,
warrants or other rights in respect thereof) held by any of the Management
Investors.
“Market Disruption Event” has the meaning specified in Section 5.5(b).
“Material Account” means any bank account, securities account or commodities
account of any Obligor, including in any case any account into which proceeds
from any Securitization Transaction (including, but not limited to, the Existing
Securitization Facility) are deposited, but excluding (a) any “Collection
Account” under and as defined in the documents evidencing the Existing
Securitization Facility as in effect as of the Agreement Date and any similar
account under any Securitization Transaction, (b) any Like-Kind Exchange
Account, (c) any account which is exclusively used for disbursement purposes
(including payroll accounts) and (d) other accounts to the extent the aggregate
amount of funds on deposit therein at the end of each Business Day does not
exceed $10,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business or
financial condition of the Company and its Restricted Subsidiaries, taken as a
whole, (b) the ability of the Company, the Borrowers and the other Obligors
(taken as a whole) to perform their payment obligations under this Agreement or
any other Loan Document or (c) the rights and remedies of the Agent and the
Lenders under this Agreement or any other Loan Document (taken as a whole).
“Maturity Date” means the date that is the fifth anniversary of the Closing
Date.
“Maximum Canadian Revolver Amount” means $200,000,000 as of the Agreement Date,
as the same may be increased or decreased from time to time in accordance with
Section 2.2(d). Anything contained herein to the contrary notwithstanding, (a)
upon termination of the Commitments, the Maximum Canadian Revolver Amount shall
automatically be reduced to zero and (b) in no event shall the sum of the
Maximum Canadian Revolver Amount at any time be greater than the Revolving
Credit Commitments at such time.
“Maximum Rate” has the meaning specified in Section 3.3.
“Maximum Revolver Amount” means, at any time, the aggregate Revolving Credit
Commitments at such time, as the same may be increased from time to time in
accordance with Section 2.5 or reduced from time to time in accordance with
Section 4.3. As of the Agreement Date, the Maximum Revolver Amount is
$1,750,000,000. Anything contained herein to the contrary notwithstanding, upon
termination of the Commitments, the Maximum Revolver Amount shall automatically
be reduced to zero.
“Minimum Extension Condition” has the meaning specified in Section 2.6(g).


51

--------------------------------------------------------------------------------





“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six years contributed to by any of the Borrowers or
any ERISA Affiliate.
“Net Book Value” means, with respect to any Rental Equipment, Service Vehicles
or Spare Parts and Merchandise, cost minus accumulated depreciation for such
Rental Equipment, Service Vehicles or Spare Parts and Merchandise, as
applicable, calculated in accordance with GAAP.
“Net Orderly Liquidation Value Percentage” means the orderly liquidation value
(net of costs and expenses estimated to be incurred in connection with such
liquidation) of an Obligor’s Rental Equipment or Service Vehicles that is
estimated to be recoverable in an orderly liquidation of such Rental Equipment
or Service Vehicles expressed as a percentage of the Net Book Value thereof,
such percentage to be as determined from time to time by reference to the most
recent Appraisal of Rental Equipment or Service Vehicles received by the Agent
in accordance with Section 7.9(b).
“Non-Consenting Lender” has the meaning specified in Section 12.1(b).
“Non-Core Business” means any business which is not an essential part of the
rental business.
“Non-Extended Commitments” has the meaning specified in Section 2.6(a).
“Non-Extended Loans” has the meaning specified in Section 2.6(a).
“Non-Extending Lender” has the meaning specified in Section 2.6(e).
“Non-Extension Notice Date” has the meaning specified in Section 2.4(b).
“Non-Recourse Indebtedness” means Indebtedness of a Person (a) as to which no
Obligor provides any Guarantee or credit support of any kind or is directly or
indirectly liable (as a guarantor or otherwise) and (b) which does not provide
any recourse against any of the assets of any Obligor, in each case other than
Standard Securitization Undertakings.
“North American Borrowing Base” means the sum of (a) 85.0% of the book value of
Inventory (excluding Equipment) of the Company and its Restricted Subsidiaries,
(b) 85.0% of the book value of Receivables of the Company and its Restricted
Subsidiaries, (c) 95.0% of the book value of Equipment of the Company and its
Restricted Subsidiaries (or in the case of Rental Equipment, Service Vehicles or
Spare Parts and Merchandise, Net Book Value thereof) and (d) cash, Cash
Equivalents, Investment Grade Securities and Temporary Cash Investments of the
Company and its Restricted Subsidiaries (in each case, determined as of the end
of the most recently ended fiscal month of the Company for which internal
consolidated financial statements of the Company are available, and, in the case
of any determination relating to any incurrence of Indebtedness, on a pro forma
basis including (x) any property or assets of a type described above


52

--------------------------------------------------------------------------------





acquired since the end of such fiscal month and (y) any property or assets of a
type described above being acquired in connection therewith).
“Notice of Borrowing” has the meaning specified in Section 2.2(a).
“Notice of Continuation/Conversion” has the meaning specified in Section 3.2(b).
“Obligations” means the U.S. Obligations and the Canadian Obligations.
“Obligors” means, collectively, each Borrower, each Guarantor, and any other
Person that now or hereafter is primarily or secondarily liable for any of the
Obligations and/or grants the Agent a Lien on any collateral as security for any
of the Obligations.
“Original Currency” has the meaning specified in Section 14.20.
“Originating Lender” has the meaning specified in Section 12.2(e).
“Other Connection Taxes” means, with respect to any Agent, Lender or other such
recipient, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than Other Connection Taxes imposed on an assignor as a result
of any assignment request by the Borrowers under Sections 5.10 or 12.1(b)).
“Out-of-Formula Condition” has the meaning specified in Section 4.2.
“Pari Passu Debt Reserves” means all reserves with respect to (a) any
outstanding Indebtedness (other than the Obligations), (b) any Incremental
Indebtedness (other than increases to the Revolving Credit Commitments) or (c)
any Refinancing Term Loans or Refinancing Revolving Loans, in each case in
respect of Indebtedness described in clauses (a), (b), or (c), that is secured
by Liens on Collateral on a basis pari passu in priority with the Agent’s Liens
thereon, which reserve for any such outstanding Indebtedness shall be imposed
automatically without any further action or notice by the Agent upon the
incurrence of such Indebtedness (or the maximum amount that may be borrowed
under commitments in respect of any such Indebtedness) and shall be in an amount
equal to the unpaid principal amount of such Indebtedness (or the maximum amount
that may be borrowed under commitments in respect of such Indebtedness) from
time to time. For the avoidance of doubt, no Pari Passu Debt Reserves shall be
established with respect to any Indebtedness incurred pursuant to Section 8.1 or
secured pursuant to Section 8.2 or any Incremental Indebtedness or any
Refinancing Term Loans or Refinancing Revolving Loans, in


53

--------------------------------------------------------------------------------





each case that is secured by Liens on Collateral solely in the event that all
such Liens on the Collateral are junior in priority to the Agent’s Liens
thereon.
“Pari Passu Intercreditor Agreement” means an intercreditor agreement between
the Agent and one or more representatives of Persons (other than the Company or
any of its Subsidiaries) benefitting from a Lien on any Collateral of a U.S.
Obligor or Canadian Obligor that is intended to be pari passu to the Agent’s
Lien having terms that are reasonably satisfactory to the Borrowers’ Agent and
the Agent.
“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.
“Participant Register” has the meaning specified in Section 13.21(b).
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) in or relating to letters patent and applications therefor and all
divisionals, reversions, continuations, continuations-in-part, reissues,
reexaminations, renewals and extensions of such, as applicable.
“Payment Account” means each bank account to which the proceeds of Collateral
are deposited or credited, and which is maintained in the name of the Agent, on
terms reasonably acceptable to the Agent.
“Payment Conditions” means, at any time of determination with respect to any
payment, event or transaction described herein as being specifically subject to
satisfaction of the Payment Conditions, that (a) both before and immediately
after such payment, event or transaction (including any Loans made in connection
therewith), no Specified Default has occurred and is continuing and (b) either
(i) Specified Availability shall be greater than 10% of the Maximum Revolver
Amount for 30 consecutive days immediately preceding such payment, event or
transaction and immediately after such payment, event or transaction (including
the making of any Loans in connection therewith) and the Company and the other
Obligors shall be in pro forma compliance with the covenant set forth in
Section 8.9 (regardless of whether a Covenant Trigger is in effect or such
covenant is otherwise effective, and measured as of the last day of the most
recently ended Fiscal Quarter for which financial statements were required to be
delivered in accordance with Section 7.2) or (ii) Specified Availability shall
be greater than 15% of the Maximum Revolver for 30 consecutive days immediately
preceding such payment, event or transaction and immediately after such payment,
event or transaction (including the making of any Loans in connection
therewith).
“PBA” means the Pension Benefits Act (Ontario) or similar legislation of any
other Canadian federal or provincial jurisdiction, and the regulations
promulgated thereunder applicable to a Pension Plan.
“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to the functions thereof or any Governmental Authority of
another jurisdiction exercising similar functions in respect of any Plans of an
Obligor.
“Pension Event” means solely with respect to Canadian Pension Plans (a) the
filing of a


54

--------------------------------------------------------------------------------





notice of proposal to terminate in whole or in part a Canadian DB Pension Plan
so as to result in a liability; or (b) the issuance of a notice of proposal by
any Governmental Authority to terminate in whole or in part or have an
administrator or like body appointed to administer a Canadian DB Pension Plan;
or (c) any other event or condition which might constitute grounds for the
termination of, winding up or partial termination or winding up or the
appointment of a trustee to administer any Canadian Pension Plan.
“Pension Plan” means a pension plan or an employee benefit plan (a) (as defined
in Section 3(2) of ERISA) subject to Title IV of ERISA, other than a
Multi-employer Plan, or (b) which is a “registered pension plan” under the
Income Tax Act (Canada) or which is subject to the PBA or any other applicable
Laws, which in either case of clause (a) or (b) an Obligor sponsors, maintains,
or to which it makes, is making, or is obligated to make contributions, or has
made contributions at any time during the immediately preceding five plan years.
“Permitted Acquisition” means the acquisition by an Obligor or a Restricted
Subsidiary of all or a substantial portion of the assets or businesses of a
Person or of assets constituting a business unit, line of business or division
of such Person (the “Acquired Business”) or the acquisition by an Obligor or a
Restricted Subsidiary of all of the Capital Stock of the Acquired Business
(other than directors’ qualifying shares or nominee or other similar shares
required pursuant to applicable law) or the merger, amalgamation or
consolidation of the Acquired Business with and into an Obligor or a Restricted
Subsidiary (with such Obligor or Restricted Subsidiary, as the case may be, as
the surviving Person) or an Obligor or a Restricted Subsidiary with and into the
Acquired Business (to the extent permitted under Section 8.5), so long as:
(a)    the assets acquired shall be used or useful in or otherwise relate to,
the business or lines of business of the Borrowers and their Subsidiaries as of
the Closing Date;
(b)    all transactions in connection with such acquisition shall be consummated
in all material respects in accordance with all applicable laws and governmental
authorizations;
(c)    after giving effect to such transaction and any related refinancing of
Indebtedness, none of the acquired assets are subject to any Lien other than
Permitted Liens; and
(d)    (i) the Payment Conditions are satisfied at the time of such Permitted
Acquisition (or, at the option of the Borrowers’ Agent if such Permitted
Acquisition is a Limited Condition Acquisition, as of the date definitive
agreements for such Limited Condition Acquisition are entered into), or (ii) the
consideration for such transaction consists solely of any combination of (A)
Capital Stock of the Company (other than Disqualified Stock), which is issued to
any Person that is not an Obligor, (B) cash and property in an amount equal to
the net proceeds from a substantially concurrent sale or issuance of Capital
Stock of the Company (other than Disqualified Stock) to any Person that is not
an Obligor, (C) additional cash and property (excluding cash and property
covered in clause (B) above); provided that the aggregate amount of
consideration paid for all such Permitted Acquisitions pursuant to this clause
(C), together with the aggregate amount of all Investments made in reliance on
clause (s) of the definition of the term “Permitted Investments”, the aggregate
amount of all Distributions made in reliance on clause (f) of the definition of
the term “Permitted Distributions”, and the aggregate amount of Permitted
Payments made in reliance on Section 8.6(k), shall not exceed $500,000,000 in
the


55

--------------------------------------------------------------------------------





aggregate during the term of this Agreement, and (D) Indebtedness (whether
incurred or assumed) permitted hereunder, or (iii) such acquisition is an
acquisition of businesses of Franchisees (1) that have discontinued operations
or that have indicated, or that the Company shall have reasonably determined,
that if an acquisition is not made it is reasonably likely to imminently
discontinue operations or (2) otherwise for a cash purchase price; provided that
the aggregate amount of such cash purchase price paid pursuant to this clause
(2), together with cash consideration paid in respect of acquisitions under
clause (1), the Fair Market Value of all properties or assets of any Obligor
sold, assigned, pledged or otherwise transferred pursuant to Franchise Financing
Dispositions and all Investments under clause (x) of the definition of the term
“Permitted Investments” shall not exceed $100,000,000 in the aggregate during
the term of this Agreement;
provided that to the extent any Permitted Acquisition or other Permitted
Investment results in the acquisition by any Loan Party of Accounts (including
U.S. Accounts, U.S. Unbilled Accounts, Canadian Accounts, Canadian Unbilled
Accounts), Rental Equipment, Service Vehicles and/or Spare Parts and Merchandise
constituting Collateral consisting either of (x) assets of a type substantially
different from those in the Canadian Borrowing Base or the U.S. Borrowing Base
at such time, or (y) assets of a type substantially similar to those in the
Canadian Borrowing Base or the U.S. Borrowing Base at such time, in the case of
this clause (y) with an aggregate Net Book Value in excess of $250,000,000, then
(1) the Company may request that Agent obtain an Appraisal and conduct a field
examination with respect to such acquired assets at the expense of Borrowers and
(2) until such Appraisal is delivered and field examination completed, or waived
in writing by the Agent, the assets acquired pursuant to such acquisition shall
not be included in the Borrowing Base Certificate, the Canadian Borrowing Base
or the U.S. Borrowing Base (and any such Appraisal shall be disregarded for
purposes of the limitation on the number of Appraisals that may be conducted at
Borrowers’ expense as set forth in Section 7.9).
“Permitted Credit Facility” means one or more debt facilities or agreements,
commercial paper facilities, securities purchase agreements, indentures or
similar agreements, in each case, with banks or other institutional lenders or
investors providing for, or acting as underwriters of, revolving loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables), notes, debentures, letters of credit or the issuance
and sale of securities including any related notes, guarantees, collateral
documents, instruments and agreements executed in connection therewith and in
each case, as amended, extended, renewed, restated, supplemented or otherwise
modified (in whole or in part, and without limitation as to amount, terms,
conditions, covenants and other provisions) from time to time, and any
agreements, indentures or other instruments (and related documents) governing
any form of Indebtedness incurred to refinance or replace, in whole or in part,
the borrowings and commitments at any time outstanding or permitted to be
outstanding under such facility or agreement or successor facility or agreement
whether by the same or any other lender or holder of Indebtedness or group of
lenders or holders of Indebtedness and whether the same obligor or different
obligors.
“Permitted Distributions” means:
(a)    Distributions by (i) any Subsidiary of an Obligor to such Obligor, (ii)
any Subsidiary that is not an Obligor to any Subsidiary that is not an Obligor,
(iii) any Subsidiary that


56

--------------------------------------------------------------------------------





is not an Obligor to a Subsidiary that is an Obligor, and (iv) any Subsidiary
that is not a Wholly Owned Subsidiary to the holders of its Capital Stock on a
pro rata basis;
(b)    (i) Distributions by the Company to repurchase equity securities issued
by the Company from employees, officers or directors of the Company or any
Subsidiary, or the authorized representatives of any of the foregoing, upon the
death, disability or termination of employment of any such employee, officer or
director in an amount not to exceed $15,000,000 in the aggregate in any Fiscal
Year and (ii) so long as no Default or Event of Default has occurred and is
continuing, Distributions to purchase Capital Stock of the Company from
employees, officers or directors of the Company or any Subsidiary in an amount
not to exceed the sum of (x) $20,000,000 plus (y) $5,000,000 multiplied by the
number of calendar years that have commenced since June 30, 2016;
(c)    any purchase or redemption of any Capital Stock of the Company required
pursuant to the terms thereof as a result of a Change of Control or an asset
disposition, so long as at such time no Default or Event of Default shall have
occurred and be continuing (or would result therefrom);
(d)    cash payments in lieu of the issuance of fractional shares in connection
with the exercise of any warrants, options or other securities convertible into
or exchangeable for capital stock of the Company;
(e)    the deemed repurchase of Capital Stock of the Company on the cashless
exercise of stock options;
(f)    other Distributions made with cash, Cash Equivalents, Investment Grade
Securities and Temporary Cash Investments by the Company and any of its
Subsidiaries; provided that (i) the aggregate amount of all such Distributions,
together with the aggregate amount of all Investments made in reliance on clause
(s) of the definition of the term “Permitted Investments”, the amounts
consideration paid for all acquisitions in reliance on clause (d)(ii)(C) of the
definition of the term “Permitted Acquisition”, and the aggregate amount of
Permitted Payments made in reliance on Section 8.6(k), shall not exceed
$500,000,000 in the aggregate during the term of this Agreement, and (ii) at the
time of any such Distribution, no Default or Event of Default shall have
occurred and be continuing (or would result therefrom);
(g)    any Distributions, so long as the Payment Conditions are satisfied either
at the time the Distribution is made or at the time the Distribution is declared
(so long as such Distribution is made within 60 days of declaration);
(h)    payments in respect of any dividend or other distribution on the Capital
Stock of the Company and payments to purchase Capital Stock of the Company, in
each case, not to exceed 6% of the market capitalization of the Company at the
time of such payment;
(i)    the making of any Distribution in exchange for, or out of the net cash
proceeds of, a substantially concurrent sale (other than to a Restricted
Subsidiary of the Company) of Capital Stock of the Company (other than
Disqualified Stock) or from a substantially concurrent cash capital contribution
to the Company (other than from an Obligor);


57

--------------------------------------------------------------------------------





(j)    any Distribution to a Special Purpose Vehicle in connection with a
Securitization Transaction, which Distribution consists of the assets described
in the definition of “Equipment Securitization Transaction” or “Receivables
Securitization Transaction”; provided that the aggregate amount of all such
Distributions, together with the book value (or in the case of Rental Equipment,
Service Vehicles or Spare Parts and Merchandise, Net Book Value) of all such
properties or assets of any Obligor sold, assigned, pledged or otherwise
transferred (including Investments) pursuant to all Equipment Securitization
Transactions shall not exceed $425,000,000 during the term of this Agreement;
(k)    the Company and any of its Subsidiaries may pay, without duplication, the
amount due or payable (A) pursuant to any Transaction Agreement and (B) in order
to pay or permit the Company or any of its Subsidiaries to pay any Related
Taxes;
(l)    the Company and any of its Subsidiaries may pay cash dividends in an
amount sufficient to (x) pay all fees and expenses incurred in connection with
the Transactions and the other transactions expressly contemplated by this
Agreement and the other Loan Documents and (y) satisfy its obligations under the
Separation Agreement and the other Transaction Agreements; and
(m)    Investments constituting Distributions made as a result of the receipt of
non-cash consideration from any Asset Disposition or other sale of assets or
property made pursuant to and in compliance with this Agreement.
For purposes of determining compliance with this definition, in the event that
any Distribution meets the criteria of more than one of the types of Permitted
Distributions described in the above clauses, the Borrowers’ Agent, in its sole
discretion, may from time to time classify and reclassify such Distribution and
only be required to include the amount and type of such Distribution in one of
such clauses.
“Permitted Holders” means (a) any of the Management Investors; and (b) any
Person acting in the capacity of an underwriter in connection with a public or
private offering of Capital Stock of the Company.
“Permitted Indebtedness” has the meaning specified in Section 8.1.
“Permitted Investments” means:
(a)    Investments in cash, Cash Equivalents, Investment Grade Securities and
Temporary Cash Investments;
(b)    Investments existing on the Agreement Date and identified in Schedule 8.4
to this Agreement;
(c)    [reserved];
(d)    Investments by any Subsidiary which is not a Secured Obligor in any other
Subsidiary;
(e)    Investments (i) by any Obligor in any other Obligor, (ii) by any
Subsidiary which is not a Obligor in another Subsidiary which is not an Obligor,
(iii) by any Subsidiary


58

--------------------------------------------------------------------------------





which is not an Obligor in an Obligor; provided that any such Investment in the
form of a loan or other extension of credit shall be subordinated in right of
payment to the Obligations pursuant to a subordination agreement in form and
substance reasonably satisfactory to Agent, or (iv) by any Obligor in any
Subsidiary which is not an Obligor; provided that (A) the aggregate amount of
all such Investments under this clause (e)(iv) shall not exceed $100,000,000 in
the aggregate during the term of this Agreement, and (B) at the time of any such
Investment, no Default or Event of Default shall have occurred and be continuing
(or would result therefrom);
(f)    Investments by any Obligor in any Special Purpose Vehicle pursuant to a
Securitization Transaction; provided that, in the case of an Investment pursuant
to an Equipment Securitization Transaction, (i) the aggregate amount of all such
Investments, together with the book value (or in the case of Rental Equipment,
Service Vehicles or Spare Parts and Merchandise, Net Book Value) of all such
properties or assets of any Obligor sold, assigned, pledged or otherwise
transferred (including Distributions) pursuant to all Equipment Securitization
Transactions shall not exceed $425,000,000 during the term of this Agreement,
(ii) the properties or assets transferred in connection with any Equipment
Securitization Transaction shall consist of the types described in the
definition of the term “Equipment Securitization Transaction”, and (iii) the
properties or assets transferred in connection with a Receivables Securitization
shall consist of the types described in the definition of the term “Receivables
Securitization Transaction”;
(g)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;
(h)    deposit accounts maintained in the ordinary course of business;
(i)    Investments constituting Hedge Agreements;
(j)    Investments in securities or other Investments received in settlement of
debts created in the ordinary course of business and owing to, or of other
claims asserted by, the Company or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;
(k)    loans and advances to officers, directors or employees (i)(A) in the
ordinary course of business, (B) existing on the Closing Date and described in
Schedule 8.4, (C) made after the Closing Date for relocation expenses in the
ordinary course of business, and (D) for any other purpose satisfactory to the
Company or its Subsidiaries; provided that the aggregate outstanding principal
amount of all such Investments under this clause (k)(i) shall not exceed
$15,000,000 at any time; and (ii) relating to indemnification of any officers,
directors or employees in respect of liabilities relating to their serving in
any such capacity, and any reimbursement of any such officer, director or
employee of expenses relating to the claims giving rise to such indemnification;
(l)    Permitted Acquisitions;
(m)    any Investment to the extent that the consideration therefor is Capital


59

--------------------------------------------------------------------------------





Stock (other than Disqualified Stock) of the Company, or out of the net cash
proceeds of, a substantially concurrent sale (other than to a Restricted
Subsidiary of the Company) of Capital Stock of the Company (other than
Disqualified Stock) or from a substantially concurrent cash capital contribution
to the Company other than from an Obligor
(n)    guarantees of Permitted Indebtedness (provided that no Canadian Obligor
or Excluded Subsidiary may Guarantee any Indebtedness of a U.S. Obligor under
this clause (n) unless such Person Guarantees the U.S. Obligations pursuant to a
Guarantee agreement reasonably acceptable to the Agent);
(o)    Investments acquired by an Obligor or a Restricted Subsidiary in the
ordinary course of business received in settlement of claims against any other
Person or a reorganization or similar arrangement of any debtor of such Obligor
or Restricted Subsidiary, including upon the bankruptcy or insolvency of such
debtor, or as a result of foreclosure, perfection or enforcement of any Lien;
(p)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;
(q)    advances of payroll payments to employees in the ordinary course of
business;
(r)    Investments acquired by the Company or any Subsidiary in connection with
an Asset Disposition permitted under Section 8.5(d) to the extent such
Investments are non-cash proceeds as permitted under Section 8.5(d);
(s)    other Investments made with cash, Cash Equivalents, Investment Grade
Securities and Temporary Cash Investments; provided that (i) the aggregate
amount of all such Investments made in reliance on this clause (s), together
with all Distributions made in reliance on clause (f) of the definition of the
term “Permitted Distributions”, the consideration paid for all acquisitions made
in reliance on clause (d)(ii)(C) of the definition of the term “Permitted
Acquisition”, and the aggregate amount of Permitted Payments made in reliance on
Section 8.6(k), shall not exceed $500,000,000 in the aggregate during the term
of this Agreement, and (B) at the time of any such Investment, no Default or
Event of Default shall have occurred and be continuing (or would result
therefrom);
(t)    any Investments, so long as the Payment Conditions shall have been
satisfied;
(u)    Investments in receivables owing to the Company or any Restricted
Subsidiary created or acquired in the ordinary course of business;
(v)    any transaction to the extent that it constitutes an Investment that is
permitted by and made in accordance with Section 8.4;
(w)    Investments consisting of the licensing of Intellectual Property granted
by the Company or any Restricted Subsidiary in the ordinary course of business;


60

--------------------------------------------------------------------------------





(x)    (i) Investments in Franchise Special Purpose Entities directly or
indirectly to finance or refinance the acquisition of Franchise Equipment and/or
related rights and/or assets, (ii) Investments in Franchisees attributable to
the financing or refinancing of Franchise Equipment and/or related rights and/or
assets, as determined in good faith by the Company, (iii) other Investments in
Franchisees, (iv) Investments in Capital Stock of Franchisees and Franchise
Special Purpose Entities (including pursuant to capital contributions) and (v)
Investments in Franchisees arising as the result of guarantees in respect of
Franchise Equipment Indebtedness or Franchise Lease Obligations; provided that
the aggregate amount of all such Investments (and including for this purpose, in
the case of any Rental Equipment, Service Vehicles, Spare Parts and Merchandise,
the Net Book Value thereof) under this clause (x), together with cash
consideration paid in respect of acquisitions under clause (d)(iii) of the
definition of the term “Permitted Acquisition”, and the Fair Market Value of all
properties or assets of any Obligor sold, assigned, pledged or otherwise
transferred pursuant to all Franchise Financing Dispositions, shall not exceed
$100,000,000 in the aggregate during the term of this Agreement;
(y)    Investments in the nature of pledges or deposits with respect to (i)
landlord leases, (ii) worker’s compensation, professional liability,
unemployment insurance, other social security benefits and other insurance
related obligations and (iii) other utility and surety liens provided to third
parties in the ordinary course of business;
(z)    Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Company or any of
its Subsidiaries that were issued in connection with the financing or
refinancing of such assets, so long as the Company or any such Subsidiary may
obtain title to such assets at any time by optionally canceling such bonds or
obligations, paying a nominal fee and terminating such financing transaction;
(aa)    loans and advances to Management Investors in connection with the
purchase by such Management Investors of Capital Stock of the Company of up to
$20,000,000 outstanding at any one time;
(bb)    any Investment pursuant to an agreement entered into in connection with
any securities lending or other securities financing transaction to the extent
such securities lending or other securities financing transaction is otherwise
permitted under Sections 8.1 and 8.5; and
(cc)    Investments made as part of an Islamic financing arrangement, including
Sukuk, if such arrangement, if structured as Indebtedness, would be permitted
under Section 8.1; provided that (i) the amount that would constitute
Indebtedness if such arrangement were structured as Indebtedness, as determined
in good faith by the Company, shall be treated by the Company as Indebtedness
for purposes of Section 8.1 (including, to the extent applicable, with respect
to the calculation of any amounts of Indebtedness outstanding thereunder) and
(ii) any such Islamic financing arrangement shall not include any payment
obligations of any Obligor secured by a Lien on the Collateral on a basis pari
passu in priority with the Liens securing the amounts due under the Credit
Facilities.


61

--------------------------------------------------------------------------------





For purposes of determining compliance with this definition, in the event that
any Investment meets the criteria of more than one of the types of Permitted
Investments described in the above clauses, the Borrowers’ Agent, in its sole
discretion, may from time to time classify and reclassify such Investment and
only be required to include the amount and type of such Investment in one of
such clauses.
“Permitted Liens” has the meaning specified in Section 8.2.
“Permitted Payments” has the meaning specified in Section 8.6.
“Permitted Priority Liens” means Permitted Liens described in clauses (b), (f),
(g), (h), (j), (n), (o), (p) (to the extent the Liens that secured the
Refinanced Indebtedness were Permitted Priority Liens), (q), (t), (u), (v), (w),
(x), (y), (z), (aa), (bb), (dd), (ff), (jj) and (kk) of Section 8.2.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, unlimited liability company, joint venture, trust,
unincorporated organization, association, corporation, Governmental Authority,
or any other entity.
“Plan” means any of (a) an “employee benefit plan” (including such plans as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a
“plan” as defined in Section 4975 of the Code or (c) any Person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”; in each case which an Obligor sponsors or maintains or to which
an Obligor or a Subsidiary of an Obligor makes, is making, or is obligated to
make contributions and includes any Pension Plan.
“PPSA” means the Personal Property Security Act (Ontario) and the regulations
promulgated thereunder; provided that if validity, perfection and effect of
perfection and non-perfection of the Agent’s security interest in any Collateral
of any Canadian Obligor are governed by the personal property security laws of
any Canadian jurisdiction other than Ontario, PPSA means those personal property
security laws (including the Civil Code of Québec) in such other jurisdiction
for the purposes of the provisions hereof relating to such validity, perfection,
and effect of perfection and non-perfection and for the definitions related to
such provisions, as from time to time in effect.
“Previously Absent Financial Maintenance Covenant” means, at any time, any
financial maintenance covenant that is not included in the Loan Documents at
such time.
“Priority Payable Reserves” means reserves established in the Reasonable Credit
Judgment of the Agent for amounts secured by any Liens, choate or inchoate or
any deemed trusts arising under Laws, which rank or are capable of ranking in
priority to the Agent’s Liens.
“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Revolving
Credit Commitment and the denominator of which is the sum of the amounts of all
of the Lenders’ Revolving Credit Commitments, or if no Revolving Credit
Commitments are outstanding, a fraction (expressed as a percentage), (a) the
numerator of which is the Equivalent Amount in Dollars of the sum (without
duplication) of the aggregate amount of the Revolving Loans owed to such Lender
plus


62

--------------------------------------------------------------------------------





such Lender’s participation in the aggregate maximum amount available to be
drawn under all outstanding Letters of Credit, plus such Lender’s participation
in the aggregate amount of any unpaid reimbursement obligations in respect of
Letters of Credit and (b) the denominator of which is the Equivalent Amount in
Dollars of the sum (without duplication) of the aggregate amount of the
Revolving Loans owed to the Lenders, plus the aggregate maximum amount available
to be drawn under all outstanding Letters of Credit, plus the aggregate amount
of any unpaid reimbursement obligations in respect of Letters of Credit, in each
case giving effect to a Lender’s participation in Swingline Loans and Agent
Advances.
“Proposed Change” has the meaning specified in Section 12.1(b).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise;
provided that such Indebtedness is incurred within 180 days after such
acquisition.
“Qualified Intermediary” means any Person acting in its capacity as a qualified
intermediary to facilitate any Like-Kind Exchange or operate and/or own a
Like-Kind Exchange Account.
“Quarterly Average Excess Availability” means, at any time, the daily average of
the Excess Availability for the immediately preceding calendar quarter.
“Ratio Debt Test” means the ratio of (a) Consolidated EBITDA for the most recent
period of four consecutive Fiscal Quarters for which financial information in
respect thereof is available, to (b) the sum, without duplication, of (i)
Consolidated Interest Expense for such period paid or payable in cash, plus (ii)
the aggregate amount of dividends and other distributions paid in cash during
such period in respect of Disqualified Stock by the Consolidated Parties on a
consolidated basis.
“Real Estate” means all of each Obligor’s and each of its Subsidiaries now or
hereafter owned or leased estates in real property, including all fees,
leaseholds and future interests, together with all of each Obligor’s and each of
its Subsidiaries’ now or hereafter owned or leased interests in the improvements
thereon, the fixtures attached thereto and the easements appurtenant thereto.
“Reasonable Credit Judgment” means, as applicable, the Agent’s reasonable (from
the perspective of a secured asset-based lender) judgment, exercised in good
faith in accordance with customary business practices of the Agent for
comparable asset-based lending transactions, as to any reserve or eligibility
criteria which the Agent, as applicable, reasonably determines as being
appropriate to reflect: (a) items that could reasonably be expected to adversely
affect the Agent’s ability to realize upon the Collateral, (b) costs, expenses
and other amounts that the Agent reasonably determines will need to be satisfied
in connection with the realization upon the


63

--------------------------------------------------------------------------------





Collateral or (c) criteria, events, conditions, contingencies or risks that
differ materially from facts or events occurring and known to the Agent on the
Agreement Date and which directly and adversely affect any component of the
applicable Borrowing Base.
“Receivables Entity” means a trust, bankruptcy remote entity or other special
purpose entity which is a Subsidiary of the Company (or, if not a Subsidiary of
the Company, the common equity of which is wholly owned, directly or indirectly,
by the Company) and which is formed for the purpose of, and engages in no
material business other than, acting as an issuer or a depositor in a
Receivables Securitization Transaction (and, in connection therewith, owning
accounts receivable, lease receivables, other rights to payment, leases and
related assets and pledging or transferring any of the foregoing or interests
therein).
“Receivables Securitization Transaction” means any sale, discount, assignment,
conveyance, participation, contribution to capital, grant of security interest
in, pledge or other transfer by the Company or any Subsidiary of the Company of
accounts receivable, lease receivables or other payment obligations owing to the
Company or such Subsidiary of the Company or any interest in any of the
foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit account related thereto, and any collateral,
guarantees or other property (other than Inventory or Equipment) or claims
supporting or securing payment by the obligor thereon of, or otherwise related
to, or subject to leases giving rise to, any such receivables.
“Refinance” has the meaning specified in the definition of “Refinancing
Indebtedness”.
“Refinanced Debt” has the meaning specified in Section 2.7(a).
“Refinancing Amendment” has the meaning specified in Section 2.7(f).
“Refinancing Closing Date” has the meaning specified in Section 2.7(d).
“Refinancing Commitments” has the meaning specified in Section 2.7(a).
“Refinancing Indebtedness” means with respect to any Indebtedness (the
“Refinanced Indebtedness”), any other Indebtedness which extends, refinances,
refunds, replaces or renews (collectively, “Refinance”) such Indebtedness;
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Refinanced Indebtedness except by an amount equal
to unpaid accrued interest and premium (including applicable prepayment or
redemption penalties) thereof plus fees and expenses incurred in connection
therewith plus an amount equal to any existing commitment unutilized and letters
of credit undrawn thereunder, (b) any Liens securing such Refinancing
Indebtedness do not (i) attach to any property of any Obligor that did not
secure the Refinanced Indebtedness and (ii) have the same (or junior) priority
relative to the Agent’s Liens as the Liens securing the Refinanced Indebtedness,
(c) such Refinancing Indebtedness shall not have a shorter maturity than the
earlier of (i) the maturity of the Refinanced Indebtedness or (ii) the Maturity
Date, and (d) if the Refinanced Indebtedness is Subordinated Indebtedness, then
the terms and conditions of the Refinancing Indebtedness shall


64

--------------------------------------------------------------------------------





include subordination terms and conditions that are no less favorable to the
Lenders in all material respects as those that were applicable to the Refinanced
Indebtedness.
“Refinancing Lenders” has the meaning specified in Section 2.7(c).
“Refinancing Loan” has the meaning specified in Section 2.7(b).
“Refinancing Loan Request” has the meaning specified in Section 2.7(a).
“Refinancing Revolving Commitments” has the meaning specified in Section 2.7(a).
“Refinancing Revolving Lender” has the meaning specified in Section 2.7(c).
“Refinancing Revolving Loan” has the meaning specified in Section 2.7(b).
“Refinancing Term Commitments” has the meaning specified in Section 2.7(a).
“Refinancing Term Lender” has the meaning specified in Section 2.7(c).
“Refinancing Term Loan” has the meaning specified in Section 2.7(b).
“Register” has the meaning specified in Section 13.21.
“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such Person and
of such Person’s Affiliates and “Related Party” shall mean any of them (other
than, in each case, Holdings and its Subsidiaries and any of its controlling
shareholders).
“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.
“Relinquished Property” has the meaning specified in the definition of
“Like-Kind Exchange”.
“Rental Equipment” means tangible personal property which is offered for sale or
rent (or offered for sale as used equipment) by an Obligor in the ordinary
course of its business or used in the business of the Obligors and their
Subsidiaries and included in fixed assets in the consolidated accounts of the
Company, including Inventory that the Company currently describes as “rental
equipment” in such consolidated accounts, but excluding any Spare Parts and
Merchandise.
“Rent Reserves” means such reserves as may be established from time to time by
the Agent in its Reasonable Credit Judgment with respect to leased locations or
bailees of the Secured Obligors where Eligible Rental Equipment, Eligible
Service Vehicles or Eligible Spare Parts and Merchandise is located to the
extent the Agent has not received a Collateral Access


65

--------------------------------------------------------------------------------





Agreement from the lessor or bailee at any such location; provided that such
reserves (i) for any location shall not exceed two months’ rent at such location
and (ii) will not be established during a period of 90 days following the
Closing Date (or such later date as shall be agreed to by the Agent in its sole
discretion).
“Replacement Property” has the meaning specified in the definition of “Like-Kind
Exchange”.
“Report” and “Reports” each has the meaning specified in Section 13.18(a).
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
“Required Lenders” means, at any time, Lenders having Revolving Credit
Commitments representing at least 50.1% of the aggregate Revolving Credit
Commitments at such time (excluding the Revolving Credit Commitment of any
Lender that is a Defaulting Lender); provided that if the Revolving Credit
Commitments have been terminated, the term “Required Lenders” means Lenders
holding Revolving Loans (including Swingline Loans) representing at least 50.1%
of the aggregate principal amount of Revolving Loans (including Swingline Loans)
outstanding at such time (excluding Revolving Loans of any Lender that is a
Defaulting Lender).
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Accounts, Eligible Rental
Equipment, Eligible Spare Parts and Merchandise, Eligible Service Vehicles or
Eligible Unbilled Accounts, including (a) Bank Product Reserves, (b) Rent
Reserves, (c) warehousemen’s and bailees’ charges, (d) Priority Payable Reserves
and (e) Availability Reserves, established, in the case of reserves other than
Pari Passu Debt Reserves and Waterfall Priority Hedge Agreement Reserves, by the
Agent from time to time in the Agent’s Reasonable Credit Judgment in accordance
with Section 2.9 and, in the case of Pari Passu Debt Reserves and Waterfall
Priority Hedge Agreement Reserves, in accordance with such definitions.
“Responsible Officer” means the president, any vice president, chief executive
officer, chief financial officer, secretary, assistant secretary, treasurer,
assistant treasurer, legal counsel, or any other executive or financial officer
of the Company or any other Obligor, or any other officer having substantially
the same authority and responsibility; or, with respect to compliance with
financial covenants and the preparation of the Borrowing Base Certificate, the
president, chief financial officer or treasurer of the Company, or any other
officer having substantially the same authority and responsibility.
“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.


66

--------------------------------------------------------------------------------





“Revolving Credit Commitments” means, at any date for any Lender, the obligation
of such Lender to make Revolving Loans and to purchase participations in Letters
of Credit and Swingline Loans pursuant to the terms and conditions of this
Agreement, which shall not exceed the aggregate principal amount set forth on
Schedule 1.1 under the heading “Revolving Credit Commitment” or on the signature
page of the Assignment and Acceptance by which it became a Lender, as modified
from time to time pursuant to the terms of this Agreement or to give effect to
any applicable Assignment and Acceptance; and “Revolving Credit Commitments”
means the aggregate principal amount of the Revolving Credit Commitments of all
Lenders.
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
an outstanding Revolving Loan.
“Revolving Loans” means the U.S. Revolving Loans and the Canadian Revolving
Loans, as the context requires.
“S&P” means S&P Global Ratings, or any successor thereto.
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Company or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Company or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Company or such Subsidiary.
“Sanctioned Country” means a country, region or territory that is, or whose
government is, the subject of economic or other sanctions administered or
enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (OFAC), the U.S. Department of State, other relevant sanctions authority
of the United States or Canada, the United Nations Security Council, the
European Union or any member state thereof in which an Obligor or any of its
Subsidiaries is organized or conducts business, or Her Majesty’s Treasury of the
United Kingdom under any Sanctions Law.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by the U.S. Department of
the Treasury’s Office of Foreign Assets Control (OFAC) or any similar list
maintained by U.S. Department of State, other relevant sanctions authority of
the United States or Canada, the United Nations Security Council, the European
Union or any member state thereof or Her Majesty’s Treasury of the United
Kingdom, (b) Person that is specifically targeted by any other relevant
sanctions authority of a jurisdiction in which an Obligor or any of its
Subsidiaries is organized or conducts business, (c) a Person that is the target
of any sanctions under any Sanctions Laws or (d) a Person controlled by any such
Person set forth in clauses (a) through (c) above.
“Sanctions Laws” means, individually and collectively, any and all laws relating
to anti-terrorism, economic, financial or other sanctions, other trade sanctions
programs and embargoes, import/export licensing, and any regulation, order, or
directive promulgated, issued, administered or enforced pursuant to such Laws,
including any law administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), U.S. Department of State,
other relevant sanctions authority of the United States or Canada, the United
Nations


67

--------------------------------------------------------------------------------





Security Council, the European Union or any member state thereof in which an
Obligor or any of its Subsidiaries is organized or conducts business or Her
Majesty’s Treasury of the United Kingdom.
“Scheduled Unavailability Date” has the meaning specified in Section 5.7(a)(ii).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Currency” has the meaning specified in Section 14.20.
“Section 2.6 Additional Amendment” has the meaning specified in Section 2.6(c).
“Secured Obligors” means, collectively, the U.S. Borrowers, the Canadian
Borrowers, the U.S. Guarantors and the Canadian Guarantors.
“Secured Parties” means, collectively, the Agent, each Lender, each affiliate or
branch of any Lender that makes Loans pursuant to Section 2.2(c), each Bank,
each Letter of Credit Issuer, the Indemnified Persons and each Lender
Counterparty who is owed Designated Bank Products Obligations.
“Securitization Transaction” means any Equipment Securitization Transaction or
Receivables Securitization Transaction.
“Security Documents” means the U.S. Security Documents and the Canadian Security
Documents.
“Senior Note Indenture” means that certain Indenture dated as of July 9, 2019
among the Company, certain of its subsidiaries named therein and Wells Fargo
Bank, National Association, as Trustee, as amended, modified and supplemented
from time to time prior to the date hereof.
“Senior Notes” means the Senior Notes due 2027 issued by the Company pursuant to
the Senior Note Indenture.
“Senior Secured Indebtedness Leverage Ratio” means, on any date of
determination, a ratio (i) the numerator of which is the aggregate principal
amount (or accreted value, as the case may be) of Indebtedness that is secured
by a Lien of the Company and its Restricted Subsidiaries on a consolidated basis
outstanding on such date, less the amount of cash, Cash Equivalents, Investment
Grade Securities and Temporary Cash Investments that would be stated on the
consolidated balance sheet of the Company and held by the Company or its
Restricted Subsidiaries, as determined in accordance with GAAP, as of the date
of determination, and (ii) the denominator of which is the Consolidated EBITDA
for the most recent period of four consecutive Fiscal Quarters for which
financial information in respect thereof is available, in each case calculated
on a pro forma basis.
“Separation Agreement” means the Separation and Distribution Agreement, dated as
of June 30, 2016, between Hertz Global Holdings, Inc. and the Company, as
amended, supplemented, waived or otherwise modified from time to time.


68

--------------------------------------------------------------------------------





“Service Vehicles” means all Vehicles, owned by the Company or a Subsidiary of
the Company that are classified as “plant, property and equipment” in the
consolidated financial statements of the Company that are not rented or offered
for rental by the Company or any of its Subsidiaries, including any such
Vehicles being held for sale.
“Settlement” and “Settlement Date” have the meanings specified in
Section 13.15(a)(i).
“Significant Subsidiary” means any Restricted Subsidiary that would be a
significant subsidiary of the Company as determined in accordance with the
definition in Rule 1-02(w) of Article 1 of Regulation S-X promulgated by the SEC
and as in effect on the Agreement Date.
“Solidary Claim” has the meaning specified in Section 13.22.
“Solvent” or “Solvency” means, when used with respect to any Person, that at the
time of determination:
(a)    the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including contingent liabilities);
(b)    the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured;
(c)    it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and
(d)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Spare Parts and Merchandise” means (a) any and all spare parts, instruments,
appurtenances, accessories, modules, components, apparatus and assemblies and
any and all expendable or repairable parts and equipment of whatever nature that
are now or hereafter maintained for installation or use or usable by or on
behalf of an Obligor in connection with Equipment or other equipment or any
appliance useable thereon or related thereto, and any and all substitutions for
any of the foregoing and replacement thereto and (y) goods held for sale, lease
or use by any Obligor (in each case including any property noted on any
Obligor’s books and records as tires, small equipment, power tools, spare parts
or supplies and merchandise but in each case excluding, for the avoidance of
doubt, Eligible Rental Equipment and Eligible Service Vehicles).
“Special Purpose Vehicle” means any ES Special Purpose Vehicle or Receivables
Entity.
“Specified Availability” means, as of any date of determination and without
duplication, the sum of (a) Excess Availability, (b) Suppressed Availability (if
positive) and (c) Specified


69

--------------------------------------------------------------------------------





Unrestricted Cash; provided that for the purpose of calculating Specified
Availability, not more than 50% of any threshold or test based on Specified
Availability may be satisfied with Suppressed Availability. The Company shall
use its commercially reasonable efforts to afford the Agent access to
electronically monitor on a current basis any accounts referred to in clause
(c); provided that so long as the Company uses its commercially reasonable
efforts to provide such access, such access shall not be a condition to whether
amounts in such accounts are considered part of Specified Availability.
“Specified Default” means any Event of Default pursuant to paragraphs (a), (e),
(f), (g) or (h) of Section 10.1, any material misrepresentation of the Borrowing
Base in a Borrowing Base Certificate, the failure to deliver a Borrowing Base
Certificate in a timely manner in accordance with Section 7.4(a), the failure of
the Company or any Restricted Subsidiary to deliver financial statements within
30 days of when required pursuant to Section 7.2 or any Event of Default arising
from a material breach of Section 7.17.
“Specified Existing Commitment” has the meaning specified in Section 2.6(a).
“Specified Transaction” means any (a) Investment, (b) sale or other disposition
of assets (including any disposal, abandonment or discontinuance of operations)
other than in the ordinary course of business, (c) incurrence, repayment or
refinancing of Indebtedness, (d) Permitted Distribution, (e) designation or
redesignation of an Unrestricted Subsidiary or Restricted Subsidiary, (f)
provision of Incremental Revolving Commitment increases or (g) other event or
transaction, in each case that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a “pro forma basis.”
“Specified Unrestricted Cash” means Unrestricted Cash of any Obligor in deposit
accounts (other than an account referred to in clause (a), (b) or (c) of the
definition of “Material Account”) maintained with Agent, Lender or another
depository institution reasonably acceptable to Agent, in each case, subject to
a first priority security interest of Agent pursuant to a control agreement in
favor of Agent; provided that, without limiting any other rights of Agent to
information, Agent shall receive reasonable evidence of amounts of Unrestricted
Cash at such times and from time to time as it may reasonably require at any
time when Excess Availability is less than 15% of the Maximum Revolver Amount or
an Event of Default has occurred and is continuing.
“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Company or any of its Restricted Subsidiaries that the Company determines in
good faith are customary or otherwise necessary or advisable in connection with
any Securitization Transaction or a Franchise Financing Disposition; provided
that (x) it is understood that Standard Securitization Undertakings may consist
of or include (i) reimbursement and other obligations in respect of notes,
letters of credit, surety bonds and similar instruments provided for credit
enhancement purposes or (ii) hedging obligations, or other obligations relating
to interest rate or other Hedge Arrangements entered into by the Company or any
Restricted Subsidiary, in respect of any Securitization Transaction or a
Franchise Financing Disposition, and (y) subject to the preceding clause (x),
any such other


70

--------------------------------------------------------------------------------





agreements and undertakings shall not include any guarantee obligations in
respect of Indebtedness of a Special Purpose Vehicle by the Company or a
Restricted Subsidiary that is not a Special Purpose Vehicle.
“Subordinated Indebtedness” means any Indebtedness expressly subordinated in
writing to, or required under the Loan Documents to be subordinated to, any
Indebtedness under the Loan Documents, except any Indebtedness that is subject
to Lien subordination but not payment subordination.
“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, unlimited liability company, joint venture or other
business entity of which more than 50% of the voting stock or other equity
interests (in the case of Persons other than corporations), is owned or
controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of the Company.
“Supermajority Lenders” means, at any time, Lenders having Revolving Credit
Commitments representing at least 66% of the aggregate Revolving Credit
Commitments at such time (excluding the Revolving Credit Commitment of any
Lender that is a Defaulting Lender); provided that if the Revolving Credit
Commitments have been terminated, the term “Supermajority Lenders” means Lenders
holding Revolving Loans (including Swingline Loans) representing at least 66% of
the aggregate principal amount of Revolving Loans (including Swingline Loans)
outstanding at such time (excluding Revolving Loans of any Lender that is a
Defaulting Lender).
“Supporting Letter of Credit” has the meaning specified in Section 2.4(g).
“Suppressed Availability” means (a) the amount of the Combined Borrowing Base
minus (b) the Maximum Revolver Amount.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Lender” means the U.S. Swingline Lender or the Canadian Swingline
Lender, as the context requires.
“Swingline Loan” and “Swingline Loans” means the collective reference to the
U.S. Swingline Loan or U.S. Swingline Loans, the Canadian Swingline Loan or the
Canadian Swingline Loans, in each case as the context requires.
“Tax Matters Agreement” means the Tax Matters Agreement, dated as of June 30,
2016, by and among the Company, Hertz Global Holdings, Inc., Herc Rentals and
The Hertz Corporation.
“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities (including interest, penalties and
additions to tax) with respect thereto, in each case in the nature of a tax,
imposed by any Governmental Authority.


71

--------------------------------------------------------------------------------





“Temporary Cash Investments” means any of the following: (a) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of the European Union (in the case of any such member state, to the extent rated
at least A-2 by S&P or at least P-2 by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization)) or any country in whose currency funds are being held
pending their application in the making of an investment or capital expenditure
by the Company or a Restricted Subsidiary in that country or with such funds, or
any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America, Canada or a member state of the European Union (in the
case of any such member state, to the extent rated at least A-2 by S&P or at
least P-2 by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization)) or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Company or a Restricted Subsidiary
in that country or with such funds, or any agency or instrumentality of any of
the foregoing, or obligations guaranteed by any of the foregoing or (y) direct
obligations of any foreign country recognized by the United States of America
rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (b) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250,000,000 (or the foreign currency equivalent thereof), (c) repurchase
obligations with a term of not more than 30 days for underlying securities or
instruments of the types described in clause (a) or (b) above entered into with
a bank meeting the qualifications described in clause (b) above, (d) Investments
in commercial paper, maturing not more than 270 days after the date of
acquisition, issued by a Person (other than that of the Company or any of its
Subsidiaries), with a rating at the time as of which any Investment therein is
made of “P-2” (or higher) according to Moody’s or “A-2” (or higher) according to
S&P (or, in either case, the equivalent of such rating by such organization or,
if no rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization), (e) Investments in securities
maturing not more than one year after the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least “A-2” by S&P or “P-2” by Moody’s (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any nationally recognized rating organization),
(f) Indebtedness or preferred stock (other than of the Company or any of its
Subsidiaries) having a rating of “A” or higher by S&P or “A2” or higher by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (g) investment funds investing
95% of their assets in securities of the type described in clauses (a) and (e)
above (which funds may also hold reasonable amounts of cash pending investment
and/or distribution), (h) any money market deposit accounts issued or


72

--------------------------------------------------------------------------------





offered by a domestic commercial bank or a commercial bank organized and located
in a country recognized by the United States of America, in each case, having
capital and surplus in excess of $250,000,000 (or the foreign currency
equivalent thereof), or investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 (or any successor rule) of the Securities and
Exchange Commission under the Investment Company Act, and (i) similar
investments approved by the Board of Directors in the ordinary course of
business. For the avoidance of doubt, for purposes of this definition and the
definitions of “Cash Equivalents” and “Investment Grade Rating,” rating
identifiers, watches and outlooks will be disregarded in determining whether any
obligations satisfy the rating requirement therein.
“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date the Commitments are terminated either by the Borrowers pursuant to
Section 4.3 or by the Required Lenders pursuant to Section 10.2, and (c) the
date this Agreement is otherwise terminated pursuant to the terms of this
Agreement.
“Titled Goods” means vehicles and similar items that are (a) subject to
certificate-of-title statutes or regulations under which a security interest in
such items are perfected by an indication on the certificates of title of such
items (in lieu of filing of financing statements under the UCC), (b) evidenced
by certificates of ownership or other registration certificates issued or
required to be issued under the laws of any jurisdiction or (c) “motor vehicles”
for purposes of the PPSA.
“Total Indebtedness Leverage Ratio” means on any date of determination, a ratio
(a) the numerator of which is the aggregate principal amount (or accreted value,
as the case may be) of Indebtedness for borrowed money of the Consolidated
Parties on a consolidated basis outstanding on such date, less the amount of
cash, Cash Equivalents, Investment Grade Securities and Temporary Cash
Investments that (i) would be stated on the consolidated balance sheet of the
Consolidated Parties and held by the Consolidated Parties, as determined in
accordance with GAAP, as of the date of determination, and (ii) constitutes (A)
Unrestricted Cash, (B) cash, Cash Equivalents, Investment Grade Securities and
Temporary Cash Investments restricted in favor of the Obligations (which may
also include cash, Cash Equivalents, Investment Grade Securities and Temporary
Cash Investments securing other Indebtedness that is secured by a Permitted Lien
on the Collateral on a pari passu or junior lien basis with the Obligations) or
(C) to the extent such Indebtedness is included in clause (a) above, proceeds of
Indebtedness incurred to finance a Permitted Acquisition or other permitted
Investment that are subject to customary escrow or similar arrangements pending
consummation of such Permitted Acquisition or other Investment, and (b) the
denominator of which is the Consolidated EBITDA for the most recent period of
four consecutive Fiscal Quarters for which financial information in respect
thereof is available, in each case calculated on a pro forma basis.
“Trademarks” means all rights, title and interests in (and all related IP
Ancillary Rights in) or relating to trademarks, trade names, corporate names,
company names, business names, trade dress, fictitious business names, service
marks, logos and other source or business identifiers and, in each case, all
goodwill associated therewith, all registrations and recordations thereof and
all applications in connection therewith.
“Transaction Agreements” means, collectively, the Separation Agreement, the Tax
Matters Agreement, the Employee Matters Agreement, the Intellectual Property
Agreement and


73

--------------------------------------------------------------------------------





any other instruments, assignments, documents and agreements contemplated
thereby and executed in connection therewith.
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Obligors of this Agreement and the other Loan Documents to which they are
a party and the making of the borrowings hereunder and (b) the payment of
related fees and expenses in connection with each of the foregoing.
“Transition Services Agreement” means the Transition Services Agreement, dated
as of June 30, 2016, by and among the Company and Hertz Global Holdings, Inc.,
as amended, supplemented, waived or otherwise modified from time to time.
“Type” means any type of a Loan determined with respect to the interest option
applicable thereto, which shall be a LIBOR Loan, a BA Equivalent Loan, a Base
Rate Loan or a Canadian Prime Rate Loan.
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.
“Unfunded Pension Liability” means (a) with respect to a Pension Plan that is
not a Canadian DB Pension Plan, the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA or other applicable law, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code or other applicable laws for the applicable plan year or, (b) with respect
to any Canadian DB Pension Plan, any unfunded liability or solvency deficiency
as determined for the purposes of the PBA on a “wind-up basis” that is set out
in the actuarial valuation report most recently filed with a Governmental
Authority.
“Unrestricted Cash” means cash, Cash Equivalents and Temporary Cash Investments,
other than (a) as disclosed in the consolidated financial statements of the
Consolidated Parties as a line item on the balance sheet as “restricted cash”
and (b) cash, Cash Equivalents and Temporary Cash Investments of any Subsidiary
to the extent such cash, Cash Equivalents and Temporary Cash Investments are not
permitted by applicable law or regulation or any agreement binding on the
Company or any other Consolidated Party to be dividended, distributed or
otherwise transferred to an Obligor.
“Unrestricted Subsidiary” means (a) Herc Receivables U.S. LLC, (b) any other
Special Purpose Vehicle, (c) any Subsidiary of the Company (other than a
Borrower) designated by the Borrowers’ Agent as an Unrestricted Subsidiary
hereunder by written notice to the Agent and (d) any Subsidiary of an
Unrestricted Subsidiary; provided that the Borrowers’ Agent shall only be
permitted to designate a new Unrestricted Subsidiary pursuant to clause (c)
above after the Closing Date if (i) no Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) such Unrestricted Subsidiary
is capitalized (to the extent capitalized by the Company or any of the
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 8.4, and any prior or concurrent Investments in such Subsidiary by the
Company or any of its Restricted Subsidiaries shall be deemed to have been made
under Section 8.4, (iii)


74

--------------------------------------------------------------------------------





without duplication of clause (ii), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof are treated as
Investments pursuant to Section 8.4, (iv) at the time such Subsidiary is
designated an Unrestricted Subsidiary, (x) the Ratio Debt Test, determined on a
pro forma basis, is not less than 2.00:1.00 or (y) the Payment Conditions are
satisfied, (v) after giving effect to such designation, no Out-of-Formula
Condition exists and (vi) such Subsidiary is an Unrestricted Subsidiary under
the Senior Note Indenture and any other indenture, loan agreement or similar
instrument in each case evidencing or governing Indebtedness in an outstanding
principal amount in excess of $200,000,000 entered into or assumed by the
Company after the Agreement Date; provided, further, that at the time of such
designation, (x) the aggregate total assets of all Unrestricted Subsidiaries
shall not exceed 10% of the total assets of the Company and its Subsidiaries as
at such date and (y) the aggregate total revenues of all Unrestricted
Subsidiaries shall not exceed 10% of the total revenues of the Company and its
Subsidiaries for the four consecutive Fiscal Quarter period most recently ended
for which financial statements are available.  The Borrowers’ Agent may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Agreement at any time; provided that (A) such Unrestricted Subsidiary,
after giving effect to such designation, shall be a Wholly Owned Subsidiary of
the Company and (B) no Default or Event of Default shall have occurred and be
continuing or would result therefrom.  Each Unrestricted Subsidiary as of the
Closing Date shall be set forth in Schedule 1.4.  The redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary will be deemed to be an
incurrence at the time of such designation of Indebtedness of such Unrestricted
Subsidiary and the Liens on the assets of such Unrestricted Subsidiary, in each
case outstanding on the date of such redesignation.
“Unused Letter of Credit Subfacility” means an amount equal to the Letter of
Credit Subfacility minus the Equivalent Amount in Dollars of the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit plus, without
duplication, (b) the aggregate unpaid reimbursement obligations with respect to
all Letters of Credit.
“Unused Line Fee” has the meaning specified in Section 3.5.
“U.S. Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.
“U.S. Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.
“U.S. Borrowing Base” means, at any time, an amount in Dollars equal to:
(a)    the sum of
(i)    85% of the amount of Eligible U.S. Accounts; plus
(ii)    75% of the amount of Eligible Unbilled U.S. Accounts (not to exceed 50%
of the amount calculated under clause (a) above); plus
(iii)    the lesser of: (x) 95% multiplied by the then Net Book Value of
Eligible U.S. Rental Equipment and Eligible U.S. Service Vehicles, and (y) 85%
multiplied by


75

--------------------------------------------------------------------------------





the then extant Net Orderly Liquidation Value Percentage of Eligible U.S. Rental
Equipment and Eligible U.S. Service Vehicles multiplied by the Net Book Value
thereof; plus
(iv)    55% times the then Net Book Value of Eligible U.S. Spare Parts and
Merchandise; minus
(b)    the sum of (i) the amount of Pari Passu Debt Reserves with respect to
Indebtedness of the U.S. Obligors; plus (ii) the amount of all other Reserves
related to the U.S. Credit Facilities from time to time established by the Agent
in accordance with Section 2.9 or in accordance with the definition of
“Waterfall Priority Hedge Agreement Reserve”.
“U.S. Collateral” means all of the U.S. Obligors’ personal property from time to
time subject to the Agent’s Liens securing payment or performance of any
Obligations pursuant to the U.S. Security Documents, other than Excluded Assets
(as defined in the U.S. GCA).
“U.S. Credit Facilities” means the revolving credit, swingline and letter of
credit facilities provided for by this Agreement extended to the U.S. Borrowers.
“U.S. GCA” means the U.S. Guarantee and Collateral Agreement, dated as of the
Agreement Date, from the U.S. Obligors in favor of the Agent for the benefit of
the Secured Parties.
“U.S. Guarantors” means (a) each Domestic Subsidiary, whether now existing or
hereafter created or acquired (other than any Subsidiary that is an Excluded
Subsidiary or Subsidiary of a Foreign Subsidiary, unless the Company otherwise
determines), and (b) each other Person who guarantees payment or performance in
whole or in part of the U.S. Obligations. The U.S. Guarantors as of the
Agreement Date include the Canadian Guarantors and are set forth on Schedule
1.2A under the heading “U.S. Guarantors”.
“U.S. Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, dated as of the Agreement Date, among the U.S. Obligors for
the benefit of the Secured Parties.
“U.S. Intellectual Property Security Agreement Supplement” means the Supplement
to the U.S. Intellectual Property Security Agreement, dated as of the Agreement
Date, among the U.S. Obligors for the benefit of the Secured Parties.
“U.S. Obligations” means, with respect to the Indebtedness of the U.S. Obligors
under the Loan Documents, any principal, premium (if any), interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to any U.S. Obligor whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, Guarantees of such Indebtedness (or of Obligations in
respect thereof), other monetary obligations of any U.S. Obligor of any nature
and all other amounts payable by any U.S. Obligor under the Loan Documents or in
respect thereof, excluding in each case Excluded Swap Obligations; provided that
“U.S. Obligations” shall in any event include Designated Bank Products
Obligations of any U.S. Obligor guaranteed by the U.S. Obligors and any Canadian
Obligations guaranteed by the U.S. Obligors (in each case, to the extent such
Obligations are not Excluded Swap Obligations).


76

--------------------------------------------------------------------------------





“U.S. Obligors” means the U.S. Borrowers and the U.S. Guarantors.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Revolving Loans” means the revolving loans made to the U.S. Borrowers
pursuant to Section 2.1(a), or any amendment to this Agreement entered into
pursuant to Section 2.5, 2.6 or 2.7, each Agent Advance made to a U.S. Borrower
and each U.S. Swingline Loan.
“U.S. Security Documents” means, collectively, (a) the U.S. GCA, (b) any
security agreement executed and delivered after the Agreement Date by a Person
that is or becomes a U.S. Obligor hereunder in accordance with Section 7.16, (c)
the U.S. Intellectual Property Security Agreement, and (d) any Control Agreement
or other agreements, instruments and documents heretofore, now or hereafter
securing any of the U.S. Obligations.
“U.S. Swingline Commitment” means the Commitment of the U.S. Bank to make loans
pursuant to Section 2.3(a).
“U.S. Swingline Lender” means the U.S. Bank or any successor financial
institution agreed to by the Agent, in its capacity as provider of U.S.
Swingline Loans.
“U.S. Swingline Loan” and “U.S. Swingline Loans” have the meanings specified in
Section 2.3(a).
“U.S. Swingline Sublimit” has the meaning specified in Section 2.3(a).
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 5.1(f)(ii).
“Vehicles” means vehicles owned or operated by, or leased or rented to or by,
the Company or any of its Subsidiaries, including automobiles, trucks, tractors,
trailers, vans, sport utility vehicles, buses, campers, motor homes, motorcycles
and other motor vehicles.
“Voting Stock” means any class or classes of Capital Stock pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect a majority of the board of directors, managers or trustees of any Person
(irrespective of whether or not, at the time, stock of any other class or
classes shall have, or might have, voting power by reason of the happening of
any contingency).
“Waterfall Priority Hedge Agreement” means a Hedge Agreement constituting a Bank
Product entered into with any Borrower or a Restricted Subsidiary for which the
Agent has received a Waterfall Priority Hedge Agreement Reserve Notice that
remains in effect; provided that such Hedge Agreement shall constitute a
Waterfall Priority Hedge Agreement only to the extent of the Waterfall Priority
Hedge Agreement Reserve therefor.
“Waterfall Priority Hedge Agreement Reserve” means, with respect to a Waterfall
Priority Hedge Agreement, a reserve in an amount equal to the maximum Designated
Bank Products Obligations in respect thereof set forth in the Waterfall Priority
Hedge Agreement Reserve


77

--------------------------------------------------------------------------------





Notice therefor (as updated from time to time in accordance with the definition
thereof) received by the Agent.
“Waterfall Priority Hedge Agreement Reserve Notice” means, with respect to a
Hedge Agreement constituting a Bank Product entered into with a Borrower or any
other Restricted Subsidiary, a written notice by the applicable Lender
Counterparty and the Borrowers’ Agent to the Agent, in form and substance
reasonably satisfactory to the Agent, delivered to the Agent within 10 Business
Days (or such later date as shall be agreed to by the Agent in its sole
discretion) after the later of the Closing Date and the date of creation of such
Hedge Agreement that (a) describes such Hedge Agreement in reasonable detail
(including the date and parties to such Hedge Agreement) and (b) sets forth the
maximum Designated Bank Products Obligations in respect of such Hedge Agreement
to be secured as a Waterfall Priority Hedge Agreement by the applicable
Collateral, as such notice may be updated from time to time (not more often than
once per calendar month except to permanently revoke such notice), pursuant to a
writing, in form and substance reasonably satisfactory to the Agent, by the
provider of such Hedge Agreement and the Borrowers’ Agent received by the Agent,
to increase or decrease (including to zero) the maximum Designated Bank Products
Obligations in respect of such Hedge Agreement to be secured by the applicable
Collateral.
“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, all of the Capital Stock of which (other than directors’ qualifying
shares or nominee or other similar shares required pursuant to applicable law)
are owned by such Person or another Wholly Owned Subsidiary of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2.    Accounting Terms. (a) Any accounting term used in this Agreement shall
have, unless otherwise specifically provided herein, the meaning customarily
given in accordance with GAAP, and all financial computations in this Agreement
shall be computed, unless otherwise specifically provided therein, in accordance
with GAAP as consistently applied and using the same method for inventory
valuation as used in the preparation of the Financial Statements.
(a)    If at any time any change in GAAP or the application thereof would affect
the computation or interpretation of any financial ratio, basket, requirement or
other provision set forth in any Loan Document, and either the Borrowers’ Agent
or the Required Lenders shall so request, the Agent and the Borrowers’ Agent
shall negotiate in good faith to amend such ratio, basket, requirement or other
provision to preserve the original intent thereof in light of such change in
GAAP or the application thereof (and the Lenders hereby irrevocably authorize
the Agent to enter into any such amendment); provided that until so amended,
(i)(x) such ratio, basket, requirement or other provision shall continue to be
computed or interpreted in accordance with GAAP or the application thereof prior
to such change therein and (y) upon request by the Agent, the Borrowers’ Agent
shall provide to the Agent and the Lenders a written reconciliation between
calculations of such ratio, basket, requirement or other provision made before
and after giving effect to such change in GAAP or the application thereof or
(ii) the Borrowers’ Agent may


78

--------------------------------------------------------------------------------





elect to fix GAAP (for purposes of such ratio, basket, requirement or other
provision) as of another later date notified in writing to the Agent from time
to time.
1.3.    Interpretive Provisions.
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
(c)    The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.
(d)    The term “including” is not limiting and means “including without
limitation.”
(e)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”
(f)    The word “or” is not exclusive.
(g)    Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual documents shall be deemed to
include all subsequent amendments, supplements and other modifications thereto,
but only to the extent such amendments, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation are to be construed as including all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting the statute or regulation.
(h)    The captions and headings of this Agreement and other Loan Documents are
for convenience of reference only and shall not affect the interpretation of
this Agreement.
(i)    This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
(j)    This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the
Borrowers, the Guarantors and the other parties, and are the products of all
parties. Accordingly, they shall not be construed against the Lenders or the
Agent merely because of the Agent’s or Lenders’ involvement in their
preparation.
(k)    For purposes of any Collateral located in the Province of Québec or
charged by any deed of hypothec (or any other Loan Document) and for all other
purposes


79

--------------------------------------------------------------------------------





pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (i) “personal property” shall be deemed
to include “movable property”, (ii) “real property” shall be deemed to include
“immovable property”, (iii) “tangible property” shall be deemed to include
“corporeal property”, (iv) “intangible property” shall be deemed to include
“incorporeal property”, (v) “security interest”, “mortgage” and “lien” shall be
deemed to include a “hypothec,” “prior claim” and a “resolutory clause”, (vi)
all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication under the Civil Code of Québec, (vii) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (viii) any
“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (ix) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (x) an “agent” shall be deemed to include a
“mandatary”, (xi) “construction liens” shall be deemed to include “legal
hypothecs”, (xii) “joint and several” shall be deemed to include “solidary”,
(xiii) “gross negligence or wilful misconduct” shall be deemed to be
“intentional or gross fault”, (xiv) “beneficial ownership” shall be deemed to
include “ownership on behalf of another as mandatary”, (xv) “easement” shall be
deemed to include “servitude”, (xvi) “priority” shall be deemed to include
“prior claim”, (xvii) “survey” shall be deemed to include “certificate of
location and plan”, (xviii) “fee simple title” shall be deemed to include
“absolute ownership”, and (xix) “foreclosure” shall be deemed to include “the
exercise of a hypothecary right”.
(l)    In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or Specified
Default, as applicable, has occurred, is continuing or would result from any
such action, as applicable, such condition shall, at the option of the
Borrowers’ Agent, be deemed satisfied, so long as no Default, Event of Default
or Specified Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Acquisition are entered into. For the
avoidance of doubt, if the Borrowers’ Agent has exercised its option under the
first sentence of this clause (l), and any Default or Event of Default occurs
following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Default or Event of Default shall be
deemed to not have occurred or be continuing for purposes of determining whether
any action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.
(m)    In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of the Fixed Charge Coverage Ratio; or
(ii)    testing baskets set forth in this Agreement (including baskets measured
as a percentage of Consolidated Tangible Assets), in each case, at the option of
the Borrowers’ Agent (the Borrowers’ Agent’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), the date
of determination of whether any such action is permitted hereunder, shall be
deemed to be the date the definitive


80

--------------------------------------------------------------------------------





agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent four
consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of the Consolidated Parties are available, the
Borrowers’ Agent could have taken such action on the relevant LCA Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with. For the avoidance of doubt, if the Borrowers’ Agent has
made an LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA or Consolidated Tangible Assets, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations.
1.4.    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by class (e.g., a “Canadian Revolving
Loan” or “U.S. Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by class
and Type (e.g., a “Canadian Revolving BA Equivalent Loan”). Borrowings also may
be classified and referred to by class (e.g., a “Canadian Revolving Borrowing”
or “U.S. Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
class and Type (e.g., a “Canadian Revolving BA Equivalent Borrowing”).
1.5.    Effectuation of Transactions. Each of the representations and warranties
of the Company and the other Obligors contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions (or
such portion thereof as shall be consummated as of the date of the applicable
representation or warranty), unless the context otherwise requires.
1.6.    Currency.
(a)    U.S. Revolving Loans shall be made and denominated in Dollars. U.S.
Revolving Loans, interest thereon, and any Obligor’s payment obligations in
respect thereof shall all be payable in Dollars.
(b)    Canadian Revolving Loans shall be made and denominated in Dollars or Cdn.
Dollars, as applicable. Canadian Revolving Loans, interest thereon, and any
Obligor’s payment obligations in respect thereof expressly payable in Dollars or
Cdn. Dollars shall all be payable in Dollars or Cdn. Dollars, as applicable.
(c)    [Reserved]
(d)    Any Obligor’s other payment obligations hereunder or under any other Loan
Document expressly payable in Dollars, Cdn. Dollars, or any other Alternative
Currency shall all be payable in Dollars, Cdn. Dollars, or such other
Alternative Currency, as applicable. Any Obligor’s other payment obligations
hereunder or under any other Loan Document not expressly payable in another
currency shall all be payable in Dollars.


81

--------------------------------------------------------------------------------





(e)    Notwithstanding clauses (a), (b) and (d) above, for purposes of
determining compliance with covenant and default limitations and other monetary
thresholds, all fees and amounts payable hereunder and all calculations
hereunder, including the amount of each Borrowing Base, the Combined Borrowing
Base, the Excess Availability, the Aggregate Canadian Revolver Outstandings, the
Maximum Canadian Revolver Amount, the Canadian Availability and each Lender’s
Commitments as of any date shall all be calculated in Dollars or the Equivalent
Amount in Dollars.
(f)    Where the permissibility of a transaction or a representation, warranty
or covenant depends upon compliance with, or is determined by reference to,
amounts stated in Dollars, any amount stated in another currency shall be
translated to the Equivalent Amount in Dollars at the applicable time of
determination hereunder and the permissibility of actions taken by a Borrower or
any Subsidiary hereunder shall not be affected by subsequent fluctuations in
exchange rates. Further, if Indebtedness is incurred to refinance Indebtedness
in a transaction otherwise permitted hereunder and such Refinanced Indebtedness
is denominated in a currency that is different from the currency of the
Indebtedness being incurred, such refinancing shall be deemed not to have
exceeded the principal amount of the Refinanced Indebtedness so long as the
principal amount of such Refinancing Indebtedness incurred does not exceed (i)
the outstanding committed or principal amount (whichever is higher) of such
Indebtedness being refinanced determined at the Equivalent Amount in Dollars as
of the applicable date of determination plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.
1.7.    Additional Alternative Currencies.
(a)    The Borrowers’ Agent may, from time to time, request that a LIBOR Loan to
a Borrower be made and/or Letters of Credit be issued in a currency other than
in Dollars; provided that such requested currency is a lawful currency that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request (i) with respect to the making of LIBOR Loans to a
Borrower, such request shall be subject to the approval of the Agent and each
Lender, and (ii) with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Agent and each Letter of Credit Issuer
that will be required to issue Letters of Credit in such Alternative Currency.
(b)    Any request with respect to an additional Alternative Currency shall be
made to the Agent not later than 11:00 a.m., New York City time, 10 Business
Days prior to the date of the desired Borrowing (or such other time or date as
may be agreed by the Agent and, in the case of any such request with respect to
Letters of Credit, each applicable Letter of Credit Issuer). The Agent shall
promptly notify each Lender (in the case of any such request pertaining to LIBOR
Loans) and each applicable Letter of Credit Issuer (in the case of any such
request pertaining to Letters of Credit). Each Lender or each applicable Letter
of Credit Issuer, as applicable, shall notify the Agent, not later than 11:00
a.m., New York City time, 10 Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of LIBOR Loans to a Borrower
or the issuance of Letters of Credit, as applicable, in such requested currency.


82

--------------------------------------------------------------------------------





(c)    Any failure by a Lender or a Letter of Credit Issuer, as applicable, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal of such Lender or such Letter of Credit
Issuer, as applicable, to permit LIBOR Loans to be made to a Borrower or Letters
of Credit to be issued in such requested currency. If the Agent and the Lenders
or the applicable Letter of Credit Issuer, as applicable, consent to making of
LIBOR Loans to a Borrower or the issuance of Letters of Credit in such requested
currency, the Agent shall so notify the Borrowers’ Agent and such currency shall
thereupon be deemed for all purposes to be an “Alternative Currency” hereunder
for purposes of any LIBOR Loans made to a Borrower or any Letters of Credit, as
applicable. If the Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.7, the Agent shall promptly so notify
the Borrowers’ Agent. Additionally, if at any time, any Lender(s) and/or any
Letter of Credit Issuer(s) notify the Agent that they will no longer be able to
extend Loans and/or issue Letters of Credit, as applicable, in an Alternative
Currency approved pursuant to this Section 1.7, the Agent shall promptly notify
the Borrowers’ Agent, and such Alternative Currency shall no longer be an
“Alternative Currency” hereunder effective (i) in the case of any Loan or Letter
of Credit to be made or issued after receipt of such notice, immediately after
receipt thereof and (ii) otherwise, five Business Days after receipt of such
notice.
(d)    For the avoidance of doubt, any notice requirements applicable to LIBOR
Loans made to Borrowers or Letters of Credit in Alternative Currencies shall be
substantially similar to those set forth in Sections 2.2 and 4.1(b) (with
respect to LIBOR Loans) and Section 2.4 (with respect to Letters of Credit) or
on such other terms as are mutually agreed by the Agent (and, in the case of any
Letters of Credit, each applicable Letter of Credit Issuer) and the Borrowers’
Agent.
1.8.    Pro Forma Calculations.
(a)    Any financial ratio or test or compliance with any covenants determined
by reference to Consolidated EBITDA, Consolidated Tangible Assets or any
component definition thereof shall be calculated in a manner prescribed by this
Section 1.8. In addition, whenever a financial ratio or test is to be calculated
on a pro forma basis, the reference to the applicable period for purposes of
calculating such financial ratio or test shall be deemed to be a reference to,
and shall be based on, the most recently ended period for which the financial
statements of the Consolidated Parties are available (as determined in good
faith by the Company).
(b)    For purposes of determining compliance with any provision of this
Agreement, including the determination of any financial ratio or test, any
Specified Transaction that has occurred (i) during the applicable period or (ii)
subsequent to such period and prior to or simultaneously with the event for
which the determination of any such ratio, test or compliance with covenants is
being made shall be determined on a pro forma basis (including giving effect to
those specified in accordance with the definitions of “Consolidated EBITDA” and
“Consolidated Net Income” and any component definitions thereof) assuming that
all such Specified Transactions (including such Specified Transaction for which
such compliance is being determined) had occurred on the first day of the
applicable period. If since the beginning of any applicable period any Person
that subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into an Obligor or any Restricted Subsidiary since the


83

--------------------------------------------------------------------------------





beginning of such period shall have made any Specified Transaction that would
have required adjustment pursuant to this Section 1.8, then for purposes of
determining compliance with any provision of this Agreement, including the
determination of any financial ratio or test, such Specified Transactions shall
be calculated to give pro forma effect thereto in accordance with this
Section 1.8.
(c)    In the event that (i) any Obligor or Restricted Subsidiary incurs
(including by assumption or guarantee) or repays or refinances (including by
redemption, repayment, retirement, discharge, defeasance or extinguishment) any
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and not
replaced) or (ii) any Borrower or any Restricted Subsidiary issues, repurchases
or redeems Disqualified Stock, (x) during the applicable period or (y)
subsequent to the end of the applicable period and prior to or simultaneously
with the event for which the calculation of any such ratio or test is made or
compliance with any covenant is determined, then such financial ratio or test or
determination of compliance shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, or such issuance, refinancing or
redemption of Disqualified Stock, in each case to the extent required, as if the
same had occurred on the last day of the applicable period (except that, in
making such computation, the amount of Indebtedness under any revolving credit
facility shall be computed based upon the average daily balance of such
Indebtedness during the applicable period during the period from the date of
creation of such facility to the date of such calculation);
(d)    If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any interest hedging arrangements
applicable to such Indebtedness); provided, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable period, the actual interest may be used for
the applicable portion of such period. Interest on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Company to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, LIBOR or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Company or a Restricted Subsidiary may designate.
(e)    Whenever pro forma effect is to be given to any Specified Transaction,
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Company.
1.9.    Additional Borrowers.
(a)    Notwithstanding anything in Section 12.1 to the contrary, following the
Closing Date, the Borrowers’ Agent may request that one or more of its
Subsidiaries that is a Wholly Owned Subsidiary organized under the laws of a
jurisdiction in the United States or Canada be added to this Agreement as an
additional borrower (an “Additional Borrower”) by delivering to the Agent a
written notice; provided that:


84

--------------------------------------------------------------------------------





(i)    the Agent shall have consented, which consent may not be unreasonably
withheld, to the designation of such Additional Borrower;
(ii)    (A) such Additional Borrower shall become a party to this Agreement as a
U.S. Borrower or a Canadian Borrower, as applicable, pursuant to joinder
documentation in form and substance reasonably acceptable to the Agent and the
Borrowers’ Agent and (B) to the extent reasonably requested by the Agent, the
Agent shall have received such opinions, certificates, Charter Documents and
other similar documents with respect to the Additional Borrower as are
substantially consistent (as modified for differences in jurisdiction or as
otherwise modified in a manner reasonably acceptable to the Agent) with those
delivered with respect to the U.S. Borrower or the Canadian Borrowers, as
applicable, on the Closing Date pursuant to Section 9.1(c);
(iii)    (A) the Agent shall have first received, with respect to such
Additional Borrower, all documentation and other information that is required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations including the Act (as defined in Section 14.23)
to the extent reasonably requested in writing by the Agent and the Lenders and
(B) any Additional Borrower that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation shall have first delivered, to each Lender
that so requested, a Beneficial Ownership Certification in relation to such
Additional Borrower;
(iv)    (A) in the case of an Additional Borrower that is organized under the
Laws of the United States of America, any state thereof or the District of
Columbia, to the extent such Additional Borrower is not already a U.S.
Guarantor, such Additional Borrower shall (x) execute and deliver to the Agent a
Supplemental Agreement (as defined in the U.S. GCA) and such other amendments to
the U.S. Security Documents as the Agent may reasonably deem necessary or
reasonably advisable to grant to the Agent, for the benefit of the Secured
Parties, a perfected security interest (as and to the extent provided in the
U.S. Security Documents) in the Collateral of such Additional Borrower, (y)
deliver such other documentation as the Agent may reasonably request in
accordance with the U.S. Security Documents (and subject to the limitations set
out therein) in order to cause the Lien created by the U.S. Security Documents
in such Additional Borrower’s Collateral to be duly perfected in accordance with
all applicable Requirements of Law, including the filing of financing statements
in such jurisdictions as may reasonably be requested by the Agent, and such
other documents with respect to such Additional Borrower as the Agent may
reasonably request that are consistent with the documents in place or delivered
to the Agent by the Obligors on the Closing Date, and (z) except as may
otherwise be provided in the definition of the term “Permitted Acquisition”,
prior to including such Additional Borrower’s assets in the U.S. Borrowing Base,
the Agent shall conduct an Appraisal and field examination with respect to such
Additional Borrower, including of (A) such Additional Borrower’s practices in
the computation of its Borrowing Base and (B) the assets included in such
Additional Borrower’s Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves, in
each case, prepared on a basis reasonably satisfactory to the Agent and at the
sole expense of the Obligors; or


85

--------------------------------------------------------------------------------





(B)    in the case of an Additional Borrower that is organized under the Laws of
Canada or any territory or province thereof, to the extent such Additional
Borrower is not already a Canadian Guarantor, such Additional Borrower shall (x)
execute and deliver to the Agent a Supplemental Agreement (as defined in the
Canadian GCA) and such other amendments to the Canadian Security Documents as
the Agent may reasonably deem necessary or reasonably advisable to grant to the
Agent, for the benefit of the Secured Parties, a perfected security interest (as
and to the extent provided in the Canadian Security Documents) in the Collateral
of such Additional Borrower and in the Capital Stock of such Additional
Borrower, (y) deliver such other documentation as the Agent may reasonably
request in accordance with the applicable Security Documents (and subject to the
limitations set out therein) in order to cause the Lien created by the
applicable Security Documents in such new Canadian Subsidiary’s Collateral and
in the Capital Stock of such new Canadian Subsidiary to be duly perfected in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may reasonably be requested by the
Agent, and such other documents with respect to such Additional Borrower as the
Agent may reasonably request that are consistent with the documents in place or
delivered to the Agent by the Obligors on the Closing Date. Any obligations in
respect of borrowings by any Additional Borrower under this Agreement will
constitute “Obligations” for all purposes of the Loan Documents, and (z) to the
extent applicable and as may otherwise be provided in the definition of the term
“Permitted Acquisition”, prior to including such Additional Borrower’s assets in
the Canadian Borrowing Base, the Agent shall conduct an Appraisal and field
examination with respect to such Additional Borrower, including of (A) such
Additional Borrower’s practices in the computation of its Borrowing Base and (B)
the assets included in such Additional Borrower’s Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, in each case, prepared on a basis reasonably
satisfactory to the Agent and at the sole expense of the Obligors.
(b)    In the case of any Additional Borrower, the Agent and the Borrowers’
Agent agree to enter into any amendment required to incorporate the addition of
the Additional Borrower and such other amendments as may be necessary or
appropriate in the reasonable opinion of the Agent and the Borrowers’ Agent in
connection therewith. The Lenders hereby irrevocably authorize the Agent to
enter into such amendments.
(c)    The Borrowers’ Agent may from time to time, upon not less than three
Business Days’ written notice to the Agent (or such shorter period as may be
agreed by the Agent in its reasonable discretion), terminate a Borrower’s (other
than the Company’s) status as such, and such Person shall thereupon cease to be
considered a “Borrower” (and cease to be considered a U.S. Borrower or Canadian
Borrower, as applicable) for all purposes hereunder; provided that (i) there are
no outstanding Loans or Agent Advances payable by such Borrower, or other
amounts payable by such Borrower on account of any Loans made to it, as of the
effective date of such termination, (ii) there are no amounts (including charges
and fees payable to or reasonably incurred by the applicable Letter of Credit
Issuer) outstanding under any Letters of Credit issued to such Borrower as of
the effective date of such termination, (iii) after giving effect to the
exclusion of such Borrower’s assets that were included in the applicable
Borrowing Base, no Out-of-Formula Condition would be created, (iv) to the extent
such Borrower is otherwise required to be a Guarantor hereunder, such Borrower
shall continue to be a Guarantor


86

--------------------------------------------------------------------------------





for all purposes hereunder without any additional action by the Borrowers’ Agent
upon such termination and (v) the Maximum Canadian Revolver Amount shall be
deemed to be zero at all times when there is no Canadian Borrower. The Agent
will promptly notify the Lenders of any such termination of a Borrower’s status.
1.10.    No Novation; Acknowledgement and Adjustment of Loans, Payment of
Accrued Interest and Fees.
(a)    It is the intent of the parties hereto that this Agreement not constitute
a novation of the rights, obligations and liabilities of the respective parties
(including the Obligations) existing under the Existing Loan Agreement or
evidence payment of all or any of such obligations and liabilities, and such
rights, obligations and liabilities shall continue and remain outstanding under
the terms and conditions of this Agreement, and that this Agreement amends and
restates in its entirety the Existing Loan Agreement. Without limiting the
generality of the foregoing (i) all U.S. Revolving Loans outstanding under, and
as defined in, the Existing Loan Agreement shall on the Closing Date become U.S.
Revolving Loans hereunder, (ii) all Canadian Revolving Loans outstanding under,
and as defined in, the Existing Loan Agreement shall on the Closing Date become
Canadian Revolving Loans hereunder, and (iii) and (iv) all other Obligations
outstanding under, and as defined in, the Existing Loan Agreement shall on the
Closing Date be Obligations under this Agreement, except that all Letters of
Credit outstanding under, and as defined in, the Existing Loan Agreement on the
Closing Date shall not become Letters of Credit hereunder but shall be subject
to arrangements with the issuers thereof.
(b)    The Borrowers acknowledge and agree that as of the close of business on
July 30, 2019 (i) the Aggregate U.S. Facility Lender Exposure under, and as
defined in, the Existing Loan Agreement (excluding the aggregate amount of U.S.
Facility L/C Obligations under, and as defined in, the Existing Loan Agreement)
is approximately $702,000,000.00, (ii) the Aggregate Canadian Facility Lender
Exposure under, and as defined in, the Existing Loan Agreement (excluding the
aggregate undrawn amount of Canadian Facility L/C Obligations under, and as
defined in, the Existing Loan Agreement) is $0, (iii) the U.S. Facility L/C
Obligations under, and as defined in, the Existing Loan Agreement are
$24,181,211.06, and (iv) the Canadian Facility L/C Obligations under, and as
defined in the Existing Loan Agreement, are $422,000.00.
(c)    As of the date hereof, immediately prior to entering into this Agreement
and giving effect to the amendment and restatement of the outstanding
obligations under the Existing Loan Agreement by this Agreement, the Lenders
under, and as such term is defined in, the Existing Loan Agreement (each an
“Existing Lender”) have entered into a master Assignment and Acceptance
Agreement with the Bank pursuant to which each such Existing Lender assigned to
the applicable Bank 100% of its applicable Canadian Facility Loan Commitments
and/or U.S. Facility Loan Commitments and Loans each under, and as each such
term is defined in, the Existing Loan Agreement (the “Existing Lender
Assignments”). Each party hereto hereby agrees that (i) no consents or notices
otherwise required under Section 11.6(a) of the Existing Loan Agreement shall be
required for the Existing Lender Assignments and (ii) all other conditions or
requirements set forth in Section 11.6 of the Existing Loan Agreement for the
effectiveness of the Existing Lender Assignments shall be waived. In addition,
the Borrowers agree to pay to each applicable Existing Lender any amounts
payable in respect of the assignment by such Existing


87

--------------------------------------------------------------------------------





Lender under the Existing Lender Assignments in accordance with Section 4.12 of
the Existing Loan Agreement (with the assignment or assignments by such Existing
Lender under the Existing Lender Assignment being deemed a prepayment for
purposes of such Section 4.12).
(d)    The Borrowers acknowledge and agree that any and all unpaid interest and
fees accrued under the Existing Loan Agreement as of (and including) the
Agreement Date shall be paid on the Agreement Date.
(e)    After giving effect to the Existing Lender Assignments and entering into
this Agreement, on the date hereof, the Existing Lenders that are parties hereto
shall be Lenders hereunder and have Revolving Credit Commitments in the amounts
set forth on Schedule 1.1 hereto, with the Commitments and Loans assigned to the
applicable Bank under the Existing Lender Assignments deemed to be assigned to
the Lenders party hereto on the same terms and conditions as those to which the
same were assigned to the applicable Bank, to the extent and in the amounts
provided for such Lender hereunder, and the Commitments held by one or more of
the Lenders that are party hereto, and as such terms are defined in, the
Existing Loan Agreement shall be converted into Revolving Credit Commitments
hereunder and reduced or increased, as applicable, and reallocated amongst the
Lenders party hereto so that, after giving effect to the provisions of this
Section 1.10(e), each Lender holds the Revolving Credit Commitment set forth on
Schedule 1.1 with respect to such Lender. After giving effect to such conversion
and reallocation, the outstanding Revolving Loans may not be held pro rata in
accordance with the new Revolving Credit Commitments hereunder. In order to
remedy the foregoing, on or about the Agreement Date, the Lenders shall, as
determined by the Agent, make advances among themselves (through the Agent) so
that after giving effect thereto the Revolving Loans will be held by the Lenders
on a pro rata basis in accordance with each Lender’s Pro Rata Share (after
giving effect to the foregoing Revolving Credit Commitment reallocation) and, in
such event, the Company shall pay to the applicable Lenders any amounts payable
in respect thereof in accordance with Section 5.4 (with any reduction in
Revolving Loans of any Lender pursuant to this Section 1.10(e) being deemed a
prepayment for purposes of Section 5.4). Each Lender agrees to wire immediately
available funds to the Agent in accordance with this Agreement as may be
required by the Agent in connection with the foregoing. Notwithstanding the
provisions of Section 12.2, the advances so made by each Lender under this
Section 1.10(e) shall be deemed to be a purchase of a corresponding amount of
the Revolving Loans from the applicable Lender or Lenders which hold Revolving
Loans in excess of their Pro Rata Share of the aggregate outstanding Revolving
Loans and shall not be considered an assignment for purposes of Section 12.2.
1.11.    Canadian Guarantors, Excess Availability and Related Matters.
Notwithstanding anything to the contrary contained herein, if the IRS or any
other Governmental Authority having jurisdiction over the Company or any of its
Subsidiaries adopts any regulation under Section 956 of the Code or otherwise,
and such regulation would reasonably be expected to cause the guarantees and
collateral provided by any Canadian Guarantor as guarantees of, or security for,
any U.S. Obligation, in each case, to result in material tax or other material
adverse consequences to be suffered by the Company or any of its Subsidiaries
(as determined by the Borrowers’ Agent in its sole discretion), then the
Borrowers’ Agent will promptly so notify the Agent and the Agent, the Borrowers
and the applicable Obligors may, at the election of the Borrowers’ Agent (in its
sole discretion) amend this Agreement, the Canadian GCA, any other


88

--------------------------------------------------------------------------------





Canadian Security Document and any other Loan Document to provide that no
Canadian Guarantor shall (i) guarantee any Obligation of a U.S. Obligor or (ii)
otherwise constitute a U.S. Guarantor and that no Canadian Collateral shall
secure any Obligation of a U.S. Obligor and, in connection therewith: (a) amend
this Agreement to exclude the Canadian Borrowing Base from the determination of
“Excess Availability” and revise the definition of “Out-of-Formula Condition” in
Section 4.2 accordingly, and (b) make any other amendments, modifications or
other changes to any of the Loan Documents as are reasonably necessary or
advisable in connection with the foregoing in the reasonable determination of
Agent (including, but not limited to, so that the amount of Loans and Letters of
Credit made to or for the benefit of U.S. Borrowers shall be based exclusively
on the U.S. Borrowing Base and will not exceed the amount of the U.S. Borrowing
Base). Any such amendment, modification or other change will become effective
upon execution thereof by the applicable Obligors and the Agent. The Lenders
hereby irrevocably authorize the Agent to enter into any such amendment or other
modification.
1.12.    LLC Divisions. For all purposes under the Loan Documents, in connection
with any LLC Division: (a) if any asset, right, obligation or liability of any
Person becomes an asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.
ARTICLE II
LOANS AND LETTERS OF CREDIT
2.1.    Revolving Loans. Subject to all of the terms and conditions of this
Agreement, each Lender severally, but not jointly or jointly and severally,
agrees to make (a) a U.S. Revolving Loan or U.S. Revolving Loans to the U.S.
Borrowers, and (b) a Canadian Revolving Loan or Canadian Revolving Loans to the
Canadian Borrowers, as applicable, in amounts not to exceed such Lender’s Pro
Rata Share of the aggregate Revolving Credit Commitments at such time; provided
that no Lender shall have any obligation to make (i) a U.S. Revolving Loan if
Excess Availability is less than zero or to the extent that such U.S. Revolving
Loan would result in Excess Availability being less than zero, subject to the
Agent’s authority, in its sole discretion, to make Agent Advances pursuant to
the terms of Section 2.2(b), (ii) a Canadian Revolving Loan if Canadian
Availability is less than zero or to the extent that such Canadian Revolving
Loan would result in Canadian Availability being less than zero, subject to the
Agent’s authority, in its sole discretion, to make Agent Advances pursuant to
the terms of Section 2.2(b), or (iii) any Revolving Loan to the extent that such
Revolving Loan would result in the Aggregate Revolver Outstandings exceeding the
Maximum Revolver Amount. The Lenders, however, in their unanimous discretion,
may elect to make U.S. Revolving Loans or issue or arrange to have issued
Letters of Credit in excess of the Excess Availability (but not in an amount
that would result in the Aggregate Revolver Outstandings exceeding the Maximum
Revolver Amount) or make Canadian Revolving Loans in excess of the Canadian
Availability (but not in an amount that would result in the Aggregate Canadian
Revolver Outstandings exceeding the Maximum Canadian Revolver Amount), as
applicable, on one or more occasions, but if they do so, neither the Agent nor
the Lenders shall be deemed thereby to have changed the limits of the U.S.


89

--------------------------------------------------------------------------------





Borrowing Base or the Canadian Borrowing Base or to be obligated to exceed such
limits on any other occasion.
2.2.    Revolving Loan Administration.
(a)    Procedure for Borrowing. (i) Each of the applicable Borrowers may borrow
under the applicable Commitments on any Business Day during the period from the
Closing Date until the Termination Date; provided that the Borrowers’ Agent
shall give the Agent irrevocable (in the case of any notice except notice with
respect to the initial extension of Revolving Loans hereunder) notice in
substantially the form of Exhibit B or in such other form as may be agreed
between the Borrowers’ Agent and the Agent (each, a “Notice of Borrowing”)
(which request must be received by the Agent prior to (x) 12:00 noon, New York
City time, at least three Business Days prior to the requested Funding Date, if
all or any part of the requested Revolving Loans are to be initially LIBOR Loans
denominated in Dollars made to a U.S. Borrower, (y) 12:00 noon, New York City
time, at least three Business Days prior to the requested Funding Date, if all
or any part of the requested Revolving Loans are to be initially LIBOR Loans
denominated in Dollars made to any Borrower other than a U.S. Borrower, LIBOR
Loans denominated in any Alternative Currency or BA Equivalent Loans or (z)
12:00 noon, New York City time, on the requested Funding Date, for Base Rate
Loans or Canadian Prime Rate Loans (or in the case of the initial Borrowing
hereunder, in each case, 10:00 a.m., New York City time, one Business Day prior
to the date of the initial borrowing hereunder)) specifying (A) the identity of
the Borrower, (B) the currency of the requested Borrowing and the amount to be
borrowed, (C) the requested Funding Date, (D) whether the Borrowing is to be of
LIBOR Loans, BA Equivalent Loans, Base Rate Loans or Canadian Prime Rate Loans
(as applicable) or a combination thereof (and if not so specified, it shall be
deemed a request for Base Rate Loans (in the case of U.S. Revolving Loans or
Canadian Revolving Loans denominated in Dollars), LIBOR Loans with an Interest
Period of one month or Canadian Prime Rate Loans (in the case of Canadian
Revolving Loans denominated in Canadian Dollars)), and (E) if the Borrowing is
to be entirely or partly of LIBOR Loans or BA Equivalent Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Periods or BA Equivalent Interest Periods therefor (and if not so
specified, it shall be deemed a request for a period of one month). Each
Borrowing, except any Base Rate Loan or Canadian Prime Rate Loan to be used
solely to pay a like amount of outstanding reimbursement obligations in respect
of Letters of Credit or Swingline Loans, shall be in an amount equal to an
integral multiple of the applicable Borrowing Multiple and not less than the
applicable Borrowing Minimum. Upon receipt of any such notice from the
Borrowers’ Agent, the Agent shall promptly notify each Revolving Credit Lender
thereof. Subject to the satisfaction of the conditions precedent specified in
Section 9.2, each Revolving Credit Lender will make the amount of its Pro Rata
Share of each Borrowing of Revolving Loans available to the Agent for the
account of the Borrower(s) identified in such notice to the account or accounts
from time to time designated by the Agent prior to 3:00 p.m., New York City time
(or 10:00 a.m., New York City time, in the case of the initial borrowing
hereunder), or at such other time as to which the Agent shall notify the
Borrowers’ Agent reasonably in advance of the Funding Date with respect thereto,
on the Funding Date requested by such Borrower(s) in Dollars, Canadian Dollars
or any other Alternative Currency, as applicable, and in funds immediately
available to the Agent. Such Borrowing will then be made available to the
relevant Borrower by the Agent, crediting the


90

--------------------------------------------------------------------------------





account of such Borrower designated by the Borrowers’ Agent in writing, with the
aggregate of the amounts made available to the Agent by the Revolving Credit
Lenders and in like funds as received by the Agent.
(i)    In lieu of delivering a Notice of Borrowing, the Borrowers’ Agent may
give the Agent telephonic notice of such request for advances on or before the
deadline set forth above. The Agent at all times shall be entitled to rely on
such telephonic notice in making such Loans, regardless of whether any written
confirmation is received.
(ii)    At the election of the Agent or the Required Lenders, the Borrowers
shall not be entitled to request a BA Equivalent Loan or a LIBOR Loan while a
Default or Event of Default has occurred and is continuing.
(b)    Agent Advances. (i) In the event any U.S. Borrower or Canadian Borrower
is, as applicable, unable to comply with (x) the Excess Availability or Canadian
Availability limitations set forth in Section 2.1, as applicable, or (y) the
conditions precedent to the making of Loans or the issuance of Letters of Credit
set forth in Article IX or (ii) during the existence of a Default or Event of
Default, (x) the Lenders authorize the Agent (in the case of Canadian Revolving
Loans, acting through its Canada branch), for the account of the Lenders, to
make U.S. Revolving Loans to the U.S. Borrowers in Dollars or Canadian Revolving
Loans to the Canadian Borrowers in Canadian Dollars, as applicable, each of
which may only be made as Base Rate Loans (in the case of U.S. Revolving Loans)
or Canadian Prime Rate Loans (in the case of Canadian Revolving Loans) (each, an
“Agent Advance”) for a period commencing on the date the Agent first receives a
Notice of Borrowing requesting an Agent Advance until the earliest of (A) the
30th Business Day after such date, (B) the date the respective Borrowers or
Borrower is again able to comply with the Excess Availability or Canadian
Availability limitations and the conditions precedent to the making of Loans and
issuance of Letters of Credit or obtains an amendment or waiver with respect
thereto, or the Default or Event of Default no longer exists, and (C) the date
the Required Lenders instruct the Agent in writing to cease making Agent
Advances (in each case, the “Agent Advance Period”); provided that (I) the
Equivalent Amount in Dollars of the aggregate amount of Agent Advances
outstanding at any time shall not exceed $120,000,000, (II) the Equivalent
Amount in Dollars of the aggregate amount of Agent Advances to the Canadian
Borrowers outstanding at any time shall not exceed the product of $120,000,000
multiplied by the Maximum Canadian Revolver Amount as a percentage of the
Maximum Revolver Amount and (III) no Agent Advance shall be made to the extent
that such Agent Advance would result in the Aggregate Revolver Outstandings
exceeding the Maximum Revolver Amount. It is understood and agreed that the
Borrowers shall have no right to require that any Agent Advances be made.
(c)    Each Lender may make any Loan to the applicable Borrower through any
branch or affiliate of such Lender that is an Eligible Assignee; provided that
such Lender shall retain all rights and obligations hereunder in respect of any
such Loan and such Lender’s Commitment.
(d)    Changes to Maximum Canadian Revolver Amount.
(i)    Provided no Default or Event of Default has occurred and is


91

--------------------------------------------------------------------------------





continuing, upon notice to the Agent, (A) the Borrowers’ Agent may request an
increase to the Maximum Canadian Revolver Amount by an amount not to exceed
$200,000,000 (up to a total of $450,000,000), which increase shall be subject to
the prior written consent of the Agent (not to be unreasonably withheld) but
shall not require the consent of any Lender, and (B) the Borrowers’ Agent may
request an increase to the Maximum Canadian Revolver Amount by an amount in
excess of $200,000,000, which increase shall be subject to the prior written
consent of the Agent (not to be unreasonably withheld) and the Required Lenders;
provided that the Maximum Canadian Revolver Amount may only be increased in
amounts of at least $25,000,000 and in integral multiples of $5,000,000 in
excess thereof.
(ii)    Upon notice to the Agent, the Borrowers’ Agent may request a decrease to
the Maximum Canadian Revolver Amount in an amount equal to an integral multiple
of $5,000,000.
2.3.    Swingline Loans.
(a)    U.S. Swingline Loans. Subject to the terms and conditions hereof, the
U.S. Swingline Lender agrees to make swing line loans (individually, a “U.S.
Swingline Loan” and collectively, the “U.S. Swingline Loans”) to any U.S.
Borrower from time to time on any Business Day during the period from the
Closing Date until the Termination Date in an aggregate principal amount at any
one time outstanding not to exceed (1)(i) $100,000,000 or (ii) such greater
amount, not to exceed $250,000,000, as may be requested by the Borrowers’ Agent
and agreed to in writing by the Agent and the U.S. Swingline Lender, minus (2)
the aggregate amount of outstanding Canadian Swingline Loans (the “U.S.
Swingline Sublimit”); provided that the U.S. Swingline Lender shall not make any
U.S. Swingline Loans if, after doing so, (A) Excess Availability would be less
than zero or (B) the Aggregate Revolver Outstandings would exceed the Maximum
Revolver Amount. Amounts borrowed by any U.S. Borrower under this Section 2.3(a)
may be repaid and, through but excluding the Termination Date, reborrowed. All
U.S. Swingline Loans shall be made in Dollars as Base Rate Loans and shall not
be entitled to be converted into LIBOR Loans. The Borrowers’ Agent (on behalf of
any U.S. Borrower) shall give the U.S. Swingline Lender irrevocable notice
(which notice must be received by the U.S. Swingline Lender prior to 12:00 noon,
New York City time) on the requested Funding Date specifying (1) the identity of
the U.S. Borrower and (2) the amount of the requested U.S. Swingline Loan, which
shall be in a minimum amount of $100,000 or whole multiples of $50,000 in excess
thereof. The proceeds of the U.S. Swingline Loan will be made available by the
U.S. Swingline Lender to the U.S. Borrower identified in such notice at an
office of the U.S. Swingline Lender by wire transfer to the account of such U.S.
Borrower specified in such notice. Each U.S. Swingline Loan shall be subject to
all the terms and conditions applicable to other U.S. Revolving Loans except
that all payments thereon (including interest) shall be payable to the U.S.
Swingline Lender solely for its own account.
(b)    [Reserved]
(c)    Canadian Swingline Loans. Subject to the terms and conditions hereof, the
Canadian Swingline Lender agrees to make swing line loans (individually, a
“Canadian Swingline Loan”; collectively, the “Canadian Swingline Loans”) to any
Canadian Borrower from time to time on any Business Day during the period from
the Closing Date until the Termination


92

--------------------------------------------------------------------------------





Date in an aggregate principal amount at any one time outstanding not to exceed
(1)(i) $100,000,000 or (ii) such greater amount, not to exceed $200,000,000, as
may be requested by the Borrowers’ Agent and agreed to in writing by the Agent
and the Canadian Swingline Lender, minus (2) the aggregate amount of outstanding
U.S. Swingline Loans (the “Canadian Swingline Sublimit”); provided that the
Canadian Swingline Lender shall not make any Canadian Swingline Loans if, after
doing so, (i) Canadian Availability would be less than zero or (ii) the
Aggregate Revolver Outstandings would exceed the Maximum Revolver Amount.
Amounts borrowed by any Canadian Borrower under this Section 2.3(c) may be
repaid and, through but excluding the Termination Date, reborrowed. All Canadian
Swingline Loans shall be made in Canadian Dollars as Canadian Prime Rate Loans
and shall not be entitled to be converted into BA Equivalent Loans. The
Borrowers’ Agent (on behalf of any Canadian Borrower) shall give the Canadian
Swingline Lender irrevocable notice (which notice must be received by the
Canadian Swingline Lender prior to 12:00 noon, New York City time) on the
requested Funding Date specifying (A) the identity of the Canadian Borrower and
(B) the amount of the requested Canadian Swingline Loan, which shall be in a
minimum amount of Cdn $100,000 or whole multiples of Cdn $50,000 in excess
thereof. The proceeds of the Canadian Swingline Loan will be made available by
the Canadian Swingline Lender to the Canadian Borrower identified in such notice
at an office of the Canadian Swingline Lender by wire transfer to the account of
such Canadian Borrower specified in such notice. Each Canadian Swingline Loan
shall be subject to all the terms and conditions applicable to other Canadian
Revolving Loans except that all payments thereon (including interest) shall be
payable to the Canadian Swingline Lender solely for its own account.
2.4.    Letters of Credit.
(a)    Agreement to Issue or Cause to Issue. Subject to all of the terms and
conditions of this Agreement, the Agent agrees to cause each Letter of Credit
Issuer to issue for the account of the Company (or for the support of any other
Borrower or any Subsidiary of the Company or any of their franchisees, so long
as the Company and such other Borrower are co‑applicants) one or more
commercial/documentary and standby letters of credit denominated in Dollars,
Canadian Dollars or any Alternative Currency, as requested by the Borrowers’
Agent (each, a “Letter of Credit” and, collectively, the “Letters of Credit”)
and to amend, renew or extend Letters of Credit previously issued by the
applicable Letter of Credit Issuer (unless otherwise provided below).
(b)    Amounts; Outside Expiration Date. The Agent shall not issue or cause to
be issued any Letter of Credit at any time if the Equivalent Amount in Dollars
of (i) the maximum aggregate amount of the requested Letter of Credit for the
term of such Letter of Credit (in each case including any increases in amount
referenced therein) is greater than the Unused Letter of Credit Subfacility at
such time, (ii) with respect to any Letter of Credit requested for the account
of any Canadian Borrower, the maximum aggregate amount of the requested Letter
of Credit for the term of such Letter of Credit (in each case including any
increases in amount referenced therein) is greater than the Canadian Unused
Letter of Credit Subfacility at such time, (iii) the maximum undrawn amount of
the requested Letter of Credit would result in the Excess Availability being
less than zero, (iv) such Letter of Credit would result in the Aggregate
Revolver Outstandings exceeding the Maximum Revolver Amount, or (v) such Letter
of Credit has an expiration date later than 12 months after the date of
issuance, in the


93

--------------------------------------------------------------------------------





case of standby letters of credit (subject to customary evergreen or automatic
renewal provisions reasonably acceptable to such Letter of Credit Issuer), or
later than 180 days after the date of issuance, in the case of documentary
letters of credit; provided that in no event shall any Letter of Credit have an
expiration date later than the date that is five Business Days prior to the
Termination Date (except to the extent cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the relevant Letter of Credit
Issuer). With respect to any Letter of Credit which contains any “evergreen” or
automatic renewal or extension provision, if such Letter of Credit permits the
applicable Letter of Credit Issuer to prevent any extension by giving notice to
the beneficiary thereof no later than a date (the “Non-Extension Notice Date”),
once any such Letter of Credit has been issued, the Lenders shall be deemed to
have authorized such Letter of Credit Issuer to permit extensions of such Letter
of Credit to an expiry date not later than the date that is five Business Days
prior to the Termination Date, unless the Agent and the applicable Letter of
Credit Issuer shall have received written notice from the Required Lenders
declining to consent to any such extension at least 30 days prior to the
Non-Extension Notice Date; provided that no Lender may decline to consent to any
such extension if all of the requirements of this Section 2.4 are met and no
Default or Event of Default has occurred and is continuing. Notwithstanding
anything to the contrary contained herein, no Letter of Credit Issuer shall be
required to issue any Letter of Credit if after giving effect thereto, the
aggregate maximum amount of all undrawn Letters of Credit issued by such Letter
of Credit Issuer would exceed the sublimit for such Letter of Credit Issuer set
forth on Schedule 1.1 (unless otherwise agreed by such Letter of Credit Issuer
from time to time).
(c)    Other Conditions. In addition to the conditions precedent contained in
Article IX, and subject to the terms and conditions contained in Section 13.15
with respect to Defaulting Lenders, the obligation of the Agent to cause to be
issued, or of a Letter of Credit Issuer to issue, any applicable Letter of
Credit is subject to the following conditions precedent having been satisfied in
a manner reasonably acceptable to the Agent and such Letter of Credit Issuer:
(i)    the Borrowers’ Agent shall have delivered to the applicable Letter of
Credit Issuer and Agent, as set forth in Section 2.4(d)(i), at least three
Business Days (or such shorter period as the applicable Letter of Credit Issuer
may, in its reasonable discretion, agree) in advance of the proposed date of
issuance of any Letter of Credit, an application in form and substance
reasonably satisfactory to such Letter of Credit Issuer for the issuance of the
Letter of Credit and such other documents as may be reasonably required pursuant
to the terms thereof, and the form of the proposed Letter of Credit shall be
reasonably satisfactory to the Agent and the applicable Letter of Credit Issuer;
and
(ii)    as of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain the
applicable Letter of Credit Issuer from issuing letters of credit of the type
and in the amount of the proposed Letter of Credit, and no law, rule or
regulation applicable to the applicable Letter of Credit Issuer and no request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Letter of Credit Issuer shall prohibit, or
request that the proposed Letter of Credit Issuer refrain from, the issuance of
letters of credit generally or the issuance of such Letters of Credit.


94

--------------------------------------------------------------------------------





(d)    Issuance of Letters of Credit.
(i)    Request for Issuance. To request the issuance of a Letter of Credit (or
the amendment or extension of an outstanding Letter of Credit), the Borrowers’
Agent shall hand deliver or telecopy (or transmit by electronic communication,
if arrangements for doing so have been approved by the respective Letter of
Credit Issuer) to a Letter of Credit Issuer selected by it and to the Agent at
least three Business Days (or such shorter period as the applicable Letter of
Credit Issuer may agree) prior to the proposed issuance date, notice requesting
the issuance of such Letter of Credit or identifying the Letter of Credit to be
amended or extended. Such notice shall be irrevocable and must specify (t) the
applicant or applicants of the Letter of Credit, (u) the original face amount
(and currency) of the Letter of Credit requested, (v) the date of issuance,
amendment or extension of such requested Letter of Credit (which shall be a
Business Day), (w) whether such Letter of Credit may be drawn in a single or in
partial draws, (x) the Business Day on which the requested Letter of Credit is
to expire, (y) the purpose for which such Letter of Credit is to be issued, and
(z) the beneficiary of the requested Letter of Credit. The Borrowers’ Agent
shall attach to such notice the proposed form of the Letter of Credit. A Letter
of Credit Issuer shall not be under any obligation to issue any Letter of Credit
if the issuance of such Letter of Credit would violate one or more policies of
such Letter of Credit Issuer applicable to letters of credit generally and
disclosed to Borrowers’ Agent.
(ii)    Responsibilities of the Agent; Issuance. As of the Business Day
immediately preceding the requested issuance date of each Letter of Credit, the
Agent shall determine the amount of the Unused Letter of Credit Subfacility, the
Canadian Unused Letter of Credit Subfacility and the Excess Availability as of
such date. If the Equivalent Amount in Dollars of (w) the aggregate amount of
the requested Letter of Credit for the term of such Letter of Credit (including
any increases in amount referenced therein) is no greater than the Unused Letter
of Credit Subfacility, (x) with respect to any Letter of Credit requested for
the account of any Canadian Borrower, the aggregate amount of the requested
Letter of Credit for the term of such Letter of Credit (including any increases
in amount referenced therein) is no greater than the Canadian Unused Letter of
Credit Subfacility, (y) the amount of such requested Letter of Credit would not
exceed the Excess Availability and (z) such Letter of Credit would not result in
the Aggregate Revolver Outstandings exceeding the Maximum Revolver Amount, the
Agent shall cause such Letter of Credit Issuer to issue the requested Letter of
Credit on the requested issuance date so long as the other conditions to such
issuance are met.
(iii)    No Extensions or Amendment. Except in the case of Letters of Credit
subject to evergreen or automatic renewal provisions, the Agent shall not be
obligated to cause the applicable Letter of Credit Issuer, and the applicable
Letter of Credit Issuer shall not be obligated, to extend, renew or amend any
Letter of Credit issued pursuant hereto unless the requirements of this
Section 2.4 are met as though a new Letter of Credit were being requested and
issued.
(e)    Payments Pursuant to Letters of Credit. Borrowers’ Agent (on behalf of
the Borrowers) agrees to reimburse the applicable Letter of Credit Issuer for
any draw under any Letter of Credit within one Business Day (or such longer
period as may be agreed to by the Agent and the applicable Letter of Credit
Issuer, in each case in its sole discretion) after notice of


95

--------------------------------------------------------------------------------





such drawing is received by such Borrowers’ Agent, together with accrued
interest thereon from the date of such drawing at the Base Rate (in the case of
Letters of Credit denominated in Dollars), at the Canadian Prime Rate (in the
case of Letters of Credit denominated in Canadian Dollars), and to pay the
applicable Letter of Credit Issuer the amount of all other charges and fees
payable to or reasonably incurred by such Letter of Credit Issuer in connection
with any Letter of Credit immediately when due, irrespective of any claim,
setoff, defense or other right which any Borrower may have at any time against
such Letter of Credit Issuer or any other Person. All payments required under
this Section 2.4(e) shall be made in the currency in which the applicable Letter
of Credit was issued; provided that the Borrowers’ Agent may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.2
that such payment be financed with, or, in the event not so requested on such
date, each drawing under any Letter of Credit issued for the account of a
Borrower shall constitute a request by such Borrower to the Agent for, a
Borrowing in Dollars of a Base Rate Loan or a Borrowing in Canadian Dollars of a
Canadian Prime Rate Loan, as applicable, in the amount of such drawing (or, with
respect to Letters of Credit issued in any Alternative Currency, a Borrowing in
Dollars of a Base Rate Loan in the Equivalent Amount in Dollars of such drawing)
and, to the extent so financed, such Borrower’s obligation to make such payment
will be discharged and replaced by the resulting Base Rate Loan or Canadian
Prime Rate Loan, as applicable.
(f)    Indemnification; Exoneration; Power of Attorney.
(i)    Indemnification. In addition to amounts payable as elsewhere provided in
this Section 2.4, the Borrowers agree to protect, indemnify, pay and save the
applicable Revolving Credit Lenders, the applicable Letter of Credit Issuer (and
its branches, Affiliates and correspondents) and the Agent, and each such
Person’s Related Parties, harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including Attorney
Costs) which any Revolving Credit Lender, such Letter of Credit Issuer (and its
branches, Affiliates and correspondents) or the Agent, or such Related Parties,
may incur or be subject to as a consequence, direct or indirect, of the issuance
of any Letter of Credit, except that the foregoing indemnity shall not apply to
such Revolving Credit Lender, such Letter of Credit Issuer (and its branches,
Affiliates and correspondents) or the Agent, or such Related Parties, as
applicable, to the extent of the gross negligence, bad faith or willful
misconduct of such Person (as determined by a final non-appealable order of a
court of competent jurisdiction). The Borrowers’ obligations under this
Section 2.4(f)(i) shall survive payment of all other Obligations and termination
of this Agreement and the Letters of Credit.
(ii)    Assumption of Risk by the Borrowers and Obligations Absolute. As among
the Borrowers, the applicable Revolving Credit Lenders, the applicable Letter of
Credit Issuer and the Agent, the Borrowers assume all risks of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. The Borrowers’ obligation to reimburse
any payment made by a Letter of Credit Issuer pursuant to a Letter of Credit as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:
(r) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any of the Letters of
Credit, even if it should prove to be in any or all respects


96

--------------------------------------------------------------------------------





invalid, insufficient, inaccurate, fraudulent or forged; (s) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (t) the failure of the beneficiary of any Letter of
Credit to comply duly with conditions set forth in any separate agreement with
an Obligor that are required in order to draw upon such Letter of Credit; (u)
errors, omissions, interruptions, or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (w) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (x) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; (y) any consequences arising from causes
beyond the control of the applicable Revolving Credit Lenders, the applicable
Letter of Credit Issuer or the Agent, including any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority; or (z) the applicable Letter of Credit Issuer’s honor of a draw for
which the draw or any certificate fails to comply in any material respect with
the terms of the Letter of Credit; provided that the foregoing shall not be
construed to excuse a Letter of Credit Issuer from liability to the Borrowers to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Letter of Credit Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of a Letter
of Credit Issuer (as determined by a final non-appealable order of a court of
competent jurisdiction), such Letter of Credit Issuer shall be deemed to have
exercised care in each such determination. None of the foregoing shall affect,
impair or prevent the vesting of any rights or powers of the Agent or any
Revolving Credit Lender under this Section 2.4(f).
(iii)    Exoneration. Without limiting the foregoing, no action or omission
whatsoever by the Agent, a Letter of Credit Issuer or any Revolving Credit
Lender with respect to any Letter of Credit shall result in any liability of the
Agent, such Letter of Credit Issuer or any Revolving Credit Lender to any
Borrower (except as provided in the immediately succeeding clause (iv)), or
relieve any Borrower of any of its obligations hereunder to any such Person nor
shall any other circumstances whatsoever impair the obligations of Borrowers to
reimburse any Letter of Credit Issuer for each drawing under any Letter of
Credit issued by it.
(iv)    Rights Against Letter of Credit Issuer. Nothing contained in this
Agreement is intended to limit the Borrowers’ rights, if any, with respect to
any Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between any Borrower and such
Letter of Credit Issuer or the gross negligence or willful misconduct of such
Letter of Credit Issuer (as determined by a final non-appealable order of a
court of competent jurisdiction).
(v)    Account Party. The Borrowers hereby authorize and direct any Letter of
Credit Issuer to name the applicable Borrower as the “Account Party” in the
Letters


97

--------------------------------------------------------------------------------





of Credit and to deliver to the Agent all instruments, documents and other
writings and property received by the applicable Letter of Credit Issuer
pursuant to the Letters of Credit, and to accept and rely upon the Agent’s
instructions and agreements with respect to all matters arising in connection
with the Letters of Credit or the applications therefor. If Borrowers request
any Letter of Credit Issuer to issue a Letter of Credit for the credit support
of an affiliated or unaffiliated third party (including a Subsidiary or a
Franchisee) (A) such third party shall have no rights against such Letter of
Credit Issuer; (B) Borrowers shall be responsible for the application and
obligations under this Agreement; and (C) communications (including notices)
related to the respective Letter of Credit shall be among Letter of Credit
Issuer and Borrowers.
(g)    Supporting Letter of Credit. If, notwithstanding the provisions of
Section 2.4(b) and Section 11.1, any Letter of Credit is outstanding upon the
Termination Date, then upon the Termination Date each applicable Borrower shall
(i) deposit with the Agent, for the ratable benefit of the Agent, the applicable
Letter of Credit Issuer and the applicable Revolving Credit Lenders, with
respect to each Letter of Credit then outstanding, a standby letter of credit (a
“Supporting Letter of Credit”) in form and substance reasonably satisfactory to
the Agent and the applicable Letter of Credit Issuer, issued by an issuer
reasonably satisfactory to the Agent, in an amount equal to 102% (or such lesser
amount as the Agent and such Letter of Credit Issuer shall agree, but not less
than 100%) of the sum of the greatest amount for which such Letter of Credit may
be drawn plus any fees and expenses then due with respect to such Letter of
Credit, under which Supporting Letter of Credit the Agent is entitled to draw
amounts necessary to reimburse the Agent, such Letter of Credit Issuer and the
applicable Revolving Credit Lenders for payments to be made by the Agent, such
Letter of Credit Issuer and such Revolving Credit Lenders under such Letter of
Credit and any fees and expenses then due or to become due with such Letter of
Credit, or (ii) cash collateralize each Letter of Credit then outstanding, in an
amount equal to 102% (or such lesser amount as the Agent and such Letter of
Credit Issuer shall agree) of the sum of the greatest amount for which such
Letter of Credit may be drawn plus any fees and expenses then due with such
Letter of Credit, in a manner reasonably satisfactory to the Agent. Such
Supporting Letter of Credit or cash collateral shall be held by the Agent, for
the ratable benefit of the Agent, the applicable Letter of Credit Issuer and the
Revolving Credit Lenders, as security for, and to provide for the payment of,
the aggregate undrawn amount of such Letters of Credit remaining outstanding and
any such fees and expenses.
2.5.    Incremental Facility.
(a)    So long as no Specified Default exists or would arise therefrom, each
Borrower shall have the right, at any time and from time to time after the
Closing Date, to request (i) an increase of the aggregate amount of the then
outstanding Revolving Credit Commitments (the “Incremental Revolving
Commitments”) or (ii) one or more term loans to be obtained hereunder (the
“Incremental ABL Term Loans” and together with the Incremental Revolving
Commitments, collectively, the “Incremental Facilities” and each, an
“Incremental Facility”). Any request under this Section 2.5 shall specify, in
the case of a request for Incremental ABL Term Loans, (x) whether such loans
will be made to a U.S. Borrower and/or a Canadian Borrower (including in each
case any Additional Borrower) and (y) the currency in which such loans will be
denominated, which shall be Dollars (to the extent made to a U.S. Borrower), or
Cdn. Dollars or Dollars (to the extent made to a Canadian Borrower). Incremental


98

--------------------------------------------------------------------------------





ABL Term Loans will count as U.S. Revolving Loans (to the extent made to a U.S.
Borrower), or Canadian Revolving Loans (to the extent made to a Canadian
Borrower) for purposes of determining the Aggregate U.S. Revolver Outstandings
and the Aggregate Canadian Revolver Outstandings, as applicable. Notwithstanding
anything to the contrary herein, after giving effect to any new Incremental
Facility, the Equivalent Amount in Dollars of the aggregate principal amount of
any Incremental ABL Term Loans or Incremental Revolving Commitments shall not
exceed the Available Incremental Amount at such time. The Borrowers may seek to
obtain Incremental Revolving Commitments or Incremental ABL Term Loans from
existing Lenders or any Person that qualifies as an Eligible Assignee, as
applicable (each, an “Incremental Facility Increase”); provided that (A) no
Lender shall be obligated to provide an Incremental Facility Increase as a
result of any such request by any of the Borrowers, and (B) any Additional
Lender which is not an existing Lender shall be subject to the approval of the
Agent and the Borrowers’ Agent and, in the case of Incremental Revolving
Commitments, the Swingline Lenders and the Letter of Credit Issuers (each such
approval not to be unreasonably withheld).
(b)    Any Incremental ABL Term Loans (i) may not be guaranteed by any
Subsidiaries of the Company other than the Guarantors and shall rank pari passu
or junior in right of (x) priority with respect to the Collateral and (y)
payment with respect to the Obligations in respect of the Revolving Credit
Commitments and any corresponding existing Incremental ABL Term Loans, (ii)
shall count against the applicable Borrowing Base, (iii) shall not have a final
maturity that is earlier than the Maturity Date (or, if later, the latest final
maturity of any Extended Loans or any then-existing Incremental Facility), (iv)
may not be secured by any Collateral or other assets of any Borrower or any
Guarantor that do not also secure the Loans (other than, in the case of
Incremental ABL Term Loans incurred to finance a Permitted Acquisition or other
permitted Investment, proceeds of such Incremental ABL Term Loans that are
subject to customary escrow or similar arrangements pending consummation of such
Permitted Acquisition or other Investment), (v) may provide for commitment,
arrangement, upfront or similar fees and margins and interest rates that may be
agreed among the applicable Borrower and the Lenders providing such Incremental
ABL Term Loans and (vi) shall otherwise be on terms as are reasonably acceptable
to the Agent; provided that terms that are substantially consistent with, or not
materially less favorable, taken as a whole, to the Lenders than, the terms of
this Agreement shall be deemed to be reasonably acceptable to the Agent.
(c)    Any Incremental Revolving Commitments (i) shall be guaranteed by the
Guarantors and shall rank pari passu or junior in right of (x) priority with
respect to the Collateral and (y) payment with respect to the Obligations in
respect of the Revolving Credit Commitments in effect prior to the Incremental
Revolving Commitment Effective Date, (ii) may not be secured by any Collateral
or other assets of any Borrower or any Guarantor that do not also secure the
Loans, (iii) may provide for commitment, arrangement, upfront or similar fees
and margins and interest rates that may be agreed among the applicable Borrower
and the Lenders providing such Incremental Revolving Commitments and (iv) shall
otherwise be on terms and pursuant to the documentation applicable to the
existing relevant Revolving Credit Commitments.
(d)    No Incremental Facility Increase shall become effective unless and until
each of the following conditions has been satisfied:


99

--------------------------------------------------------------------------------





(i)    The applicable Borrowers, the Agent, and any Additional Lender shall have
executed and delivered a joinder to the Loan Documents (“Lender Joinder
Agreement”) in substantially the form of Exhibit I;
(ii)    The applicable Borrowers shall have paid such fees and other
compensation to the Additional Lenders and to the Agent as the applicable
Borrowers, the Agent and such Additional Lenders shall agree;
(iii)    To the extent reasonably required by the Lenders providing the
Incremental Facility Increase, the applicable Borrowers shall deliver to the
Agent and the Lenders participating in the Incremental Facility Increase
customary legal opinion(s) from counsel to the applicable Borrowers and dated
such date;
(iv)    The Company shall deliver on the closing date of any Incremental
Facility Increase a certificate certifying that (x) (other than with respect to
an Incremental Facility Increase in connection with a Permitted Acquisition
permitted hereunder or any other Investment not prohibited by the terms of this
Agreement, unless required by the Lenders providing such Incremental Facility
Increase) the representations and warranties made by the Company, each Borrower
and each Guarantor contained herein and in the other Loan Documents are true and
correct in all material respects on and as of such closing date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (y) no Specified Default has occurred and is continuing;
and
(v)    The applicable Borrowers and Additional Lenders shall have delivered such
other instruments, documents and agreements as the Agent may reasonably have
requested in order to effectuate the documentation of the foregoing.
(vi)    In the case of any Incremental Facility Increase constituting
Incremental Revolving Commitments, the Agent shall promptly notify each Lender
as to the effectiveness of such Incremental Facility Increase (with each date of
such effectiveness being referred to herein as an “Incremental Revolving
Commitment Effective Date”), and at such time (x) the Revolving Credit
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Incremental Revolving Commitments, (y) Schedule 1.1
shall be deemed modified, without further action, to reflect the revised
Commitments of the Lenders and (z) this Agreement shall be deemed amended,
without further action, to the extent necessary to reflect any such Incremental
Revolving Commitments.
(vii)    In the case of any Incremental Facility Increase, the Agent, the
Additional Lenders and the Borrowers agree to enter into any amendment required
to incorporate the addition of the Incremental Revolving Commitments and the
Incremental ABL Term Loans, the pricing of the Incremental Revolving Commitments
and the Incremental ABL Term Loans, the maturity date of the Incremental
Revolving Commitments and the Incremental ABL Term Loans and such other
amendments as may be necessary or appropriate in the reasonable opinion of the
Agent and the applicable Borrowers in connection therewith, including amendments
to provide for the inclusion, as appropriate, of Additional Lenders in any
required vote or action of the Required Lenders or the Supermajority Lenders,


100

--------------------------------------------------------------------------------





amendments to permit purchases of Incremental ABL Term Loans by the Company or
any of its Affiliates (which shall be cancelled upon purchase by the Company or
any Subsidiary) (provided that such purchases by an Affiliate of the Company
other than a Subsidiary shall be subject to customary restrictions to be agreed
with the Additional Lenders providing such Incremental ABL Term Loans and the
Agent), and amendments to properly reflect the pari passu or junior right of
payment or priority with respect to the Collateral (each an “Incremental
Commitment Amendment”). The Lenders hereby irrevocably authorize the Agent to
enter into such amendments.
(e)    In connection with the Incremental Facility Increases hereunder, the
Lenders and the Borrowers agree that, notwithstanding anything to the contrary
in this Agreement, (i) the applicable Borrowers shall, in coordination with the
Agent, (x) repay applicable outstanding Revolving Loans of certain Lenders, and
obtain applicable Revolving Loans from certain other Lenders (including the
Additional Lenders), or (y) take such other actions as reasonably may be
required by the Agent to the extent necessary so that the Lenders effectively
participate in each of the outstanding Revolving Loans, as applicable, pro rata
on the basis of their respective applicable Commitments (determined after giving
effect to any increase in such applicable Commitments pursuant to this
Section 2.5), and (ii) the applicable Borrowers shall pay to the applicable
Lenders any costs of the type referred to in Section 5.4 in connection with any
repayment required pursuant to the preceding clause (i). Without limiting the
obligations of the Borrowers provided for in this Section 2.5, the Agent and the
Lenders agree that they will use commercially reasonable efforts to attempt to
minimize the costs of the type referred to in Section 5.4 that the Borrowers
would otherwise incur in connection with the implementation of an increase in
the applicable Commitments.
2.6.    Extension Amendments.
(a)    The applicable Borrowers may at any time and from time to time request
that all or a portion of the Revolving Credit Commitments (including any
Extended Commitments), each existing at the time of such request (each, an
“Existing Commitment” and any related Loans thereunder, “Existing Loans”; each
Existing Commitment and related Existing Loans together being referred to as an
“Existing Tranche”) be converted to extend the termination date thereof and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Existing Loans related to such Existing
Commitments (any such Existing Commitments which have been so extended,
“Extended Commitments” and any related Existing Loans, “Extended Loans”, with
the commitments of the Existing Tranche not so extended and any related Loans
thereunder being referred to as “Non-Extended Commitments” and “Non-Extended
Loans”, respectively) and to provide for other terms consistent with this
Section 2.6; provided that (i) any such request shall be made by the applicable
Borrowers to all Lenders with Existing Commitments with a like maturity date on
a pro rata basis, and (ii) any Minimum Extension Condition shall be satisfied
unless waived by the applicable Borrowers. In order to establish any Extended
Commitments, the Borrowers’ Agent shall provide a notice to the Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Tranche) (an “Extension Request”) setting forth the proposed terms of the
Extended Commitments to be established, which Extension Request may be modified,
revoked, or revoked and reissued by the Borrowers’ Agent at any time prior to
the effectiveness of the Extension Amendment. The terms of the Extended
Commitments to be


101

--------------------------------------------------------------------------------





established pursuant to an Extension Request shall be identical to those
applicable to the Existing Commitments from which they are to be extended (the
“Specified Existing Commitment”), except (x) all or any of the final maturity
dates of such Extended Commitments may be delayed to later dates than the final
maturity dates of the Specified Existing Commitments and (y)(A) the interest
margins with respect to the Extended Commitments may be higher or lower than the
interest margins for the Specified Existing Commitments and/or (B) additional
fees may be payable to the Lenders providing such Extended Commitments in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A); provided that notwithstanding anything to the contrary in this
Section 2.6, (I) the borrowing and repayment (other than in connection with a
permanent repayment and termination of commitments) of Loans with respect to any
Extended Commitments and Non-Extended Commitments shall be made on a pro rata
basis with all such other outstanding Extended Commitments and Non-Extended
Commitments, (II) assignments and participations of Extended Commitments and
Extended Loans shall be governed by the same assignment and participation
provisions applicable to relevant Commitments and the Revolving Loans related to
such Commitments set forth in Section 12.2, and (III) no termination of Extended
Commitments and no repayment of Extended Loans accompanied by a corresponding
permanent reduction in Extended Commitments shall be permitted unless such
termination or repayment (and corresponding reduction) is accompanied by an at
least pro rata termination or permanent repayment (and corresponding permanent
reduction), as applicable, of all earlier maturing corresponding Non‑Extended
Commitments and Revolving Loans related to such earlier maturing corresponding
Non-Extended Commitments (or all earlier maturing corresponding Non-Extended
Commitments and Revolving Loans related to such corresponding Non-Extended
Commitments shall otherwise be or have been terminated and repaid in full).
No Lender shall have any obligation to agree to have any of its Existing Loans
or Existing Commitments of any Existing Tranche converted into Extended Loans or
Extended Commitments pursuant to any Extension Request. Any Extended Commitments
shall constitute a separate class of Commitments from the Specified Existing
Commitments and from any other Existing Commitments (together with any other
Extended Commitments so established on such date); provided that any Extended
Commitments or Extended Loans may, to the extent provided in the applicable
Extension Amendment, be designated as part of any class of Revolving Credit
Commitments or Revolving Loans, as applicable, established on or prior to the
date of such Extension Amendment.
(b)    The Borrowers’ Agent shall provide the applicable Extension Request at
least 10 Business Days (or such shorter period as may be agreed to by the Agent)
prior to the date on which Lenders under the applicable Existing Tranche or
Existing Tranches are requested to respond. Any Lender (an “Extending Lender”)
wishing to have all or a portion of its Specified Existing Commitments converted
into Extended Commitments shall notify the Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Specified Existing Commitments that it has elected to convert into Extended
Commitments. In the event that the aggregate amount of Specified Existing
Commitments subject to Extension Elections exceeds the amount of Extended
Commitments requested pursuant to the Extension Request, the Specified Existing
Commitments subject to Extension Elections shall be converted to Extended
Commitments on a pro rata basis based on the amount of Specified Existing
Commitments included in each such Extension Election. Notwithstanding the
conversion of any Existing Commitment into an Extended Commitment, such Extended


102

--------------------------------------------------------------------------------





Commitment shall be treated identically to all relevant Commitments for purposes
of the obligations of a Lender in respect of Letters of Credit under Section 2.4
and Swingline Loans under Section 2.3, except that the applicable Extension
Amendment may provide that the maturity date for Swingline Loans and/or Letters
of Credit may be extended and the related obligations to make Swingline Loans
and issue Letters of Credit may be continued so long as the U.S. Swingline
Lender, the Canadian Swingline Lender and/or the applicable Letter of Credit
Issuer, as applicable, have consented to such extensions in their sole
discretion (it being understood that no consent of any other Lender shall be
required in connection with any such extension).
(c)    Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in
Section 2.6(a), clauses (x) and (y), and which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.6(c) and
notwithstanding anything to the contrary set forth in Section 12.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby) executed by the Borrowers, the
Guarantors, the Agent and the Extending Lenders. Notwithstanding anything to the
contrary in this Agreement and without limiting the generality or applicability
of Section 12.1 to any Section 2.6 Additional Amendments, any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Section 2.6 Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such Section 2.6 Additional Amendments do not become
effective prior to the time that such Section 2.6 Additional Amendments have
been consented to (including pursuant to consents applicable to holders of any
Extended Commitments provided for in any Extension Amendment) by such of the
Lenders, Borrowers, Guarantors and other parties (if any) as may be required in
order for such Section 2.6 Additional Amendments to become effective in
accordance with Section 12.1; provided, further, that no Extension Amendment may
provide for (i) any Extended Commitment or Extended Loans to be secured by any
Collateral or other assets of any Borrower or Guarantor that does not also
secure the Existing Tranches and (ii) so long as any Existing Tranches are
outstanding, any mandatory or voluntary prepayment provisions that do not also
apply to the Existing Tranches (other than Existing Tranches secured on a junior
basis by the Collateral or ranking junior in right of payment, which may be
subject to junior prepayment provisions) on a pro rata basis (or otherwise
provide for more favorable prepayment treatment for Existing Tranches than such
Extended Commitments or Extended Loans). It is understood and agreed that each
Lender has consented for all purposes requiring its consent, and shall at the
effective time thereof be deemed to consent to each amendment to this Agreement
and the other Loan Documents authorized by this Section 2.6 and the arrangements
described above in connection therewith except that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.6
Additional Amendment. In connection with any Extension Amendment, the applicable
Borrowers shall deliver an opinion of counsel reasonably acceptable to the Agent
as to the enforceability of such Extension Amendment, this Agreement as amended
thereby, and such of the other Loan Documents (if any) as may be amended
thereby.
(d)    Notwithstanding anything to the contrary contained in this Agreement, (i)
on any date on which any Existing Tranche is converted to extend the related
scheduled maturity


103

--------------------------------------------------------------------------------





date(s) in accordance with Section 2.6(a) (an “Extension Date”), in the case of
the Specified Existing Commitments of each Extending Lender, the aggregate
principal amount of such Specified Existing Commitments shall be deemed reduced
by an amount equal to the aggregate principal amount of Extended Commitments so
converted by such Lender on such date, and such Extended Commitments shall,
unless otherwise provided by the Extension Amendment, be established as a
separate class of Commitments from the Specified Existing Commitments and from
any other Existing Commitments (together with any other Extended Commitments so
established on such date) and (ii) if, on any Extension Date, any Revolving
Loans of any Extending Lender are outstanding under the applicable Specified
Existing Commitments, such Revolving Loans (and any related participations)
shall be deemed to be allocated as Extended Loans (and related participations)
and Existing Loans (and related participations) in the same proportion as such
Extending Lender’s Specified Existing Commitments to Extended Commitments so
converted by such Lender on such date.
(e)    If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the extension of its applicable Commitment on the terms
and by the deadline set forth in the applicable Extension Request (each such
other Lender, a “Non-Extending Lender”) then the applicable Borrowers may, on
notice to the Agent and the Non-Extending Lender, (i) replace such Non-Extending
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 12.2 (with the assignment fee and any other costs and
expenses to be paid by the applicable Borrowers in such instance) all of its
rights and obligations under this Agreement to one or more assignees; provided
that neither the Agent nor any Lender shall have any obligation to the
applicable Borrower to find a replacement Lender; provided, further, that the
applicable assignee shall have agreed to provide an applicable Commitment on the
terms set forth in such Extension Amendment; and provided, further, that all
obligations of the Borrowers owing to the Non-Extending Lender relating to the
Revolving Loans and participations so assigned shall be paid in full by the
assignee Lender to such Non-Extending Lender concurrently with such Assignment
and Acceptance or (ii) upon notice to the Agent, to prepay the Loans and, at the
applicable Borrowers’ option, terminate the applicable Commitments of such
Non-Extending Lender, in whole or in part, subject to Section 4.3 and
Section 5.4, without premium or penalty. In connection with any such replacement
under this Section 2.6, if the Non-Extending Lender does not execute and deliver
to the Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement by the later of (x) the date
on which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (y) the date as of which all
obligations of the Borrowers owing to the Non-Extending Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Extending Lender, then such Non-Extending Lender shall be
deemed to have executed and delivered such Assignment and Acceptance and/or such
other documentation as of such date and the applicable Borrowers shall be
entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Extending
Lender.
(f)    Following any Extension Date, with the written consent of the Borrowers’
Agent, any Non-Extending Lender may elect to have all or a portion of its
Existing Commitment deemed to be an Extended Commitment under the applicable
Extended Commitment tranche on any date (each date a “Designation Date”) prior
to the maturity date of such Extended


104

--------------------------------------------------------------------------------





Commitments; provided that (i) such Lender shall have provided written notice to
the Borrowers’ Agent and the Agent at least 10 Business Days (or such shorter
period as may be agreed to by the Agent) prior to such Designation Date and (ii)
no more than three Designation Dates may occur in any one-year period without
the written consent of the Agent. Following a Designation Date, the Existing
Commitments held by such Lender so elected to be extended will be deemed to be
Extended Commitments of the applicable Extended Commitment tranche, and any
Existing Commitments held by such Lender not elected to be extended, if any,
shall continue to be “Existing Commitments.”
(g)    With respect to all extensions consummated by the Borrowers pursuant to
this Section 2.6, (i) such extensions shall not constitute payments or
prepayments for purposes of Section 4.3 and (ii) no Extension Request is
required to be in any minimum amount or any minimum increment; provided that the
applicable Borrowers may at their election specify as a condition (a “Minimum
Extension Condition”) to consummating any such extension that a minimum amount
(to be determined and specified in the relevant Extension Request in the
applicable Borrowers’ discretion and may be waived by the applicable Borrowers)
of Existing Commitments of any or all applicable classes be extended. The Agent
and the Lenders hereby consent to the transactions contemplated by this
Section 2.6 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Commitments on such terms as may be
set forth in the relevant Extension Request) and hereby waive the requirements
of any provision of this Agreement (including Sections 4.3, 4.7 and 13.12(b)) or
any other Loan Document that may otherwise prohibit any such extension or any
other transaction contemplated by this Section 2.6.
2.7.    Refinancing Amendments.
(a)    The Borrowers’ Agent may, at any time or from time to time after the
Closing Date, by notice to the Agent (a “Refinancing Loan Request”), request (i)
the establishment of one or more new classes of term loans under this Agreement
(any such new class, “Refinancing Term Commitments”) or (ii) the establishment
of one or more new classes of revolving commitments under this Agreement (any
such new class, “Refinancing Revolving Commitments” and collectively with any
Refinancing Term Commitments, “Refinancing Commitments”), in each case,
established in exchange for, or to replace, repurchase, retire or refinance, in
whole or in part, as selected by the Borrowers’ Agent, any one or more
then-existing class or classes of Loans or Commitments (with respect to a
particular Refinancing Commitment or Refinancing Loan, such existing Loans or
Commitments, “Refinanced Debt”), whereupon the Agent shall promptly deliver a
copy of each such notice to each of the Lenders holding such proposed Refinanced
Debt.
(b)    Any Refinancing Term Loans made pursuant to Refinancing Term Commitments
or any Refinancing Revolving Commitments made on a Refinancing Closing Date
shall be designated a separate class of Refinancing Term Loans or Refinancing
Revolving Commitments, as applicable, for all purposes of this Agreement. On any
Refinancing Closing Date on which any Refinancing Term Commitments of any class
are effected, subject to the satisfaction of the terms and conditions in this
Section 2.7, (i) each Refinancing Term Lender of such class shall make a term
loan, severally, but not jointly or jointly and severally with the other
Refinancing Term Lenders, to the applicable Borrowers (a “Refinancing Term
Loan”) in an


105

--------------------------------------------------------------------------------





amount equal to its Refinancing Term Commitment of such class and (ii) each
Refinancing Term Lender of such class shall become a Lender hereunder with
respect to the Refinancing Term Commitment of such class and the Refinancing
Term Loans of such class made pursuant thereto. On any Refinancing Closing Date
on which any Refinancing Revolving Commitments of any class are effected,
subject to the satisfaction of the terms and conditions in this Section 2.7, (x)
each Refinancing Revolving Lender of such class shall make its Refinancing
Revolving Commitment available to the applicable Borrowers (when borrowed, a
“Refinancing Revolving Loan” and collectively with any Refinancing Term Loan, a
“Refinancing Loan”) and (y) each Refinancing Revolving Lender of such class
shall become a Lender hereunder with respect to the Refinancing Revolving
Commitment of such class and the Refinancing Revolving Loans of such class made
pursuant thereto.
(c)    Each Refinancing Loan Request from the Borrowers’ Agent pursuant to this
Section 2.7 shall set forth the requested amount and proposed terms of the
relevant Refinancing Term Loans or Refinancing Revolving Commitments and
identify the proposed Refinanced Debt with respect thereto. Refinancing Term
Loans may be made, and Refinancing Revolving Commitments may be provided by any
existing Lender (but no existing Lender will have an obligation to make any
Refinancing Commitment, nor will the Borrowers have any obligation to approach
any existing Lender to provide any Refinancing Commitment) or by any additional
Lender (each such Additional Lender providing such Refinancing Commitment or
Refinancing Term Loan, a “Refinancing Revolving Lender” or “Refinancing Term
Lender”, as applicable, and, collectively, “Refinancing Lenders”); provided that
the Agent shall have consented (not to be unreasonably conditioned, withheld or
delayed) to such Lender’s or Additional Lender’s making such Refinancing Term
Loans or providing such Refinancing Revolving Commitments to the extent such
consent, if any, would be required under Section 12.2 for an assignment of Loans
or Revolving Credit Commitments, as applicable, to such Additional Lender.
(d)    The effectiveness of any Refinancing Amendment, and the Refinancing
Commitments thereunder, shall be subject to the satisfaction on the date thereof
(a “Refinancing Closing Date”) of each of the following conditions, together
with any other conditions set forth in the Refinancing Amendment:
(i)    after giving effect to such Refinancing Commitments, the conditions of
Sections 9.2(a)(i) and 9.2(a)(ii) shall be satisfied (it being understood that
all references to “the date of such extension of credit” or similar language in
such Section 9.2(a) shall be deemed to refer to the applicable Refinancing
Closing Date);
(ii)    each Refinancing Commitment shall be in an aggregate principal amount
that is not less than $5,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $5,000,000 and not in an increment
of $1,000,000 if such amount is equal to (x) the entire outstanding principal
amount of Refinanced Debt that is in the form of term loans or (y) the entire
outstanding principal amount of Refinanced Debt (or commitments) that is in the
form of Revolving Credit Commitments); and
(iii)    the principal amount (or accreted value, if applicable) of such
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if


106

--------------------------------------------------------------------------------





applicable) of the Refinanced Debt (plus the amount of unpaid accrued or
capitalized interest and premiums thereon (including make-whole premiums,
prepayment premiums, tender premiums and amounts required to be paid in
connection with defeasance and satisfaction and discharge), underwriting
discounts, original issue discount, defeasance costs, fees (including upfront
fees), commissions and expenses).
(e)    The terms, provisions and documentation of the Refinancing Term Loans and
Refinancing Term Commitments or the Refinancing Revolving Loans and Refinancing
Revolving Commitments, as the case may be, of any class shall be as agreed
between the Borrowers, the applicable Refinancing Lenders providing such
Refinancing Commitments and the Agent (in the case of the Agent, only with
respect to terms and provisions not otherwise specified in this Section 2.7 that
adversely affect the rights or obligations of the Agent), and except as
otherwise set forth herein, to the extent not substantially identical to any
class of term loans or Revolving Credit Commitments, as applicable, each
existing on the Refinancing Closing Date, shall be consistent with clauses (i)
or (ii) below, as applicable, and otherwise shall be (taken as a whole) not
materially more favorable (as reasonably determined by the Borrowers’ Agent and
conclusively evidenced by a certificate of the Company) to the Refinancing
Lenders than those applicable to such class (taken as a whole) being refinanced
(except for (1) covenants or other provisions applicable only to periods after
the maturity date (as of the applicable Refinancing Closing Date) of such class
being refinanced, (2) pricing, fees, rate floors, optional prepayment,
redemption terms, amortization or maturity and (3) subject to the immediately
succeeding proviso, a Previously Absent Financial Maintenance Covenant);
provided that notwithstanding anything to the contrary herein, if any such
terms, provisions and documentation of the Refinancing Term Loans and
Refinancing Term Commitments or the Refinancing Revolving Loans and Refinancing
Revolving Commitments, as the case may be, contain a Previously Absent Financial
Maintenance Covenant, such Previously Absent Financial Maintenance Covenant
shall be included for the benefit of each other Loan or Commitment (provided
that if (I) the applicable Refinanced Debt includes a revolving tranche and a
Refinancing Revolving Commitment is to be provided (whether or not the
documentation therefor includes any other facilities) and (II) the applicable
Previously Absent Financial Maintenance Covenant is a financial maintenance
covenant solely for the benefit of Revolving Loans thereunder, the Previously
Absent Financial Maintenance Covenant shall not be required to be included in
this Agreement for the benefit of any term loans hereunder). In any event:
(i)    the Refinancing Term Loans:
(A)    as of the Refinancing Closing Date, shall not have a final scheduled
maturity date earlier than the maturity date of the Refinanced Debt,
(B)    shall have a weighted average life to maturity not shorter than the
remaining weighted average life to maturity of the Refinanced Debt on the date
of incurrence of such Refinancing Loans (except by virtue of amortization or
prepayment of the Refinanced Debt prior to the time of such incurrence),
(C)    shall have an applicable margin and, subject to clauses (e)(i)(A) and
(e)(i)(B) above, amortization determined by the applicable Borrowers and the
applicable Refinancing Term Lenders,


107

--------------------------------------------------------------------------------





(D)    shall not be subject to any guarantee by any person other than an Obligor
and shall not include any borrower other than the applicable Borrowers
hereunder,
(E)    in the case of any Refinancing Term Loans secured on a pari passu basis
with any then existing term loans hereunder, may provide for the ability to
participate on a pro rata basis, or on a less than pro rata basis (but not on a
greater than pro rata basis), in any voluntary or mandatory prepayments of such
term loans hereunder, as specified in the applicable Refinancing Amendment, and
(F)    (I) shall rank pari passu in right of payment with the Obligations under
the then existing Loans, (II) shall either be (x) secured by the Collateral (and
shall not be secured by any assets of the Borrowers or any Restricted Subsidiary
not constituting Collateral) and shall rank pari passu or junior in right of
security with the Obligations or (y) unsecured and (III) to the extent so
secured, shall count against the applicable Borrowing Base as provided herein;
and
(ii)    the Refinancing Revolving Commitments and Refinancing Revolving Loans:
(A)    (I) shall rank pari passu in right of payment with the Obligations and
(II) shall either be (x) secured by the Collateral (and shall not be secured by
any assets of any Borrower or any Guarantor not constituting Collateral) and
shall rank pari passu or junior in right of security with the Obligations or (y)
unsecured,
(B)    shall not have a final scheduled maturity date earlier than, or mandatory
scheduled commitment reductions prior to, the maturity date with respect to the
Refinanced Debt,
(C)    shall provide that the borrowing and repayment (except for (I) payments
of interest and fees at different rates on Refinancing Revolving Commitments
(and related outstandings), (II) repayments required upon the maturity date of
the Refinancing Revolving Commitments and repayments to cure Out-of-Formula
Conditions, (III) repayments made in connection with a permanent repayment and
termination of commitments (in accordance with clause (E) below) and (IV)
repayments from the proceeds of Collateral if the Refinancing Revolving Loans
are unsecured or are secured by the Collateral on a basis junior in right or
priority with other Obligations) of Loans with respect to Refinancing Revolving
Commitments after the associated Refinancing Closing Date shall be made on a pro
rata basis with all other applicable Revolving Credit Commitments,
(D)    to the extent dealing with Letters of Credit or Swingline Loans which
mature or expire after the Maturity Date (either pursuant to Section 2.6(b) or
Section 2.7(g)) when there exists Refinancing Revolving Commitments with a later
maturity date, all Letters of Credit and Swingline Loans shall be participated
on a pro rata basis by all applicable Lenders with relevant Revolving Credit
Commitments in accordance with their applicable Pro Rata Share existing on the
Refinancing Closing Date,


108

--------------------------------------------------------------------------------





(E)    in the case of any Refinancing Revolving Commitments secured on a pari
passu basis with the Revolving Credit Commitments, shall provide that the
permanent repayment of Revolving Loans with respect to, and termination or
reduction of, Refinancing Revolving Commitments after the associated Refinancing
Closing Date shall be made on a pro rata basis, or on a less than (but not
greater than, except that Refinancing Revolving Commitments may participate on a
greater than pro rata basis in any permanent prepayments and termination with
other Revolving Credit Commitments, other than the Revolving Credit Commitments
in effect on the Closing Date or that have otherwise agreed to such pro rata
treatment) pro rata basis, with all other Revolving Credit Commitments, except
that the applicable Borrowers shall be permitted to permanently repay and
terminate Commitments in respect of any such class of Revolving Loans on a
greater than pro rata basis as compared to any other class of Revolving Loans
with a later maturity date than such class or in connection with any refinancing
thereof permitted by this Agreement,
(F)    shall provide that assignments and participations of Refinancing
Revolving Commitments and Refinancing Revolving Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Loans existing on the Refinancing Closing Date,
(G)    shall provide that any Refinancing Revolving Commitments may constitute a
separate class or classes, as the case may be, of Commitments from the classes
constituting the applicable Revolving Credit Commitments prior to the
Refinancing Closing Date; provided at no time shall there be Revolving Credit
Commitments hereunder (including Refinancing Revolving Commitments and any
original Revolving Credit Commitments) which have more than two different
maturity dates unless otherwise agreed to by the Agent,
(H)    shall have an Applicable Margin determined by the applicable Borrowers
and the applicable Refinancing Revolving Lenders, and
(I)    shall not be subject to any guarantee by any person other than an Obligor
and shall not include any borrower other than a Borrower hereunder.
(f)    Commitments in respect of Refinancing Term Loans and Refinancing
Revolving Commitments shall become additional Commitments under this Agreement
pursuant to an amendment (a “Refinancing Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the applicable Borrowers,
each Refinancing Lender providing such Commitments and the Agent. The
Refinancing Amendment may, without the consent of any other Obligor, agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Agent and the
applicable Borrowers, to effect the provisions of this Section 2.7, including,
if applicable, amendments as deemed necessary by the Agent in its reasonable
judgment to effect (i) any lien subordination and associated rights of the
applicable Lenders to the extent any Refinancing Loans are to rank junior and
subordinate in right of security and (ii) that any Previously Absent Financial
Maintenance Covenant does not benefit any term loan hereunder. The applicable
Borrowers will use the proceeds, if any, of the Refinancing Term Loans and
Refinancing Revolving Commitments in exchange for, or to extend, renew, replace,
repurchase, retire or


109

--------------------------------------------------------------------------------





refinance, and shall permanently terminate applicable commitments under,
substantially concurrently, the applicable Refinanced Debt. In the event any
Refinancing Revolving Commitments extend beyond the Maturity Date, any
applicable Refinancing Amendment may provide that the maturity date for
Swingline Loans and/or Letters of Credit may be extended and the related
obligations to make Swingline Loans and issue Letters of Credit may be continued
so long as the U.S. Swingline Lender, the Canadian Swingline Lender and/or the
applicable Letter of Credit Issuer, as applicable, have consented to such
extensions in their sole discretion (it being understood that no consent of any
other Lender shall be required in connection with any such extension).
(g)    Upon any Refinancing Closing Date on which Refinancing Revolving
Commitments are effected through the establishment of a new class of revolving
commitments pursuant to this Section 2.7, (i) if, on such date, there are any
applicable Revolving Loans outstanding, such Revolving Loans shall be prepaid
from the proceeds of new Refinancing Revolving Loans under such new class of
Refinancing Revolving Commitments in such amounts as shall be necessary in order
that, after giving effect to such Loans and all such related prepayments, all
applicable Revolving Loans will be held by all applicable Lenders under the
applicable Revolving Credit Commitments (including Lenders providing such
Refinancing Revolving Commitments) ratably in accordance with their applicable
Revolving Credit Commitments (after giving effect to the establishment of such
Refinancing Revolving Commitments), (ii) in the case of a Revolving Credit
Commitment, there shall be an automatic adjustment to the participations
hereunder in applicable Letters of Credit and applicable Swingline Loans held by
each applicable Lender under the applicable Revolving Credit Commitments so that
each such Lender shares ratably in such participations in accordance with their
applicable Revolving Credit Commitments (after giving effect to the
establishment of such Refinancing Revolving Commitments), (iii) each Refinancing
Revolving Commitment shall be deemed for all purposes a Revolving Credit
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Loan and (iv) each Refinancing Revolving Lender shall become a Lender
with respect to the Refinancing Revolving Commitments and all matters relating
thereto.
2.8.    [Intentionally Omitted].
2.9.    Reserves. Other than with respect to Pari Passu Debt Reserves and
Waterfall Priority Hedge Agreement Reserves (which shall be established and
changed as set forth in the respective definitions thereof and not in accordance
with this Section 2.9 (including any requirement that they be established or
changed in the exercise of the Agent’s Reasonable Credit Judgment)), the Agent
may establish Reserves or change any of the Reserves, in the exercise of its
Reasonable Credit Judgment. Notwithstanding the foregoing, Reserves (other than
Pari Passu Debt Reserves and Waterfall Priority Hedge Agreement Reserves) shall
not be established or changed after the Closing Date except upon not less than
five Business Days’ notice to the Borrowers. The Agent will be available during
such period to discuss any such proposed Reserve or change with the Borrowers
and, without limiting the right of the Agent to establish or change such
Reserves in the Agent’s Reasonable Credit Judgment, the Borrowers may take such
action as may be required so that the event, condition or matter that is the
basis for such Reserve no longer exists, in a manner and to the extent
reasonably satisfactory to the Agent in the exercise of its Reasonable Credit
Judgment. The amount of any Reserve established by the


110

--------------------------------------------------------------------------------





Agent pursuant to this Section 2.9 shall have a reasonable relationship as
determined by the Agent in its Reasonable Credit Judgment to the event,
condition or other matter that is the basis for the Reserve. Notwithstanding
anything herein to the contrary, a Reserve shall not be established pursuant to
this Section 2.9 to the extent that such Reserve would be duplicative of any
eligibility criteria contained in the definitions of “Eligible Accounts”,
“Eligible Rental Equipment”, “Eligible Spare Parts and Merchandise”, “Eligible
Service Vehicles” or “Eligible Unbilled Accounts”, and vice versa, or reserves
or criteria deducted in computing the Net Orderly Liquidation Value of Eligible
Rental Equipment or Eligible Service Vehicles, and vice versa. The establishment
of any Reserve with respect to any obligation, charge, liability, debt or
otherwise shall in no event grant any rights or be deemed to have granted any
rights in such reserved amount to the holder of such obligation, charge,
liability or debt or any other Person (except as explicitly set forth
hereunder), but shall solely be viewed as amounts reserved to protect the
interests of the Secured Parties hereunder and under the other Loan Documents.
2.10.    Reserved.
ARTICLE III
INTEREST AND FEES
3.1.    Interest.
(a)    Interest Rates. All outstanding Loans to the U.S. Borrowers shall bear
interest on the unpaid principal amount thereof (including, to the extent
permitted by law, on interest thereon not paid when due) from the date made
until paid in full in cash at a rate determined by reference to the Base Rate or
the LIBOR Rate, plus the Applicable Margin, but not to exceed the Maximum Rate.
All outstanding Loans to the Canadian Borrowers shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
cash at a rate determined by reference to the Canadian Prime Rate, the BA Rate
or, in the case of Loans denominated in Dollars, the LIBOR Rate or the Canadian
Base Rate, plus the Applicable Margin, but not to exceed the Maximum Rate. If at
any time Loans are outstanding with respect to which the applicable Borrower has
not delivered to the Agent a notice specifying the basis for determining the
interest rate applicable thereto in accordance herewith, those Loans shall be
treated as Base Rate Loans in the case of U.S. Revolving Loans, or Canadian
Revolving Loans denominated in Dollars, and as Canadian Prime Rate Loans in the
case of Canadian Revolving Loans denominated in Canadian Dollars, until notice
to the contrary has been given to the Agent in accordance with this Agreement
and such notice has become effective. Except as otherwise provided herein, the
outstanding Obligations shall bear interest as follows:
(i)    For all Base Rate Loans, at a fluctuating per annum rate equal to the
Base Rate or the Canadian Base Rate, as applicable, plus the Applicable Margin;
(ii)    For all Canadian Prime Rate Loans, at a fluctuating per annum rate equal
to the Canadian Prime Rate plus the Applicable Margin;


111

--------------------------------------------------------------------------------





(iii)    For all LIBOR Loans, at a per annum rate equal to the LIBOR Rate plus
the Applicable Margin;
(iv)    For all BA Equivalent Loans, at a per annum rate equal to the BA Rate
plus the Applicable Margin; and
(v)    For all Obligations other than Loans, at the rate set forth therefor (if
any) in the applicable agreements (if any) pursuant to which such Obligations
were incurred.
Each change in the Base Rate shall be reflected in the interest rate applicable
to relevant Base Rate Loans denominated in Dollars as of the effective date of
such change, each change in the Canadian Base Rate shall be reflected in the
interest rate applicable to Canadian Base Rate Loans as of the effective date of
such change, and each change in the Canadian Prime Rate shall be reflected in
the interest rate applicable to Canadian Prime Rate Loans as of the effective
date of such change. All computations of interest for Base Rate Loans when the
Base Rate is determined by Bank of America’s “prime rate”, for Base Rate Loans
when the Canadian Base Rate is determined by the Canadian Bank’s base rate for
commercial loans made in Dollars, for Canadian Prime Rate Loans when the
Canadian Prime Rate is determined by the Canadian Bank’s “prime” rate for loans
made in Canadian Dollars, for BA Equivalent Loans shall be made on the basis of
a year of 365 days (other than for Canadian Base Rate Loans, Canadian Prime Rate
Loans, and BA Equivalent Loans), as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year). For the
purposes of the Interest Act (Canada), the yearly rate of interest to which any
rate calculated on the basis of a period of time different from the actual
number of days in the year (360 days, for example) is equivalent is the stated
rate multiplied by the actual number of days in the year (365 or 366, as
applicable) and divided by the number of days in the shorter period (360 days,
in the example). On the first day of each calendar quarter hereafter and on the
Termination Date, the applicable Borrower shall pay to the Agent, for the
ratable benefit of the applicable Lenders (provided that all interest on
applicable Swingline Loans shall be for the benefit of the applicable Bank and
all interest on Agent Advances shall be for the benefit of the Agent), interest
accrued to the first day of such calendar quarter (or accrued to the Termination
Date in the case of a payment on the Termination Date) on all Base Rate Loans
and Canadian Prime Rate Loans, in arrears. The applicable Borrowers shall pay to
the Agent, for the ratable benefit of the applicable Lenders, interest on all
(x) LIBOR Loans in arrears on each LIBOR Interest Payment Date and (y) BA
Equivalent Loans in arrears on each BA Equivalent Interest Payment Date.
(b)    Default Rate. If any Borrower shall default in the payment of the
principal of or interest on any Loan or any other amount becoming due hereunder,
by acceleration or otherwise, or under any other Loan Document, such Borrower
shall on demand from time to time pay interest, to the extent permitted by law,
on such defaulted amount to but excluding the date of actual payment (after as
well as before judgment) (i) in the case of overdue principal, at the Default
Rate, (ii) in the case of overdue interest, at the Default Rate that would be
applicable with respect to the applicable principal on which such interest is
due, and (iii) in all other cases, at a rate per annum equal to the rate that
would be applicable to a Base Rate Loan denominated


112

--------------------------------------------------------------------------------





in the applicable currency or, in the case of amounts denominated in Canadian
Dollars, a Canadian Prime Rate Loan, as applicable, plus 2%.
3.2.    Continuation and Conversion Elections.
(a)    The Borrowers’ Agent may, on behalf of each applicable Borrower (provided
that, as applicable, the Borrowing of LIBOR Loans or the Borrowing of BA
Equivalent Loans is then permitted under Section 2.2(a)):
(i)    elect, as of any Business Day, to convert any Base Rate Loans other than
Agent Advances and Swingline Loans (or any part thereof in an amount equal to an
integral multiple of the Borrowing Multiple, but not less than the Borrowing
Minimum applicable to LIBOR Loans) into LIBOR Loans;
(ii)    elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Loans having Interest Periods expiring on such day (or any part
thereof in an amount equal to an integral multiple of the Borrowing Multiple,
but not less than the Borrowing Minimum applicable to LIBOR Loans);
(iii)    elect, as of any Business Day, to convert any Canadian Prime Rate Loans
other than Canadian Swingline Loans and Agent Advances (or any part thereof in
an amount equal to an integral multiple of the Borrowing Multiple, but not less
than the Borrowing Minimum applicable to BA Equivalent Loans) into BA Equivalent
Loans; or
(iv)    elect, as of the last day of the applicable BA Equivalent Interest
Period, to continue any BA Equivalent Loans having BA Equivalent Interest
Periods expiring on such day (or any part thereof in an amount equal to an
integral multiple of the Borrowing Multiple, but not less than the Borrowing
Minimum applicable to BA Equivalent Loans);
provided that if at any time the aggregate amount of LIBOR Loans or BA
Equivalent Loans in respect of any Borrowing is reduced, by payment, prepayment,
or conversion of part thereof to be less than the Borrowing Minimum applicable
thereto, such LIBOR Loans or BA Equivalent Loans shall automatically convert
into Base Rate Loans or Canadian Prime Rate Loans, as applicable; provided,
further, that if the Notice of Continuation/Conversion (including any telephonic
notice as contemplated below) shall fail to specify the duration of the Interest
Period or BA Equivalent Interest Period, such Interest Period or BA Equivalent
Interest Period shall be one month; provided, further, that no LIBOR Loan or BA
Equivalent Loan may be continued as such (other than a LIBOR Loan denominated in
an Alternative Currency, which may be continued as a LIBOR Loan with an Interest
Period of one month) when any Default or Event of Default has occurred and is
continuing and the Agent has or the Required Lenders have given notice to the
Borrowers’ Agent that no such continuations may be made.
(b)    The Borrowers’ Agent shall deliver a notice of continuation/conversion
substantially in the form of Exhibit C (each, a “Notice of
Continuation/Conversion”) to the Agent not later than, (x) in the case of U.S.
Revolving Loans, 1:00 p.m., New York City time, at least three Business Days in
advance of the Continuation/Conversion Date, and (y) in other cases, 12:00 noon,
New York City time, at least three Business Days in advance of the


113

--------------------------------------------------------------------------------





Continuation/Conversion Date, if the Loans are to be converted into or continued
as LIBOR Loans or BA Equivalent Loans and specifying:
(i)    the proposed Continuation/Conversion Date;
(ii)    the aggregate principal amount of Loans to be converted or continued;
(iii)    the Type of Loans resulting from the proposed conversion or
continuation; and
(iv)    the duration of the requested Interest Period or BA Equivalent Interest
Period; provided that the Borrowers may not select an Interest Period or BA
Equivalent Interest Period that ends after the Maturity Date.
In lieu of delivering a Notice of Continuation/Conversion, the Borrowers’ Agent
may give the Agent telephonic notice of such request on or before the deadline
set forth above. The Agent at all times shall be entitled to rely on such
telephonic notice with respect to such continuation or conversion, regardless of
whether any written confirmation is received.
(c)    If upon the expiration of any Interest Period applicable to any LIBOR
Loans or any BA Equivalent Interest Period applicable to any BA Equivalent
Loans, the applicable Borrowers have failed to timely deliver a Notice of
Continuation/Conversion (or, in lieu thereof, telephonic notice as contemplated
above) in respect of such LIBOR Loans or BA Equivalent Loans, the Borrowers
shall be deemed to have elected to convert such LIBOR Loans into Base Rate Loans
in the case of U.S. Revolving Loans or Canadian Revolving Loans denominated in
Dollars and to convert such BA Equivalent Loans into Canadian Prime Rate Loans,
in each case, effective as of the expiration date of such Interest Period or BA
Equivalent Interest Period. If any Default or Event of Default exists, at the
election of the Agent or the Required Lenders, unless repaid, all LIBOR Loans
(other than LIBOR Loans denominated in an Alternative Currency) shall be
converted into Base Rate Loans as of the expiration date of each applicable
Interest Period, all LIBOR Loans denominated in an Alternative Currency shall be
continued as LIBOR Loans with an Interest Period of one month and all BA
Equivalent Loans shall be converted into Canadian Prime Rate Loans as of the
expiration date of each applicable BA Equivalent Interest Period.
(d)    The Agent will promptly notify each Lender of its receipt of a Notice of
Continuation/Conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans, with
respect to which the notice was given, held by each Lender.
(e)    The total number of LIBOR Loans and BA Equivalent Loans in effect
hereunder at any time shall not exceed 15 (of which no more than 5 may have a
7-day period outstanding).
3.3.    Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable under applicable law with
respect to loans of the Type provided for hereunder (the “Maximum Rate”). If, in
any month, any interest rate, absent


114

--------------------------------------------------------------------------------





such limitation, would have exceeded the Maximum Rate, then the interest rate
for that month shall be the Maximum Rate, and, if in future months, that
interest rate would otherwise be less than the Maximum Rate, then that interest
rate shall remain at the Maximum Rate until such time as the amount of interest
paid hereunder equals the amount of interest which would have been paid if the
same had not been limited by the Maximum Rate. In the event that, upon payment
in full of the Obligations, the total amount of interest paid or accrued under
the terms of this Agreement is less than the total amount of interest which
would, but for this Section 3.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then the
applicable Borrowers shall, to the extent permitted by applicable law, pay the
Agent, for the account of the applicable Lenders, an amount equal to the excess
of (a) the lesser of (i) the amount of interest which would have been charged if
the Maximum Rate had, at all times, been in effect or (ii) the amount of
interest which would have accrued had the interest rate otherwise set forth in
this Agreement, at all times, been in effect over (b) the amount of interest
actually paid or accrued under this Agreement. If a court of competent
jurisdiction determines that the Agent and/or any Lender has received interest
and other charges hereunder in excess of the Maximum Rate, such excess shall be
deemed received on account of, and shall automatically be applied to reduce, the
Obligations other than interest, and if there are no Obligations outstanding,
the Agent and/or such Lender shall refund to the Borrowers such excess.
3.4.    Closing Fees. The U.S. Borrowers agree to pay the Agent and each of the
Arrangers on the Closing Date all fees due and payable on such date as set forth
in the applicable Fee Letters.
3.5.    Unused Line Fee. On the first day of each calendar quarter and on the
Termination Date, the U.S. Borrowers agree to pay to the Agent, for the account
of the Lenders, an unused line fee (the “Unused Line Fee”) equal to 0.25% per
annum times the amount by which the average daily Maximum Revolver Amount
exceeded the sum of the Equivalent Amount in Dollars of the average daily
outstanding amount of Revolving Loans (other than Swingline Loans) and the
Equivalent Amount in Dollars of the average daily maximum amount available to be
drawn under outstanding Letters of Credit during the immediately preceding
calendar quarter or shorter period if calculated for the first calendar quarter
hereafter or on the Termination Date. All principal payments received by the
Agent shall be deemed to be credited immediately upon receipt for purposes of
calculating the Unused Line Fee pursuant to this Section 3.5. Upon receipt
thereof, the Agent shall distribute the Unused Line Fee to the Lenders ratably
based on their Pro Rata Shares of the Revolving Credit Commitments.
3.6.    Letter of Credit Fees. The Borrowers agree to pay (a) to the Agent, for
the account of the Lenders, in accordance with their respective Pro Rata Shares,
for each Letter of Credit, a fee (the “Letter of Credit Fee”) equal to, on a per
annum basis, the Applicable Margin for LIBOR Loans; provided that with respect
to any Letter of Credit that has been fully cash collateralized in a manner
reasonably acceptable to the Issuing Lender thereof, the Letter of Credit Fee
otherwise applicable to it shall be reduced by 0.25%, (b) to the Agent, for the
benefit of the applicable Letter of Credit Issuer, a fronting fee of 0.125% per
annum of the maximum amount available to be drawn under each Letter of Credit
issued by such Letter of Credit Issuer, and (c) to the applicable Letter of
Credit Issuer, all normal and customary costs, fees and expenses charged to or
incurred by such Letter of Credit Issuer in connection with the application


115

--------------------------------------------------------------------------------





for, processing of, issuance of, or amendment to any Letter of Credit. The
Letter of Credit Fee and fronting fee shall be payable quarterly in arrears on
the first day of each calendar quarter following any calendar quarter in which a
Letter of Credit is outstanding and on the Termination Date.
ARTICLE IV
PAYMENTS AND PREPAYMENTS
4.1.    Payments and Prepayments.
(a)    Each U.S. Borrower shall repay the outstanding principal balance of the
U.S. Revolving Loans made to such U.S. Borrower, plus all accrued but unpaid
interest thereon, on the Termination Date. Each Canadian Borrower shall repay
the outstanding principal balance of the Canadian Revolving Loans made to such
Canadian Borrower, plus all accrued but unpaid interest thereon, on the
Termination Date.
(b)    The Borrowers may, upon notice to the Agent, at any time or from time to
time voluntarily prepay the Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Agent not later
than 11:00 a.m., New York City time, (x) two Business Days prior to any date of
prepayment of LIBOR Loans and BA Equivalent Loans and (y) on the date of
prepayment of Base Rate Loans and Canadian Prime Rate Loans; and (ii) each
prepayment shall be in a minimum amount of $5,000,000, Loans in Canadian
Dollars, Cdn $5,000,000 or Loans in an Alternative Currency, such amount as may
be agreed by the Agent and the Borrowers’ Agent) or an integral multiple of
$1,000,000 (or Loans in Canadian Dollars, Cdn $1,000,000 or Loans in an
Alternative Currency, such amount as may be agreed by the Agent and the
Borrowers’ Agent) in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if LIBOR Loans or BA
Equivalent Loans are to be prepaid, the Interest Period(s) or BA Equivalent
Interest Period(s) of such Loans. The Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Pro Rata Share). If such
notice is given by any Borrower, such Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein; provided that such prepayment obligation may be conditioned
on the occurrence of any subsequent event (including a Change of Control,
refinancing transaction or acquisition or other Investment). Subject to the
other limitations expressly set forth in this Agreement, the applicable Borrower
may elect to apply voluntary prepayments of Loans to one or more Type(s) or
class(es) of Loans selected by such applicable Borrower in its sole discretion
(provided that such voluntary prepayments of Loans shall be made pro rata within
any such Type(s) or class(es) selected by such applicable Borrower). In the
event that the applicable Borrower does not specify the application of
prepayments as between Types or classes of Loans, such Borrower shall be deemed
to have elected that such prepayment be applied on a pro rata basis among all
Types and classes of Loans.
4.2.    Out-of-Formula Condition. The U.S. Borrowers and the Canadian Borrowers
shall promptly (and in any event within one Business Day) pay to the Agent, for
the account of


116

--------------------------------------------------------------------------------





the Lenders (or the applicable Swingline Lenders) and/or to cash collateralize
Letters of Credit pursuant to Section 2.4(g), upon demand, (a) in the case of
the U.S. Borrowers, the amount, if any, by which the Aggregate U.S. Revolver
Outstandings exceeds at any time (other than as a result of an Agent Advance)
the amount equal to (x) the lesser of (I) the Maximum Revolver Amount and (II)
the Combined Borrowing Base, minus (y) the Aggregate Canadian Revolver
Outstandings, and (b) in the case of the Canadian Borrowers, the amount, if any,
by which the amount of the Aggregate Canadian Revolver Outstandings exceeds at
any time (other than as a result of an Agent Advance) the lesser of (I) the
Maximum Canadian Revolver Amount and (II)(x) the Combined Borrowing Base, minus
the Aggregate U.S. Revolver Outstandings, (any such condition under clause (a)
or (b) being an “Out-of-Formula Condition”); provided that no such payment shall
be required if the Out-of-Formula Condition is created solely as a result of an
Agent Advance. Notwithstanding the foregoing, if at any time any prepayment of
any LIBOR Loans or BA Equivalent Loans pursuant to this Section 4.2 would result
in the relevant Borrower incurring breakage costs under Section 5.4 as a result
of LIBOR Loans or BA Equivalent Loans being prepaid other than on the last day
of the Interest Period or BA Equivalent Interest Period with respect thereto,
then the relevant Borrower may, so long as no Default or Event of Default shall
have occurred and be continuing, in its sole discretion, deposit all or a
portion of the amounts that otherwise would have been paid under this
Section 4.2 in respect of such LIBOR Loans or BA Equivalent Loans with the Agent
(which deposit must be equal in amount to the amount of such LIBOR Loans or BA
Equivalent Loans not immediately prepaid), to be held as security for the
obligations of the applicable Borrowers to make such prepayment pursuant to a
cash collateral agreement to be entered into on terms reasonably satisfactory to
the Agent, with such cash collateral to be directly applied upon the first
occurrence thereafter of the last day of an Interest Period or BA Equivalent
Interest Period with respect to such LIBOR Loans or BA Equivalent Loans (or such
earlier date or dates as shall be requested by the Borrowers’ Agent).
4.3.    Termination or Reductions of Facilities.
(a)    The Borrowers’ Agent (on behalf of the Borrowers) may terminate this
Agreement, upon at least one Business Day’s notice to the Agent (who will
promptly distribute such notice to the Lenders), upon Full Payment of the
Obligations and payment of amounts (if any) due under Section 5.4.
(b)    The Borrowers’ Agent (on behalf of any Borrower) may from time to time
reduce the amount of the Revolving Credit Commitments (on a pro rata basis based
on the Lenders’ respective Pro Rata Share, unless otherwise agreed to by the
respective Lenders), upon at least one Business Day’s prior written notice to
the Agent (who will promptly distribute such notice to the Lenders), which
notice shall specify the amount of the reduction and shall be irrevocable once
given. Each reduction shall be in a minimum amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof. If after giving effect to any
reduction of the Commitments, the Maximum Canadian Revolver Amount, the Letter
of Credit Subfacility, the Canadian Letter of Credit Subfacility, the U.S.
Swingline Sublimit, or the Canadian Swingline Sublimit shall exceed the
Revolving Credit Commitments at such time, each such amount, subfacility or
sublimit, as the case may be, shall be automatically reduced by the amount of
such excess and such reduction shall be accompanied by such payment (if any) as
may be required to be made such that after giving effect to such payment the
Equivalent Amount in Dollars of the relevant aggregate Canadian Revolving Loans,
Letters of Credit or Swingline Loans do not


117

--------------------------------------------------------------------------------





exceed the applicable amount, subfacility or sublimit as so reduced. Each
reduction in the Commitments shall be accompanied by such payment (if any) as
may be required to avoid an Out-of-Formula Condition.
(c)    [Intentionally omitted].
(d)    [Intentionally omitted].
(e)    Any notice of termination delivered by the Borrowers’ Agent pursuant to
clause (a) of this Section 4.3 may state that such notice is conditioned upon
the occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case, subject to
Section 5.4, such notice may be revoked by the Borrowers’ Agent (by written
notice to the Agent on or prior to the specified effective date) if such
condition is not satisfied.
(f)    [Intentionally omitted].
(g)    All outstanding Commitments shall terminate on the Maturity Date.
(h)    At any time that the Maximum Canadian Revolver Amount has been
permanently reduced to zero and Full Payment with respect to the Obligations of
the Canadian Borrowers has occurred, the Agent agrees, at the election of the
Borrowers’ Agent, to (i) terminate the Canadian GCA and any other Canadian
Security Document and (ii) release any security interest granted under any
Canadian Security Document and release each Guarantor from its obligations under
the Canadian GCA.
4.4.    LIBOR Loan and BA Equivalent Loans Prepayments. In connection with any
prepayment, if any LIBOR Loans or BA Equivalent Loans are prepaid prior to the
expiration date of the Interest Period or BA Equivalent Interest Period
applicable thereto, the Borrowers shall comply with Section 5.4.
4.5.    Payments by the Borrowers.
(a)    All payments to be made by the Borrowers shall be made without setoff,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the applicable Borrowers shall be made to the Agent for the account
of the Lenders, at the account designated by the Agent, and shall be made in
Dollars, Canadian Dollars or any other Alternative Currency, as applicable, and
in immediately available funds, no later than 12:00 noon, New York City time, on
the date specified herein; provided that if for any reason any Borrower is
prohibited by any Requirement of Law from making any required payment hereunder
in an Alternative Currency, such Borrower shall make such payment in Dollars in
the Equivalent Amount in Dollars.
(b)    Any payment received by the Agent after the time set forth in clause (a)
above shall be deemed (for purposes of calculating interest only) to have been
received on the following Business Day and any applicable interest shall
continue to accrue.


118

--------------------------------------------------------------------------------





(c)    Subject to the provisions set forth in the definition of “Interest
Period” and “BA Equivalent Interest Period”, as applicable, whenever any payment
is due on a day other than a Business Day, such payment shall be due on the
following Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be.
4.6.    Apportionment, Application and Reversal of Payments. Principal and
interest payments (but excluding payments to any tranche established after the
date of this Agreement pursuant to Section 2.5, 2.6 or 2.7 to the extent
otherwise provided in the applicable amendment to this Agreement relating to
such tranche) shall be apportioned ratably among the Lenders (according to the
unpaid principal balance of the Loans to which such payments relate held by each
such Lender) and payments of the fees shall, as applicable, be apportioned
ratably among the Lenders, except for fees payable solely to the Agent, any
Arranger or the applicable Letter of Credit Issuer. Principal and interest
payments on any loans made pursuant to any tranche established after the date of
this Agreement pursuant to Section 2.5, 2.6 or 2.7 shall be allocated pro rata
(or as may otherwise be provided for in the applicable amendment to this
Agreement relating to such tranche) among the Lenders with commitments under any
facility in respect thereof or with participations in such tranche (in each case
subject to any limitations on non-pro rata payments otherwise provided in any
such section). All payments shall be remitted to the Agent and all such payments
not relating to principal or interest of specific Loans, or not constituting
payment of specific fees, and all proceeds of Collateral received by the Agent
in accordance with the terms of the Loan Documents, shall be applied, ratably
(within in each tier below, to the applicable Secured Party), subject to the
provisions of this Agreement and any applicable Acceptable Intercreditor
Agreement, first, to pay any fees, indemnities or expense reimbursements then
due to the Agent or the Arrangers from the applicable Borrower or Borrowers;
second, to pay any fees or expense reimbursements then due to the Lenders from
the applicable Borrower or Borrowers; third, to pay interest due in respect of
all Loans of the applicable Borrower or Borrowers, including Swingline Loans and
Agent Advances; fourth, to pay or prepay principal of the Swingline Loans and
Agent Advances of the applicable Borrower or Borrowers; fifth, ratably, to pay
or prepay principal of the Loans (excluding the applicable Swingline Loans and
applicable Agent Advances) and unpaid reimbursement obligations in respect of
Letters of Credit of the Company and its Subsidiaries and, if an Event of
Default has occurred and is continuing at such time, to (a) pay Designated Bank
Products Obligations of the applicable Obligor or Obligors in respect of any
Waterfall Priority Hedge Agreements, in an amount not to exceed the amount of
the Waterfall Priority Hedge Agreement Reserve with respect to such Waterfall
Priority Hedge Agreement and (b) to pay an amount to the Agent equal to all
outstanding Obligations (contingent or otherwise) with respect to outstanding
Letters of Credit issued for the account of the Company or any of its
Subsidiaries to be held as cash collateral for such Obligations; sixth, to the
payment of any other applicable Obligations, including any amounts relating to
Bank Products not otherwise paid above, due to the Agent, any Lender, any
Affiliate of the Agent or any Lender or any other Secured Party, by the
Obligors; and seventh, to pay any remaining amounts to the applicable Borrower
or Borrowers for its or their own account; provided that (a) no proceeds from
the Canadian Collateral shall be applied to the outstanding principal amount of
U.S. Revolving Loans or to cash collateralize outstanding Letters of Credit
(other than Letters of Credit issued for the account of any Canadian Obligor)
and (b) proceeds from the U.S. Collateral shall be applied to the outstanding
principal amount of U.S. Revolving Loans, to cash collateralize outstanding
Letters of Credit and to pay other U.S.


119

--------------------------------------------------------------------------------





Obligations (in the order set forth above) before being applied to the payment
or cash collateralization of any Canadian Obligations. Notwithstanding anything
to the contrary contained in this Agreement, unless so directed by the
Borrowers, or unless an Event of Default has occurred and is continuing, neither
the Agent nor any Lender shall apply any payments which it receives to any LIBOR
Loan or BA Equivalent Loan, except (i) on the expiration date of the Interest
Period or BA Equivalent Interest Period applicable to any such LIBOR Loan or BA
Equivalent Loan, or (ii) in the event, and only to the extent, that there are no
outstanding Base Rate Loans and, in such event, the Borrowers shall pay LIBOR
Loan or BA Equivalent Loan breakage losses in accordance with Section 5.4. The
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
applicable U.S. Obligations or Canadian Obligations. Notwithstanding anything to
the contrary herein, this Section 4.6 may be amended in accordance with
Section 12.1(c) (and the Lenders hereby irrevocably authorize the Agent to enter
into any such amendments) to the extent necessary to reflect differing amounts
payable, and priorities of payments, to Lenders participating in any new classes
or tranches of loans added pursuant to Section 2.5, 2.6 or 2.7, as applicable.
4.7.    Indemnity for Returned Payments. If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the Agent, any
Lender, either Bank or any Affiliate of either Bank or any other Secured Party
is for any reason compelled to surrender such payment or proceeds to any Person
because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Agent, such Lender, such Bank or such
Affiliate of such Bank or such other Secured Party, and the Borrowers shall be
liable to pay to the Agent, the Lenders, such Bank, such Affiliate of such Bank
or such other Secured Party and hereby do indemnify the Agent, the Lenders, such
Bank, such Affiliate of such Bank or such other Secured Party and hold the
Agent, the Lenders, such Bank, such Affiliate of such Bank or such other Secured
Party harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 4.7 shall be and remain effective notwithstanding any
release of Collateral or guarantors, cancellation or return of Loan Documents,
or other contrary action which may have been taken by the Agent, any Lender,
either Bank, such Affiliate of such Bank or such other Secured Party in reliance
upon such payment or application of proceeds, and any such contrary action so
taken shall be without prejudice to the Agent’s, the Lenders’, such Bank’s, such
Affiliate of the Bank or such other Secured Party’s rights under this Agreement
and the other Loan Documents and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and irrevocable. The
provisions of this Section 4.7 shall survive the repayment of the Obligations
and termination of this Agreement.
4.8.    [Intentionally Omitted].
4.9.    Agent’s and Lenders’ Books and Records; Monthly Statements. The Agent
shall record the principal amount and currency of the Loans owing to each
Lender, the maximum amount available to be drawn under and the currency of all
applicable outstanding Letters of Credit and the aggregate amount of unpaid
reimbursement obligations outstanding with respect


120

--------------------------------------------------------------------------------





to the Letters of Credit from time to time on its books. In addition, each
Lender may note the date and amount of each payment or prepayment of principal
of such Lender’s Loans in its books and records. Failure by the Agent or any
Lender to make such notation shall not affect the obligations of the Borrowers
with respect to the Loans or the Letters of Credit. The Borrowers agree that the
Agent’s and each Lender’s books and records showing the Obligations and the
transactions pursuant to this Agreement and the other Loan Documents shall be
admissible in any action or proceeding arising therefrom, and shall constitute
rebuttably presumptive proof thereof (absent manifest error), irrespective of
whether any Obligation is also evidenced by a promissory note or other
instrument. The Agent will provide to the Borrowers a monthly statement of
Loans, payments, and other transactions pursuant to this Agreement. Such
statement shall be deemed correct, accurate, and binding on the Obligors and an
account stated (absent manifest error and except for reversals and
reapplications of payments made as provided for in Section 4.6 and corrections
of errors discovered by the Agent), unless the Borrowers notify the Agent in
writing to the contrary within 30 days after such statement is rendered. In the
event a timely written notice of objections is given by the Borrowers, only the
items to which exception is expressly made will be considered to be disputed by
the Borrowers.
4.10.    Borrowers’ Agent. Each of the Obligors, other than the Company, hereby
irrevocably appoints the Company, and the Company shall act under this
Agreement, as the agent, attorney-in-fact and legal representative of such other
Obligors for all purposes, including requesting Loans and receiving account
statements and other notices and communications to the Obligors (or any of them)
from the Agent, any Letter of Credit Issuer or any Lender. The Agent, the Letter
of Credit Issuers and the Lenders may rely, and shall be fully protected in
relying, on any Notice of Borrowing, Notice of Continuation/Conversion, request
for a Letter of Credit, disbursement instruction, report, information or any
other notice or communication made or given by the Company, whether in its own
name, as Borrowers’ Agent, on behalf of any other Obligor or on behalf of the
“Obligors” or the “Borrowers”, and neither the Agent nor the Letter of Credit
Issuers or any Lender shall have any obligation to make any inquiry or request
any confirmation from or on behalf of any other Obligor as to the binding effect
on it of any such notice, request, instruction, report, information, other
notice or communication; provided that the provisions of this Section 4.10 shall
not be construed so as to preclude any Obligor from taking actions permitted to
be taken by an Obligor hereunder.
4.11.    [Intentionally Omitted].
4.12.    Excess Resulting from Exchange Rate Change.
(a)    If at any time following one or more fluctuations in the exchange rate of
any Alternative Currency against the Dollar, the Aggregate U.S. Revolver
Outstandings exceed the Maximum Revolver Amount, the applicable U.S. Borrowers
shall, if such excess is in an aggregate amount that is greater than or equal to
3% of the Maximum Revolver Amount, within three Business Days of notice of such
excess from the Agent, (i) make the necessary payments or repayments to reduce
the Aggregate U.S. Revolver Outstandings to an amount necessary to eliminate
such excess or (ii) maintain or cause to be maintained with the Agent deposits
as continuing collateral security for the Aggregate U.S. Revolver Outstandings
in an amount equal to the amount of such excess, such deposits to be maintained
in such form and upon such terms as are reasonably acceptable to the Agent.


121

--------------------------------------------------------------------------------





(b)    If at any time following one or more fluctuations in the exchange rate of
the Canadian Dollar against the Dollar, the Aggregate Canadian Revolver
Outstandings exceeds the Maximum Canadian Revolver Amount, the applicable
Canadian Borrowers shall, if such excess is in an aggregate amount that is
greater than or equal to 3% of the Maximum Canadian Revolver Amount, within
three Business Days of notice of such excess from the Agent, (x) make the
necessary payments or repayments to reduce the Aggregate Canadian Revolver
Outstandings to an amount necessary to eliminate such excess or (y) maintain or
cause to be maintained with the Agent deposits as continuing collateral security
for the Aggregate Canadian Revolver Outstandings in an amount equal to the
amount of such excess, such deposits to be maintained in such form and upon such
terms as are reasonably acceptable to the Agent.
(c)    If at any time following one or more fluctuations in the exchange rate of
any Alternative Currency or the Canadian Dollar against the Dollar, the
Equivalent Amount in Dollars of the aggregate unpaid principal balance of
Canadian Swingline Loans exceeds the Canadian Swingline Sublimit or Canadian
Borrowers shall, if such excess is in an aggregate amount that is greater than
or equal to 3% of the Canadian Swingline Sublimit within three Business Days of
notice of such excess from the Agent, make the necessary payments or repayments
to reduce the aggregate unpaid principal balance of Canadian Swingline Loans to
an amount necessary to eliminate such excess.
(d)    If at any time following one or more fluctuations in the exchange rate of
any Alternative Currency or the Canadian Dollar against the Dollar, the
Aggregate Revolver Outstandings exceed the Maximum Revolver Amount, the
applicable Borrowers shall, if such excess is in an aggregate amount that is
greater than or equal to 3% of the Maximum Revolver Amount, within three
Business Days of notice of such excess from the Agent, (i) make the necessary
payments or repayments to reduce the Aggregate Revolver Outstandings to an
amount necessary to eliminate such excess or (ii) maintain or cause to be
maintained with the Agent deposits as continuing collateral security for the
Aggregate Revolver Outstandings in an amount equal to the amount of such excess,
such deposits to be maintained in such form and upon such terms as are
reasonably acceptable to the Agent.
4.13.    [Intentionally omitted.]
4.14.    Joint and Several Liability.The obligations of the Borrowers hereunder
and under the other Loan Documents shall be joint and several and, as such, each
Borrower shall be liable for all of the obligations of the other Borrowers under
this Agreement and the other Loan Documents. To the fullest extent permitted by
law, the liability of each Borrower for the obligations under this Agreement and
the other Loan Documents of the other Borrowers with whom it has joint and
several liability shall be absolute, unconditional and irrevocable, without
regard to (i) the validity or enforceability of this Agreement or any other Loan
Document, any of the obligations hereunder or thereunder or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by any applicable Secured Party, (ii) any
defense, setoff or counterclaim (other than a defense of payment or performance
hereunder; provided that no Borrower hereby waives any suit for breach of a
contractual provision of any of the Loan Documents) which may at any time be
available to or be asserted by any other Borrower or any other Person against
any Secured Party or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of any other Borrower or such


122

--------------------------------------------------------------------------------





Borrower) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any other Borrower for the obligations hereunder or under
any other Loan Document or of such Borrower under this Section 4.14, in
bankruptcy or in any other instance. Each Borrower hereby expressly waives
promptness, diligence, notice of acceptance and any other notice (except to the
extent provided for herein or in another Loan Document) with respect to any of
the Obligations, this Agreement or any other Loan Documents and any requirement
that the Agent or any Lender protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Borrower or any other Person or any Collateral. Notwithstanding any other
provisions contained herein or in any other Loan Document, if a “secured
creditor” (as that term is defined under the BIA) is determined by a court of
competent jurisdiction not to include a Person to whom obligations are owed on a
joint and several basis, then such Person’s Obligations (and the Obligations of
each other Canadian Obligor or any other applicable Obligor), to the extent such
Obligations are secured, shall be several obligations and not joint and several
obligations.
ARTICLE V
TAXES, YIELD PROTECTION AND ILLEGALITY
5.1.    Taxes.
(a)    Unless otherwise required by applicable law, any and all payments by an
Obligor to a Lender or the Agent under this Agreement and any other Loan
Document shall be made free and clear of, and without deduction or withholding,
for any Indemnified Taxes. In addition, the Obligors shall pay all Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
(b)    The Obligors agree jointly and severally to indemnify and hold harmless
each Lender, each Letter of Credit Issuer and the Agent for the full amount of
Indemnified Taxes (including any Indemnified Taxes imposed on amounts payable
under this Section 5.1) payable or paid by any Lender, Letter of Credit Issuer
or the Agent and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Payment under this
indemnification shall be made within 30 days after the date such Lender, Letter
of Credit Issuer or the Agent makes written demand therefor in accordance with
Section 5.6. For the avoidance of doubt, an Obligor does not have to indemnify
and hold harmless a Lender under this Section 5.1(b) to the extent that the
Lender is otherwise compensated under a separate clause of this Section 5.1.
(c)    If an Obligor shall be required by law to deduct or withhold any
Indemnified Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to any Lender, Letter of Credit Issuer or the Agent, then:
(i)    the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 5.1) such Lender,
Letter of Credit


123

--------------------------------------------------------------------------------





Issuer or the Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made;
(ii)    the Obligor shall make such deductions and withholdings; and
(iii)    the Obligor shall pay the full amount deducted or withheld to the
relevant taxing authority or other Governmental Authority in accordance with
applicable law.
(d)    At the Agent’s request, within 30 days after the date of any payment by
an Obligor of Indemnified Taxes, the relevant Obligor shall furnish to the Agent
the original or a certified copy of a receipt evidencing such payment, or other
evidence of payment reasonably satisfactory to the Agent.
(e)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.1 (including by the payment of additional amounts
pursuant to this Section 5.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 5.1 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (e), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (e) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This clause (e) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers’ Agent and the Agent, at the time or times reasonably
requested by the Borrowers’ Agent or the Agent, such properly completed and
executed documentation reasonably requested by the Borrowers’ Agent or the Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Borrowers’ Agent or the Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrowers’ Agent or the Agent
as will enable the Borrowers’ Agent or the Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and


124

--------------------------------------------------------------------------------





submission of such documentation (other than such documentation set forth in
Sections 5.1(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrowers’ Agent
and the Agent, on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers’ Agent or the Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers’ Agent and the Agent (in such number of copies as shall
be requested by the recipient), on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrowers’ Agent or the Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3) (A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest


125

--------------------------------------------------------------------------------





exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers’ Agent and the Agent (in such number of copies as shall
be requested by the recipient), on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the applicable Borrower or the Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the applicable Borrower or the Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers’ Agent and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers’ Agent or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C) (i) of the Code) and such
additional documentation reasonably requested by the Borrowers’ Agent or the
Agent as may be necessary for the Borrowers’ Agent and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers’ Agent and
the Agent in writing of its legal inability to do so.
(g)    Each Lender agrees severally to indemnify and hold harmless the Agent for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Obligor has not already indemnified the Agent for such Indemnified
Taxes and without limiting the obligation of the Obligors to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 13.21(b) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case that are payable or
paid by the Agent in connection with this Agreement or any other Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this indemnification shall be made within
30 days after the date the Agent makes written demand therefor in accordance
with Section 5.6(b).
5.2.    Illegality.


126

--------------------------------------------------------------------------------





(a)    If any Lender determines that the introduction of any Requirement of Law,
or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, in each case after the later of the
Agreement Date or the date such Lender became a party to this Agreement, has
made it unlawful, or that any central bank or other Governmental Authority has
asserted after such date that it is unlawful, for such Lender or its applicable
lending office to make LIBOR Loans or BA Equivalent Loans then, on notice
thereof by that Lender to the Borrowers’ Agent through the Agent, any obligation
of that Lender to make LIBOR Loans or BA Equivalent Loans shall be suspended
until that Lender notifies the Agent and the Borrowers’ Agent that the
circumstances giving rise to such determination no longer exist.
(b)    If a Lender determines that it is unlawful to maintain any LIBOR Loan or,
BA Equivalent Loan as a result of the introduction of any Requirement of Law, or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, in each case after the later of the Agreement Date or
the date such Lender became a party to this Agreement, the Borrowers shall, upon
their receipt of notice of such fact and demand from such Lender (with a copy to
the Agent), prepay in full such LIBOR Loans or BA Equivalent Loans of that
Lender then outstanding, together with interest accrued thereon and amounts
required under Section 5.4, either on the last day of the Interest Period or BA
Equivalent Interest Period thereof, if that Lender may lawfully continue to
maintain such LIBOR Loans or BA Equivalent Loans to such day, or immediately, in
the case of such Base Rate Loans or if that Lender may not lawfully continue to
maintain such LIBOR Loans or BA Equivalent Loans. If the Borrowers are required
to so prepay any LIBOR Loans or BA Equivalent Loans, then concurrently with such
prepayment, the Borrowers shall borrow from the affected Lender, in the amount
(or the Equivalent Amount in Dollars, as applicable) of such repayment, a Base
Rate Loan denominated in Dollars bearing interest based on the Base Rate or a
Canadian Prime Rate Loan, as the case may be.
5.3.    Increased Costs and Reduction of Return.
(a)    If any Lender or Letter of Credit Issuer determines that due to any of
(i) the introduction of or any change in the interpretation of any law or
regulation (including any law or regulation relating to Taxes (other than (x)
Indemnified Taxes and (y) Excluded Taxes)), (ii) the compliance by that Lender
or Letter of Credit Issuer with any guideline or request from any central bank
or other Governmental Authority (whether or not having the force of law), in
each case of clauses (i) and (ii), after the later of the Agreement Date or the
date such Lender or Letter of Credit Issuer became a party to this Agreement,
(iii) compliance by that Lender or Letter of Credit Issuer with the Dodd-Frank
Wall Street Reform and Consumer Protection Act or any request, rule, guideline
or directive thereunder or issued in connection therewith (whether or not having
the force of law), regardless of the date enacted, adopted or issued, or (iv)
the compliance by that Lender or Letter of Credit Issuer with any requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States regulatory authorities, in each case
pursuant to Basel III, regardless of the date enacted, adopted or issued, there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any LIBOR Loans or BA Equivalent Loans, then, subject to
clause (c) of this Section 5.3, the Borrowers shall be liable for, and shall
from time to time, upon demand (with a


127

--------------------------------------------------------------------------------





copy of such demand to be sent to the Agent), pay to the Agent for the account
of such Lender or Letter of Credit Issuer, additional amounts as are sufficient
to compensate such Lender for such increased costs.
(b)    If any Lender or Letter of Credit Issuer shall have determined that (i)
the introduction of or compliance with any Capital Adequacy Regulation, (ii) any
change in any Capital Adequacy Regulation, (iii) any change in the
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, in each case of clauses (i) through (iii), after the
later of the Agreement Date or the date such Lender or Letter of Credit Issuer
became a party to this Agreement, (iv) compliance by that Lender with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any request, rule,
guideline or directive thereunder or issued in connection therewith (whether or
not having the force of law), regardless of the date enacted, adopted or issued,
or (v) any requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States regulatory authorities, in each
case pursuant to Basel III, regardless of the date enacted, adopted or issued
affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation or other entity controlling such
Lender or Letter of Credit Issuer and (taking into consideration such Lender’s,
Letter of Credit Issuer’s or such corporation’s or other entity’s policies with
respect to capital adequacy and such Lender’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitments, loans, credits or obligations under this Agreement, then, upon
demand of such Lender or Letter of Credit Issuer to the Borrowers’ Agent through
the Agent, subject to clause (c) of this Section 5.3, the Borrowers shall pay to
such Lender or Letter of Credit Issuer, from time to time as specified by such
Lender or Letter of Credit Issuer, additional amounts sufficient to compensate
such Lender or Letter of Credit Issuer for such increase.
(c)    Failure or delay on the part of any Lender or Letter of Credit Issuer to
demand compensation pursuant to the foregoing provisions of this Section 5.3
shall not constitute a waiver of such Lender’s or Letter of Credit Issuer’s
right to demand such compensation. Notwithstanding any other provision herein,
no Lender or Letter of Credit Issuer shall demand compensation pursuant to this
Section 5.3 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any (and such Lender or
Letter of Credit Issuer so certifies to the Borrowers).
5.4.    Funding Losses. The Borrowers shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:
(a)    the failure of the Borrowers to borrow a LIBOR Loan or BA Equivalent Loan
after any Borrower has given (or is deemed to have given) a Notice of Borrowing;
(b)    the failure of the Borrowers to continue a LIBOR Loan or BA Equivalent
Loan or convert a Loan into a LIBOR Loan or BA Equivalent Loan after any
Borrower has given (or is deemed to have given) a Notice of
Continuation/Conversion; or


128

--------------------------------------------------------------------------------





(c)    the prepayment or other payment (including after acceleration thereof) of
any LIBOR Loans or BA Equivalent Loans on a day that is not the last day of the
relevant Interest Period or BA Equivalent Interest Period (including any payment
in respect thereof pursuant to Section 5.10),
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain its LIBOR Loans or BA Equivalent Loans or from
fees payable to terminate the deposits from which such funds were obtained. The
Borrowers shall also pay any customary administrative fees charged by any Lender
in connection with the foregoing.
5.5.    Inability to Determine Applicable Interest Rate. If prior to the
commencement of any Interest Period or BA Equivalent Interest Period for a LIBOR
Loan or BA Equivalent Loan:
(a)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the LIBOR Rate or BA Rate for such Interest Period or BA Equivalent Interest
Period; or
(b)    the Agent is advised by Lenders whose Pro Rata Shares aggregate more than
50% that the LIBOR Rate or BA Rate for such Interest Period or BA Equivalent
Interest Period, as applicable, will not adequately and fairly reflect the cost
to such Lenders of making or maintaining such Loans included for such Interest
Period or BA Equivalent Interest Period (or of making or maintaining such Base
Rate Loans) (each of clauses (a) and (b), a “Market Disruption Event”), then the
Agent shall promptly give notice thereof to the Borrowers’ Agent and the
applicable Lenders by telephone, facsimile transmission or PDF attachment to an
e-mail or other electronic communication as promptly as practicable thereafter
and, until the Agent notifies the Borrowers’ Agent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Notice of
Continuation/Conversion that requests the conversion of any applicable Loan to,
or continuation of any such Loan as, a LIBOR Loan or a BA Equivalent Loan, as
applicable, shall be ineffective and (A) such Loan shall be converted to or
continued as, on the last day of the Interest Period or BA Equivalent Interest
Period applicable thereto, or a Canadian Prime Rate Loan, as applicable, and (B)
any such Loan denominated in an Alternative Currency, as applicable, shall be
prepaid in full, together with interest accrued thereon, either on the last day
of the Interest Period thereof, in the case of a LIBOR Loan, or immediately, in
the case of a Base Rate Loan, and (ii) if any Notice of Borrowing requests a
LIBOR Loan or a BA Equivalent Loan, (A) such Loan shall be made as a Base Rate
Loan denominated in Dollars bearing interest based on the Base Rate or a
Canadian Prime Rate Loan, as applicable, and (B) any such Loan denominated in an
Alternative Currency, as applicable, shall not be made; provided that with
respect to clause (i)(B) above, if the Borrowers are required to so prepay any
such Loans, then concurrently with such prepayment, the Borrowers shall borrow
from the Lenders, in the Equivalent Amount in Dollars of such repayment, a Base
Rate Loan denominated in Dollars bearing interest based on the Base Rate. Upon
receipt of such notice, the Borrowers may revoke any Notice of Borrowing or
Notice of Continuation/Conversion then submitted by them. During any period in
which a Market Disruption Event is in effect, the Borrowers’ Agent may request
that the Agent or the Lenders whose Pro Rata Shares aggregate more than 50%, as
applicable, confirm that the circumstances giving rise to the Market Disruption
Event continue to be in effect; provided that (x) the Borrowers’ Agent shall not
be permitted to submit any such request more than once in any 30-day period and
(y) nothing contained in this Section 5.5 or the failure


129

--------------------------------------------------------------------------------





to provide confirmation of the continued effectiveness of such Market Disruption
Event shall in any way affect the Agent’s right or the right of the applicable
Lenders to provide any additional notices of a Market Disruption Event as
provided in this Section 5.5. If the Agent or such Lenders, as applicable, have
not confirmed within 10 Business Days after request of such confirmation from
the Borrowers’ Agent that a Market Disruption Event has occurred, then such
Market Disruption Event shall be deemed to be no longer existing.
5.6.    Certificates of Agent.
(a)    If the Agent or any Lender claims reimbursement or compensation under
this Article V (other than under Section 5.1(g)), the Agent or the affected
Lender shall determine the amount thereof and shall deliver to the Borrowers’
Agent (with a copy to the Agent, in the case of a Lender) a certificate setting
forth in reasonable detail the amount payable to the Agent or the affected
Lender (provided that no such certificate shall be required to disclose
confidential or price sensitive data or any information the disclosure of which
is prohibited by law), and such certificate shall be conclusive and binding on
the Borrowers in the absence of manifest error; provided that, except for (1)
compensation under Section 5.1, the Borrowers shall not be obligated to pay the
Agent or such Lender any compensation attributable to any period prior to the
date that is 90 days prior to the date on which the Agent or such Lender first
gave notice to the Borrowers’ Agent of the circumstances entitling such Lender
to compensation, and (2) if an event or circumstance giving rise to such amounts
is retroactive, then the 90 period referred to above shall be extended to
include the period of retroactive effect thereof. The Borrowers shall pay such
Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.
(b)    If the Agent claims reimbursement or compensation under Section 5.1(g),
the Agent shall determine the amount thereof and shall deliver to the applicable
Lender a certificate setting forth in reasonable detail the amount payable to
the Agent, and such certificate shall be conclusive and binding on such Lender
in the absence of manifest error. Such Lender shall pay to the Agent the amount
shown as due on any such certificate within 30 days after receipt thereof.
5.7.    Successor LIBOR Rate.
(a)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents (including Section 12.1), if the Agent determines (which
determination shall be conclusive absent manifest error), or the Borrowers’
Agent or Required Lenders notify the Agent (with, in the case of the Required
Lenders, a copy to Borrowers’ Agent) that the Borrowers’ Agent or Required
Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the LIBOR
Rate for any requested Interest Period, including because the LIBOR Screen Rate
is not available or published on a current basis and such circumstances are
unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific


130

--------------------------------------------------------------------------------





date after which the LIBOR Rate or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 5.7, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate or the LIBOR Screen Rate, then, reasonably promptly after such
determination by the Agent or receipt by the Agent of such notice, as
applicable, the Agent and the Borrowers’ Agent may amend this Agreement to
replace the LIBOR Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar multi-currency syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes, and any such amendment shall
become effective at 5:00 p.m., New York City time, on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Lenders and
Borrowers unless, prior to such time, the Lenders comprising the Required
Lenders have delivered to the Agent written notice that the Required Lenders do
not accept such amendment.
(b)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (a) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Agent will promptly so notify the Borrowers’ Agent and each
Lender. Thereafter, (i) the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended (to the extent of the affected LIBOR Loans or Interest
Periods, as applicable), and (ii) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate or the Canadian Base Rate. Upon receipt of
such notice, (A) in the case of any LIBOR Loans denominated in Dollars, any
Borrower may revoke any pending request for a conversion to or continuation of
such LIBOR Loans (to the extent of the affected LIBOR Loans or Interest Periods,
as applicable) or, failing that, will be deemed to have converted such request
into a request for conversion or continuation of a Base Rate Loan (subject to
the foregoing clause (ii)) in the amount specified therein, and (B) in the case
of any LIBOR Loans denominated in any Alternative Currency, any pending request
for a conversion to or continuation of such LIBOR Loans (to the extent of the
affected LIBOR Loans or Interest Periods, as applicable) shall be deemed
ineffective and such LIBOR Loans shall be prepaid in full, together with
interest accrued thereon, either on the last day of the Interest Period thereof,
in the case of such LIBOR Loans; provided that with respect to clause (B) above,
if the Borrowers are required to so prepay any such LIBOR Loans, then
concurrently with such prepayment, the Borrowers shall borrow from the affected
Lender(s), in the Equivalent Amount in Dollars of such repayment, a Base Rate
Loan denominated in Dollars bearing interest based on the Base Rate.
(c)    Notwithstanding anything else herein, any definition of “LIBOR Successor
Rate” shall provide that in no event shall such LIBOR Successor Rate be less
than zero for purposes of this Agreement.
5.8.    Successor BA Rate.


131

--------------------------------------------------------------------------------





(a)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents (including Section 12.1), if the Agent determines (which
determination shall be conclusive absent manifest error), or the Borrowers'
Agent or Required Lenders notify the Agent (with, in the case of the Required
Lenders, a copy to Borrowers' Agent) that the Borrowers' Agent or Required
Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the BA Rate
for any requested Interest Period, including because the CDOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
(ii)    the administrator of CDOR, the Canadian Alternative Reference Rate
Working Group or a Governmental Authority having jurisdiction over the Agent has
made a public statement identifying a specific date after which the CDOR or the
CDOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “CDOR Scheduled Unavailability
Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 5.8, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
BA Rate or the CDOR Screen Rate,
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrowers' Agent may
amend this Agreement to replace the BA Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “BA Successor Rate”), together with any
proposed BA Successor Rate Conforming Changes, and any such amendment shall
become effective at 5:00 p.m., New York City time, on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Lenders and
Borrowers unless, prior to such time, the Lenders comprising the Required
Lenders have delivered to the Agent written notice that the Required Lenders do
not accept such amendment.
(b)    If no BA Successor Rate has been determined and the circumstances under
clause (a) above exist or the CDOR Scheduled Unavailability Date has occurred
(as applicable), the Agent will promptly so notify the Borrowers' Agent and each
Lender. Thereafter, (i) the obligation of the Lenders to make or maintain BA
Equivalent Loans shall be suspended (to the extent of the affected BA Equivalent
Loans or Interest Periods, as applicable), and (ii) the BA Rate component shall
no longer be utilized in determining the Canadian Prime Rate. Upon receipt of
such notice, any Borrower may revoke any pending request for a conversion to or
continuation of such BA Equivalent Loans (to the extent of the affected BA
Equivalent Loans or Interest Periods, as applicable) or, failing that, will be
deemed to have converted such request into a request for conversion or
continuation of a Canadian Prime Rate Loan (subject to the foregoing clause
(ii)) in the amount specified therein,.


132

--------------------------------------------------------------------------------





(c)    Notwithstanding anything else herein, any definition of “BA Successor
Rate” shall provide that in no event shall such BA Successor Rate be less than
zero for purposes of this Agreement.
5.9.    Survival. The agreements and obligations of the Borrowers in this
Article V shall survive the payment of all other Obligations and termination of
this Agreement.
5.10.    Assignment of Commitments Under Certain Circumstances. In the event (a)
any Lender requests compensation pursuant to Section 5.3, (b) any Lender
delivers a notice described in Section 5.2, (c) any Obligor is required to pay
additional amounts to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 5.1, (d) any Lender is, or becomes an Affiliate of a
Person that is, engaged in the business in which the Borrowers are engaged, or
(e) any Lender fails to approve an additional Alternative Currency pursuant to
Section 1.7 or delivers a notice that it will no longer be able to extend Loans
in an Alternative Currency approved pursuant to Section 1.7, the Borrowers may,
at their sole expense and effort (including with respect to the processing fee
referred to in Section 12.2(a)), upon notice to such Lender and the Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 12.2), all of its
interests, rights and obligations under the Loan Documents to an Eligible
Assignee that shall assume such assigned obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (ii) except in the
case of clause (d) above, no Event of Default shall have occurred and be
continuing, (iii) the Borrowers or such assignee shall have paid to such Lender
in immediately available funds an amount equal to the sum of 100% of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender, plus all fees and other amounts accrued for the account of
such Lender hereunder (including any amounts under Sections 5.1, 5.2, 5.3 and
5.4), (iv) such assignment is consummated within 180 days after the date on
which the Borrowers’ right under this Section 5.10 arises, and (v) if the
consent of the Agent, any Letter of Credit Issuer or any Swingline Lender is
required pursuant to Section 12.2, such consents are obtained; provided,
further, that if prior to any such assignment the circumstances or event that
resulted in such Lender’s request or notice under Section 5.2 or 5.3, demand for
additional amounts under Section 5.1 or failure to approve or notice of
inability to extend Loans in an Alternative Currency under Section 1.7, as the
case may be, shall cease to exist or become inapplicable for any reason, or if
such Lender shall waive its rights in respect of such circumstances or event
under Section 1.7, 5.1, 5.2 or 5.3, as the case may be, then such Lender shall
not thereafter be required to make such assignment hereunder. In the event that
a replaced Lender does not execute an Assignment and Acceptance pursuant to
Section 12.2 within two Business Days after receipt by such replaced Lender of
notice of replacement pursuant to this Section 5.10 and presentation to such
replaced Lender of an Assignment and Acceptance evidencing an assignment
pursuant to this Section 5.10, the Borrowers shall be entitled (but not
obligated), upon receipt by the replaced Lender of all amounts required to be
paid under this Section 5.10, to execute such an Assignment and Acceptance on
behalf of such replaced Lender, and any such Assignment and Acceptance so
executed by the Borrowers, the replacement Lender and, to the extent required
pursuant to Section 12.2, the Agent shall be effective for purposes of this
Section 5.10 and Section 12.2.


133

--------------------------------------------------------------------------------





ARTICLE VI
GENERAL WARRANTIES AND REPRESENTATIONS
The Company, each Borrower and each Guarantor warrants and represents to the
Agent and the Lenders that:
6.1.    Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents.
(a)    Each Obligor party thereto (i) has the power and authority to execute,
deliver and perform this Agreement and the other Loan Documents to which it is a
party, to incur the Obligations, and to grant the Agent’s Liens and (ii) has
taken all necessary corporate, limited liability company or partnership, as
applicable, action (including obtaining approval of its stockholders if
necessary) to authorize its execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party.
(b)    This Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by each Obligor party thereto, and constitute
the legal, valid and binding obligations of each such Obligor, enforceable
against it in accordance with their respective terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, winding up,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).
(c)    Each Obligor’s execution, delivery, and performance of this Agreement and
the other Loan Documents to which it is a party, and the consummation of the
Transactions, do not and will not (i) conflict with, or constitute a violation
or breach of, the terms of (x) any contract, mortgage, lease, agreement,
indenture, or instrument to which such Obligor or any of its Subsidiaries is a
party or which is binding upon it, (y) any Requirement of Law applicable to such
Obligor or any of its Subsidiaries, or (z) any Charter Documents of such Obligor
or any of its Subsidiaries or (ii) result in the imposition of any Lien (other
than the Liens created by the Loan Documents) upon the property of such Obligor
or any of its Subsidiaries by reason of any of the foregoing, except in the case
of clause (i) or (ii) above, as would not reasonably be expected to have a
Material Adverse Effect.
6.2.    Validity and Priority of Security Interest. Upon execution and delivery
thereof by the parties thereto, the Security Documents will be effective to
create legal and valid Liens on all the applicable Collateral in favor of the
Agent for the benefit of the Agent, the Letter of Credit Issuers, the Lenders
and the other Secured Parties, except as may be limited by applicable foreign
and domestic bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing and,
upon the taking of such actions set forth in the Security Documents, such Liens
(a) constitute perfected and continuing Liens on all of the applicable
Collateral, (b) have priority over all other Liens on the Collateral, except for
Permitted Priority


134

--------------------------------------------------------------------------------





Liens and Permitted Liens permitted under Section 8.2(c) or Section 8.2(ii) that
are pari passu in priority with the Agent’s Liens, and (c) are enforceable
against each Obligor granting such Liens.
6.3.    Organization and Qualification. Each Obligor (a) is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
organization (except as a result of a transaction permitted under
Section 8.5(b)), other than, solely in the case of Obligors that are not
Borrowers, in such jurisdictions where the failure to be so in good standing
would not reasonably be expected to have a Material Adverse Effect, (b) is duly
qualified as a foreign corporation, partnership or limited liability company, as
applicable, in each jurisdiction where the conduct of its business requires such
qualification, other than such jurisdictions in which the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect,
and (c) has all requisite power and authority to conduct its business and to own
its property, except to the extent that the failure to have such power and
authority would not reasonably be expected to have a Material Adverse Effect.
6.4.    Subsidiaries. Schedule 6.4 is a correct and complete list of each and
all of the Company’s Subsidiaries as of the Agreement Date, the jurisdiction of
their organization and the direct or indirect ownership interest of the Company
therein.
6.5.    Financial Statements and Borrowing Base Certificate.
(a)    The Company has delivered to the Agent (for distribution to the Lenders)
the audited consolidated balance sheet of the Consolidated Parties as of
December 31, 2018, and the related consolidated statements of operations,
shareholders’ equity and cash flows, accompanied by the report thereon of the
Company’s independent certified public accountants, PricewaterhouseCoopers LLP.
All such audited financial statements, including the schedules and notes
thereto, have been prepared in accordance with GAAP in all material respects and
present fairly, in all material respects, the Consolidated Parties’ financial
position as at the dates thereof and their results of operations for the periods
then ended.
(b)    The latest Borrowing Base Certificate furnished to the Agent presents
accurately and fairly in all material respects each Borrowing Base and the
calculation thereof as at the date thereof.
6.6.    Capitalization. Schedule 6.6 sets forth, in each case as of the
Agreement Date, the number of authorized shares of capital stock or similar
equity interests of each of the Company’s Subsidiaries, the number of such
shares or other interests that are outstanding, and the names of the record and
beneficial owners of all such shares of the Company’s Subsidiaries. All such
issued and outstanding shares or other interests are validly issued, fully paid
and non-assessable, in each case, to the extent applicable.
6.7.    Solvency. The Company and its Subsidiaries (on a consolidated basis) are
Solvent prior to and after giving effect to any Borrowings and the issuance of
any Letters of Credit.
6.8.    Intellectual Property.


135

--------------------------------------------------------------------------------





(a)    To the Company’s, the Borrowers’ and the Guarantors’ knowledge, (i) the
conduct of the businesses of the Obligors and their Subsidiaries do not infringe
or otherwise violate any Intellectual Property owned by any other Person, and
(ii) no Person is infringing or otherwise violating any Intellectual Property
owned by any Obligor or Subsidiary thereof, in each case, except as would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    The Company and each of its Restricted Subsidiaries owns or is licensed
or otherwise has the right to use all Intellectual Property that is necessary
for the operation of its businesses as presently conducted, except where the
failure to own, license or otherwise have a valid right to use such Intellectual
Property would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is
pending, except as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
6.9.    Litigation. Except as set forth on Schedule 6.9, there is no pending, or
to the Company’s, any Borrower’s or any Guarantor’s knowledge, threatened
action, suit, proceeding, or counterclaim by any Person, or to the Company’s,
any Borrower’s or any Guarantor’s knowledge, investigation by any Governmental
Authority, which, in any case, either (a) would reasonably be expected to have a
Material Adverse Effect or (b) is so pending or threatened at any time on or
prior to the Closing Date and purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby.
6.10.    Labor Disputes. There is no strike, work stoppage, unfair labor
practice claim, or other labor dispute pending or, to the Company’s, any
Borrower’s or any Guarantor’s knowledge, reasonably expected to be commenced
against the Company or any of its Restricted Subsidiaries, which, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
6.11.    Environmental Laws. Except as set forth on Schedule 6.11 and except for
any matters that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:
(a)    The Company and its Restricted Subsidiaries are in compliance with all
Environmental Laws.
(b)    Each of the Company and its Restricted Subsidiaries have obtained all
permits necessary for their current operations under Environmental Laws, all
such permits are in good standing, each of the Company and its Restricted
Subsidiaries are in compliance with all terms and conditions of such permits.
(c)    Contaminants have not been transported, disposed of, emitted, discharged,
or otherwise released or threatened to be released, to or at any real property
presently or formerly owned, leased or operated by the Company or any of its
Restricted Subsidiaries or at any other location, which would reasonably be
expected to (i) give rise to liability of the Company or any of its Restricted
Subsidiaries under any applicable Environmental Law, or (ii) interfere with the


136

--------------------------------------------------------------------------------





Company’s or any of its Restricted Subsidiaries’ planned or continued
operations, or (iii) impair the fair saleable value of any real property owned
by the Company or any of its Restricted Subsidiaries that is part of the
Collateral.
(d)    There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under any Environmental Law to
which the Company or any of its Restricted Subsidiaries is, or to the knowledge
of the Company or any of its Restricted Subsidiaries is reasonably likely to be,
named as a party that is pending or, to the knowledge of the Company or any of
its Restricted Subsidiaries, threatened.
(e)    Neither the Company nor any of its Restricted Subsidiaries has received
any written request for information, or been notified that it is a potentially
responsible party, under the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or received
any other written request for information from any Governmental Authority with
respect to any Contaminants.
6.12.    No Violation of Law. Neither the Company nor any of its Restricted
Subsidiaries is in violation of any Law, judgment, order or decree applicable to
it, where such violation would reasonably be expected to have a Material Adverse
Effect.
6.13.    No Default. Neither the Company nor any of its Restricted Subsidiaries
is in default with respect to any note, indenture, loan agreement, mortgage,
lease, deed, or other agreement to which the Company or such Restricted
Subsidiary is a party or by which it is bound except as would not reasonably be
expected to have a Material Adverse Effect.
6.14.    ERISA Compliance. Except as specifically disclosed in Schedule 6.14:
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, the PBA, the Income Tax Act (Canada) and other
federal, state or provincial law or other applicable law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and, to the knowledge of the Obligors, nothing
has occurred which would cause the loss of such qualification. Each Borrower,
each Guarantor and each ERISA Affiliate, as applicable, has made all required
contributions to any Plan subject to Section 412 or 430 of the Code or
Section 302 or 303 of ERISA, the PBA or other applicable laws when due, and no
application for a funding waiver or an extension of any amortization period
(pursuant to Section 412 of the Code, or otherwise) has been made with respect
to any Plan.
(b)    There are no pending or, to the knowledge of the Company and the other
Obligors, threatened, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect. There has been no prohibited
transaction or violation of fiduciary responsibility by an Obligor, or, to the
knowledge of any Obligor, any administrator, trustee or their respective agents
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect.


137

--------------------------------------------------------------------------------





(c)    No Pension Event exists with respect to any Obligor or any of its
Subsidiaries that would reasonably be expected to have a Material Adverse
Effect. No Lien exists in respect of any Obligor or its Subsidiaries or their
property in favor of any Plan or PBGC (save for contribution amounts not yet
due).
(d)    (i) No ERISA Event or Pension Event has occurred or is reasonably
expected to occur that could reasonably be expected to have a Material Adverse
Effect; (ii) no Pension Plan has any Unfunded Pension Liability that could
reasonably be expected to have a Material Adverse Effect; (iii) neither any
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); and
(iv) neither any Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 of ERISA with respect to a Multi-employer Plan.
(e)    No Borrower is or will be using “plan assets” (within the meaning of 29
CFR § 2510.3‑101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Loans or the Commitments.
6.15.    Taxes. Except as set forth on Schedule 6.15, each of the Company and
its Restricted Subsidiaries has filed (or has been included in) all United
States and Canadian federal and provincial income Tax returns and all other
material Tax returns that are required to be filed, and has paid all federal,
provincial and other material Taxes and other governmental charges levied or
imposed upon each of them or their properties, income or assets otherwise due
and payable, (a) except any such Taxes or charges which are being contested in
good faith and by appropriate proceedings diligently conducted, if the Company
or any such Restricted Subsidiary has set aside on its books adequate reserves
therefor in conformity with GAAP, or (b) unless such failure to file or pay such
Taxes, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. There is no proposed tax assessment against the
Company or any Restricted Subsidiary that would, if made, reasonably be expected
to have a Material Adverse Effect.
6.16.    Regulated Entities. None of the Company or any Restricted Subsidiary is
an “Investment Company” or a company “controlled” by an “Investment Company”
within the meaning of the Investment Company Act of 1940. None of the Company or
any Restricted Subsidiary is subject to regulation under any federal or state
statute or regulation (other than Regulation X of the Federal Reserve Board)
limiting its ability to incur indebtedness or issue Guarantees as contemplated
hereby.
6.17.    Use of Proceeds; Margin Regulations. The proceeds of the Loans are to
be used to refinance all outstanding obligations under the Existing Loan
Agreement, to pay fees and expenses related to the Transactions, to finance
ongoing working capital needs (including purchases of Equipment) and for general
corporate purposes (including Permitted Acquisitions and repayment or prepayment
of Indebtedness) of the U.S. Borrowers and the Canadian Borrowers. No part of
the proceeds of any Loans will be used by the Company or any Subsidiary for any
purpose that violates the provisions of the Regulations of the Board of


138

--------------------------------------------------------------------------------





Governors of the Federal Reserve System, including Regulation T, Regulation U or
Regulation X.
6.18.    No Material Adverse Effect. No Material Adverse Effect has occurred
since the date of the audited Financial Statements delivered to the Lenders
pursuant to Section 6.5(a).
6.19.    No Material Misstatements. None of the representations or warranties
made by the Company or any Restricted Subsidiary in the Loan Documents as of the
date such representations and warranties are made or deemed made, and none of
the statements contained in any exhibit, report, written statement or
certificate furnished by or on behalf of the Company or any Restricted
Subsidiary in connection with the Loan Documents (excluding projections,
estimates, pro forma information and forecasts) as of the date furnished, taken
as a whole and taking into account all documents filed or furnished by the
Company or any Borrower to the SEC, contains any untrue statement of a material
fact or omits any material fact necessary to make the statements made therein,
in light of the circumstances under which they are made, not materially
misleading as of the time when made or delivered. No representation or warranty
is made herein concerning any projections, estimates, pro forma information, or
forecasts, and the assumptions on which they were based, or concerning any
information of a general economic nature or general information about the
Consolidated Parties’ industry contained in any information, reports, financial
statements, exhibits or schedules (it being understood that such projections,
estimates, pro forma information and forecasts are subject to significant
contingencies and uncertainties, many of which are beyond the control of any
Consolidated Party, and no assurances can be given that such projections,
estimates, pro forma information and forecasts will be realized), except that
such projections, estimates, pro forma information and forecasts, as at the date
they were prepared, were based on assumptions of the management of the Company
believed by the management of the Company to be reasonable at the time submitted
to the Lenders.
6.20.    Government Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is required in connection with the
execution, delivery or performance by, or enforcement against, any Obligor of
this Agreement or any other Loan Document, other than (a) those that have been
obtained or made and are in full force and effect, (b) those required to perfect
the Liens created pursuant to the Security Documents, and (c) where failure to
obtain, effect or make any such approval, consent, exemption, authorization, or
other action, notice or filing would not reasonably be expected to have a
Material Adverse Effect.
6.21.    Sanctions. None of the Company, any of its Subsidiaries, nor any
director or officer of the Company or any of its Subsidiaries nor, to the
knowledge of the Company, any employee, agent or affiliate of the Company or any
of its Subsidiaries is, or is owned or controlled by any Person that is: (a) a
Sanctioned Person, or (b) located, organized or resident in a Sanctioned
Country. The Company, its Subsidiaries and their respective directors and
officers and, to the knowledge of the Company, their respective employees,
agents and affiliates, are in compliance in all material respects with all
applicable Sanctions Laws.
6.22.    EU Bail-In. Neither the Company nor any other Obligor is an EEA
Financial Institution.


139

--------------------------------------------------------------------------------





6.23.    Beneficial Ownership Certification. As of the Agreement Date, to the
knowledge of the Company and the Borrowers, the information included in the
Beneficial Ownership Certification is true and correct in all respects.
6.24.    Deposit Accounts; Credit Card Arrangements.
(a)    Annexed hereto as Schedule 6.24(a), as the same may be modified from time
to time by notice to the Agent, is a schedule of all deposit accounts that are
maintained by the Obligors, which schedule includes, with respect to each
depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.
(b)    Annexed hereto as Schedule 6.24(b), as the same may be modified from time
to time by notice to the Agent, is a list describing all arrangements to which
any Obligor is a party with respect to the payment to such Obligor of the
proceeds of all credit card charges for sales of goods or services by such
Obligor.
ARTICLE VII
AFFIRMATIVE COVENANTS
The Company and each other Obligor or Secured Obligor, as applicable, covenant
to the Agent and each Lender that, from and after the Agreement Date, so long as
any of the Commitments remain in effect, and thereafter until Full Payment of
the Obligations:
7.1.    Books and Records. The Company shall maintain, and shall cause each of
the Restricted Subsidiaries to maintain, at all times, proper books and records
and accounts in a manner to allow financial statements to be prepared in
conformity with GAAP (or applicable local standards) in all material respects in
respect of all material financial transactions and matters involving all
material assets, business and activities of the Company and its Restricted
Subsidiaries, taken as a whole. The Company shall maintain, and shall cause each
of its Restricted Subsidiaries to maintain, at all times books and records
pertaining to the Collateral in such detail, form and scope as is consistent in
all material respects with good business practice (as determined in good faith
by the Company).
7.2.    Financial Information. The Company shall furnish to the Agent (and the
Agent agrees to promptly deliver or make available to the Lenders):
(a)    As soon as available, but in any event not later than the fifth Business
Day after the 105th day following the end of each Fiscal Year of the Company (or
such longer period as may be permitted by the SEC for the filing of annual
reports on Form 10-K) (commencing with the Fiscal Year ending December 31,
2019), audited consolidated balance sheets of the Consolidated Parties, as at
the end of such Fiscal Year, and the related consolidated statements of
operations, shareholders’ equity and cash flows, setting forth, in each case, in
comparative form the figures for and as of the end of the previous Fiscal Year,
plus a customary narrative review for such Fiscal Year, fairly presenting in all
material respects the financial position and the results of operations of the
Consolidated Parties as at the date thereof and for the Fiscal Year then ended,
and prepared in accordance with GAAP in all material respects. Such consolidated
statements


140

--------------------------------------------------------------------------------





shall be reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit unless such qualification or
exception is solely with respect to, or resulting solely from, (i) an upcoming
maturity date of any material Indebtedness that is scheduled to occur within one
year from the date such report is delivered or (ii) any potential inability to
satisfy any financial maintenance covenant included in any Indebtedness of the
Company or any Subsidiary on a future date or in a future period);
(b)    As soon as available, but in any event not later than the fifth Business
Day after the 50th day following the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Company (or such longer period as may be
permitted by the SEC for the filing of quarterly reports on Form 10-Q)
(commencing with the Fiscal Quarter ending June 30, 2019), unaudited
consolidated balance sheets of the Consolidated Parties, as at the end of such
Fiscal Quarter, and the related unaudited consolidated statements of operations
and comprehensive income and cash flows of the Consolidated Parties for such
Fiscal Quarter and for the period from the beginning of the Fiscal Year to the
end of such Fiscal Quarter, setting forth, in each case, in reasonable detail,
in comparative form, the figures for and as of the corresponding period in the
prior Fiscal Year, and prepared in all material respects in conformity with
GAAP, subject to normal year-end adjustments and the absence of footnotes and
certified by a Responsible Officer of the Company as being prepared in all
material respects in conformity with GAAP and fairly presenting in all material
respects the Consolidated Parties’ financial position as at the dates thereof
and their results of operations for the periods then ended, subject to normal
year¬end adjustments and the absence of footnotes;
(c)    As soon as available, but in any event not later than the fifth Business
Day after the 105th day following the end of each Fiscal Year of the Company,
annual forecasts (to include forecasted consolidated balance sheets, and the
related forecasted consolidated statements of operations and cash flows, U.S.
Borrowing Base, Canadian Borrowing Base, Excess Availability and Canadian
Availability projections) for the Consolidated Parties as at the end of and for
each fiscal quarter of such Fiscal Year;
(d)    Concurrently with the delivery of the annual audited Financial Statements
pursuant to Section 7.2(a) and the quarterly Financial Statements pursuant to
Section 7.2(b), a duly completed Compliance Certificate signed by a Responsible
Officer of the Company; and
(e)    Such additional information as the Agent on its own behalf or on behalf
of any Lender (acting through the Agent) may from time to time reasonably
request regarding the financial and business affairs of any Obligor or any of
its Subsidiaries.
Documents required to be delivered pursuant to Section 7.2(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are (i) posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); or (ii) available on the SEC’s website on the
Internet at www.sec.gov; provided that the Company shall notify the Agent (which
shall notify each Lender) of the posting of any such documents.


141

--------------------------------------------------------------------------------





7.3.    Certificates; Other Information. The Company, the Borrowers or the
Guarantors shall notify the Agent (and the Agent agrees to promptly distribute
or make available to the Lenders) in writing of the following matters at the
following times:
(a)    promptly after a Responsible Officer knows of any Default or Event of
Default, which notice shall specify the nature thereof and what action the
Company proposes to take with respect thereto;
(b)    promptly after a Responsible Officer knows of any action, suit, or
proceeding, by any Person, in each case affecting any Obligor or any of the
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;
(c)    promptly, and in any event within 30 days, after (or, in the case of any
Canadian Obligor, at least 15 days prior to) (or, in each case, within such time
period as may be agreed by the Agent) any change in any Obligor’s jurisdiction
of incorporation or organization (or, in the case of a U.S. Obligor, chief
executive office, if not a registered organization), name as it appears in the
jurisdiction of its incorporation or other organization, type of entity, form of
organization or, in the case of a Canadian Obligor, location of its chief
executive office or registered office, each as applicable;
(d)    promptly after a Responsible Officer of any Obligor or any ERISA
Affiliate knows that an ERISA Event or a Pension Event has occurred, that, alone
or together, could reasonably be expected to have a Material Adverse Effect,
and, in the case of such a Pension Event, any action taken (or threatened in
writing) by the CRA or the FSCO with respect thereto; and
(e)    in the event that Canadian Availability is less than Cdn $100,000,000
(other than as a result of cancellation of Commitments hereunder), the
Borrowers’ Agent shall notify the Agent promptly after a Responsible Officer of
any Obligor knows of any solvency deficiency, wind-up deficit or similar
deficiency in respect of any Pension Plan referred to in clause (b) of the
definition thereof in an amount exceeding Cdn $25,000,000.
7.4.    Collateral Reporting.
(a)    (i) The Secured Obligors will furnish to the Agent (and the Agent agrees
to promptly distribute or make available to the Lenders) (x) a Borrowing Base
Certificate prepared as of the last Business Day of each calendar month
(commencing with the calendar month ending July 31, 2019) and delivered to the
Agent by the close of business on the 25th day of the following calendar month;
provided that if (A) a Specified Default has occurred and is continuing, (B)
Specified Availability is less than 10% of the Maximum Revolver Amount for five
consecutive Business Days or (C) a Borrowing is made hereunder at a time when
Specified Availability shall have been less than 10% of the Maximum Revolver
Amount, a Borrowing Base Certificate shall be delivered to the Agent once every
two weeks by no later than Wednesday after the end of such two week period, (y)
a Borrowing Base Certificate prepared as of the effective date of each Appraisal
and delivered to the Agent substantially contemporaneously with the delivery of
such Appraisal to the Agent and (z) at any time immediately prior to any sale or
other disposition (whether pursuant to an Investment,


142

--------------------------------------------------------------------------------





Distribution or otherwise) of any Rental Equipment, Service Vehicles, Spare
Parts and Merchandise, having a book value exceeding $75,000,000, an updated
Borrowing Base Certificate giving effect to such sale or other disposition on a
pro forma basis. The Agent and the Lenders acknowledge and agree that the
applicable Obligors may deliver updated Borrowing Base Certificates (which the
Agent agrees to promptly distribute or make available to the Lenders) on a more
frequent basis at such Obligors’ option.
(i)    To the extent the Company or any of its Subsidiaries effects a
transaction permitted hereunder on the basis of Specified Availability and
relies on the inclusion of Unrestricted Cash as a component of Specified
Availability in order to meet the relevant test or threshold, the Borrowers’
Agent will deliver to the Agent, prior to or substantially concurrently with
such transaction, a certificate showing the calculation of Specified
Availability and attaching a summary report showing the Unrestricted Cash of the
Company, the Borrowers and the Restricted Subsidiaries as of a date that is no
more than three Business Days prior to the date of such certificate.
(b)    The Secured Obligors will furnish to the Agent (and the Agent shall
distribute or make available to each Lender that has made a request for such
information through the Agent), as soon as reasonably practicable following the
Agent’s request, such other reports as to the Collateral of the applicable
Obligors as the Agent shall reasonably request from time to time.
(c)    If any of any Borrower’s or Guarantor’s records or reports of the
Collateral are prepared by an accounting service or other agent, such Obligor
hereby authorizes such service or agent to deliver such records, reports, and
related documents to the Agent.
7.5.    Filing of Tax Returns; Payment of Taxes. The Company shall, and shall
cause each of its Restricted Subsidiaries to, (a) file when due all United
States and Canadian federal, state and provincial Tax returns, as applicable,
and all other material Tax returns which it is required to file; and (b) pay, or
provide for the payment of, when due, all its material Taxes, except where (i)
the amount or validity thereof is being contested in good faith and by
appropriate proceedings diligently conducted; provided that adequate reserves
with respect thereto are maintained on the books of the Company or such
Restricted Subsidiary in conformity with GAAP or (ii) such failure to file or
pay any such material Taxes, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
7.6.    Legal Existence and Good Standing. The Company shall, and shall cause
each of its Restricted Subsidiaries to, (a) maintain its legal existence and
good standing in its jurisdiction of organization (except as a result of a
transaction permitted under Section 8.5(b)), and (b) take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of the business of the Company and its Restricted Subsidiaries,
taken as a whole, except, other than in the case of the legal existence of the
Company under clause (a), where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
7.7.    Compliance with Law; Maintenance of License. The Company shall comply,
and shall cause each of its Restricted Subsidiaries to comply, with all
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business, except where noncompliance


143

--------------------------------------------------------------------------------





would not reasonably be expected to have a Material Adverse Effect; provided
that this sentence shall not apply to (a) laws related to Taxes, which are the
subject of Section 7.5, (b) Environmental Laws, which are the subject of
Section 7.13, (c) anti-money laundering laws, which are the subject of
Section 7.19 and (d) ERISA and the PBA, which is the subject of Section 7.14.
The Company shall, and shall cause each of its Restricted Subsidiaries to, take
all reasonable action to obtain and maintain all licenses, permits, and
governmental authorizations necessary to own its property and to conduct its
business, except where the failure to so obtain and maintain such licenses,
permits, and governmental authorizations would not reasonably be expected to
have a Material Adverse Effect.
7.8.    Maintenance of Property. The Company shall, and shall cause each of its
Restricted Subsidiaries to, maintain all of its material property necessary in
the conduct of its business, taken as a whole, in good operating condition and
repair (or, in the case of Rental Equipment and Inventory that constitutes
Collateral, in saleable, useable or rentable condition), except where failure to
do so would not reasonably be expected to have a Material Adverse Effect.
7.9.    Inspection; Field Examinations; Appraisals.
(a)    The Company shall, and shall cause each of its Restricted Subsidiaries
to, permit representatives of the Agent (at the expense of the Borrowers) to
visit and inspect any of its properties to conduct a field examination,
including to examine its corporate, financial and operating records, and, to the
extent reasonable, make copies thereof or abstracts therefrom, to examine and
audit the Collateral, and to discuss its affairs, finances and accounts with its
directors, officers and independent public accountants (subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract), in each case at reasonable times during normal business hours, upon
reasonable advance notice to the Borrowers’ Agent; provided that (i)
representatives of the Company may be present during any such visits,
discussions and inspections, and (ii) unless an Event of Default has occurred
and is continuing or a Cash Dominion Period has commenced, any visit or
inspection permitted by this Section 7.9(a) shall be limited to once per
12-month period commencing on the date of the most recent field examination for
which Agent has received a final report prior to the Closing Date; provided,
further, that if the sum of (x) Excess Availability and (y) Specified
Unrestricted Cash is less than 20% of the Maximum Revolver Amount for a period
of 10 consecutive Business Days at any time during any 12-month period, the
Agent may (at the expense of the Borrowers) conduct one additional visit or
inspection during such 12-month period.
(b)    The U.S. Obligors and, subject to clause (d) below, the Canadian
Obligors, will grant access to the Agent and its representatives and independent
contractors to such Person’s premises, books, records, accounts, Inventory,
Rental Equipment and Service Vehicles in order to enable the Agent to obtain an
Appraisal of the Rental Equipment and Service Vehicles at reasonable times
during normal business hours and upon reasonable prior notice that the Agent may
request in its discretion, independently of or in connection with the visits and
inspections provided for in clause (a) above. The Agent shall select any and all
appraisers with the consent (not to be unreasonably withheld) of the Borrowers’
Agent (unless an Event of Default exists, in which case the Agent shall be
entitled to select such appraisers in its sole discretion), and the Borrowers’
Agent hereby consents to the use of Rouse Asset Services.


144

--------------------------------------------------------------------------------





(c)    Absent the occurrence of an Event of Default, during each period of
twelve consecutive calendar months commencing on the date of the most recent
Appraisal that Agent has received prior to the Closing Date, the Agent shall, at
the Borrowers’ expense, conduct Appraisals of the Rental Equipment and Service
Vehicles of the U.S. Obligors not more than one time during any such period;
provided that (i)) if at any time during such 12-month period the sum of (x)
Excess Availability and (y) Specified Unrestricted Cash is less than 20% of the
Maximum Revolver Amount for a period of 10 consecutive Business Days or (ii) the
Company or any of its Subsidiaries enters into an Equipment Securitization
Transaction (x) at a time when Suppressed Availability is less than zero or (y)
that would result in Suppressed Availability being less than zero, then, in each
case, the Borrowers shall, at the Agent’s request, be responsible for the
expense of one additional Appraisal of the Rental Equipment and Service Vehicles
of the U.S. Obligors during such 12-month period. Additionally, at any time an
Event of Default has occurred and is continuing, the Agent shall have the right
to conduct further field examinations and Appraisals of the Rental Equipment and
Service Vehicles of the U.S. Obligors and Canadian Obligors in its reasonable
discretion at the Borrowers’ expense. Furthermore, at the Borrowers’ Agent’s
request, the Agent may conduct further Appraisals of the Rental Equipment and
Service Vehicles of the U.S. Obligors and Canadian Obligors in its reasonable
discretion at the Borrowers’ expense and the Agent may conduct further
Appraisals of the Rental Equipment and Service Vehicles at any time at its own
expense.
(d)    The Agent may conduct Appraisals of the Rental Equipment of the Canadian
Obligors in its reasonable discretion at the Borrowers’ expense; provided that
any such Appraisals shall be subject to the same limitations as those applicable
to the Appraisals of the Rental Equipment of the U.S. Obligors in accordance
with clause (c) above; provided, further that the number of Appraisals the Agent
may conduct during each Fiscal Year pursuant to this clause (d) shall never
exceed the number of Appraisals the Agent conducts during such Fiscal Year
pursuant to clause (c) above.
7.10.    Insurance.
(a)    Each of the Obligors and the Restricted Subsidiaries shall use
commercially reasonable efforts to maintain, with financially sound and
reputable insurance companies, insurance on (or self-insure) all property
material to the business of the Obligors, taken as a whole, in at least such
amounts and against at least such risks (but including in any event public
liability and business interruption) as customarily insured against in the same
general area by companies engaged in the same or similar business, all as
determined in good faith by the Obligors and the Restricted Subsidiaries.
(b)    Each of the Secured Obligors shall, and the Company shall cause the
Restricted Subsidiaries to, (i) furnish to the Agent, upon written request,
information in reasonable detail as to the insurance carried; and (ii) cause the
Agent, for the ratable benefit of the Agent and the other Secured Parties, to be
named as co-loss payees (with respect to property insurance covering Inventory,
Rental Equipment, Service Vehicles, Spare Parts and Merchandise that constitutes
Collateral) or additional insureds (with respect to liability policies), as
applicable, in a manner reasonably acceptable to the Agent, under any material
insurance policies required to be maintained by the Obligors and the Restricted
Subsidiaries under clause (a) above; provided that the Secured Obligors shall
not be required to deliver to Agent lenders loss payable


145

--------------------------------------------------------------------------------





endorsements until 45 days after the Agreement Date (or such longer period as
shall be agreed to by the Agent in its sole discretion).
7.11.    Insurance and Condemnation Proceeds. While an Event of Default has
occurred and is continuing and subject to any Pari Passu Intercreditor
Agreement, the Agent is hereby authorized to collect all insurance and
condemnation proceeds in respect of Collateral directly and, after deducting
from such proceeds the reasonable expenses, if any, incurred by the Agent in the
collection or handling thereof, to apply such proceeds, ratably, to the
reduction of the applicable Obligations in the order provided for in
Section 4.6. If an Event of Default has occurred and is continuing and subject
to any Pari Passu Intercreditor Agreement, the Obligors shall remit an amount
equal to such proceeds (if the Agent has not received such proceeds) to the
Agent for application to the applicable Obligations in accordance with
Section 4.6. So long as no Event of Default has occurred and is continuing, (i)
the Agent shall, except to the extent a prepayment or other application of such
amounts is required under Section 4.2, (x) permit the Obligors to use all
insurance and condemnation proceeds, or any part thereof, for any purpose
permitted under this Agreement and (y) turn over to the Obligors any amounts
received by it as a co-loss payee under any property insurance maintained by the
Obligors or their Subsidiaries, and (ii) the Agent agrees that the Company
and/or the applicable Subsidiary shall have the sole right to adjust or settle
any claims under such insurance.
7.12.    Use of Proceeds. The proceeds of the Loans are to be used to refinance
all outstanding obligations under the Existing Loan Agreement, to pay fees and
expenses related to the Transactions, to finance ongoing working capital needs
(including purchases of Equipment) and for general corporate purposes (including
Permitted Acquisitions and repayment or prepayment of Indebtedness) of the U.S.
Borrowers and the Canadian Borrowers. No part of the proceeds of any Loans shall
be used by the Company or any Subsidiary for any purpose that violates the
provisions of the Regulations of the Board of Governors of the Federal Reserve
System, including Regulation T, Regulation U and Regulation X. The Obligors will
not, and will not permit any Subsidiary to, directly or, to the reasonable
knowledge of the Company, indirectly, use the proceeds of the Loans or Letters
of Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, to (a) fund any activities or
business of or with any Sanctioned Person, or in any Sanctioned Country in a
manner that would result in a violation of Sanctions Laws or (b) in any other
manner that would result in a violation of any Sanctions Laws by any Person
(including any Person participating in the Loans or Letters of Credit, whether
as Administrative Agent, Arranger, Letter of Credit Issuer, Lender or
otherwise).
7.13.    Environmental Laws. The Company shall, and shall cause each of its
Restricted Subsidiaries to, comply substantially with all applicable
Environmental Laws, except where such noncompliance would not reasonably be
expected to have a Material Adverse Effect. The Company shall, and shall cause
each of its Restricted Subsidiaries to, upon learning of any actual
noncompliance, promptly undertake reasonable efforts, if any, to achieve
compliance, except to the extent such noncompliance would not reasonably be
expected to have a Material Adverse Effect.
7.14.    Compliance with ERISA. The Company shall, and shall cause each of its
Subsidiaries to: (a) maintain each Plan in compliance in all material respects
with the applicable


146

--------------------------------------------------------------------------------





provisions of ERISA, the Code, the PBA, the Income Tax Act (Canada) and other
applicable federal, state, provincial, territorial or foreign law; (b) cause
each applicable Pension Plan intended to be qualified under Section 401 of the
Code to be so qualified; (c) make all required contributions to any Plan when
due; (d) not engage in a prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan; (e) not engage in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA, and (f) ensure that
no Plan has an Unfunded Pension Liability, in each case above, that would
reasonably be expected to have a Material Adverse Effect.
7.15.    Further Assurances. The Secured Obligors shall promptly execute and
deliver, or cause to be promptly executed and delivered, to the Agent and/or the
Lenders, such documents and agreements, and shall promptly take or cause to be
taken such actions, as the Agent may, from time to time, reasonably request to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien. Notwithstanding
anything to the contrary in this Agreement or any Loan Document, (a) the
foregoing requirements shall be subject to the terms of any applicable
Acceptable Intercreditor Agreement and, in the event of any conflict with such
terms, the terms of the applicable Acceptable Intercreditor Agreement shall
control, (b) no security interest or Lien is or will be granted pursuant to any
Loan Document or otherwise in any right, title or interest of the Company or any
of its Restricted Subsidiaries in, and “Collateral” shall not include, any asset
to the extent excluded from “Collateral” under the applicable Security Documents
(c) no Obligor shall have any obligation to make any filings or take any other
action to perfect any Liens on any Intellectual Property created, registered or
applied-for in any jurisdiction other than the United States (other than Canada,
in the case of a Canadian Obligor or any other Obligor to the extent that it has
any Intellectual Property registered in a Canada or a jurisdiction in Canada)
and (d) no Obligor or any Affiliate thereof shall be required to take any action
in any non-U.S. jurisdiction (other than Canada, in the case of a Canadian
Obligor or any other Obligor that has assets located in or Accounts payable from
an account debtor, located in Canada) or required by the laws of any non-U.S.
jurisdiction (other than Canada, in the case of a Canadian Obligor or any other
Obligor that has assets located in Canada) in order to create any security
interests in assets located or titled outside of the United States (other than
Canada, in the case of a Canadian Obligor or any other Obligor that has assets
located in Canada) or to perfect any security interests (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction (other than Canada, in the case of a
Canadian Obligor or any other Obligor that has assets located in Canada)).
7.16.    Additional Obligors.
(a)    In the event that after the Agreement Date any U.S. Obligor organizes,
creates or acquires any Wholly Owned Subsidiary that is a Domestic Subsidiary
(other than an Excluded Subsidiary), the U.S. Obligors shall, concurrently with
the delivery of the Compliance Certificate pursuant to Section 7.2(d) for the
Fiscal Quarter during which such Domestic Subsidiary was organized, created or
acquired, notify the Agent thereof and, within 30 days after the date such
notice is given (or such longer period as shall be agreed to by the Agent in its
sole discretion), (i) cause such new Domestic Subsidiary to become a party to
this Agreement as a U.S. Guarantor, (ii) cause such new Domestic Subsidiary to
execute and deliver to the Agent a


147

--------------------------------------------------------------------------------





Supplemental Agreement (as defined in the U.S. GCA and such other amendments to
the U.S. Security Documents as the Agent may reasonably deem necessary or
reasonably advisable to grant to the Agent, for the benefit of the Secured
Parties, a perfected security interest (as and to the extent provided in the
U.S. Security Documents) in the Collateral of such new Domestic Subsidiary,
(iii) deliver such other documentation as the Agent may reasonably request in
accordance with the U.S. Security Documents (and subject to the limitations set
out therein) in order to cause the Lien created by the U.S. Security Documents
in such new Domestic Subsidiary’s Collateral and in the Capital Stock of such
new Domestic Subsidiary to be duly perfected in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may reasonably be requested by the Agent, and such other
documents with respect to such new Domestic Subsidiary as the Agent may
reasonably request that are consistent with the documents in place or delivered
to the Agent by the Obligors on the Closing Date or otherwise required by the
types, categories and locations of assets of such new Domestic Subsidiary, and
(iv) subject to the last paragraph of the definition of the term “Permitted
Acquisitions”, prior to including such new Domestic Subsidiary’s assets in the
Borrowing Base, the Agent shall conduct a field examination and an Appraisal
with respect to such new Domestic Subsidiary, including of (x) such new Domestic
Subsidiary’s practices in the computation of its Borrowing Base and (y) the
assets included in such new Domestic Subsidiary’s Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, in each case, prepared on a basis reasonably
satisfactory to the Agent and at the sole expense of the Obligors (and such
field examination and Appraisal shall be disregarded for purposes of the
limitation on the number of field examinations and Appraisals set forth in
Section 7.9).
(b)    In the event that after the Agreement Date (i) any Canadian Obligor
organizes, creates or acquires any Wholly Owned Subsidiary or (ii) any U.S.
Obligor organizes, creates or acquires any Wholly Owned Subsidiary, in each
case, that is organized under the Laws of Canada or any province or territory
thereof and other than an Excluded Subsidiary, the Obligors shall, concurrently
with the delivery of the Compliance Certificate pursuant to Section 7.2(d) for
the Fiscal Quarter during which such new Canadian Subsidiary was organized,
created or acquired, notify the Agent thereof and, within 30 days after the date
such notice is given (or such longer period as shall be agreed to by the Agent
in its sole discretion), (1) cause such new Canadian Subsidiary to become a
party to this Agreement as a Canadian Guarantor, (2) cause such new Canadian
Subsidiary to execute and deliver to the Agent a Supplemental Agreement (as
defined in the Canadian GCA) and such other amendments to the Canadian Security
Documents as the Agent may reasonably deem necessary or reasonably advisable to
grant to the Agent, for the benefit of the Secured Parties, a perfected security
interest (as and to the extent provided in the Canadian Security Documents) in
the Collateral of such new Canadian Subsidiary and in the Capital Stock of such
new Canadian Subsidiary and (3) deliver such other documentation as the Agent
may reasonably request in accordance with the applicable Security Documents (and
subject to the limitations set out therein) in order to cause the Lien created
by the applicable Security Documents in such new Canadian Subsidiary’s
Collateral and in the Capital Stock of such new Canadian Subsidiary to be duly
perfected in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may reasonably be
requested by the Agent, and such other documents with respect to such new
Canadian Subsidiary as the Agent may reasonably request that are consistent


148

--------------------------------------------------------------------------------





with the documents in place or delivered to the Agent by the Obligors on the
Closing Date or otherwise required by the types, categories and locations of
assets of such new Canadian Subsidiary, and (4) subject to the last paragraph of
the definition of the term Permitted Acquisitions, prior to including such new
Canadian Subsidiary’s assets in the Borrowing Base, the Agent shall conduct a
field examination and an Appraisal with respect to such new Canadian Subsidiary,
including of (x) such new Canadian Subsidiary’s practices in the computation of
its Borrowing Base and (y) the assets included in such new Canadian Subsidiary’s
Borrowing Base and related financial information such as, but not limited to,
sales, gross margins, payables, accruals and reserves, in each case, prepared on
a basis reasonably satisfactory to the Agent and at the sole expense of the
Obligors (and such field examination and Appraisal shall be disregarded for
purposes of the limitation on the number of field examinations and Appraisals
set forth in Section 7.9).
(c)    Subject to the limitations set out in the U.S. Security Documents, in the
event that after the Agreement Date any U.S. Obligor (other than an Excluded
Subsidiary) organizes, creates or acquires (i) any Foreign Subsidiary (other
than Canadian Subsidiaries), or (ii) any Domestic Subsidiary that is not a
Wholly Owned Subsidiary (in either case, other than a Subsidiary referred to in
clause (a), (b), (c), (d), (f) or (g) of the definition of “Excluded
Subsidiary”), the Capital Stock of which is directly owned by such U.S. Obligor,
the U.S. Obligors shall, concurrently with the delivery of the Compliance
Certificate pursuant to Section 7.2(d) for the Fiscal Quarter during which such
Foreign Subsidiary or Domestic Subsidiary was organized, created or acquired,
notify the Agent thereof and, within 30 days after the date such notice is given
(or such longer period as shall be agreed to by the Agent in its sole
discretion), (x) execute and deliver to the Agent for the benefit of the Secured
Parties a new pledge agreement or such amendments to the U.S. Security Documents
as the Agent shall reasonably deem necessary or reasonably advisable to grant to
the Agent, for the benefit of the Secured Parties, a perfected security interest
(as and to the extent provided in the U.S. Security Documents) in the Capital
Stock of such new Foreign Subsidiary or Domestic Subsidiary that is directly
owned by such U.S. Obligor (provided that no such pledge or security shall be
required with respect to any Subsidiary that is not a Wholly Owned Subsidiary to
the extent that the grant of such pledge or security interest would violate the
terms of any agreements under which the Investment by such U.S. Obligor or any
of its Subsidiaries was made therein other than any agreement entered into
primarily for the purposes of imposing such a restriction) and (y) to the extent
reasonably deemed advisable by the Agent, deliver to the Agent (subject to the
terms of any applicable Acceptable Intercreditor Agreement) the certificates, if
any, representing such Capital Stock, together with undated stock powers,
executed and delivered in blank by a duly authorized officer of the relevant
parent of such new Foreign Subsidiary or Domestic Subsidiary and take such other
action as may be reasonably deemed by the Agent to be necessary or desirable to
perfect the Agent’s security interest therein.
(d)    Subject to the limitations set out in the Canadian Security Documents, in
the event that after the Agreement Date any Canadian Obligor (other than an
Excluded Subsidiary) organizes, creates or acquires (i) any Foreign Subsidiary
or (ii) any Domestic Subsidiary or Canadian Subsidiary that, in either case, is
not a Wholly Owned Subsidiary (other than a Subsidiary referred to in clause
(a), (b), (c), (d), (f) or (g) of the definition of “Excluded Subsidiary”), the
Capital Stock of which is directly owned by such Canadian Obligor, the


149

--------------------------------------------------------------------------------





Canadian Obligors shall, concurrently with the delivery of the Compliance
Certificate pursuant to Section 7.2(d) for the Fiscal Quarter during which such
new Subsidiary was organized, created or acquired, notify the Agent thereof and,
within 30 days after the date such notice is given (or such longer period as
shall be agreed to by the Agent in its sole discretion), (i) execute and deliver
to the Agent for the benefit of the Secured Parties a new pledge agreement or
such amendments to the Canadian Security Documents as the Agent shall reasonably
deem necessary or reasonably advisable to grant to the Agent, for the benefit of
the Secured Parties, a perfected security interest (as and to the extent
provided in the Canadian Security Documents) in the Capital Stock of such new
Subsidiary that is directly owned by such Canadian Obligor (provided that no
such pledge or security shall be required with respect to any such new
Subsidiary to the extent that the grant of such pledge or security interest
would violate the terms of any agreements under which the Investment by such
Canadian Obligor or any of its Subsidiaries was made therein other than any
agreement entered into primarily for the purposes of imposing such a
restriction) and (ii) to the extent reasonably deemed advisable by the Agent,
deliver to the Agent (subject to the terms of any applicable Acceptable
Intercreditor Agreement) the certificates, if any, representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the relevant parent of such new Subsidiary and take
such other action as may be reasonably deemed by the Agent to be necessary or
desirable to perfect the Agent’s security interest therein.
(e)    Reserved.
(f)    Notwithstanding anything to the contrary in this Agreement, (i) the
foregoing requirements shall be subject to the terms of any applicable
Acceptable Intercreditor Agreement and, in the event of any conflict with such
terms, the terms of the applicable Acceptable Intercreditor Agreement shall
control, (ii) no security interest or Lien is or will be granted pursuant to any
Loan Document or otherwise in any right, title or interest of any Obligor or any
of their respective Subsidiaries in, and “Collateral” shall not include, any
asset excluded from “Collateral” under the applicable Security Documents, (iii)
no Obligor or any Affiliate thereof shall be required to take any action in any
non-U.S. jurisdiction (other than Canada or any province or territory thereof,
in the case of a Canadian Obligor or any other Obligor that has assets located
in or Accounts payable from an account debtor, located in Canada) or required by
the laws of any non-U.S. jurisdiction (other than Canada or any province or
territory thereof, in the case of a Canadian Obligor or any other Obligor that
has assets located in or Accounts payable from an account debtor, located in
Canada) in order to create any security interests in assets located or titled
outside of the United States (other than Canada or any province or territory
thereof, in the case of a Canadian Obligor or any other Obligor that has assets
located in or Accounts payable from an account debtor, located in Canada) or to
perfect any security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction (other than Canada or any province or territory thereof, in the
case of a Canadian Obligor or any other Obligor that has assets located in or
Accounts payable from an account debtor, located in Canada)), (iv) nothing in
this Section 7.16 shall require that any Obligor or any of its Subsidiaries
grant a Lien or take actions to perfect a security interest with respect to any
property or assets of such Person to the extent that the Agent, in its
reasonable judgment, determines that the granting of such a Lien or the
perfection of such security interest, as the case may be, is impracticable or
inadvisable, (v) at no


150

--------------------------------------------------------------------------------





time shall (x) any asset of a Foreign Subsidiary (other than a Canadian Obligor)
or a Subsidiary of a Foreign Subsidiary (other than a Canadian Obligor), or (y)
a Foreign Subsidiary (other than a Canadian Obligor) or a Subsidiary of a
Foreign Subsidiary (other than a Canadian Obligor), unless the Company otherwise
determines, guarantee any U.S. Obligations of a U.S. Obligor, (vi) the Agent may
grant extensions of time for the creation or perfection of security interests in
particular assets or for the grant of any Guarantee where it determines, in
consultation with the Borrowers’ Agent, that such extension of time is
reasonable and (vii) only the Obligors shall be required to grant security, or
take any action to perfect a security interest in, Collateral, or to provide a
Guarantee for the Obligations.
7.17.    Bank and Securities Accounts; Cash Dominion.
(a)    Except as otherwise agreed by the Agent, each Obligor shall (i) deliver
to the Agent notifications in form reasonably satisfactory to the Agent, which
have been executed on behalf of such Obligor and addressed to such Obligor’s
credit card clearinghouses and processors, in form reasonably satisfactory to
the Agent (each, a “Credit Card Notification”); provided that unless consented
to in writing by the Agent, the Obligors shall not enter into any agreements
with credit card processors other than the ones listed on Schedule 6.24(b)
unless (x) contemporaneously therewith a Credit Card Notification is executed
and a copy thereof is delivered to the Agent or (y) in connection with any
Securitization Transaction involving credit card proceeds or with respect to any
Accounts transferred to a Special Purpose Vehicle. The Obligors shall be
entitled to terminate any Credit Card Notification in connection with any such
Securitization Transaction (and the Agent shall take such action as the Company
shall reasonably request in connection therewith and shall otherwise cooperate
to effectuate such termination).
(b)    Within 90 days after the Closing Date (or such longer period as shall be
agreed to by the Agent in its sole discretion), the Secured Obligors shall cause
to be delivered to the Agent a deposit account control agreement or securities
account control agreement, as applicable, in each case in form and substance
reasonably satisfactory to the Agent (each, a “Control Agreement”), with respect
to each Material Account of each Secured Obligor, duly executed by such Obligor
and the applicable depositary bank or securities intermediary. Thereafter, the
Secured Obligors shall cause (i) each Material Account to be subject to a
Control Agreement at all times and (ii) all cash proceeds of Collateral (other
than those (x) required under a Like-Kind Exchange to be deposited in a
Like-Kind Exchange Account or (y) required under a Securitization Transaction to
be deposited into a “Controlled Account” under and as defined in the documents
governing such Securitization Transaction) to be deposited into a Material
Account subject to a Control Agreement promptly upon receipt in accordance with
historical practices. Notwithstanding anything herein to the contrary, the
provisions of this Section 7.17(b) shall not apply to any deposit account or
securities account that is acquired by an Obligor in connection with a Permitted
Acquisition or other Investment permitted under this Agreement prior to the date
that is 90 days (or such longer period as shall be agreed to by the Agent in its
sole discretion) following the date of such Permitted Acquisition or other
Investment, as applicable.
(c)    Each Credit Card Notification and, with respect to the Material Accounts,
each Control Agreement shall require, upon the commencement and during the
continuance of a Cash Dominion Period and following delivery of notice of
commencement thereof by the Agent


151

--------------------------------------------------------------------------------





to the Borrowers’ Agent, the ACH or wire transfer no less frequently than once
per Business Day (unless this Agreement has been terminated, the Commitments
have been terminated and Full Payment of the Obligations has occurred) of all
available cash balances and cash receipts, including the then contents or then
entire ledger balance of each Material Account subject to such Control
Agreement, net of such minimum balance (not to exceed $10,000 per account and
$200,000 in the aggregate), if any, required by the bank at which such Material
Account is maintained. Each Obligor agrees that it will not cause any credit
card proceeds subject to any then effective Credit Card Notification or any
proceeds of any Material Account to be otherwise redirected.
(d)    Each Obligor shall instruct all account debtors of such Obligor that
remit payments of Accounts of such Account Debtor regularly by check pursuant to
arrangements with such Obligor, to remit all such payments (other than (x) any
such amount to be deposited in Excluded Accounts and (y) Accounts or payment
thereof excluded from the Collateral pursuant to any Security Document,
including Excluded Assets) to the applicable “P.O. Boxes” or “Lockbox Addresses”
with respect to the applicable Material Account, which remittances shall be
collected by the applicable bank and deposited in the applicable Material
Account. All amounts received by the Company, or any other Obligor and any such
depository bank in respect of any Account shall upon receipt of such amount
(other than (x) any such amount to be deposited in Excluded Accounts and (y) any
Account or amount excluded from the Collateral pursuant to any Security
Document, including Excluded Assets) be deposited into a Material Account.
(e)    In the event that, notwithstanding the provisions of this Section 7.17,
any Obligor has dominion and control of any proceeds or collections required to
be transferred to the Payment Account pursuant to Section 7.17(c), such proceeds
and collections shall be held in trust by such Obligor for the Agent, shall not
be commingled with any of such Obligor’s other funds or deposited in any account
of such Obligor (other than any account by which such Obligor received or
acquired dominion or control of such proceeds and collections, or with any funds
in such account) and shall promptly be deposited into the Payment Account or
dealt with in such other fashion as such Obligor may be reasonably instructed by
the Agent.
(f)    All collected amounts received in the Payment Account shall be
distributed and applied in accordance with Section 4.6 on a daily basis, with
any excess, unless an Event of Default shall have occurred and be continuing, to
be remitted to the applicable Secured Obligor.
(g)    The Secured Obligors may close Material Accounts or open new deposit
accounts or securities accounts, subject to the substantially contemporaneous
execution and delivery to the Agent of a Control Agreement for any Material
Account consistent with the provisions of this Section 7.17.
(h)    The Payment Account shall at all times be under the sole dominion and
control of the Agent.


152

--------------------------------------------------------------------------------





(i)    So long as (x) no Event of Default has occurred and is continuing and (y)
no Cash Dominion Period has commenced and is continuing, the Obligors shall have
full and complete access to, and may direct the manner of disposition of, funds
in the Material Accounts.
(j)    Any amounts held or received in the Payment Account (including all
interest and other earnings with respect thereto, if any) at any time (x) after
this Agreement has been terminated, the Commitments have been terminated and the
Full Payment of the Obligations has occurred or (y) when all Events of Default
have been cured or any Cash Dominion Period has ceased to exist shall be
remitted to the Secured Obligors as the applicable Obligors may direct or as may
otherwise be required by applicable law.
(k)    In the event the daily balance in any deposit account (other than the
deposit accounts described in clauses (a), (b) and (c) of the definition of the
term “Material Account”) shall exceed the amount set forth in clause (d) of the
definition of the term “Material Account” for two consecutive Business Days, the
Company shall within one Business Day of such event instruct the depository
institution for such deposit account to sweep such excess into a Material
Account. Failure to comply with the foregoing sentence shall not constitute a
Default or Event of Default, but for so long as such failure is continuing,
Accounts the proceeds of which are expected to be deposited in such bank account
shall not constitute Eligible Accounts.
7.18.    Sanctions. The Company will maintain in effect policies and procedures
reasonably designed to promote compliance by the Obligors, their respective
Subsidiaries, and their respective directors, officers, employees, controlled
affiliates and agents with Sanctions Laws. Notwithstanding the foregoing,
nothing herein (including, for greater certainty, the provisions of Sections
6.21, 7.12 and this Section 7.18) shall require any Canadian Obligor or any of
their Subsidiaries which are organized or incorporated under the law of Canada
or any province or territory thereof (each such party, a “Canadian Party”), to
take action or refrain from taking any action, to the extent such provisions
would otherwise contravene, or require any notification to the Attorney General
of Canada under the Foreign Extraterritorial Measures (United States) Order,
1992, by any such Canadian Party and Sections 6.21, 7.12 and this Section 7.18
shall be limited and interpreted accordingly.
7.19.    Anti-Money Laundering Laws. No part of the proceeds of the Loans or
Letters of Credit will be used by the Company or any of its Subsidiaries,
directly or indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Law or any anti-money laundering
law or regulation. Each Obligor shall conduct its business in all material
respects with applicable Anti-Corruption Laws and anti-money laundering laws and
maintain policies and procedures designed to promote and achieve compliance with
applicable Anti-Corruption Laws and anti-money laundering laws.
7.20.    Securitization Transactions.
(a)    The Borrowers shall cause to be delivered to the Agent such reports and
information about any Securitization Transaction as may be reasonably requested
by the Agent from time to time.


153

--------------------------------------------------------------------------------





(b)    At any time that an Event of Default has occurred and is continuing, the
Company and the other Obligors shall, within five Business Days following
written notice by the Agent to do so, cause further sales or other transfers of
rental fleet equipment pursuant to any Equipment Securitization Transaction to
cease and to otherwise cause new rental fleet equipment to be excluded from any
Equipment Securitization Transaction.
ARTICLE VIII
NEGATIVE COVENANTS
The Company and each other Obligor covenant to the Agent and each Lender that,
from and after the Agreement Date, so long as any of the Commitments remain in
effect, and thereafter until Full Payment of the Obligations:
8.1.    Indebtedness. Neither the Company nor any of the Restricted Subsidiaries
shall create, incur, assume or otherwise become directly or indirectly liable
with respect to any Indebtedness, except as follows (collectively, “Permitted
Indebtedness”):
(a)    Indebtedness created hereunder or under the other Loan Documents
(including Indebtedness incurred pursuant to a Refinancing Amendment and
Indebtedness created under Incremental Facilities);
(b)    Indebtedness described on Schedule 8.1 and any Refinancing Indebtedness
in respect thereof;
(c)    Indebtedness incurred by any Borrower or any Restricted Subsidiary
pursuant to Permitted Credit Facilities (other than pursuant to this Agreement);
provided that (A) immediately after giving effect to any such incurrence, the
aggregate principal amount of all Indebtedness incurred under this clause (c)
and then outstanding does not exceed the greater of (x) $2,350,000,000 and (y)
an amount equal to the North American Borrowing Base, less (ii) the sum of the
Maximum Revolver Amount at such time, plus any additional outstanding
Indebtedness under this Agreement at such time incurred pursuant to Section 2.5,
2.6 or 2.7 not included under the Maximum Revolver Amount, and (B) at the time
of incurrence thereof, the maturity date of any such Indebtedness shall be no
earlier than the Maturity Date;
(d)    Indebtedness of the Company or any of the Restricted Subsidiaries under
Purchase Money Obligations (including equipment purchase or lines of credit);
provided that, immediately after giving effect to any such incurrence, the
aggregate principal amount of all Indebtedness incurred under this clause (d)
and then outstanding does not exceed $250,000,000;
(e)    Indebtedness of a Borrower or any Restricted Subsidiary incurred in
respect of (i) performance bonds, completion guarantees, surety bonds, bankers’
acceptances, letters of credit or other similar bonds, instruments or
obligations in the ordinary course of business, including Indebtedness evidenced
by letters of credit issued in the ordinary course of business to support the
insurance or self-insurance obligations of a Borrower or any of the Restricted
Subsidiaries (including to secure workers’ compensation and other similar
insurance coverages), but excluding letters of credit issued in respect of or to
secure money borrowed, (ii) obligations under Hedge Agreements entered into for
bona fide hedging purposes of any


154

--------------------------------------------------------------------------------





Borrower and not for speculative purposes or (iii) cash management obligations
and netting, overdraft protection and other similar facilities or arrangements,
in each case arising under standard business terms of any bank at which a
Borrower or any Restricted Subsidiary maintains such facility or arrangement;
(f)    Indebtedness consisting of accommodation guarantees for the benefit of
trade creditors of any Borrower or any Restricted Subsidiary;
(g)    Indebtedness of the Company or any of the Restricted Subsidiaries under
Capital Leases; provided that, immediately after giving effect to any such
incurrence, the aggregate principal amount of all Indebtedness incurred under
this clause (g) and then outstanding does not exceed $250,000,000;
(h)    Indebtedness of the Company or any Subsidiary to the Company or any other
Subsidiary arising pursuant to Permitted Investments;
(i)    (i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business and (ii) customer deposits and advance
payments received in the ordinary course of business from customers for goods or
services purchased or rented in the ordinary course of business;
(j)    Reserved;
(k)    Reserved;
(l)    Indebtedness of Foreign Subsidiaries of the Company; provided that, at
any time that any such Indebtedness is created, incurred or assumed, the
aggregate principal amount of Indebtedness then outstanding under this clause
(l) shall not exceed the greater of (x) $175,000,000 and (y) 5.0% of
Consolidated Tangible Assets; provided that with respect to any Indebtedness of
any Canadian Obligor incurred pursuant to this clause (l), (1) the maturity date
of any such Indebtedness shall be no earlier than the Maturity Date, and (2)
such Indebtedness shall be unsecured or if secured, any Lien on any Collateral
securing such Indebtedness shall be junior and subordinate to the Agent’s Liens
pursuant to an Acceptable Intercreditor Agreement;
(m)    Indebtedness arising from agreements of the Company or any Restricted
Subsidiary providing for guarantees, indemnification, obligations in respect of
earnouts or other purchase price adjustments or holdback of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or Subsidiary permitted
hereunder, other than guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;
(n)    Indebtedness of the Company or any of its Restricted Subsidiaries in
respect of Sale and Leaseback Transactions permitted under Section 8.5;
(o)    Indebtedness by any Special Purpose Vehicle to a Canadian Obligor in
connection with any Securitization Transaction arising from the purchase of
equipment, leases,


155

--------------------------------------------------------------------------------





agreements, accounts or receivables by such Special Purpose Vehicle from such
Canadian Obligor;
(p)    Guarantees by the Company or any Restricted Subsidiary of Indebtedness
permitted to be incurred by an Obligor or any Restricted Subsidiary hereunder;
provided that if the Indebtedness being Guaranteed is subordinated to or pari
passu with any of the Obligations, then the Guarantee shall be subordinated or
pari passu, as applicable, to the same extent as the Indebtedness Guaranteed;
provided, further, that no Canadian Obligor may guarantee any Indebtedness of a
U.S. Obligor under this clause (p) unless such Person Guarantees the U.S.
Obligations;
(q)    Guarantees or other Indebtedness in respect of Indebtedness of (i) an
Unrestricted Subsidiary, (ii) a Person in which the Company or a Restricted
Subsidiary has a minority interest or (iii) joint ventures or similar
arrangements; provided that (A) at the time of incurrence of any Indebtedness
pursuant to this clause (q) the aggregate principal amount of all Guarantees and
other Indebtedness incurred under this clause (q) and then outstanding does not
exceed $130,000,000 in aggregate outstanding principal amount, (B) such amount
shall be increased by an amount equal to $10,000,000 on each anniversary of the
Agreement Date, and (C) no Specified Default shall have occurred and be
continuing and no Event of Default known to the Company shall have occurred and
be continuing on any date on which such amount is to be increased;
(r)    Indebtedness of any Obligor or Restricted Subsidiary that is subordinated
to the payment in full of the Obligations on terms and conditions satisfactory
to the Agent; provided that both immediately before and on a pro forma basis
immediately after the incurrence of such Indebtedness, the Obligors are in
compliance with the financial covenant set forth in Section 8.9 (regardless of
whether a Covenant Trigger is in effect or such covenant is otherwise
effective);
(s)    Indebtedness representing deferred compensation, severance and health and
welfare retirement benefits to current and former employees of the Company and
its Subsidiaries incurred in the ordinary course of business;
(t)    Indebtedness consisting of the financing of insurance premiums;
(u)    Reserved;
(v)    (i) Non-Recourse Indebtedness of any Special Purpose Vehicle in respect
of any Securitization Transactions and (ii) any Indebtedness under Standard
Securitization Undertakings;
(w)    Indebtedness of any Restricted Subsidiary that is not an Obligor;
provided that (i) such Indebtedness is not guaranteed by any Obligor, (ii) the
holder of such Indebtedness does not have, directly or indirectly, any recourse
to any Obligor, whether by reason of representations or warranties, agreement of
the parties, operation of law or otherwise, (iii) such Indebtedness is not
secured by any assets other than assets of such Restricted Subsidiary and (iv)
the aggregate principal amount of such Indebtedness outstanding at any time
shall not exceed the


156

--------------------------------------------------------------------------------





greater of (x) $350,000,000 and (y) 50.0% of Consolidated EBITDA for the most
recent four Fiscal Quarters for which Agent has received or is required to have
received financial statements, on a pro forma basis (including pro forma
application of the proceeds therefrom);
(x)    Reserved;
(y)    (A) Indebtedness of any Obligor or any Restricted Subsidiary, in addition
to that described in clauses (a) through (x) above; provided that as of the date
of incurring such Indebtedness and after giving effect thereto (or, at the
Company’s option, on the date of the initial borrowing of such Indebtedness or
entry into the definitive agreement providing the commitment to fund such
Indebtedness after giving pro forma effect to the incurrence of the entire
committed amount of such Indebtedness, in which case such amount may thereafter
be borrowed and reborrowed, in whole or in part, from time to time, without
further compliance with this proviso):
(i)     the Ratio Debt Test is at least 2.00:1.00 (but in the case of a
Indebtedness of a Restricted Subsidiary that is not an Obligor, subject to the
limit set forth in Section 8.1(w) above);
(ii)    the Senior Secured Indebtedness Leverage Ratio would be equal to or less
than 3.00:1.00; provided that for purposes of calculating the Senior Secured
Indebtedness Leverage Ratio under this clause (ii) for purposes of determining
whether such Indebtedness may be incurred, any cash proceeds of such
Indebtedness then being incurred shall not be netted from the numerator in the
determination of Senior Secured Indebtedness Leverage Ratio; or
(iii)    the aggregate principal amount of such Indebtedness does not exceed at
any time the greater of (x) $250,000,000 and (y) 7.5% of Consolidated Tangible
Assets; and
(B) any Refinancing Indebtedness incurred to Refinance any Indebtedness incurred
pursuant to this clause (y);
provided that with respect to any Indebtedness incurred pursuant to this clause
(y), (1) the maturity date of any such Indebtedness shall be no earlier than the
Maturity Date and (2) such Indebtedness shall be unsecured or if secured, any
Lien on any Collateral securing such Indebtedness shall be junior and
subordinate to the Agent’s Liens pursuant to an Acceptable Intercreditor
Agreement (it being understood that the proceeds of any of the foregoing
Indebtedness may be deposited in an escrow account secured pursuant to Section
8.2(jj) pending the application of such proceeds to a Permitted Acquisition or
other Investment permitted hereunder or any discharge, redemption, defeasance or
refinancing);
(z)    Indebtedness under the Senior Notes and any Refinancing thereof; provided
that the maturity date of any such Indebtedness shall be no earlier than the
Maturity Date; and
(aa)    Indebtedness in respect of Capital Leases which have been funded solely
by Investments of the Company and its Restricted Subsidiaries permitted by
clause (z) of the definition of “Permitted Investments”.


157

--------------------------------------------------------------------------------





For purposes of determining compliance with, and the outstanding principal
amount of Indebtedness (including Guarantees) incurred pursuant to and in
compliance with, this Section 8.1, (i) in the event that Indebtedness (including
Guarantees) meets the criteria of more than one type of Indebtedness (including
Guarantees) described in this Section 8.1, the Borrowers’ Agent, in its sole
discretion, shall classify, and may from time to time reclassify, such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or a combination of the clauses of this Section 8.1, (ii) if
any Indebtedness is incurred to refinance Indebtedness initially incurred in
reliance on a basket measured by reference to a percentage of Consolidated
Tangible Assets at the time of incurrence, and such refinancing would cause the
percentage of Consolidated Tangible Assets restriction to be exceeded if
calculated based on the Consolidated Tangible Assets on the date of such
refinancing, such percentage of Consolidated Tangible Assets restriction shall
not be deemed to be exceeded so long as the principal amount of such Refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
Refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) incurred or
payable in connection with such refinancing, (iii) the amount of Indebtedness
issued at a price that is less than the principal amount thereof shall be equal
to the amount of the liability in respect thereof determined in accordance with
GAAP and (iv) the principal amount of Indebtedness outstanding under any clause
of Section 8.1 shall be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness. In
addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.
Except as provided in the paragraph below, with respect to Indebtedness
denominated in a foreign currency, the amount of any Indebtedness outstanding as
of any date shall be:
(i)    the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
(ii)    the principal amount of the Indebtedness, in the case of any other
Indebtedness; and in respect of Indebtedness of another Person secured by a Lien
on the assets of the specified Person, the lesser of: (A) the Fair Market Value
of such assets at the date of determination; and (B) the amount of the
Indebtedness of the other Person.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness denominated in a foreign currency, the
Dollar-equivalent principal amount of such Indebtedness incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that (A) the Dollar-equivalent principal amount of any such
Indebtedness outstanding on the Closing Date shall be calculated based on the
relevant currency exchange rate in effect on the Closing Date, (B) if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
incurred), and such refinancing would cause the applicable Dollar‑denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the


158

--------------------------------------------------------------------------------





principal amount of such refinancing Indebtedness, calculated as described in
the following sentence, does not exceed (x) the outstanding or committed
principal amount (whichever is higher) of such Indebtedness being refinanced
plus (y) the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such refinancing and (C)
the Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency and incurred pursuant to a Permitted Credit Facility shall be
calculated based on the relevant currency exchange rate in effect on, at the
Borrower Agent’s option, (I) the Closing Date, (II) any date on which any of the
respective commitments under such Credit Facility shall be reallocated between
or among facilities or subfacilities thereunder, or on which such rate is
otherwise calculated for any purpose thereunder or (III) the date of such
incurrence. The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
8.2.    Liens. Neither the Company nor any of its Restricted Subsidiaries shall
create, incur, assume or suffer to exist any Lien of any kind on any of their
respective properties or assets, whether now owned or hereafter acquired, except
for the following (collectively, “Permitted Liens”):
(a)    Liens created pursuant to the Security Documents;
(b)    Liens existing on, or provided for under written arrangements existing
on, the Closing Date and described on Schedule 8.2 or securing any Refinancing
Indebtedness in respect of such Indebtedness so long as the Lien securing such
Refinancing Indebtedness is limited to all or part of the same property or
assets (plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or under such written arrangements could secure)
the original Indebtedness and has the same priority relative to the Agent’s Lien
as Indebtedness being refinanced;
(c)    Liens granted pursuant to documentation separate from any Security
Document and not prohibited under the Senior Notes Indenture, securing
Indebtedness permitted under Section 8.1(c); provided that (A) with respect to
any Liens under this clause (c), (I) no such Lien on any Collateral may be
senior or prior to the Agent’s Liens thereon and (II) such Liens on any
Collateral are subject to the terms of an Acceptable Intercreditor Agreement,
(B) no such Lien on any Collateral which is pari passu in priority with the
Agent’s Liens thereon may be granted if, after giving effect to the automatic
imposition of the Pari Passu Debt Reserves with respect to the Indebtedness
secured by such Lien, an Out of Formula Condition exists, and (C) subject to
Section 1.3(l), no Default or Event of Default shall be continuing at the time
of the granting or imposition of such Lien or would result therefrom;
(d)    Liens in favor of an Obligor or a Restricted Subsidiary; provided that
such Liens on any Collateral are subject to an intercreditor agreement
reasonably satisfactory to the Agent;
(e)    Liens on and pledges of the assets or Capital Stock of any Unrestricted
Subsidiary securing any Indebtedness or other obligations of such Unrestricted
Subsidiary and


159

--------------------------------------------------------------------------------





Liens on the Capital Stock or assets of Foreign Subsidiaries (other than the
Canadian Obligors any assets of which comprise any part of the Canadian
Borrowing Base) securing Indebtedness permitted under Section 8.1(l);
(f)    Liens (i) for Taxes (other than those described under clause (ii) below)
not delinquent or statutory Liens for taxes, the nonpayment of which in the
aggregate would not reasonably be expected to have a material adverse effect on
the Company and its Restricted Subsidiaries, or which are being contested in
good faith and by appropriate proceedings diligently conducted; provided that
adequate reserves with respect thereto are maintained on the books of the
Company or any of the Restricted Subsidiaries, as applicable, in accordance with
GAAP or (ii) in the case of any Canadian Obligor, securing claims for unpaid
wages, vacation pay, workers’ compensation, unemployment insurance, pension plan
contributions, Unfunded Pension Liabilities, employee or non-resident
withholding tax source deductions, unremitted goods and services, harmonized
sales or sales taxes, realty taxes (including utility charges and business taxes
which are collectable like realty taxes), customs duties or similar statutory
obligations secured by a Lien on any property; provided that such claims under
this clause (ii) are not past due, unless they are being contested in good faith
and by appropriate proceedings diligently conducted; provided, further, that
adequate reserves with respect thereto are maintained on the books of such
Canadian Obligor in accordance with GAAP;
(g)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other like Persons and other
Liens imposed by law incurred in the ordinary course of business for sums not
yet delinquent for a period of more than 60 days or being contested in good
faith and by appropriate proceedings diligently conducted; provided that
adequate reserves with respect thereto are maintained on the books of the
Company or any of its Restricted Subsidiaries, as applicable, to the extent
required in accordance with GAAP;
(h)    Liens incurred on, or deposits or pledges of, cash, Cash Equivalents or
Temporary Cash Investments made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security and other similar laws, or to secure the performance of bids, tenders,
contracts, statutory or regulatory obligations, surety and appeal bonds, bids,
leases, government or other contracts, performance and return-of-money bonds and
other similar obligations (in each case, exclusive of obligations for the
payment of borrowed money);
(i)    (i) mortgages, Liens, security interests, restrictions, encumbrances or
any other matters of record that have been placed by any developer, landlord or
other third party on real property over which the Company or any Subsidiary has
easement rights or on any leased real property and subordination or similar
agreements relating thereto; and (ii) any condemnation or eminent domain
proceedings affecting any real property;
(j)    judgment Liens not giving rise to an Event of Default so long as any
appropriate legal proceedings which may have been duly initiated for the review
or appeal of such judgment shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired;


160

--------------------------------------------------------------------------------





(k)    easements, rights-of-way, zoning restrictions, utility agreements,
covenants, restrictions and other similar charges, encumbrances or title defects
or leases or subleases granted to others, in respect of real property not
interfering in the aggregate in any material respect with the ordinary conduct
of the business of any Borrower or Restricted Subsidiary;
(l)    any interest or title of a lessor under any Capital Lease Obligation or
operating lease;
(m)    Liens securing the Indebtedness permitted by Section 8.1(z); provided
that with respect to any Liens under this clause (m), such Liens on any
Collateral shall be junior and subordinate in priority to the Agent’s Liens and
shall be subject to the terms of a Junior Lien Intercreditor Agreement;
(n)    Liens securing Indebtedness incurred pursuant to Section 8.1(d) or
Section 8.1(g); provided that any such Lien may not extend to any other property
owned by any Borrower or Restricted Subsidiary at the time the Lien is incurred
(other than assets and property affixed or appurtenant thereto);
(o)    Liens securing reimbursement obligations with respect to commercial
letters of credit which encumber documents and other property relating to such
letters of credit and products and proceeds thereof;
(p)    Liens securing Refinancing Indebtedness to the extent such Liens are
permitted in the definition of “Refinancing Indebtedness”;
(q)    Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of an Obligor or
Restricted Subsidiary, including rights of offset and setoff;
(r)    Liens securing obligations under Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes;
(s)    customary Liens on assets of a Special Purpose Vehicle arising in
connection with a Securitization Transaction;
(t)    any interest or title of a lessor, sublessor, licensee or licensor under
any lease, sublease, sublicense or license agreement (including Liens on
Intellectual Property resulting from licenses thereof) not prohibited by this
Agreement;
(u)    Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with an acquisition
permitted under the terms of this Agreement;
(v)    Liens on cash set aside at the time of the incurrence of any Indebtedness
or government securities purchased with such cash, in either case to the extent
that such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose;


161

--------------------------------------------------------------------------------





(w)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(x)    any encumbrance or restriction (including put and call agreements or
buy/sell arrangements) with respect to Capital Stock of any joint venture or
similar arrangement pursuant to any joint venture or similar agreement;
(y)    Liens on insurance proceeds (other than proceeds of insurance with
respect to any item of Collateral included in Borrowing Base) and unearned
premiums incurred in the ordinary course of business in connection with the
financing of insurance premiums;
(z)    Liens arising by operation of law in the ordinary course of business;
(aa)    Liens on property or assets under construction (and related rights) in
favor of a contractor or developer or arising from progress or partial payments
by a third party relating to such property or assets;
(bb)    Liens relating to pooled deposit or sweep accounts to permit
satisfaction of overdraft, cash pooling or similar obligations incurred in the
ordinary course of business;
(cc)    licenses, sublicenses, leases, subleases or other rights (including
licenses and sublicenses of Intellectual Property) granted to other Persons not
materially interfering with the conduct of the business of the Borrowers and the
Restricted Subsidiaries taken as a whole or the Agent’s rights with respect to
the Collateral;
(dd)    Liens (i) on inventory or goods and proceeds securing the obligations in
respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods of the Company or any
Subsidiary in the ordinary course of its business, (ii) that are contractual
rights of setoff, (iii) relating to purchase orders and other agreements entered
into with customers or suppliers of the Company or any Subsidiary in the
ordinary course of business, to the extent not securing Indebtedness under
Section 8.1(d) or Section 8.1(g), (iv) in favor of a banking institution
encumbering deposits (including the right of setoff) held by such banking
institution incurred in the ordinary course of business or which are within the
general parameters customary in the banking industry or (v) in favor of customs
and revenue authorities arising as a matter of law to secure the payment of
customs duties in connection with the importation of goods in the ordinary
course of business;
(ee)    Liens arising from precautionary UCC filings or PPSA filings regarding a
“true sale” to a Special Purpose Vehicle pursuant to a Securitization
Transaction or “true” operating leases or the bailment or consignment of goods
to any Obligor or any Subsidiary, to the extent such lease, bailment or
consignment is not otherwise in violation of this Agreement;
(ff)    Liens existing on assets or properties at the time of the acquisition
thereof by the Company or any Restricted Subsidiary which do not (x) materially
interfere with the use, occupancy, operation and maintenance of structures
existing on the property subject thereto and (y) extend to or cover any assets
or properties of the Company or such Restricted Subsidiary other than such
acquired assets or properties;


162

--------------------------------------------------------------------------------





(gg)    Liens on any Like-Kind Exchange Account and any Replacement Property
that is acquired in a Like-Kind Exchange, in each case granted pursuant to and
in connection with a Like-Kind Exchange in favor of any applicable Qualified
Intermediary to facilitate such Like-Kind Exchange;
(hh)    Liens securing Indebtedness of any Subsidiary that is not an Obligor
pursuant to Section 8.1(w);
(ii)    Liens incurred by any Borrower or Restricted Subsidiary securing
Indebtedness incurred in compliance with Section 8.1; provided that (A) either
(1) on the date of the incurrence of such Indebtedness after giving effect to
such incurrence (or on the date of the initial borrowing of such Indebtedness
after giving pro forma effect to the incurrence of the entire committed amount
of such Indebtedness, in which case such committed amount may thereafter be
borrowed and reborrowed, in whole or in part, from time to time, without further
compliance with this Section 8.2(ii)), the Senior Secured Indebtedness Leverage
Ratio shall not exceed 3.00:1.00, or (2) the aggregate outstanding principal
amount of all secured Indebtedness subject to a Lien under this Section 8.2(ii)
for the Company and all such other Obligors and Restricted Subsidiaries shall
not to exceed at any time the greater of (x) $250,000,000 and (y) 7.5% of
Consolidated Tangible Assets at such time, (B) no Default or Event of Default
shall have occurred and be continuing, and (C) to the extent such Liens are on
any Collateral, such Liens shall be junior and subordinate to the Agent’s Liens
on such Collateral pursuant to an Acceptable Intercreditor Agreement and Agent
shall have received an Acceptable Intercreditor Agreement duly authorized,
executed and delivered by the applicable Obligors and the holder or holders of
such Lien;
(jj)    Liens on the proceeds of Indebtedness or other amounts held in favor of
the lenders or holders of such Indebtedness and their agents or representatives
pending the application of such proceeds to a Permitted Acquisition or other
Investment permitted hereunder or any discharge, redemption, defeasance or
refinancing; and
(kk)    Liens in favor of any Franchise Special Purpose Entity in connection
with any Franchise Financing Disposition; provided that such Liens shall not be
on any Collateral or if on any Collateral, such Liens shall be junior and
subordinate to the Agent’s Liens pursuant to an Acceptable Intercreditor
Agreement.
For purposes of determining compliance with this Section 8.2, (i) a Lien need
not be incurred solely by reference to one category of Permitted Liens but may
be incurred under any combination of such categories (including in part under
one such category and in part under any other such category) and (ii) in the
event that a Lien (or any portion thereof) meets the criteria of one or more of
such categories of Permitted Liens, the Borrowers’ Agent shall, in its sole
discretion, classify or reclassify such Lien (or any portion thereof) in any
manner that complies with the definition of “Permitted Liens”. In addition, with
respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness.
8.3.    [Intentionally omitted].


163

--------------------------------------------------------------------------------





8.4.    Distributions; Restricted Investments. Neither the Company nor any of
its Restricted Subsidiaries shall (a) directly or indirectly declare or make, or
incur any liability to make, any Distribution, except Permitted Distributions,
or (b) make any Investment, except Permitted Investments.
8.5.    Mergers, Consolidations or Sales. Neither the Company nor any of the
Restricted Subsidiaries shall merge into, or consolidate or amalgamate with, any
other Person or permit any other Person to merge into or consolidate or
amalgamate with it, or consummate any Asset Disposition, or wind up, liquidate
or dissolve, except:
(a)    transfers of condemned or expropriated property to the applicable
Governmental Authority or agency that has condemned or expropriated the same
(whether by deed in lieu of condemnation or otherwise), and transfers of
properties that have been subject to a casualty to the applicable insurer of
such property or its designee as part of an insurance settlement;
(b)    (i) any Obligor or any Restricted Subsidiary may be merged, consolidated
or amalgamated with or into (x) (1) in the case of a Secured Obligor, any other
Secured Obligor that is organized, domiciled and is resident in the same country
as such Secured Obligor, or any Secured Obligor that is a U.S. Obligor or (2)
otherwise, any Obligor, (y) any other Person that is organized, domiciled and is
resident in the same country as such Obligor or Restricted Subsidiary or (z) any
other Person if the Person formed by or surviving such merger, consolidation or
amalgamation is organized, domiciled and is resident in the same country as such
Obligor or Restricted Subsidiary; provided that in the case of any merger,
consolidation or amalgamation described in clauses (x), (y) or (z), (A) if the
Company is involved in such merger, consolidation or amalgamation, the
continuing or surviving Person shall be (I) the Company, or (II) a Person
organized or existing under the laws of the United States, any state thereof, or
the District of Columbia, and such Person expressly assumes all of the
obligations of the Company under this Agreement and the other Loan Documents
pursuant to a supplement or joinder to the Loan Documents in a form reasonably
satisfactory to the Agent, (B) in the case of such a merger, consolidation or
amalgamation involving an Obligor, the continuing or surviving Person shall be
an Obligor and (except to the extent such continuing or surviving Person is the
Company) a Wholly Owned Subsidiary of the Company (and, to the extent such
continuing or surviving Person was not an Obligor prior to such merger,
consolidation or amalgamation, it shall expressly assume all obligations as an
Obligor under the Loan Documents pursuant to documentation reasonably
satisfactory to the Agent) and (C) in the case of such a merger, consolidation
or amalgamation involving a Restricted Subsidiary (other than an Obligor), the
continuing or surviving Person shall be a Restricted Subsidiary and (except to
the extent such continuing or surviving Person is the Company) a Wholly Owned
Subsidiary of the Company;
(i)    any Obligor or any Restricted Subsidiary of an Obligor (in either case,
other than the Company) may be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to its direct parent Obligor;
(ii)    any Restricted Subsidiary that is not an Obligor may be merged or
amalgamated with or into any other Restricted Subsidiary that is not an Obligor,
or be


164

--------------------------------------------------------------------------------





liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to any other Restricted
Subsidiary that is not an Obligor; and
(iii)    any Excluded Subsidiary may be liquidated, wound up or dissolved;
(c)    Asset Dispositions of any Non-Core Business; and
(d)    Asset Dispositions not otherwise permitted by this Section 8.5 so long as
(i) after giving effect thereto the Payment Conditions are satisfied, (ii) the
transferor receives consideration (including by way of relief from, or by any
other Person assuming responsibility for, any liabilities, contingent or
otherwise) at the time of such Asset Disposition at least equal to the Fair
Market Value of the shares or assets sold or otherwise disposed of, (iii) if the
consideration received for such Asset Disposition is greater than $25,000,000,
not less than 75% of the consideration received at the time of such Asset
Disposition shall be in cash; provided that for purposes of satisfying the
requirement of this clause (iii), for all such Asset Dispositions in the
aggregate during the term of this Agreement, Designated Non-cash Consideration
of up to the greater of $100,000,000 or 3.0% of the Consolidated Tangible Assets
as of the date of the applicable Asset Disposition (without giving effect to
changes in value subsequent to the receipt of such Designated Non-cash
Consideration ) may be deemed to be “cash”, (iv) before and after giving effect
thereto, no Event of Default has occurred and is continuing and (v) in the case
of any Asset Disposition of Collateral having a book value exceeding
$75,000,000, the Agent shall have received an updated Borrowing Base Certificate
giving effect to such Asset Disposition on a pro forma basis.
(e)    For the purposes of Section 8.5(d)(iii), the following items, each of
which constitute Designated Non-cash Consideration at their respective Fair
Market Value, are deemed to be cash: (i) the assumption of Indebtedness of the
Company or any Restricted Subsidiary to the extent the Company or such
Restricted Subsidiary is released from all liability on payment of the principal
amount of such Indebtedness in connection with such Asset Disposition, (ii)
Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition to the extent that the Company
and each other Restricted Subsidiary are released in full from any guarantee of
payment of the principal amount of such Indebtedness in connection with such
Asset Disposition, (iii) securities, notes or other obligations received by the
Company or any Restricted Subsidiary from the transferee that are converted by
the Company or such Restricted Subsidiary into cash within 180 days, (iv)
consideration consisting of Indebtedness of the Company or any Restricted
Subsidiary (provided that such Indebtedness is not expressly subordinated in
right of payment to the Obligations), (v) properties or assets that are used or
useful in the business of the Company and the Restricted Subsidiaries conducted
at such time or in businesses reasonably related thereto or Capital Stock of a
Person, the principal portion of whose assets consist of such property or assets
or (vi) any Designated Non-cash Consideration received by the Company or any of
the Restricted Subsidiaries in an Asset Disposition.
8.6.    Prepayments of Indebtedness. Neither the Company nor any of its
Restricted Subsidiaries shall prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled


165

--------------------------------------------------------------------------------





maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except the payment, prepayment,
redemption, purchase, defeasance or other satisfaction of (collectively,
“Permitted Payments”): (a) Loans in accordance with the terms of this Agreement,
(b) any Indebtedness ranking pari passu with respect to right of payment with
the Loans (other than any Indebtedness permitted by Section 8.1(z), whether or
not secured), (c) any Indebtedness payable to any Obligor, (d) regularly
scheduled repayments or redemptions of Permitted Indebtedness or any mandatory
offers to repay, prepay, redeem or purchase Permitted Indebtedness (subject to
clause (f) below), (e) any obligations in respect of any Securitization
Transactions, (f) any Permitted Indebtedness in connection with any refinancing
or replacement thereof with any Refinancing Indebtedness thereof, (g) any
Permitted Indebtedness required as a result of any sale, lease, transfer or
other disposition of any property securing such Permitted Indebtedness to the
extent that such security is permitted under this Agreement (and if such
property constitutes Collateral, the Lien thereon securing such Permitted
Indebtedness is senior to the Agent’s Lien thereon) and such payment,
prepayment, redemption, purchase, defeasance or other satisfaction is permitted
under the terms of any intercreditor or subordination provisions with respect
thereto, (h) Indebtedness by any Special Purpose Vehicle to a Canadian Obligor
arising from the purchase of equipment, leases, agreements, accounts or
receivables by such Special Purpose Vehicle from such Canadian Obligor, (i) any
Indebtedness so long as at such time, (x) both before and after giving effect to
any such Permitted Payment, no Specified Default has occurred and is continuing
and (y) after giving pro forma effect thereto, the Payment Conditions shall have
been satisfied, (j) any Subordinated Indebtedness by exchange for, or out of the
net cash proceeds of, a substantially concurrent issue and sale of Refinancing
Indebtedness with respect thereto, (k) other Indebtedness; provided that (i) the
aggregate amount of all such Permitted Payments during the term of this
Agreement shall not exceed the greater of (A) $350,000,000 and (B) 10% of
Consolidated Tangible Assets as of the date of any such Permitted Payment and
(ii) the aggregate amount of Permitted Payments made pursuant to this clause
(k), together with the aggregate amount of all Investments made in reliance on
clause (s) of the definition of the term “Permitted Investments”, the aggregate
amount of all Distributions made in reliance on clause (f) of the definition of
the term “Permitted Distributions”, and the consideration paid for all
acquisitions in reliance on clause (d)(ii)(C) of the definition of the term
“Permitted Acquisition”, shall not exceed $500,000,000 in the aggregate during
the term of this Agreement, and (l) any purchase or redemption of any
Subordinated Indebtedness of the Company or any Restricted Subsidiary required
pursuant to the terms thereof as a result of a Change of Control or an asset
disposition, so long as at such time no Default or Event of Default shall have
occurred and be continuing (or would result therefrom).
8.7.    Transactions with Affiliates. The Company will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into any
transaction or series of related transactions (including the sale, transfer,
disposition, purchase, exchange or lease of assets, property or services) with,
or for the benefit of, any of its Affiliates involving aggregate consideration
in excess of $50,000,000, unless such transaction is on terms that are not
materially less favorable to the Company or such Restricted Subsidiary, as the
case may be, than those which could have been obtained in a comparable
transaction at such time from Persons who are not Affiliates of the Company,
except that this Section 8.7 shall not prohibit:
(a)    transactions with or among Obligors and the Restricted Subsidiaries;


166

--------------------------------------------------------------------------------





(b)    transactions in the ordinary course of business, or approved by a
majority of the board of directors of the Company, between an Obligor or any
Restricted Subsidiary and any Affiliate of the Company that is a Franchisee, a
Franchise Special Purpose Entity, joint venture or similar entity;
(c)    (i) any transaction with an officer or director not involving more than
$1,000,000 in any one year and (ii) customary directors’ fees, indemnification
and similar arrangements, consulting fees, employee salaries, bonuses or
employment agreements, collective bargaining agreements, compensation or
employee benefit arrangements and incentive arrangements with any director,
officer, employee or consultant of an Obligor or any Restricted Subsidiary that
(A) is approved by the Board of Directors of the Company (including by the
compensation committee thereof), (B) provides for annual base compensation not
in excess of $2,000,000 for such director, officer, employee or consultant or
(C) is entered into in the ordinary course of business; provided that with
respect to making payments pursuant to or otherwise performing an
indemnification and contribution agreement in favor of any Permitted Holder or
any person who was, is or becomes a director, officer, agent, employee or
consultant of or to the Company or any of its Subsidiaries, such payment or
arrangement shall be in respect of liabilities (1) arising under the Securities
Act, the Exchange Act and any other applicable securities laws or otherwise, in
connection with any offering of securities by the Company or any of its
Subsidiaries, (2) incurred to third parties for any action or failure to act of
the Company or any of its Subsidiaries, predecessors or successors, (3) arising
out of the fact that any indemnitee was or is a director, officer, agent,
employee or consultant of or to the Company or any of its Subsidiaries, or is or
was serving at the request of any such corporation as a director, officer,
employee, agent or consultant of or to another corporation, partnership, joint
venture, trust or enterprise or (4) to the fullest extent permitted by Delaware
or other applicable state law, arising out of any breach or alleged breach by
such indemnitee of his or her fiduciary duty as a director or officer of the
Company or any of its Subsidiaries;
(d)    Distributions or Investments made in compliance with Section 8.4;
(e)    loans and advances to officers, directors and employees of an Obligor or
any Restricted Subsidiary for travel, entertainment, moving and other relocation
expenses, in each case made in the ordinary course of business;
(f)    transactions pursuant to agreements in effect on the Closing Date;
(g)    any sale, conveyance or other transfer of assets transferred in a
Securitization Transaction to a Special Purpose Vehicle;
(h)    transactions with customers, clients, suppliers, licensees, licensors,
joint venture partners, joint ventures, including their members or partners, or
purchasers or sellers of goods or services, in each case in the ordinary course
of business, including pursuant to joint venture agreements, and otherwise in
compliance with the terms of this Agreement which are, in the aggregate (taking
into account all the costs and benefits associated with such transactions),
materially no less favorable to the applicable Obligor or Restricted Subsidiary
than those that would have been obtained in a comparable transaction by such
Obligor or Restricted Subsidiary with an unrelated person or entity, in the good
faith determination of the Company’s board of


167

--------------------------------------------------------------------------------





directors or its senior management, or are on terms at least as favorable as
might reasonably have been obtained at such time from an unaffiliated party;
(i)    any purchase by the Company or its Subsidiaries of the Capital Stock of
any Wholly Owned Subsidiary; provided that such Capital Stock shall be pledged
to the Agent on behalf of the Secured Parties to the extent required by this
Agreement or the Security Documents;
(j)    any issuance or sale of Capital Stock (other than Disqualified Stock) of
the Company or any capital contribution to the Company;
(k)    transactions in which the Company or a Restricted Subsidiary, as the case
may be, delivers to the Agent a letter from an accounting, appraisal or
investment banking firm of national standing stating that the financial terms of
such transaction either (i) are fair to the Company or such Restricted
Subsidiary, as applicable, from a financial point of view (or words of similar
import) or (ii) are not materially less favorable to the Company or such
Restricted Subsidiary, as the case may be, than those which could have been
obtained in a comparable transaction at such time from Persons who are not
Affiliates of the Company;
(l)    any transaction permitted under Section 8.1, Section 8.4, Section 8.5 and
any transaction constituting a Permitted Investment pursuant to clauses (b),
(d), (e), (f), (k), (m), (q), (x) or (aa) of the definition thereof; and
(m)    the Company or any its Subsidiaries from performing their respective
obligations under any Transaction Agreement or the transactions contemplated
thereby.
8.8.    Restrictive Agreements. Neither the Company nor any of its Restricted
Subsidiaries shall enter into, incur or permit to exist any agreement or other
arrangement that imposes any restriction or prohibition on the ability of a
Restricted Subsidiary to create, incur, assume or suffer to exist any Lien in
favor of the Lenders in respect of obligations and liabilities under this
Agreement or any other Loan Documents upon any of its property, assets or
revenues constituting Collateral as and to the extent contemplated by this
Agreement and the other Loan Documents, whether now owned or hereafter acquired;
provided that the foregoing shall not apply to
(a)    this Agreement, the other Loan Documents, the Senior Notes, the Senior
Note Indenture and any documents related to any of the foregoing, any Permitted
Credit Facility, any Intercreditor Agreement Supplement, any Junior Lien
Intercreditor Agreement, any Pari Passu Intercreditor Agreement, the Credit
Facilities, and any agreement in effect or entered into on the Closing Date;
(b)    any agreement or other instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into the Company or any Restricted Subsidiary, or which
agreement or instrument is assumed by the Company or any Restricted Subsidiary
in connection with an acquisition of assets from or other transaction with such
Person, as in existence at the time of such acquisition, merger, consolidation
or transaction (except to the extent that such Indebtedness was incurred to
finance,


168

--------------------------------------------------------------------------------





or otherwise in connection with, such acquisition, merger, consolidation or
transaction); provided that for purposes of this clause (b), if a Person other
than the Company is the surviving Person with respect thereto, any Subsidiary
thereof or agreement of such Person or any such Subsidiary shall be deemed
acquired or assumed, as the case may be, by the Company or a Restricted
Subsidiary, as the case may be, when such Person becomes such surviving Person;
(c)    any agreement (a “Refinancing Agreement”) effecting a refinancing of
Indebtedness incurred or outstanding pursuant or relating to, or that otherwise
extends, renews, refunds, refinances or replaces, any agreement referred to in
clause (a) or (b) above or this clause (c) (an “Initial Agreement”), or that is,
or is contained in, any amendment, supplement or other modification to any
Initial Agreement or Refinancing Agreement (an “Amendment”); provided that the
restrictions contained in any such Refinancing Agreement or Amendment taken as a
whole are not materially less favorable to the Lenders than restrictions
contained in the Initial Agreement or Initial Agreements to which such
Refinancing Agreement or Amendment relates (as determined in good faith by the
Company);
(d)     any agreement relating to intercreditor arrangements and related rights
and obligations, to or by which the Lenders and/or the Agent or any other agent,
trustee or representative on their behalf may be party or bound at any time or
from time to time, and any agreement providing that in the event that a Lien is
granted for the benefit of the lenders another Person shall also receive a Lien,
which Lien is permitted by Section 8.2;
(e)    any agreement governing or relating to (x) Indebtedness of or a Franchise
Financing Disposition by or to or in favor of any Franchisee or Franchise
Special Purpose Entity or to any Franchise Lease Obligation, (y) Indebtedness of
or a Financing Disposition by or to or in favor of any special purpose entity or
(z) sale of receivables by or Indebtedness of a Foreign Subsidiary (other than
Canadian Obligors);
(f)    any agreement relating to any Indebtedness incurred after the Closing
Date as permitted by Section 8.1, (i) if the restrictions thereunder taken as a
whole are consistent with prevailing market practice for similar Indebtedness or
other agreements, or are not materially less favorable to the Lenders than those
under the Initial Agreements, or do not materially impair the ability of the
Obligors to create and maintain the Liens on the Collateral securing the
Obligations pursuant to the Security Documents as and to the extent contemplated
thereby and by Section 7.16, in each case as determined in good faith by the
Company or (ii) if such restrictions apply only if a default occurs in respect
of a payment or financial covenant relating to such Indebtedness;
(g)    any agreement governing or relating to Indebtedness and/or other
obligations and liabilities secured by a Lien permitted by Section 8.2 (in which
case any restriction shall only be effective against the assets subject to such
Lien, except as may be otherwise permitted under this Section 8.8);
(h)    any agreement for the direct or indirect disposition of Capital Stock of
any Person, property or assets, imposing restrictions with respect to such
Person, Capital Stock, property or assets pending the closing of such
disposition;


169

--------------------------------------------------------------------------------





(i)    (i) any agreement that restricts in a customary manner (as determined in
good faith by the Company) the assignment or transfer thereof, or the
subletting, assignment or transfer of any property or asset subject thereto,
(ii) any restriction by virtue of any transfer of, agreement to transfer, option
or right with respect to, or Lien on, any property or assets of the Company or
any Restricted Subsidiary not otherwise prohibited by this Agreement, (iii)
mortgages, pledges or other security agreements to the extent restricting the
transfer of the property or assets subject thereto, (iv) any reciprocal easement
agreements containing customary provisions (as determined in good faith by the
Company impose restrictions with respect to the property or assets so acquired,
(vi) agreements with customers or suppliers entered into in the ordinary course
of business that impose restrictions with respect to cash or other deposits, net
worth or inventory, (vii) customary provisions (as determined in good faith by
the Company) contained in agreements and instruments entered into in the
ordinary course of business (including leases and licenses) or in joint venture
and other similar agreements or in shareholder, partnership, limited liability
company and other similar agreements in respect of non-wholly owned Restricted
Subsidiaries, (viii) restrictions that arise or are agreed to in the ordinary
course of business and do not detract from the value of property or assets of
the Company or any Restricted Subsidiary in any manner material to the Company
or such Restricted Subsidiary, (ix) obligations under Hedge Agreements or (x)
Designated Bank Products Obligations;
(j)    restrictions by reason of any applicable law, rule, regulation or order,
or required by any regulatory authority having jurisdiction over the Company,
order or requirement applicable in connection with such Subsidiary’s status (or
the status of any Subsidiary of such Subsidiary) as a captive insurance
subsidiary; and
(k)     any agreement evidencing any replacement, renewal, extension or
refinancing of any of the foregoing (or of any agreement described in this
clause (k)).
It is understood that a limitation on the amount of Indebtedness or other
obligations or liabilities that may be incurred, outstanding, guaranteed or
secured under this Agreement or any other Loan Document (in excess of the amount
thereof that may be incurred, outstanding, guaranteed and secured under this
Agreement or any other Loan Document as in effect on the Closing Date) does not
constitute a limitation that is restricted by this Section 8.8.
8.9.    Fixed Charge Coverage Ratio. In the event that Specified Availability at
any time is less than 10% of the Maximum Revolver Amount (any such event being a
“Covenant Trigger”), then, as of the date of such Covenant Trigger (each such
date, a “Covenant Trigger Date”) and thereafter until the date on which
Specified Availability shall have been (a) at least equal to 10% of the Maximum
Revolver Amount for 20 consecutive calendar days or (b) at least equal to 15% of
the Maximum Revolver Amount for five consecutive calendar days (each such period
commencing on a Covenant Trigger Date and ending on such date, a “Covenant
Trigger Period”), and during any Covenant Trigger Period thereafter, the
Borrowers will not permit the Fixed Charge Coverage Ratio, measured on a pro
forma basis as of the last day of the most recently ended Fiscal Quarter for
which financial statements were required to have been delivered in accordance
with Section 7.2, and for the period of four Fiscal Quarters then ending, to be
less than 1.0 to 1.0.




170

--------------------------------------------------------------------------------





ARTICLE IX
CONDITIONS OF LENDING
9.1.    Conditions Precedent to Effectiveness of Agreement and Making of Loans
on the Closing Date. The effectiveness of this Agreement, the obligation of the
Lenders to make any Loans on the Closing Date, and the obligation of the Agent
to cause the applicable Letter of Credit Issuer to issue any Letter of Credit on
the Closing Date, are subject to the satisfaction (or waiver in writing by the
Agent and the Arrangers) of the following conditions precedent:
(a)    This Agreement, the U.S. GCA, the U.S. Intellectual Property Security
Agreement Supplement, the Canadian GCA, and the Fee Letter among the Agent, the
Company and the Borrowers shall have been executed by each party thereto.
(b)    Since December 31, 2018, there shall not have occurred a Material Adverse
Effect.
(c)    The Agent and the Lenders shall have received (i) customary opinions of
counsel for the Obligors (including Canadian counsel to the Canadian Obligors)
reasonably satisfactory to the Agent; (ii) a copy of the certificate or articles
of incorporation/amalgamation/amendment or memoranda of association (or similar
Charter Documents, including all amendments thereto to the extent such
amendments are in full force and effect) of each Obligor, certified as of a
recent date by the Secretary of State of the state of its organization or other
Governmental Authority (to the extent applicable), and a certificate as to the
good standing or status, to the extent applicable, of each Obligor as of a
recent date, from such Secretary of State or other Governmental Authority; (iii)
a certificate of the Secretary or Assistant Secretary or other officer of each
Obligor dated the Closing Date and certifying (1) that attached thereto is a
true and complete copy of the by-laws (or similar Charter Documents) of such
Obligor as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (2) below, (2) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or the equivalent governing body) of such Obligor authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of the Borrowers, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (3) that the certificate or articles of
incorporation/amalgamation/amendment or memoranda of association/statuts (or
similar Charter Documents) of such Obligor have not been amended since the date
of the last amendment thereto provided to the Agent and the Lenders and (4) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Obligor; and (iv) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or other officer
executing the certificate pursuant to clause (iii) above.
(d)    (i) The Agent on behalf of the Secured Parties shall have been granted a
first priority (subject to Permitted Priority Liens) and perfected security
interest in the Collateral pursuant to the applicable Loan Documents; and (ii)
the Agent shall have received the following:


171

--------------------------------------------------------------------------------





(A)    certificates representing the equity interests (to the extent
certificated and required to be pledged under the Loan Documents) listed in the
U.S. Security Documents and Canadian Security Documents held by any Secured
Obligor accompanied by undated stock powers executed in blank and instruments
listed in the Security Documents held by any Secured Obligor, indorsed in blank,
(B)    proper financing statements in form appropriate for filing under the UCC
and the PPSA of all jurisdictions that the Agent may deem necessary or desirable
in order to perfect and protect the first priority liens and security interests
created under the Security Documents, covering the Collateral described in the
Security Documents, and
(C)    completed requests for information, dated on or before the Closing Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above that name any Obligor as debtor, together with copies of
such other financing statements.
(e)    The Borrowers shall have paid (i) all fees required to be paid and
payable by the Obligors on the Closing Date under the Fee Letters, (ii)
reasonable and documented, out-of-pocket expenses of the Agent and the Attorney
Costs incurred in connection with any of the Loan Documents and the transactions
contemplated thereby to the extent invoiced at least three Business Days prior
to the Closing Date and payable by the Obligors, (iii) all unpaid interest and
fees accrued under the Existing Loan Agreement as of (and including) the Closing
Date pursuant to Section 1.10(d), (iv) any amounts payable as required pursuant
to Section 1.10(c) hereof and (v) any amounts payable under Section 5.4 as
required pursuant to Section 1.10(e) or (f).
(f)    The Agent shall have received evidence of all coverage with respect to
insurance required by this Agreement relating to the Collateral, including the
requirements set forth in Section 7.10.
(g)    The Agent and the Lenders shall have received a Borrowing Base
Certificate prepared as of the last Business Day of the calendar month ended
June 30, 2019.
(h)    The Agent shall have received a certificate, dated the Closing Date and
signed by a Responsible Officer of the Company, confirming compliance with the
conditions precedent set forth in this Section 9.1.
(i)    The Agent shall have received the financial statements referred to in
Section 6.5(a).
(j)    The Agent shall have received a certificate, in substantially the form of
Exhibit G, attesting to the Solvency of the Company and its Subsidiaries, taken
as a whole, after giving effect to the Transaction, from the Company’s Chief
Financial Officer.
(k)    (i) Upon the reasonable request of any Lender made at least 10 days prior
to the Agreement Date, the Company and the Borrowers shall have provided to such
Lender the documentation and other information so requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act, in each case at least three days prior to the Agreement Date,
and (ii) at least three days prior to the Agreement


172

--------------------------------------------------------------------------------





Date, any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver, to each Lender that so requests
in writing, at least 10 days prior to the Agreement Date, a Beneficial Ownership
Certification in relation to such Borrower.
(l)    The Excess Availability as of the Closing Date (after giving effect to
the consummation of the Transactions) shall not be less than $600,000,000.
(m)    The Agent shall have received the following, each in form and substance
reasonably satisfactory to Agent: (i) the Master Assignment and Acceptance, duly
executed and delivered by the Existing Lenders, the Lenders party hereto and
acknowledged by the Obligors, (ii) the Resignation and Appointment of Successor
Agent Agreement, by and among the agent under the Existing Loan Agreement, the
Existing Lenders, the Agent and the Obligors, and (iii) evidence that letters of
credit have been issued and delivered to the issuers of the Letters of Credit
issued under, and as defined in, the Existing Loan Agreement, in form and
substance satisfactory to such issuers.
Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 9.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 9.1, and (iii) all documents sent
to such Lender for approval, consent, or satisfaction were acceptable to such
Lender.
9.2.    Conditions Precedent to Each Loan. Subject to Section 1.3(l) with
respect to Incremental ABL Term Loans the proceeds of which are being used to
finance a Limited Condition Acquisition, the obligation of the applicable
Lenders to make each Loan, including Loans on the Closing Date, and the
obligation of the Agent to cause the applicable Letter of Credit Issuer to issue
any Letter of Credit shall be subject to the further conditions precedent that
on and as of the date of any such extension of credit:
(a)    The following statements shall be true, and the acceptance by the
applicable Borrowers of any extension of credit shall be deemed to be a
statement to the effect set forth in clauses (i) and (ii) with the same effect
as the delivery to the Agent and the Lenders of a certificate signed by a
Responsible Officer, dated the date of such extension of credit, stating that:
(i)    The representations and warranties contained in this Agreement and the
other Loan Documents are correct in all material respects (and any
representation and warranty that is qualified as to materiality or Material
Adverse Effect is correct in all respects) on and as of the date of such
extension of credit as though made on and as of such date, other than any such
representation or warranty which relates to a specified prior date and except to
the extent the Agent and the Lenders have been notified in writing by the
Borrowers that any representation or warranty is not correct in all material
respects (or that any representation and warranty that is qualified as to
materiality or Material Adverse Effect is not correct in all respects) and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty;


173

--------------------------------------------------------------------------------





(ii)    No Default or Event of Default has occurred and is continuing, or would
result from such extension of credit; and
(iii)    The Borrowing or issuance of the Letter of Credit is in compliance with
the provisions of Article II.
(b)    No such Borrowing or issuance of the Letter of Credit shall exceed Excess
Availability or Canadian Availability, as applicable.
Notwithstanding anything to the contrary, the foregoing conditions precedent in
this Section 9.2 are not conditions to any Lender participating in or
reimbursing the applicable Bank or the Agent for such Lender’s Pro Rata Share of
any applicable Swingline Loan or Agent Advance made in accordance with the
provisions of Sections 2.3 or Section 2.2(b), as applicable.
ARTICLE X
DEFAULT; REMEDIES
10.1.    Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:
(a)    any failure by any of the Borrowers to pay: (i) the principal of any of
the Loans when due, whether upon demand or otherwise, or the reimbursement of
any Letter of Credit issued pursuant to this Agreement when the same is due and
payable; or (ii) any interest, fee or other amount owing hereunder or under any
of the other Loan Documents within five Business Days after the due date
therefor, whether upon demand or otherwise;
(b)    any representation or warranty made or deemed made by the Company, any
Borrower or any Guarantor in this Agreement or by any Obligor in any of the
other Loan Documents or any certificate furnished by any Obligor at any time to
the Agent shall prove to be untrue in any material respect as of the date on
which made, deemed made, or furnished; provided that if any such representation
or warranty is capable of being cured, no Event of Default shall occur hereunder
if such misrepresentation or breach of warranty is cured within 30 days after a
Responsible Officer of the Company shall have discovered or should have
discovered such misrepresentation or breach of warranty;
(c)    (i) any default shall occur in the observance or performance of any of
the covenants and agreements contained in any of Section 7.3(a), 7.6 (with
respect to maintenance of legal existence of the Company), 7.12, or Article VIII
of this Agreement; (ii) any default shall occur in the observance or performance
of any of the covenants and agreements contained in any of Section 7.4 or 7.17
of this Agreement, and such default shall continue for five Business Days or
more; or (iii) any other default shall occur in the observance or performance of
any of the other covenants or agreements contained in any other Section of this
Agreement or any other Loan Document, and such default shall continue for 30
days or more after notice thereof to the Borrowers by the Agent or the Required
Lenders (or, in the case of Section 7.18 or 7.19, such default shall continue
for 30 days or more after the earlier of (x) notice thereof to the Borrowers by
the Agent or the Required Lenders and (y) any Obligor having knowledge of such
default);


174

--------------------------------------------------------------------------------





(d)    (i) any payment default shall occur with respect to any payment of
principal of or interest on any Indebtedness of the Company, any Borrower or any
Significant Subsidiary, in each case (excluding the Loans and any Indebtedness
owed to any Borrower or any other Obligor) in excess of $175,000,000, in each
case, either individually or in the aggregate and such default shall continue
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created, (ii) any default shall occur with
respect to the observance or performance by the Company, any Borrower or any
Significant Subsidiary of any other agreement relating to any Indebtedness of
the Company, such Borrower or such Significant Subsidiary (excluding
Indebtedness hereunder) referred to in clause (i) above or contained in any
instrument or agreement evidencing, securing or relating thereto (other than a
failure to provide notice of a default or an event of default under such
instrument or agreement or default in the observance of or compliance with any
financial maintenance covenant), or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice or lapse
of time if required, such Indebtedness to become due prior to its stated
maturity (an “Acceleration”) and such time shall have lapsed and, if any notice
(a “Default Notice”) shall be required to commence a grace period or declare the
occurrence of an event of default before notice of Acceleration may be
delivered, such Default Notice shall have been given and (in the case of the
preceding clause (i) or this clause (ii)) such default, event or condition shall
not have been remedied or waived by or on behalf of such holder or holders
(provided that this clause (ii) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder, or (y) any termination event or similar event pursuant to the terms
of any interest rate Hedge Agreement) or (iii) there shall have been an
Acceleration of any Indebtedness (excluding Indebtedness hereunder) referred to
in clause (i) above and, if the Agent has not yet commenced the exercise of
remedies under the Loan Documents, such Acceleration shall not have been
rescinded;
(e)    the Company, any Borrower or any Significant Subsidiary shall (i) file a
voluntary petition in bankruptcy or file a voluntary petition, proposal, notice
of intention to file a proposal or an answer or otherwise commence any action or
proceeding seeking reorganization, arrangement or readjustment of its debts or
for any other relief under the federal Bankruptcy Code, the BIA, the CCAA or
under any other bankruptcy or insolvency act or law, state, provincial, federal
or foreign, now or hereafter existing, or consent to, approve of, or acquiesce
in, any such petition, action or proceeding; (ii) apply for or acquiesce in the
appointment of a receiver, interim receiver, assignee, liquidator, sequestrator,
custodian, monitor, trustee or similar officer for it or for all or any part of
its property; (iii) make an assignment for the benefit of creditors; or (iv) be
unable generally to pay its debts as they become due;
(f)    an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of the Company, any Borrower or any Significant
Subsidiary or for any other relief under the federal Bankruptcy Code, the BIA,
the CCAA or under any other applicable bankruptcy or insolvency act or law,
state, provincial, federal or foreign, now or hereafter existing, or any
creditor shall file a notice of intention under the BIA to commence such a
proceeding under the


175

--------------------------------------------------------------------------------





BIA, and such petition, proceeding or notice shall not be dismissed within 60
days after the filing or commencement thereof or an order of relief shall be
entered with respect thereto;
(g)    (i) a receiver, interim receiver, assignee, liquidator, sequestrator,
custodian, monitor, trustee or similar officer for the Company, any Borrower or
any Significant Subsidiary or for all or any material part of the property of
the Company, such Borrower or such Significant Subsidiary shall be appointed or
(ii) a warrant of attachment, execution or similar process shall be issued
against any material part of the property of the Company, any Borrower or any
Significant Subsidiary and such warrant or similar process shall not be vacated,
discharged, stayed or bonded pending appeal within 60 days after the entry
thereof;
(h)    other than as permitted under Section 8.5, the Company, any Borrower or
any Significant Subsidiary shall file a certificate of dissolution under
applicable state or provincial law or shall be liquidated, dissolved or wound-up
or shall commence or have commenced against it any action or proceeding for
dissolution, winding-up or liquidation, or shall take any action in furtherance
thereof;
(i)    this Agreement or any Acceptable Intercreditor Agreement shall be
terminated (other than in accordance with its terms), revoked or declared void
or invalid or unenforceable in any material respect or challenged in writing by
any Obligor;
(j)    one or more judgments, orders, decrees or arbitration awards is entered
against the Company, any Borrower or any Significant Subsidiary involving in the
aggregate, for the Company, all Borrowers and all Significant Subsidiaries,
liability as to any single or related or unrelated series of transactions,
incidents or conditions, in excess of $150,000,000, in each case, either
individually or in the aggregate, (except to the extent covered by insurance
through an insurer who does not deny or dispute coverage), and the same shall
remain unsatisfied, unbonded, unvacated and unstayed pending appeal for a period
of 60 days after the entry thereof;
(k)    (i) any of the Security Documents or Guarantee Agreements shall cease for
any reason to be in full force and effect in all material respects (other than
in accordance with its terms or the terms hereof, including Section 4.3(h)), or
the Company or any Obligor, in each case that is a party to any of the Security
Documents or Guarantee Agreements shall so assert in writing, or (ii) the Lien
created by any of the Security Documents shall cease to be perfected and
enforceable in accordance with its terms or of the same effect as to perfection
and priority purported to be created thereby, in each case in any material
respect, with respect to any significant portion of the Collateral (other than
in connection with any termination of such Lien in respect of any Collateral as
permitted hereby or by any Security Document), and, in the case of the failure
of a Lien solely on Collateral not comprising any Accounts, Rental Equipment,
Spare Parts and Merchandise or Service Vehicles, any proceeds of any of the
foregoing, any Material Accounts into which any such proceeds are deposited, any
books or records related to any of the foregoing, or any other assets related to
any of the foregoing, such failure to be perfected and enforceable with such
priority shall have continued unremedied for a period of 30 days;
(l)    (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or would reasonably be expected to result
in liability of an


176

--------------------------------------------------------------------------------





Obligor under Title IV of ERISA to the Pension Plan, Multi-employer Plan or the
PBGC; or (ii) an Obligor or any ERISA Affiliate shall fail to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multi-employer Plan and, in each case, such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
have a Material Adverse Effect;
(m)    a Pension Event shall occur which has resulted or would reasonably be
expected to result in liability of a Canadian Obligor to a Canadian Pension
Plan, a Canadian Obligor or any of the Restricted Subsidiaries is in default
with respect to payments to a Canadian Pension Plan resulting from their
complete or partial withdrawal from such Canadian Pension Plan or any Lien
arises (save for contribution amounts not yet due) in connection with any
Canadian Pension Plan and, in each case, such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
have a Material Adverse Effect; or
(n)    there occurs a Change of Control.
10.2.    Remedies. If a Default or an Event of Default has occurred and is
continuing, with the consent of the Required Lenders (other than as provided in
the proviso to clause (e) below), the Agent may, or at the direction of the
Required Lenders, the Agent shall, do one or more of the following at any time
or times and in any order, with notice to the Borrowers’ Agent (except no notice
shall be required with respect to an Event of Default referred to in the proviso
to clause (e) below):
(a)    reduce the Maximum Revolver Amount and/or the Maximum Canadian Revolver
Amount or the advance rates against Eligible Accounts, Eligible Rental
Equipment, Eligible Spare Parts and Merchandise, Eligible Service Vehicles or
Eligible Unbilled Accounts used in computing each Borrowing Base, or reduce one
or more of the other elements used in computing each Borrowing Base, in each
case to the extent determined by the Agent or the Required Lenders, as the case
may be;
(b)    restrict the amount of or refuse to make Loans;
(c)    instruct the Letter of Credit Issuers to restrict or refuse to provide
Letters of Credit;
(d)    terminate the Commitments;
(e)    declare any or all Obligations (other than Designated Bank Products
Obligations) to be immediately due and payable (the declaration of Designated
Bank Products Obligations becoming immediately due and payable to be governed by
the documents evidencing, creating or otherwise governing such Obligations);
provided that upon the occurrence of any Event of Default described in
Section 10.1(e), 10.1(f), 10.1(g), or 10.1(h), the Commitments shall
automatically and immediately expire and terminate and all Obligations shall
automatically become immediately due and payable without notice, demand or
consent of any kind;


177

--------------------------------------------------------------------------------





(f)    require the Obligors to cash collateralize all Obligations (contingent or
otherwise) with respect to outstanding Letters of Credit; and
(g)    pursue its other rights and remedies under the Loan Documents and
applicable law.
ARTICLE XI
TERM AND TERMINATION
11.1.    Term and Termination. The term of this Agreement shall end on the
Maturity Date unless sooner terminated in accordance with the terms hereof. Upon
the effective date of termination of this Agreement, all Obligations other than
Designated Bank Products Obligations (including all unpaid principal, accrued
and unpaid interest and any amounts due under Section 5.4) shall become
immediately due and payable (the becoming immediately due and payable of
Designated Bank Products Obligations to be governed by the documents evidencing,
creating or otherwise governing such Obligations) and the Borrowers shall
immediately arrange, with respect to all Letters of Credit then outstanding, for
(a) the cancellation and return thereof or (b) the cash collateralization
thereof or issuance of Supporting Letters of Credit with respect thereto in
accordance with Section 2.4(g). Notwithstanding the termination of this
Agreement, until Full Payment of all Obligations, the Borrowers shall remain
bound by the terms of this Agreement and shall not be relieved of any of their
Obligations hereunder or under any other Loan Document, and the Agent and the
Lenders shall retain all their rights and remedies hereunder (including the
Agent’s Liens on and all rights and remedies with respect to all then existing
and after-arising Collateral).
ARTICLE XII
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
12.1.    Amendments and Waivers.
(a)    (i) No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any
Borrower or other Obligor therefrom, shall be effective unless the same shall be
in writing and, except as provided in Sections 1.7, 1.9, 1.11, 2.2(d), 2.5, 2.6,
2.7 and 5.7 (as in effect on the date hereof), signed by the Required Lenders
(or by the Agent with the consent of the Required Lenders) and the Obligors
party thereto (except that no consent of any Obligors shall be required in the
case of amendments of Article XIII, other than amendments of Section 13.9 which
affect the Borrowers’ rights thereunder) and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given;
(i)    Notwithstanding the foregoing, no such waiver, amendment, or consent
shall be effective to modify eligibility criteria, reserves or sublimits
contained in the definition of “U.S. Borrowing Base”, “Canadian Borrowing Base”,
“Eligible Accounts”, “Eligible Rental Equipment”, “Eligible Spare Parts and
Merchandise”, “Eligible Service Vehicles” or “Eligible Unbilled Account” or
“Reserves” or any successor or related definition, in each case that would have
the effect of increasing Excess Availability or any Borrowing


178

--------------------------------------------------------------------------------





Base unless it is consented to in writing by the Supermajority Lenders and the
Borrowers; provided that to the extent (x) that any change shall have been made
to any eligibility criteria or reserves after the Agreement Date based solely on
the Agent’s Reasonable Credit Judgment pursuant to the terms of this Agreement
(and not by an amendment or modification of this Agreement or any consent of the
Lenders), and (y) such change has the effect of decreasing Excess Availability
or any Borrowing Base, the Agent may thereafter reverse such change, in whole or
in part, if it determines to do so in the exercise of its Reasonable Credit
Judgment;
(ii)    Notwithstanding the foregoing, except as provided in Sections 1.7, 1.9,
1.11, 2.2(d), 2.5, 2.6, 2.7 and 5.7 (as in effect on the date hereof), no such
waiver, amendment, or consent shall be effective with respect to the following,
unless consented to in writing by all Lenders (or the Agent with the consent of
all Lenders) and the Borrowers:
(A)    decrease the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;
(B)    amend this Section 12.1 or any provision of this Agreement providing for
consent or other action by all Lenders;
(C)    release all or substantially all of the value of the Guarantees of the
Guarantors with respect to any Obligations owing under the U.S. GCA or the
Canadian GCA other than as permitted by Section 13.11;
(D)    release all or substantially all of the value of the U.S. Collateral or
the Canadian Collateral other than as permitted by Section 13.11;
(E)    change the definition of “Required Lenders” or “Supermajority Lenders”;
(F)    increase the Maximum Revolver Amount (other than as contemplated in
Section 2.5); or
(G)    contractually subordinate the payment of all the Obligations to any other
Indebtedness or contractually subordinate the priority of any of the Agent’s
Liens to the Liens securing any other Indebtedness;
(iii)    Notwithstanding the foregoing, except as provided in Sections 1.7, 1.9,
1.11, 2.2(d), 2.5, 2.6, 2.7 and 5.7 (as in effect on the date hereof), no such
waiver, amendment, or consent shall be effective with respect to the following,
unless consented to in writing by all affected Lenders (or the Agent with the
consent of all affected Lenders) and the Borrowers:
(A)    increase or extend any Commitment of any Lender;
(B)    increase any of the advance rates set forth in the definition of “U.S.
Borrowing Base” or “Canadian Borrowing Base”;


179

--------------------------------------------------------------------------------





(C)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any (i) scheduled payment of principal, interest or fees or (ii)
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document;
(D)    reduce the principal of, or the rate of interest specified herein (other
than waivers of the Default Rate) on any Loan, or any fees or other amounts
payable hereunder or under any other Loan Document; or
(E)    increase the Maximum Canadian Revolver Amount (other than as contemplated
in Section 2.2(d) or 2.5, as applicable), the Letter of Credit Subfacility or
the Canadian Letter of Credit Subfacility;
(iv)    Notwithstanding the foregoing, except as provided in Sections 1.7, 1.9,
1.11, 2.2(d), 2.5, 2.6, 2.7 and 5.7 (as in effect on the date hereof), no such
waiver, amendment, or consent shall be effective to change Section 4.6 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;
(v)    Notwithstanding the foregoing, no such waiver, amendment, or consent
shall be effective to increase the obligations or adversely affect the rights of
the Agent, any Letter of Credit Issuer or any Swingline Lender without the
consent of the party affected thereby;
provided that (A) the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (ii), (iii)(B) and (iii) (F) above and any
other terms of this Agreement, make applicable Agent Advances in accordance with
Section 2.2(b); (B) Schedule 1.1 hereto (Lenders’ Commitments) may be amended
from time to time by the Agent alone to reflect assignments of Commitments in
accordance herewith and changes in Commitments in accordance with Section 2.5 or
Section 4.3; (C) no amendment or waiver shall be made to Section 13.20 or to any
other provision of any Loan Document as such provisions relate to the rights and
obligations of any Arranger without the written consent of such Arranger; (D)
any applicable Fee Letter may be amended or waived in a writing signed by the
Company, the Borrowers, the applicable Arranger party thereto and the Agent; and
(E) any Loan Document relating to Hedge Agreements and other Bank Products may
be amended by the applicable Obligors, the Agent, and the Lender Counterparty
providing such Hedge Agreement or other Bank Product without the consent or
approval of the Agent (unless the Agent is providing such Bank Product) or any
other Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Lender may not be increased or extended
and (y) the accrued and unpaid amount of any principal, interest or fees payable
to such Lender shall not be reduced, in either case, without the consent of such
Lender.
(b)    If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders or all affected Lenders,
the consent of Required Lenders is obtained, but the consent of other Lenders is
not obtained (any such Lender whose consent is not obtained being referred to as
a “Non‑Consenting Lender”), then, so long as the Agent is not a Non-Consenting
Lender, at the Borrowers’ request (and if applicable, payment


180

--------------------------------------------------------------------------------





by the Borrowers of the processing fee referred to in Section 12.2(a)), the
Agent or an Eligible Assignee shall have the right (but not the obligation) with
the Agent’s approval, to purchase from the Non-Consenting Lenders, and the
Non-Consenting Lenders agree that they shall sell, all of the Non-Consenting
Lenders’ interests, rights and obligations under the Loan Documents, in
accordance with the procedures set forth in clauses (i) through (v) in the
proviso to Section 5.10 and the last sentence in Section 5.10, as if each such
Non-Consenting Lender is an assignor Lender thereunder; provided that no action
by or consent of the Non-Consenting Lenders shall be necessary in connection
with any assignment under this Section 12.1(b), and such assignment shall be
immediately and automatically effective upon payment by the Agent or Eligible
Assignee of the applicable purchase price.
(c)    Notwithstanding any provision herein to the contrary, this Agreement and
the other Loan Documents may be amended: (i) to cure any ambiguity, mistake,
omission, defect or inconsistency; (ii) in accordance with Section 2.5 to
incorporate the terms of any Incremental ABL Term Loans and Incremental
Revolving Commitments and to provide for non-pro rata borrowings and payments of
any amounts hereunder as between the Loans or other loans and any Commitments or
other commitments in connection therewith; (iii) in accordance with Section 2.6
to effectuate an Extension Amendment and to provide for non-pro rata borrowings
and payments of any amounts hereunder as between the Loans and any Commitments
in connection therewith; (iv) in accordance with Section 2.7 to incorporate the
terms of any Refinancing Commitments and to provide for non-pro rata borrowings
and payments of any amounts hereunder as between the Loans or other loans and
any Commitments or other commitments in connection therewith; (v) in accordance
with Section 1.2(b) in connection with a change in GAAP or the application
thereof; (vi) in accordance with Section 1.9 to modify any existing definitions
or terms or incorporate any additional definitions or terms related, incidental
or complementary to the designation of any Additional Borrower or the
termination of a Borrower’s status as such; (vii) to reflect the inclusion of
any additional Alternative Currency, in accordance with Section 1.7; (viii) to
reflect changes to the Maximum Canadian Revolver Amount in accordance with
Section 2.2(d); or (ix) to replace the LIBOR Rate and reflect any LIBOR
Successor Rate Conforming Changes, pursuant to Section 5.7; in each case, with
the consent of the Agent but without the consent of any Lender (except as
expressly provided in Section 1.7, 1.9, 2.2(d), 2.5, 2.6, 2.7 or 5.7, as
applicable).
12.2.    Assignments; Participations.
(a)    Any Lender may, with the written consent of (i) the Agent, (ii) the
Swingline Lenders and the Letter of Credit Issuers, and (iii) so long as no
Event of Default pursuant to paragraph (a), (e), (f), (g) or (h) of Section 10.1
has occurred and is continuing, the Borrowers’ Agent (which consents shall not
be unreasonably withheld or delayed), assign and delegate to one or more
Eligible Assignees (provided that no such consent shall be required in
connection with any assignment to an Approved Fund or to a Lender or to an
Affiliate or branch of a Lender) (each an “Assignee”) all, or any ratable part
of all, of the Loans, the Commitments and the other rights and obligations of
such Lender hereunder, in a minimum amount of $5,000,000; provided that (w)
written notice of such assignment, together with payment instructions, addresses
and related information with respect to the Assignee, shall be given to the
Borrowers’ Agent and the Agent by such Lender and the Assignee; (x) such Lender
and its Assignee shall deliver to the Borrowers’ Agent and the Agent an
Assignment and Acceptance; (y)


181

--------------------------------------------------------------------------------





the Assignee, if it shall not be a Lender, shall deliver to the Agent any tax
forms required by Section 5.1(f); and (z) the assignor Lender or Assignee shall
pay to the Agent a processing fee in the amount of $3,500; provided, further,
that the Agent may elect to waive such processing fee in its sole discretion.
(b)    From and after the date that the Agent has received an executed
Assignment and Acceptance, the Agent has received any tax forms required by
Section 5.1(f) (unless the Assignee shall already be a Lender hereunder), the
Agent has received payment of the above-referenced processing fee and the Agent
has recorded such assignment in the Register as provided in Section 13.21
herein, (i) the Assignee thereunder shall be a party hereto and, to the extent
that rights and obligations, including, but not limited to, the obligation to
participate in Letters of Credit, have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assignor Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assignor
Lender’s rights and obligations under this Agreement, such assignor Lender shall
cease to be a party hereto).
(c)    By executing and delivering an Assignment and Acceptance, the assignor
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assignor Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto or the attachment, perfection, or priority of any Lien
granted by any Obligor to the Agent or any Lender in the applicable Collateral;
(ii) such assignor Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Obligor or the
performance or observance by any Obligor of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto; (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such Assignee will, independently and without reliance upon the Agent, such
assignor Lender or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers, including the discretionary rights
and incidental powers, as are reasonably incidental thereto; and (vi) such
Assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(d)    Immediately upon satisfaction of the requirements of Section 12.2(a),
this Agreement shall be deemed to be amended to the extent, but only to the
extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising


182

--------------------------------------------------------------------------------





therefrom. Each Commitment allocated to each Assignee shall reduce the
applicable Commitment of the assignor Lender pro tanto.
(e)    Any Lender may at any time, without the consent of the Borrowers’ Agent,
the Agent, any Swingline Lender or Letter of Credit Issuer, sell to one or more
commercial banks, financial institutions, or other Persons that are not the
Company or any Borrower or any Affiliate thereof (a “Participant”), in each case
that is not a Disqualified Lender, participating interests in any Loans, any
Commitment of that Lender and the other interests of that Lender (the
“Originating Lender”) hereunder and under the other Loan Documents; provided
that (i) the Originating Lender’s obligations under this Agreement shall remain
unchanged, (ii) the Originating Lender shall remain solely responsible for the
performance of such obligations, (iii) the applicable Borrowers and the Agent
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, and (iv) no Lender shall transfer or
grant any participating interest under which the Participant has rights to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document except the matters set forth in
Sections 12.1(a)(iii)(C) and (D) and Section 12.1(a)(iv), and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement to the same extent and subject to the same limitation as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. Subject to paragraph (g) of this Section 12.2, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.1,
5.2 and 5.3 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (a) of this Section 12.2.
(f)    Notwithstanding any other provision in this Agreement, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR §
203.14, or other central bank, as the case may be, and such Federal Reserve Bank
or other applicable central bank, may enforce such pledge or security interest
in any manner permitted under applicable law; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    A Participant shall not be entitled to receive any greater payment under
Section 5.1 or 5.3 than the Originating Lender would have been entitled to
receive with respect to the participating interest sold to such Participant,
unless the sale of the participating interest to such Participant is made with
the applicable Borrowers’ prior written consent and the applicable Borrowers
expressly waive the benefit of this provision at the time of such sale. A
Participant that would be subject to the requirements of Section 5.1(f) if it
were a Lender shall not be entitled to the benefits of Section 5.1 unless the
applicable Borrowers are notified of the participating interest sold to such
Participant and such Participant agrees, for the benefit of the applicable
Borrowers, to comply with Section 5.1(f) as though it were a Lender.




183

--------------------------------------------------------------------------------





ARTICLE XIII
THE AGENT
13.1.    Appointment and Authorization. Each Lender hereby designates and
appoints Bank as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes the Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article XIII. The provisions of this
Article XIII (other than Sections 13.9, 13.11(a), 13.11(b) and 13.15(c)) are
solely for the benefit of the Agent and the Lenders, and the Borrowers shall
have no rights as third party beneficiaries of any of the provisions contained
herein. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Agent have or be deemed to have any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the U.S. Borrowing Base or the Canadian Borrowing Base, as
applicable, (b) the making of Agent Advances pursuant to Section 2.2(b), and (c)
the exercise of remedies pursuant to Section 10.2, and any action so taken or
not taken shall be deemed consented to by the Lenders.
13.2.    Delegation of Duties. The Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Agent hereby appoints the
Borrowers’ Agent to be a subagent solely of the Agent solely for the purpose of
(a) causing (i) the Agent to be named as lienholder, secured party, legal owner
or such other capacity, as appropriate, on the certificate of title for any
Titled Goods or (ii) on any filing or registration statement in favor of the
Agent, effected under the Loan Documents in the PPSA or otherwise, the addition
of any Titled Goods by its VIN or serial number, in either case in order to
create and/or perfect the security interest of the Secured Parties therein and
(b)(i) releasing any such security interest upon a sale of the Titled Goods
covered thereby in compliance with the terms of this Agreement and (ii) removing
the VIN or serial number of Titled Goods upon a sale thereof; provided that (x)
the


184

--------------------------------------------------------------------------------





Borrowers’ Agent in such capacity may appoint other third-party subagents
reasonably acceptable to the Agent, (y) neither the Borrowers’ Agent nor any
such subagent shall be authorized to take any other action with respect to any
such Collateral unless and except to the extent expressly authorized in writing
by the Agent, and (z) such appointment, and any further subagency, may be
terminated by the Agent at any time by notice to the Borrowers’ Agent.
13.3.    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Obligor or any Subsidiary or
Affiliate of any Obligor, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Obligor or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Obligor or any of its
Subsidiaries or Affiliates.
13.4.    Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any
Obligor), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders (or all Lenders if so required by Section 12.1) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
13.5.    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrowers referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of their
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Article X; provided that unless and until the Agent has received
any such request, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as they shall deem advisable.


185

--------------------------------------------------------------------------------





13.6.    Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Agent hereinafter taken, including any review of the affairs of the
Borrowers and their Affiliates, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender. Each Lender represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Obligors and their Affiliates, and all applicable bank regulatory laws relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrowers. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Obligors and their Affiliates.
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by the Agent, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Obligors or any of their Affiliates which
may come into the possession of any of the Agent-Related Persons.
13.7.    Indemnification. Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by or on behalf of the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably in
accordance with their respective Pro Rata Shares, from and against any and all
Indemnified Liabilities as such term is defined in Section 14.10; provided that
no Lender shall be liable for the payment to such Agent-Related Persons of any
portion of such Indemnified Liabilities to the extent resulting from such
Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall ratably reimburse the Agent upon demand for its
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the Agent
is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section 13.7 shall survive the payment of all Obligations
hereunder and the resignation or replacement of the Agent.
13.8.    Agent in Individual Capacity. The Bank and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Obligors and their
Subsidiaries and Affiliates as though the Bank were not the Agent hereunder and
without notice to or consent of the Lenders. The Bank and its Affiliates may
receive information regarding the Obligors, their Affiliates and Account Debtors
(including information that may be subject to confidentiality obligations in
favor of the Obligors, such


186

--------------------------------------------------------------------------------





Affiliates or such Account Debtors) and the Lenders hereby acknowledge that the
Agent and the Bank shall be under no obligation to provide such information to
them. With respect to its Loans, the Bank shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not the Agent, and the terms “Lender” and “Lenders” include the Bank in its
individual capacity.
13.9.    Successor Agent. The Agent may resign as Agent upon at least 30 days’
prior notice to the Lenders and the Borrowers’ Agent, such resignation to be
effective at the end of such 30-day period (or such earlier date on which a
successor agent shall have accepted its appointment or as shall be agreed by the
Required Lenders). In the event the Bank sells all of its Loans and/or
Commitments as part of a sale, transfer or other disposition by the Bank of
substantially all of its loan portfolio, the Bank shall resign as Agent and such
purchaser or transferee shall become the successor Agent hereunder. Subject to
the foregoing, if the Agent resigns under this Agreement, the Required Lenders
(with the prior consent of the Borrowers’ Agent, such consent not to be
unreasonably withheld and such consent not to be required if an Event of Default
pursuant to paragraphs (a), (e), (f), (g) or (h) of Section 10.1 has occurred
and is continuing) shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall be a Lender and a commercial bank,
commercial finance company or other asset-based lender having total assets in
excess of $5,000,000,000. If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Lenders and the Borrowers’ Agent, a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article XIII and Section 14.10 shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement.
13.10.    Withholding Tax.
(a)    If any Lender is entitled to a reduction in the applicable withholding
Tax, the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding Tax after taking into account such
reduction. If the forms or other documentation required by Section 5.1(f) are
not delivered to the Agent and the Borrowers’ Agent, then the Agent may withhold
from any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding Tax.
(b)    If the IRS or any other Governmental Authority of the United States of
America or other jurisdiction asserts a claim that the Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding Tax ineffective, or for any
other reason) such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by the Agent as Tax or otherwise, including, for the
avoidance of doubt, penalties and interest, and including any Taxes imposed by
any jurisdiction on the amounts payable to the Agent under this Section 13.10,
together with all costs and expenses


187

--------------------------------------------------------------------------------





(including Attorney Costs). The obligation of the Lenders under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of the Agent.
13.11.    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize the Agent (and if applicable,
any subagent appointed by the Agent under Section 13.2 or otherwise), and the
Agent (and if applicable, any subagent appointed by the Agent under Section 13.2
or otherwise) shall hereby have the obligation to release, subject to the
satisfaction of any conditions to release (if any) set forth herein, including
the continuance of the applicable Agent’s Lien on any proceeds of released
Collateral, any such Agent’s Liens upon any Collateral (i) upon Full Payment of
the Obligations; (ii) constituting property being sold, transferred or disposed
of (to any Person that is not an Obligor), if the sale, transfer or disposition
is made in compliance with this Agreement (which shall, upon reasonable request
by the Agent, be certified by the Borrowers’ Agent, and the Agent may rely
conclusively on any such certification without further inquiry; provided that no
certification shall be required at any time with respect to any sales of items
of Rental Equipment, Service Vehicles or Spare Parts and Merchandise in the
ordinary course of business so long as such Agent’s Lien continues in the
proceeds of such Collateral); (iii) constituting property in which the Obligors
owned no interest at the time the Lien was granted or at any time thereafter;
(i) constituting property leased to an Obligor under a lease which has expired
or been terminated in a transaction permitted under this Agreement; (ii)
constituting Relinquished Property, if such Relinquished Property shall have
been delivered to the applicable Qualified Intermediary in accordance with the
applicable exchange agreement and a first priority perfected security interest
shall have been granted by the applicable exchanger to the Agent for the benefit
of the Secured Parties of a first priority perfected security interest in the
rights of such exchanger in, to and under the related exchange agreement; (vi)
constituting any Like-Kind Exchange Account; (vii) constituting property being
sold, assigned, pledged or otherwise transferred pursuant to any Securitization
Transaction; (viii) being or becoming an Excluded Asset (as defined in the U.S.
GCA or the Canadian GCA, as applicable); or (ix) constituting property that is
owned by a Guarantor that has been released from its obligations under the U.S.
GCA or the Canadian GCA, as applicable, pursuant to this Section 13.11 or
Section 4.3(h). Except as provided above or in Section 12.1, the Agent will not
release any of such Agent’s Liens without the prior written authorization of the
Required Lenders; provided that in addition to the foregoing, (x) the Agent may,
in its discretion, release such Agent’s Liens on Collateral valued, in the
aggregate for any such release, not in excess of (A) the greater of (1)
$100,000,000 and (2) 3% of Consolidated Tangible Assets, or (B) if after giving
effect to such sale, conveyance, transfer, lease or other disposition on a pro
forma basis Specified Availability is at least $1,000,000,000, the greater of
(1) $165,000,000 and (2) 5% of Consolidated Tangible Assets; and (y) the Agent
may release the Agent’s Liens on Collateral valued in the aggregate not in
excess of $200,000,000 during each Fiscal Year with the prior written
authorization of Required Lenders, so long as all proceeds received in
connection with any such release under clause (x) or (y) above are applied to
the Obligations in accordance with Section 4.6 and, after giving effect to the
application of such proceeds and the updating of the U.S. Borrowing Base or the
Canadian Borrowing Base, as the case may be, to reflect the deletion of any
assets subject to such release, Excess Availability or Canadian Availability, as
the case may be, shall be no less than the Excess Availability or the Canadian
Availability, as the case may be, immediately prior to such release. In
addition, the


188

--------------------------------------------------------------------------------





Lenders hereby irrevocably authorize the Agent to (I) subordinate any Lien on
any property granted to or held by the Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.1(d) or
Section 8.1(g) and (II) release any Guarantor from its obligations under the
U.S. GCA or the Canadian GCA (1) if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder or becomes an Excluded Subsidiary,
(2) as provided in Section 4.3(h) with respect to the obligations of the
Canadian Guarantors to guarantee the Obligations of the Canadian Borrowers or
(3) as provided in Section 12.1. Upon request by the Agent or the Borrowers at
any time, the Required Lenders will confirm in writing the Agent’s authority to
release or subordinate the applicable Agent’s Liens upon particular types or
items of Collateral, or to release any Guarantor from its obligations pursuant
to this Section 13.11(a).
(b)    Upon receipt by the Agent of any authorization required pursuant to
Section 13.11(a) from the Required Lenders of the Agent’s authority to release
or subordinate the applicable Agent’s Liens upon particular types or items of
Collateral, or to release any Guarantor from its obligations under the U.S. GCA
or the Canadian GCA, and upon prior written request by the Borrowers, the Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of such Agent’s Liens upon
such Collateral or to subordinate its interest therein, or to release such
Guarantor from its obligations under the U.S. GCA or the Canadian GCA; provided
that (i) the Agent shall not be required to execute any such document on terms
which, in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens or
Guarantee without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Obligors in respect
of) all interests retained by the Obligors, including the proceeds of any sale,
all of which shall continue to constitute part of such Collateral.
(c)    The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Obligors or is cared for,
protected or insured or has been encumbered, or that the applicable Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Agent pursuant to any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Agent’s own interest in the
Collateral in its capacity as one of the Lenders and that the Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.
13.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express consent
of the Required Lenders, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of the Required Lenders, set off against the
Obligations, any amounts owing by such Lender to any Obligor or any accounts of
any Obligor now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so by the
Agent, take or cause to be taken any action to enforce its rights under this
Agreement or


189

--------------------------------------------------------------------------------





against any Obligor, including the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the applicable Collateral.
(b)    Except as otherwise expressly provided herein, if at any time or times
any Lender shall receive (i) by payment, foreclosure, setoff or otherwise, any
proceeds of Collateral or any payments with respect to the Obligations of any
Obligor to such Lender arising under, or relating to, this Agreement or the
other Loan Documents, except for any such proceeds or payments received by such
Lender from the Agent pursuant to the terms of this Agreement, or (ii) payments
from the Agent in excess of such Lender’s ratable portion of all such
distributions by the Agent, such Lender shall promptly (x) turn the same over to
the Agent, in kind, and with such endorsements as may be required to negotiate
the same to the Agent, or in same day funds, as applicable, for the account of
all of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (y) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Commitments; provided that if all or
part of such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment. If following the occurrence
of an Event of Default and realization upon the Collateral and the Guarantee
Agreements, any Lender shall have suffered or incurred a loss not recovered from
available Collateral, each Lender shall make such payments to the others of them
so that the loss is shared by all Lenders in accordance with each such Lender’s
Pro Rata Share, subject to any agreement by any applicable Lenders as to the
priority of their respective rights of distribution from such Collateral.
13.13.    Agency for Perfection. Each Lender hereby appoints each other Lender
as agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with the UCC or the PPSA or under other applicable law, as
applicable, may be perfected by possession. Should any Lender (other than the
Agent) obtain possession of any such Collateral, such Lender shall notify the
Agent thereof, and, promptly upon the Agent’s request therefor, shall deliver
such Collateral to the Agent or in accordance with the Agent’s instructions.
13.14.    Payments by Agent to Lenders. All payments to be made by the Agent to
the applicable Lenders shall be made by bank wire transfer or internal transfer
of immediately available funds to each such Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Agreement Date
(or if such Lender is an Assignee, on the applicable Assignment and Acceptance),
or pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to the Agent. Concurrently with each such payment,
the Agent shall identify whether such payment (or any portion thereof)
represents principal, interest or fees on the Loans or otherwise. Unless the
Agent receives notice from the applicable Borrowers prior to the date on which
any payment is due to the Lenders that such Borrowers will not make such payment
in full as and when required, the Agent may assume that such Borrowers have made
such payment in full to the Agent on such date in immediately available funds
and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each


190

--------------------------------------------------------------------------------





such Lender on such due date an amount equal to the amount then due such Lender.
If and to the extent the Borrowers have not made such payment in full to the
Agent, each applicable Lender shall repay to the Agent on demand such amount
distributed to such Lender, together with interest thereon for each day from the
date such amount is distributed to such Lender until the date repaid (a) in the
case of amounts denominated in Dollars, at the greater of the Federal Funds Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation, (b) in the case of amounts denominated in Canadian
Dollars, at the greater of the interest rate charged by the Bank of Canada for
one-day loans and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation and (c) if denominated in an
Alternative Currency, a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.
13.15.    Settlement; Defaulting Lenders.
(a)    Each Lender’s funded portion of the applicable Loans is intended by the
applicable Lenders to be equal at all times to such Lender’s Pro Rata Share of
the outstanding applicable Loans. Notwithstanding such agreement, the Agent, the
Bank, and the other applicable Lenders agree (which agreement shall not be for
the benefit of or enforceable by the applicable Borrowers) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to the applicable Loans (including the applicable
Swingline Loans and the applicable Agent Advances) shall take place on a
periodic basis in accordance with the following provisions:
(i)    The Agent shall request settlement (“Settlement”) with the applicable
Lenders at least once every week, or on a more frequent basis at the Agent’s
election, (x) on behalf of the Bank, with respect to each applicable outstanding
Swingline Loan, (y) for itself, with respect to each applicable Agent Advance,
and (z) with respect to collections received, in each case, by notifying the
Lenders of such requested Settlement by telecopy or other electronic
communication, no later than 12:00 noon, New York City time, on the date of such
requested Settlement (the “Settlement Date”). Each Lender (other than the Bank,
in the case of applicable Swingline Loans, and the Agent, in the case of
applicable Agent Advances) shall transfer the amount of such Lender’s Pro Rata
Share of the outstanding principal amount of the applicable Swingline Loans and
the applicable Agent Advances with respect to each Settlement to the Agent, to
the Agent’s account, not later than 2:00 p.m., New York City time, on the
Settlement Date applicable thereto. Settlements shall occur during the
continuation of a Default or an Event of Default and whether or not the
applicable conditions precedent set forth in Article IX have then been
satisfied. Such amounts made available by the applicable Lenders to the Agent
shall be applied against the amounts of the applicable Swingline Loan or Agent
Advance and, together with the portion of such Swingline Loan or Agent Advance
representing the Bank’s Pro Rata Share thereof, shall cease to constitute
Swingline Loans or Agent Advances, but shall constitute Revolving Loans of such
Lenders. If any such amount is not transferred to the Agent by any Lender on the
Settlement Date applicable thereto, the Agent shall be entitled to recover such
amount (on behalf of the Bank, with respect to each outstanding Swingline Loan,
and for itself, with respect to each applicable Agent Advance) on demand from
such Lender together with interest thereon (A) in the case of amounts
denominated in Dollars, at the greater of the Federal Funds Rate and a rate
determined by the Agent, in accordance with banking industry rules on interbank
compensation, (B) in the


191

--------------------------------------------------------------------------------





case of amounts denominated in Canadian Dollars, at the greater of the interest
rate charged by the Bank of Canada for one-day loans and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation
and (C) in the case of amounts denominated in an Alternative Currency, a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation, as applicable, in each case for the first three days from and
after the Settlement Date and thereafter at the Interest Rate then applicable to
Base Rate Loans, for amounts due in Dollars or any Alternative Currency, or the
Interest Rate then applicable to Canadian Prime Rate Loans, for amounts due in
Canadian Dollars.
(ii)    Notwithstanding the foregoing, not more than one Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Event of Default and regardless of whether the Agent has requested a
Settlement with respect to an applicable Swingline Loan or applicable Agent
Advance), each other applicable Lender (x) shall irrevocably and unconditionally
purchase and receive from the Bank or the Agent, as applicable, without recourse
or warranty, an undivided interest and participation in such Swingline Loan or
Agent Advance equal to such Lender’s Pro Rata Share of such Swingline Loan or
Agent Advance and (y) if Settlement has not previously occurred with respect to
such Swingline Loans or Agent Advances, upon demand by the Bank or the Agent, as
applicable, shall pay to the Bank or the Agent, as applicable, as the purchase
price of such participation an amount equal to 100% of such Lender’s Pro Rata
Share of such Swingline Loans or Agent Advances. If such amount is not in fact
made available to the Agent by any applicable Lender, the Agent shall be
entitled to recover such amount (on behalf of the Bank, with respect to each
outstanding Swingline Loan, and for itself, with respect to each applicable
Agent Advance) on demand from such Lender together with interest thereon (A) in
the case of amounts denominated in Dollars, at the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation, (B) in the case of amounts denominated in
Canadian Dollars, at the greater of the interest rate charged by the Bank of
Canada for one-day loans and a rate determined by the Agent in accordance with
banking industry rules on interbank compensation and (C) in the case of amounts
denominated in an Alternative Currency, a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, as applicable,
in each case for the first three days from and after such demand and thereafter
at the Interest Rate then applicable to Base Rate Loans, for amounts due in
Dollars or any Alternative Currency, or the Interest Rate then applicable to
Canadian Prime Rate Loans, for amounts due in Canadian Dollars.
(iii)    Notwithstanding any provisions of Section 2.2 or Section 2.3, as
applicable, to the contrary, from and after the date, if any, on which any
Lender purchases an undivided interest and participation in any applicable
Swingline Loan or applicable Agent Advance pursuant to clause (ii) above, the
Agent shall promptly distribute to such Lender, such Lender’s Pro Rata Share of
all payments of principal and interest and all proceeds of Collateral received
by the Agent in respect of such Swingline Loan or Agent Advance.
(iv)    Between Settlement Dates, the Agent, to the extent no applicable Agent
Advances are outstanding, may pay over to the Bank any payments received by the
Agent, which in accordance with the terms of this Agreement would be applied to
the reduction of the applicable Loans, for application to the Bank’s Loans,
including applicable Swingline Loans. If, as of any Settlement Date, collections
received since the then immediately


192

--------------------------------------------------------------------------------





preceding Settlement Date have been applied to the Bank’s Loans (other than to
applicable Swingline Loans or applicable Agent Advances in which such Lender has
not yet funded its purchase of a participation pursuant to clause (ii) above),
as provided for in the previous sentence, the Bank shall pay to the Agent for
the accounts of the applicable Lenders, to be applied to the applicable
outstanding Loans of such Lenders, an amount such that each Lender shall, upon
receipt of such amount, have, as of such Settlement Date, its Pro Rata Share of
the applicable Loans. During the period between Settlement Dates, the Bank with
respect to applicable Swingline Loans, the Agent with respect to applicable
Agent Advances, and each Lender with respect to the applicable Loans other than
applicable Swingline Loans and applicable Agent Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
actual average daily amount of funds employed by the Bank, the Agent and the
other Lenders, respectively.
(v)    Unless the Agent has received written notice from a Lender to the
contrary, the Agent may assume that the applicable conditions precedent set
forth in Article IX have been satisfied.
(b)    Lenders’ Failure to Perform. All Loans (other than Swingline Loans and
Agent Advances) shall be made by the Lenders simultaneously and in accordance
with their Pro Rata Shares thereof. It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any applicable Loans hereunder, nor shall any applicable Commitment of any
Lender be increased or decreased as a result of any failure by any other Lender
to perform its obligation to make any Loans hereunder, (ii) no failure by any
Lender to perform its obligation to make any Loans hereunder shall excuse any
other Lender from its obligation to make any Loans hereunder, and (iii) the
obligations of each Lender hereunder shall be several, not joint and several.
(c)    Defaulting Lenders. Unless the Agent receives notice from a Lender on or
prior to the Closing Date or, with respect to any Borrowing after the Closing
Date, at least one Business Day prior to the date of such Borrowing, that such
Lender will not make available as and when required hereunder to the Agent that
Lender’s Pro Rata Share of a Borrowing, the Agent may assume that each such
Lender has made such amount available to the Agent in immediately available
funds on the Funding Date. Furthermore, the Agent may, in reliance upon such
assumption, make available to the applicable Borrowers on such date a
corresponding amount. If any Lender has not transferred its full Pro Rata Share
to the Agent in immediately available funds, and the Agent has transferred the
corresponding amount to the applicable Borrowers, on the Business Day following
such Funding Date such Lender shall make such amount available to the Agent,
together with interest for that day (i) in the case of amounts denominated in
Dollars, at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation, (ii)
in the case of amounts denominated in Canadian Dollars, at the greater of the
interest rate charged by the Bank of Canada for one-day loans and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation and (iii) in the case of amounts denominated in an Alternative
Currency, a rate determined by the Agent in accordance with banking industry
rules on interbank compensation. A notice by the Agent submitted to any Lender
with respect to amounts owing shall be conclusive, absent manifest error. If
each Lender’s full Pro Rata Share is transferred to the Agent as required, the
amount transferred to the Agent shall constitute that


193

--------------------------------------------------------------------------------





Lender’s applicable Loan for all purposes of this Agreement. If that amount is
not transferred to the Agent on the Business Day following the Funding Date, the
Agent will notify the Borrowers’ Agent of such failure to fund and, upon demand
by the Agent, the applicable Borrowers shall pay such amount to the Agent for
the Agent’s account, together with interest thereon for each day elapsed since
the date of such Borrowing, at a rate per annum equal to the Interest Rate
applicable at the time to the applicable Loans comprising that particular
Borrowing. The failure of any Lender to make any applicable Loan on any Funding
Date shall not relieve any other Lender of its obligation hereunder to make an
applicable Loan on that Funding Date. No Lender shall be responsible for any
other Lender’s failure to advance such other Lender’s Pro Rata Share of any
Borrowing. Notwithstanding anything contained in this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
(i)    no Unused Line Fee shall accrue for the account of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender (except to the extent it is
payable to a Letter of Credit Issuer pursuant to clause (iv)(E) below);
(ii)    in determining the Required Lenders or Supermajority Lenders, any Lender
that at the time is a Defaulting Lender (and the Loans and/or Commitment of such
Defaulting Lender) shall be excluded and disregarded;
(iii)    the Company shall have the right, at its sole expense and effort, (i)
to seek one or more Persons reasonably satisfactory to the Agent and the Company
to each become a substitute Lender and assume all or part of the Revolving
Credit Commitments of any Defaulting Lender and the Company, the Agent and any
such substitute Lender shall execute and deliver, and such Defaulting Lender
shall thereupon be deemed to have executed and delivered, an appropriately
completed Assignment and Acceptance to effect such substitution or (ii) upon
notice to the Agent, to prepay the Loans and, at the Company’s option, terminate
the Revolving Credit Commitments of such Defaulting Lender, in whole or in part,
without premium or penalty;
(iv)    if any Swingline Loans exist or any Letters of Credit exist at the time
a Lender becomes a Defaulting Lender
then:
(A)    all or any part of such Defaulting Lender’s Pro Rata Share of any
outstanding Swingline Loans and Letters of Credit shall be re-allocated among
the applicable non-Defaulting Lenders in accordance with their respective
applicable Pro Rata Shares but only to the extent the sum of all such
non-Defaulting Lenders’ utilized applicable Revolving Credit Commitments (in
each case before giving effect to each reallocation) plus such Defaulting
Lender’s Pro Rata Share of such outstanding Swingline Loans and Letters of
Credit does not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one Business Day
(or such longer period as may be agreed to by the Agent in its sole discretion)
following notice by the


194

--------------------------------------------------------------------------------





Agent (x) first, prepay such Defaulting Lender’s Pro Rata Share of any
outstanding Swingline Loans and (y) second, cash collateralize with cash and/or
Cash Equivalents such Defaulting Lender’s Pro Rata Share of any outstanding
Letters of Credit (after giving effect to any partial reallocation pursuant to
clause (A) above) on terms reasonably satisfactory to the Agent for so long as
such Letters of Credit are outstanding;
(C)    if any portion of such Defaulting Lender’s Pro Rata Share of outstanding
Letters of Credit is cash collateralized pursuant to clause (B) above, the
Borrowers shall not be required to pay the Letter of Credit Fee for
participation with respect to such portion of such Defaulting Lender’s Pro Rata
Share of outstanding Letters of Credit so long as it is cash collateralized;
(D)    if any portion of such Defaulting Lender’s Pro Rata Share of outstanding
Letters of Credit is re-allocated to the non-Defaulting Lenders pursuant to
clause (A) above, then the Letter of Credit Fee with respect to such portion
shall be allocated among the non-Defaulting Lenders in accordance with their Pro
Rata Shares; or
(E)    if any portion of such Defaulting Lender’s Pro Rata Share of outstanding
Letters of Credit is neither cash collateralized nor re-allocated pursuant to
clause (A) or (B) above, then, without prejudice to any rights or remedies of
any Letter of Credit Issuer or any Lender hereunder, the Unused Line Fee that
otherwise would have been payable to such Defaulting Lender (with respect to the
portion of such Defaulting Lender’s Pro Rata Share that was utilized by such
outstanding Letters of Credit) and the Letter of Credit Fee payable with respect
to such Defaulting Lender’s Pro Rata Share of outstanding Letters of Credit
shall be payable to the applicable Letter of Credit Issuer until such
outstanding Letters of Credit are cash collateralized and/or re-allocated;
(v)    so long as any Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Letter of Credit Issuer shall be
required to issue, amend or increase any Letter of Credit, unless they are
respectively reasonably satisfied that the related exposure will be 100% covered
by the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateralized on terms reasonably satisfactory to the Agent and, if applicable,
the applicable Letter of Credit Issuer, and participations in any such newly
issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in accordance with their respective Pro
Rata Shares (and Defaulting Lenders shall not participate therein); and
(vi)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to
Section 13.12(b)) may, in lieu of being distributed to such Defaulting Lender,
be retained by the Agent in a segregated non-interest bearing account and,
subject to any applicable Requirement of Law, be applied at such time or times
as may be determined by the Agent (1) first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder, (2) second, pro rata, to the
payment of any amounts owing by such Defaulting Lender to any Letter of Credit
Issuer or any Swingline Lender hereunder, (3) third, to the funding of any
Revolving Loan or the funding or cash collateralization of any participation in
any Swingline Loan or Letter of Credit in respect


195

--------------------------------------------------------------------------------





of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent, (4) fourth, if so
determined by the Agent and the Company, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(5) fifth, pro rata, to the payment of any amounts owing to the Borrowers or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by a Borrower or any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement and
(6) sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a prepayment of the
principal amount of any Loans or Letter of Credit reimbursement obligations in
respect of which a Defaulting Lender has funded its participation obligations,
such payment shall be applied solely to prepay the Loans of, and Letter of
Credit reimbursement obligations owed to, all non-Defaulting Lenders pro rata
prior to being applied to the prepayment of any Loans, or Letter of Credit
reimbursement obligations owed to, any Defaulting Lender.
(d)    In the event that the Agent, the Borrowers’ Agent, each applicable Letter
of Credit Issuer and each applicable Swingline Lender, as the case may be, each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Pro Rata Share of any
outstanding Swingline Loans and Letters of Credit of the Lenders that have been
adjusted pursuant to Section 13.15(c) shall be readjusted to reflect the
inclusion of such Lender’s Revolving Credit Commitments and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders as
the Agent shall determine may be necessary in order for such Lender to hold such
Revolving Loans in accordance with its Pro Rata Share. Subject to Section 14.26,
the rights and remedies against a Defaulting Lender under this Section 13.15 are
in addition to other rights and remedies that the Borrowers, the Agent, the
Letter of Credit Issuers, the Swingline Lenders and the non-Defaulting Lenders
may have against such Defaulting Lender. The arrangements permitted or required
by this Section 13.15 shall be permitted under this Agreement, notwithstanding
any limitation on Liens or the pro rata sharing provisions or otherwise.
13.16.    Letters of Credit; Intra-Lender Issues.
(a)    Notice of Letter of Credit Balance. On each Settlement Date the Agent
shall notify each Lender of the issuance of all Letters of Credit, in each case,
since the prior Settlement Date. In addition, upon the reasonable request of a
Lender from time to time, the Agent shall provide such Lender with a list of the
then outstanding Letters of Credit.
(b)    Participations in Letters of Credit.
(i)    Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 2.4(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to the Equivalent Amount
in Dollars of such Lender’s Pro Rata Share of the face amount of such Letter of
Credit (as of the date of issuance), in connection with the issuance or
acceptance of such Letter of Credit (including all obligations of the applicable
Borrowers with respect thereto, and any security therefor or guaranty pertaining
thereto).


196

--------------------------------------------------------------------------------





(ii)    Sharing of Reimbursement Obligation Payments. Whenever the Agent
receives a payment from any Borrower on account of reimbursement obligations in
respect of a Letter of Credit as to which the Agent has previously received for
the account of the applicable Letter of Credit Issuer thereof payment from a
Lender, the Agent shall promptly pay to such Lender such Lender’s applicable Pro
Rata Share of such payment from the applicable Borrower. Each such payment shall
be made by the Agent on the next Settlement Date.
(iii)    Documentation. Upon the request of any applicable Lender, the Agent
shall furnish to such Lender copies of any Letter of Credit, reimbursement
agreements executed in connection therewith, applications for any Letter of
Credit, and such other documentation relating to such Letter of Credit as may
reasonably be requested by such Lender.
(iv)    Obligations Irrevocable. The obligations of each applicable Lender to
make payments to the Agent with respect to any applicable Letter of Credit or
with respect to their participation therein or with respect to the U.S.
Revolving Loans or the Canadian Revolving Loans, as applicable, made as a result
of a drawing under a Letter of Credit and the obligations of the applicable
Borrowers for whose account the Letter of Credit was issued to make payments to
the Agent, for the account of the applicable Letter of Credit Issuer, shall be
irrevocable and shall not be subject to any qualification or exception
whatsoever, including any of the following circumstances:
(A)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(B)    the existence of any claim, setoff, defense or other right which any
Obligor, any Subsidiary or any Franchisee may have at any time against a
beneficiary named in a Letter of Credit or any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), any Lender,
the Agent, the applicable Letter of Credit Issuer, or any other Person, whether
in connection with this Agreement, any applicable Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transactions between any Obligor, any Subsidiary, any Franchisee or
any other Person and the beneficiary named in any Letter of Credit);
(C)    any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(D)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(E)    the occurrence of any Default or Event of Default; or
(F)    the failure of the Borrowers to satisfy the applicable conditions
precedent set forth in Article IX.
(c)    Recovery or Avoidance of Payments; Refund of Payments In Error. In the


197

--------------------------------------------------------------------------------





event any payment by or on behalf of the applicable Borrowers received by the
Agent with respect to any Letter of Credit and distributed by the Agent to the
Lenders on account of their respective participations therein is thereafter set
aside, avoided or recovered from the Agent or the applicable Letter of Credit
Issuer in connection with any receivership, liquidation or bankruptcy
proceeding, the Lenders shall, upon demand by the Agent, pay to the Agent their
respective applicable Pro Rata Shares of such amount set aside, avoided or
recovered, together with interest at the rate required to be paid by the Agent
or the applicable Letter of Credit Issuer upon the amount required to be repaid
by it. Unless the Agent receives notice from the applicable Borrowers prior to
the date on which any payment is due to the Lenders that the applicable
Borrowers will not make such payment in full as and when required, the Agent may
assume that the applicable Borrower(s) have made such payment in full to the
Agent on such date in immediately available funds and the Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Lender
on such due date an amount equal to the amount then due such applicable Lender.
If and to the extent the applicable Borrower(s) have not made such payment in
full to the Agent, each Lender shall repay to the Agent on demand such amount
distributed to such Lender, together with interest thereon for each day from the
date such amount is distributed to such Lender until the date repaid (i) in the
case of amounts denominated in Dollars, at the greater of the Federal Funds Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation, (ii) in the case of amounts denominated in Canadian
Dollars, at the greater of the interest rate charged by the Bank of Canada for
one-day loans and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation and (iii) in the case of amounts
denominated in an Alternative Currency, a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.
(d)    Indemnification by Lenders. To the extent not reimbursed by the
applicable Borrowers and without limiting the obligations of the applicable
Borrowers hereunder, the Lenders agree to indemnify each applicable Letter of
Credit Issuer ratably in accordance with their respective Pro Rata Shares, for
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys’ fees) or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against such Letter of Credit Issuer in any way relating to or arising
out of any Letter of Credit or the transactions contemplated thereby or any
action taken or omitted by such Letter of Credit Issuer under any Letter of
Credit or any Loan Document in connection therewith; provided that no Lender
shall be liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the Person to be indemnified as determined
by a final, non-appealable judgment of a court of competent jurisdiction.
Without limitation of the foregoing, each Lender agrees to reimburse the
applicable Letter of Credit Issuer promptly upon demand for its Pro Rata Share
of any costs or expenses payable by the applicable Borrowers to such Letter of
Credit Issuer, to the extent that such Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by the applicable Borrowers. The
agreement contained in this Section 13.16(d) shall survive payment in full of
all other Obligations.
13.17.    Concerning the Collateral and the Related Loan Documents.
(a)    Each Lender authorizes and directs the Agent to enter into the other Loan
Documents, including any Acceptable Intercreditor Agreement, for the ratable
benefit and


198

--------------------------------------------------------------------------------





obligation of the Agent and the Lenders. Each Lender agrees that any action
taken by the Agent or the Required Lenders, as applicable, in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Agent or the Required Lenders, as applicable, of their respective powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders. The Lenders
acknowledge that the Loans, applicable Agent Advances, applicable Swingline
Loans, Bank Products (including all Hedge Agreements) and all interest, fees and
expenses hereunder constitute one Indebtedness, secured pari passu by all of the
applicable Collateral, subject to the order of distribution set forth in
Section 4.6.
(b)    Each Lender authorizes and directs the Agent to enter into (i) the
Security Documents, (ii) any Acceptable Intercreditor Agreement for the benefit
of the Lenders and the other Secured Parties, (iii) any amendments to, waivers
of or supplements to or other modifications of the Security Documents or any
Acceptable Intercreditor Agreement, in each case with respect to the preceding
clauses (i), (ii) and (iii), in connection with the incurrence by any Obligor of
Incremental Indebtedness, Refinancing Loans, or other Indebtedness secured by a
Permitted Lien pursuant to Section 8.2(c) or 8.2(ii) (each, an “Intercreditor
Agreement Supplement”) to permit such Incremental Indebtedness, Refinancing
Loans, or other Indebtedness to be secured by a valid, perfected Lien on
Collateral (with such priority as may be designated by the relevant Obligor, as
and to the extent such priority is permitted by the Loan Documents) (it being
agreed that any Lien securing such Indebtedness (other than Incremental
Indebtedness and Refinancing Loans) shall be granted pursuant to security
documents separate from the Security Documents) and (iv) any Incremental
Commitment Amendment, any Lender Joinder Agreement, Extension Amendment or
Refinancing Amendment as provided in Sections 2.5, 2.6 and 2.7, respectively,
and any amendment as provided in Section 1.2(b). Each Lender hereby agrees, and
each participant in a Letter of Credit by the acceptance thereof will be deemed
to agree, that, except as otherwise set forth herein, any action taken by the
Agent or the Required Lenders in accordance with the provisions of this
Agreement, the Security Documents, any applicable intercreditor agreement,
including any applicable Acceptable Intercreditor Agreement, any Intercreditor
Agreement Supplement, any Incremental Commitment Amendment, any Lender Joinder
Agreement, any Extension Amendment or any Refinancing Amendment and the exercise
by the Agent or the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.
13.18.    Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:
(a)    is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or on behalf of the
Agent;
(b)    expressly agrees and acknowledges that neither the Bank nor the Agent (i)
makes any representation or warranty as to the accuracy of any Report, or (ii)
shall be liable for any information contained in any Report;
(c)    expressly agrees and acknowledges that the Reports are not


199

--------------------------------------------------------------------------------





comprehensive audits or examinations, that the Agent or the Bank or other party
performing any audit or examination will inspect only specific information
regarding the applicable Obligors and will rely significantly upon the
applicable Obligors’ books and records, as well as on representations of the
applicable Obligors’ personnel;
(d)    agrees to keep all Reports confidential and strictly for its internal
use, subject to Section 14.16(b), and not to distribute except to its
participants, or use any Report in any other manner; and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Person preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
the Borrowers; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including Attorney Costs) incurred by the Agent and any such other Person
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.
13.19.    Relation Among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in the case of the Agent) authorized to act for, any
other Lender.
13.20.    Arrangers; Agent.
(a)    Each of the parties to this Agreement acknowledges that, other than any
rights and duties explicitly assigned to the Arrangers under this Agreement, the
Arrangers do not have any obligations hereunder and shall not be responsible or
accountable to any other party hereto for any action or failure to act
hereunder. Without limiting the foregoing, no Arranger shall have or be deemed
to have any fiduciary relationship with any Lender. Each Lender acknowledges
that it has not relied, and will not rely, on the Arrangers in deciding to enter
into this Agreement or in taking or not taking action hereunder.
(b)    No Lender identified on the facing page of this Agreement as a
“Co-Syndication Agent”, a “Joint Lead Arranger” or a “Joint Book Runner” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, no Lender identified as a “Co-Syndication Agent”, a “Joint Lead
Arranger” or a “Joint Book Runner” shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.
13.21.    The Register.
(a)    The Agent shall maintain a register (each, a “Register”), which shall
include a master account and a subsidiary account for each applicable Lender and
in which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made


200

--------------------------------------------------------------------------------





hereunder, the Type of each Loan comprising such Borrowing and any Interest
Period or BA Equivalent Interest Period applicable thereto, (ii) the effective
date and amount of each Assignment and Acceptance delivered to and accepted by
it and the parties thereto, (iii) the amount of any principal or interest due
and payable or to become due and payable from the applicable Borrowers to each
Lender hereunder or under the notes payable by the applicable Borrowers to such
Lender, and (iv) the amount of any sum received by the Agent from the applicable
Borrowers or any other Obligor and each Lender’s ratable share thereof. The
entries in the Register shall be conclusive absent manifest error. Each Register
shall be available for inspection by the applicable Borrowers or any applicable
Lender (with respect to its own interest only) at the respective offices of the
Agent at any reasonable time and from time to time upon reasonable prior notice.
Any failure of the Agent to record in the applicable Register, or any error in
doing so, shall not limit or otherwise affect the obligation of the applicable
Borrowers hereunder (or under any Loan Document) to pay any amount owing with
respect to the Loans or provide the basis for any claim against the Agent. The
Obligations and Letters of Credit are registered obligations and the right,
title and interest of any Lender and their assignees in and to such Obligations
and Letters of Credit as the case may be, shall be transferable only upon
notation of such transfer in the applicable Register. Solely for purposes of
this Section 13.21 and for Tax purposes only, the Agent shall be the applicable
Borrowers’ agent for purposes of maintaining the applicable Register (but the
Agent shall have no liability whatsoever to any applicable Borrower or any other
Person on account of any inaccuracies contained in the applicable Register).
This Section 13.21 shall be construed so that the Obligations and Letters of
Credit are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations
(and any other relevant or successor provisions of the Code or such
regulations).
(b)    In the event that any Lender sells participations in any Loan, Commitment
or other interest of such Lender hereunder or under any other Loan Document,
such Lender shall maintain a register on which it enters the name of all
participants in the Obligations held by it and the principal amount (and stated
interest thereon) of the portion of the Obligations which is the subject of the
participation (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. An Obligation may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each note shall expressly so provide). Any participation of such
Obligations may be effected only by the registration of such participation on
the Participant Register. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
13.22.    Québec Collateral. For greater certainty, and without limiting the
powers of the Agent or any other Person acting as mandatary (agent) of the Agent
pursuant to the terms hereof or of the Canadian Security Documents, for the
purposes of holding any hypothec granted


201

--------------------------------------------------------------------------------





pursuant to the laws of the Province of Québec, each of the Secured Parties
hereby irrevocably appoints and authorizes the Agent and, to the extent
necessary, ratifies the appointment and authorization of the Agent, to act as
the hypothecary representative of the applicable Secured Parties as contemplated
under Article 2692 of the Civil Code of Québec, and to enter into, to take and
to hold on their behalf, and for their benefit, any hypothec, and to exercise
such powers and duties that are conferred upon the Agent under any related deed
of hypothec. The Agent shall have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Agent pursuant to any such deed of
hypothec and applicable Law. Any person who becomes a Secured Party shall, by
its execution of an Assignment and Acceptance, be deemed to have consented to
and confirmed the Agent as the person acting as hypothecary representative
holding the aforesaid hypothecs as aforesaid and to have ratified, as of the
date it becomes a Secured Party, all actions taken by the Agent in such
capacity. The substitution of the Agent pursuant to the provisions of this
Article XIII also constitute the substitution of the Agent as hypothecary
representative as aforesaid.
13.23.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower or any Guarantor, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95 60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-Sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of sub-Section (a) of Part I of PTE
84-14 are


202

--------------------------------------------------------------------------------





satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless either (i) paragraph (i) in the immediately preceding
clause (a) is true with respect to a Lender or (ii) a Lender has provided
another representation, warranty and covenant in accordance with clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Obligor, that the Agent is not a fiduciary with respect to the assets
of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
(c)    The Agent and the Arrangers hereby inform the Lenders that each such
Person is not undertaking to provide investment advice or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments, this Agreement and
any other Loan Documents, (ii) may recognize a gain if it extended the Loans or
the Commitments for an amount less than the amount being paid for an interest in
the Loans or the Commitments by such Lender, and (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
ARTICLE XIV
MISCELLANEOUS
14.1.    No Waivers; Cumulative Remedies. No failure by the Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any present or
future supplement hereto, or in any other agreement between or among the
Obligors and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Obligors of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The


203

--------------------------------------------------------------------------------





Agent’s and each Lender’s rights under this Agreement will be cumulative and not
exclusive of any other right or remedy which the Agent or any Lender may have.
14.2.    Severability. The illegality or unenforceability of any provision of
this Agreement or any other Loan Document or any instrument or agreement
required hereunder shall not in any way affect or impair the legality or
enforceability of the remaining provisions of this Agreement or any other Loan
Document or any instrument or agreement required hereunder.
14.3.    Governing Law; Choice of Forum; Service of Process.
(a)    THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK;
PROVIDED THAT TO THE EXTENT THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK
SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF
ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS
ON COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO
THAT EXTENT.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE OBLIGORS, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE OBLIGORS, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING:
(i) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY BORROWER, ANY GUARANTOR OR ANY PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND
(ii) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.
(c)    SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK SHALL APPLY TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
(d)    EACH BORROWER AND EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY REGISTERED MAIL (RETURN


204

--------------------------------------------------------------------------------





RECEIPT REQUESTED) DIRECTED TO THE BORROWERS’ AGENT AT ITS ADDRESS SET FORTH IN
SECTION 14.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE DAYS AFTER
THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID. NOTHING
CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.
14.4.    WAIVER OF JURY TRIAL. THE OBLIGORS, THE LENDERS AND THE AGENT EACH
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
OBLIGORS, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
14.5.    Survival of Representations and Warranties. All of the Borrowers’ and
other Obligors’ representations and warranties contained in this Agreement and
the other Loan Documents shall survive the execution, delivery, and acceptance
thereof by the parties, notwithstanding any investigation by the Agent or the
Lenders or their respective agents.
14.6.    Other Security and Guarantees. The Agent may, without notice or demand
and without affecting the Borrowers’ or any Obligor’s obligations hereunder,
from time to time: (a) take from any Person and hold collateral (other than the
Collateral) for the payment of all or any part of the Obligations and exchange,
enforce or release such collateral or any part thereof; and (b) accept and hold
any endorsement or guaranty of payment of all or any part of the Obligations and
release or substitute any such endorser or guarantor, or any Person who has
given any Lien on any other collateral as security for the payment of all or any
part of the Obligations, or any other Person in any way obligated to pay all or
any part of the Obligations.
14.7.    Fees and Expenses. Except for Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim, each Borrower agrees
to pay to the Agent, for its benefit, on demand, all reasonable and documented,
out-of-pocket costs and expenses that the Agent pays or incurs in connection
with the negotiation, preparation, syndication, consummation, administration,
enforcement, and termination of this Agreement or any of the other Loan
Documents, including: (a) Attorney Costs; (b) reasonable and documented,
out-of-pocket costs and expenses for any amendment, supplement, waiver, consent,
or subsequent


205

--------------------------------------------------------------------------------





closing in connection with the Loan Documents and the transactions contemplated
thereby; (c) reasonable and documented, out-of-pocket costs and expenses of lien
and title searches and title insurance; (d) documented, out-of-pocket Taxes, and
reasonable and documented fees and other charges for filing financing statements
and continuations and other actions to perfect, protect, and continue the
Agent’s Liens (including reasonable costs and expenses paid or incurred by the
Agent in connection with the consummation of this Agreement); (e) reasonable
sums paid or incurred to pay any amount or take any action required of the
Obligors under the Loan Documents that the Obligors fail to pay or take; (f)
reasonable and documented, out-of-pocket costs of appraisals (including all
Appraisals), inspections, and verifications of the Collateral, including travel,
lodging, and meals for inspections of the Collateral and the Obligors’
operations by the Agent plus the Agent’s then customary charge for field
examinations and audits and the preparation of reports thereof (such charge is
currently $1,100 per day (or portion thereof) for each Person employed by the
Agent with respect to each field examination or audit); and (g) reasonable and
documented, out-of-pocket costs and expenses of forwarding loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
Payment Accounts and lock boxes, and costs and expenses of preserving and
protecting the applicable Collateral. In addition, the Borrowers agree to pay,
during or after the existence of an Event of Default, (i) on demand to the
Agent, for its benefit, all costs and expenses incurred by the Agent (including
Attorney Costs), and (ii) to the Lenders (other than the applicable Bank), on
demand, all reasonable and actual fees, expenses and disbursements incurred by
the applicable Lenders for one law firm retained by such Lenders (and, in the
event of any conflict of interest among Lenders, one additional law firm for
Lenders subject to such conflict), in each case, paid or incurred to obtain
payment of the Obligations, enforce the Agent’s Liens, sell or otherwise realize
upon the applicable Collateral, and otherwise enforce the provisions of the Loan
Documents, or to defend any claims made or threatened against the Agent or any
Lender arising out of the transactions contemplated hereby (including
preparations for and consultations concerning any such matters). The foregoing
shall not be construed to limit any other provisions of the Loan Documents
regarding costs and expenses to be paid by the Borrowers and other Obligors.
14.8.    Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four days after it shall have been mailed by United States and/or Canada
Post mail, first class, certified or registered, with postage prepaid, or (c) in
the case of notice by such a telecommunications device, when properly
transmitted, in each case addressed to the party to be notified as follows:
If to the Agent or the U.S. Bank:
Bank of America, N.A.
100 Federal Street
MA5-100-09-12
Boston, MA 02110
Attention: Matthew T. O’Keefe 
Telecopy No.: (312) 453-4415





206

--------------------------------------------------------------------------------





If to the Canadian Bank:
Bank of America, N.A. (acting through its Canada branch) 
181 Bay Street
Toronto, Ontario, M5J 2V8
Attention: Teresa Tsui 
Telecopy No.: (312) 453-4041


If to the Borrowers:
Herc Rentals Inc.
27500 Riverview Center Blvd.
Bonita Springs, FL 34134
Attention: Maryann Waryjas, Senior Vice President and General Counsel
Facsimile: (239) 301-1109
Telephone: (239) 301 1125
with a copy (which shall not constitute notice) to:
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
Phone: 212-839-5778
Attention: Ram Burshtine


If to a Lender:
To the address of such Lender set forth on the signature page hereto or on the
Assignment and Acceptance for such Lender, as applicable.



or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.
14.9.    Binding Effect. The provisions of this Agreement shall be binding upon
and inure to the benefit of the respective successors and permitted assigns of
the parties hereto; provided that no interest herein may be assigned (except
pursuant to a transaction expressly permitted hereunder) by any Borrower or any
Guarantor without prior written consent of the Agent and each Lender. The rights
and benefits of the Agent and the Lenders hereunder shall, if such Persons so
agree, inure to any party acquiring any interest in the Obligations or any part
thereof in accordance with the terms hereof.
14.10.    Indemnity of the Agent and the Lenders. The Obligors agree to defend,
indemnify and hold all Agent-Related Persons, each Arranger, and each Lender and
each of their respective Related Parties (each, an “Indemnified Person”),
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits (whether brought by a Borrower or any other
Person), costs, charges, expenses and disbursements (including Attorney Costs
and reasonable legal costs and expenses of the Lenders for one law firm retained
by such Lenders (and, in the event of any conflict of interest among Lenders,
one additional law firm in each relevant jurisdiction for Lenders subject to
such conflict)) of any kind or nature whatsoever which may at any time
(including at any time following repayment of the Loans and the termination,
resignation or replacement of the Agent or replacement of any Lender) be imposed
on, incurred by or asserted against any such Person in any way relating to or
arising out of this


207

--------------------------------------------------------------------------------





Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or relating to the violation of, noncompliance
with or liability under, any Environmental Law arising out of the use,
generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence of a Contaminant relating to any Borrower’s or
any of their Subsidiaries’ operations, business or property, or any action taken
or omitted by any such Person under or in connection with any of the foregoing,
including with respect to any investigation, litigation or proceeding (including
any bankruptcy, insolvency or similar proceedings, and any appellate proceeding)
related to or arising out of this Agreement, any other Loan Document, or the
Loans or the use of the proceeds thereof, whether or not any Indemnified Person
is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that the Obligors shall have no obligation hereunder to
any Indemnified Person with respect to Indemnified Liabilities to the extent
determined by a final non-applicable judgment of a court of competent
jurisdiction to have resulted from (i) the gross negligence, bad faith
(including any breach of this Agreement constituting bad faith) or willful
misconduct of such Indemnified Person (or any Related Party thereof), (ii) a
material breach of any of the Loan Documents by such Indemnified Person (or any
Related Party thereof) or (iii) claims of any Indemnified Person (or any Related
Party thereof) solely against one or more Indemnified Persons (or any Related
Party thereof) or disputes between or among Indemnified Persons (or any Related
Party thereof) in each case except to the extent such claim is determined to
have been caused by an act or omission by the Company or any of its Subsidiaries
or such dispute involves the Agent in its capacity as such. This Section 14.10
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim. The agreements in this
Section 14.10 shall survive payment of all other Obligations.
14.11.    Limitation of Liability. NO CLAIM MAY BE MADE BY ANY BORROWER, ANY
GUARANTOR, ANY LENDER, ANY LETTER OF CREDIT ISSUER OR OTHER PERSON AGAINST ANY
BORROWER, ANY GUARANTOR, THE AGENT, ANY LENDER, ANY LETTER OF CREDIT ISSUER OR
ANY RELATED PARTY OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH BORROWER, EACH GUARANTOR, EACH
LENDER AND EACH LETTER OF CREDIT ISSUER HEREBY WAIVES, RELEASES AND AGREES NOT
TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR
NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR; PROVIDED THAT NOTHING IN THIS
SECTION 14.11 SHALL LIMIT THE INDEMNIFICATION OBLIGATIONS OF THE OBLIGORS UNDER
SECTION 14.10 TO THE EXTENT THAT ANY SUCH CLAIM IS MADE BY, OR ANY SUCH DAMAGES
ARE AWARDED TO, A THIRD PARTY FOR WHICH AN OBLIGOR WOULD OTHERWISE BE REQUIRED
TO INDEMNIFY THE APPLICABLE INDEMNIFIED PERSON UNDER THIS AGREEMENT.


208

--------------------------------------------------------------------------------





14.12.    Final Agreement. This Agreement and the other Loan Documents are
intended by the Obligors, the Agent and the Lenders to be the final, complete,
and exclusive expression of the agreement between them relating to the subject
matter hereof. This Agreement supersedes any and all prior oral or written
agreements relating to the subject matter hereof except for the Fee Letters.
14.13.    Counterparts; Facsimile Signatures; Electronic Execution. This
Agreement may be executed in any number of counterparts, and by the Agent, each
Lender and the Obligors in separate counterparts, each of which shall be an
original, but all of which shall together constitute one and the same agreement;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Agreement and the other Loan Documents may be executed
by facsimile or other electronic communication and the effectiveness of this
Agreement and the other Loan Documents and signatures thereon shall have the
same force and effect as manually signed originals and shall be binding on all
parties thereto. The Agent may require that any such documents and signatures be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
signature. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including amendments or
other modifications, notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it.
14.14.    Captions. The captions contained in this Agreement are for convenience
of reference only, are without substantive meaning and should not be construed
to modify, enlarge, or restrict any provision.
14.15.    Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to any Borrower or any Guarantor, any such notice being
waived by each Obligor to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender to or for the credit or the account of any Borrower or any Guarantor
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Agent or such Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify the Borrowers’
Agent and the Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


209

--------------------------------------------------------------------------------





NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY
BORROWER OR ANY GUARANTOR HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE REQUIRED LENDERS.
14.16.    Confidentiality.
(a)    The Borrowers hereby acknowledge that the Agent and each Lender may, in
each case with the prior written consent of the Borrowers’ Agent (such consent
not to be unreasonably withheld), issue and disseminate to the public general
information describing the credit accommodation entered into pursuant to this
Agreement, including the name and address of the Borrowers and a general
description of the Borrowers’ and the Guarantors’ business and may use the
Borrowers’ and the Guarantors’ names in advertising and other promotional
material.
(b)    Each Lender and the Agent severally agrees to keep confidential all
information relating to the Company or any of its Subsidiaries (i) provided to
the Agent or such Lender by or on behalf of the Company or any of its
Subsidiaries under this Agreement or any other Loan Document or (ii) obtained by
the Agent or such Lender based on a review of the books and records of the
Company or any of its Subsidiaries, except to the extent that such information
(x) was or becomes generally available to the public other than as a result of
disclosure by the Agent or such Lender or any Affiliates thereof, or (y) was or
becomes available on a nonconfidential basis from a source other than the
Borrowers or the Guarantors other than by breach of this Section 14.16; provided
that such source is not bound by a confidentiality agreement with the Borrowers
or the Guarantors known to the Agent or such Lender; provided that the Agent and
any Lender may disclose such information (in the case of items (A) through (B)
below, except for any routine examination by any Governmental Authority or
regulatory authority, after notice to the Borrowers’ Agent, unless such notice
is prohibited by applicable law) (A) at the request or pursuant to any
requirement of any Governmental Authority or regulatory authority (including any
self-regulatory authority) to which the Agent or such Lender is subject (or
which purports to have authority over the Agent or such Lender) or in connection
with an examination of the Agent or such Lender by any such Governmental
Authority or regulatory authority; (B) pursuant to subpoena or other court
process; (C) when required to do so in accordance with the provisions of any
applicable Requirement of Law; (D) to the extent reasonably required in
connection with any litigation or proceeding (including, but not limited to, any
bankruptcy proceeding) to which the Agent, any Lender or their respective
Affiliates may be party; (E) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document; (F)
to the Agent’s or such Lender’s independent auditors, accountants, attorneys,
other professional advisors and service providers (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and shall agree to keep such information confidential
to the same extent required of the Agent and the Lenders hereunder); (G) to any
prospective Participant or Assignee under any Assignment and Acceptance, actual
or potential; provided that such prospective Participant or Assignee agrees to
keep such information confidential to the same extent required of the Agent and
the Lenders hereunder; (H) as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which a Borrower or a


210

--------------------------------------------------------------------------------





Guarantor is a party or is deemed a party with the Agent or such Lender; (I) to
its Affiliates (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and shall
agree to keep such information confidential to the same extent required of the
Agent and the Lenders hereunder) and (J) any actual or prospective counterparty
to any Hedge Agreement or Bank Product; provided that such actual or prospective
counterparty agrees to keep such information confidential to the same extent
required of the Agent and the Lenders hereunder.
14.17.    Conflicts with Other Loan Documents. Unless otherwise expressly
provided in this Agreement (or in another Loan Document by specific reference to
the applicable provision contained in this Agreement), if any provision
contained in this Agreement conflicts with any provision of any other Loan
Document, the provision contained in this Agreement shall govern and control.
14.18.    Collateral Matters. Each of the Agent and the Lenders acknowledges and
agrees that, fixture filings have not and will not be made under the provisions
of the UCC, the PPSA or other applicable Requirements of Law in any jurisdiction
both because of the administrative difficulty of determining whether any item of
Rental Equipment is or becomes a fixture and the inability of the applicable
Obligors to provide the relevant information that would be required in order to
make such filings.
14.19.    No Fiduciary Relationship. Each Obligor acknowledges and agrees that,
in connection with all aspects of each transaction contemplated by this
Agreement, (a)(i) the Obligors, on the one hand, and each Bank, each Arranger,
each Lender, each Letter of Credit Issuer and each of their respective
Affiliates through which they may be acting (collectively, the “Applicable
Entities”), on the other hand, have an arms-length business relationship that
creates no fiduciary duty on the part of any Applicable Entity, and each Obligor
expressly disclaims any fiduciary relationship and, to the fullest extent
permitted by law, hereby waives and releases any claims that it may have against
any of Applicable Entities with respect to any breach or alleged breach of
fiduciary duty in connection with any aspect of any transaction contemplated
hereby, (ii) the Obligors have consulted their own legal, accounting, regulatory
and tax advisors to the extent that they have deemed it appropriate and (iii)
the Obligors are capable of evaluating, and understand and accept, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents and (b)(i) each Applicable Entity is and has been acting solely
as a principal and, except as expressly agreed in writing, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for any Obligor or any
Affiliate of any Obligor, or any other Person; (ii) none of the Applicable
Entities has any obligation to the Obligors or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Applicable Entities and their respective Affiliates may be engaged, for their
own accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Obligors and their Affiliates,
and none of the Applicable Entities has any obligation to disclose any of such
interests to the Obligors or their Affiliates.
14.20.    Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be


211

--------------------------------------------------------------------------------





that at which, in accordance with normal banking procedures, the Agent could
purchase in the New York foreign exchange market, the Original Currency with the
Second Currency on the date two Business Days preceding that on which judgment
is given. Each Obligor agrees that its obligation in respect of any Original
Currency due from it hereunder shall, notwithstanding any judgment or payment in
such other currency, be discharged only to the extent that, on the Business Day
following the date the Agent receives payment of any sum so adjudged to be due
hereunder in the Second Currency, the Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, each Obligor
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Agent against such loss. The term “rate of exchange” in this
Section 14.20 means the spot rate at which the Agent, in accordance with normal
practices, is able on the relevant date to purchase the Original Currency with
the Second Currency, and includes any premium and costs of exchange payable in
connection with such purchase.
14.21.    Incremental Indebtedness; Extended Commitments; Extended Loans;
Refinancing Commitments and Refinancing Loans; Additional First Lien Debt. In
connection with the incurrence by any Borrower of any Incremental Indebtedness,
Extended Commitments, Extended Loans, Refinancing Commitments or Refinancing
Loans, the Agent agrees to execute and deliver any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, any Security Document or intercreditor agreement, and to make
or consent to any filings or take any other actions in connection therewith, as
may be reasonably deemed by the Company to be necessary or reasonably desirable
for any Lien on the assets of any Obligor permitted to secure such Incremental
Facility, Extended Commitments, Extended Loans, Refinancing Commitments or
Refinancing Loans to become a valid, perfected lien (with such priority as may
be designated by the relevant Obligor, to the extent such priority is permitted
by the Loan Documents) pursuant to the Security Document being so amended,
amended and restated, restated, waived, supplemented or otherwise modified or
otherwise. In connection with the incurrence by any Borrower or Restricted
Subsidiary of any Indebtedness that is intended to be secured on a pari passu
basis, upon the written request of the Borrowers’ Agent, the Agent agrees to
provide written consent to the Company with respect to the designation of such
Indebtedness as “Additional First Lien Debt” (or any similar term) under any
applicable Acceptable Intercreditor Agreement, so long as (a) the Liens securing
such Indebtedness are permitted pursuant to Section 8.2(c) or 8.2(ii) and (b)
the Agent shall have received an officer’s certificate from the Company
designating such Indebtedness as “Additional First Lien Debt” (or any similar
term) under such Acceptable Intercreditor Agreement and certifying that such
Indebtedness is “Additional First Lien Obligations” (or any similar term) under
such Acceptable Intercreditor Agreement permitted to be so incurred in
accordance with each of the First Lien Documents and each of the Second Lien
Documents (or any similar term) (as defined in such Acceptable Intercreditor
Agreement).
14.22.    Lenders. Each Lender (a) severally represents and warrants that, as of
the date such Lender becomes a party to this Agreement, such Lender (i) is a
United States person for purposes of the Code or (ii) has complied with the
provisions of Section 5.1(f), and (b) covenants and agrees that at all material
times such Lender will (i) continue to be a United States person for


212

--------------------------------------------------------------------------------





purposes of the Code or (ii) continue to comply with the ongoing requirements of
Section 5.1(f). Each Lender shall promptly notify the Borrowers’ Agent in
writing upon becoming aware that it is not in compliance with this
Section 14.22.
14.23.    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Obligor, which information includes the name and address of each
Obligor and other information that will allow such Lender or the Agent, as
applicable, to identify each Obligor in accordance with the Act. The Borrowers
shall, promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under the Beneficial Ownership
Regulation or other applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
14.24.    [Reserved].
14.25.    Waiver of Notices. Unless otherwise expressly provided herein, each
Obligor waives presentment, and notice of demand or dishonor and protest as to
any instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on any Obligor which the
Agent or any applicable Lender may elect to give shall entitle any Obligor to
any or further notice or demand in the same, similar or other circumstances.
14.26.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    the reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


213

--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
14.27.    Canadian Anti-Money Laundering Legislation. If the Agent has
ascertained the identity of any Canadian Obligor or any authorized signatories
of any Canadian Obligor for the purposes of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-terrorism Laws and “know your client” policies, regulations, laws or rules
(such Act and such other anti-terrorism Laws, applicable policies, regulations,
laws or rules, collectively, including any guidelines or orders thereunder, “AML
Legislation”), then the Agent:
(a)    shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of the applicable AML Legislation; and
(b)    shall provide to each Lender, copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Agent has no obligation to ascertain the
identity of the Canadian Obligors or any authorized signatories of the Canadian
Obligors on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from any Canadian Obligor or any such authorized
signatory in doing so.
14.28.    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that


214

--------------------------------------------------------------------------------





may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties hereto with respect to a Defaulting Lender shall in no
event affect the rights of any Covered Party with respect to a Supported QFC or
any QFC Credit Support.
(b)    As used in this Section 14.28, the following terms have the following
meanings:
(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
(ii)    “Covered Entity” means any of the following:
(A)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);
(B)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or
(C)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).
(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.
(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).
[Remainder of Page Left Blank]




215

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.
HERC HOLDINGS INC., as the Company
By:    /s/ Mark H. Irion
Name: Mark H. Irion
Title: Senior Vice President and Chief Financial Officer




































[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------







BORROWERS
HERC RENTALS INC., and as a Guarantor
By:    /s/ Mark H. Irion
Name: Mark H. Irion
Title: Senior Vice President and Chief Financial Officer


MATTHEWS EQUIPMENT LIMITED, and as a Guarantor
By:    /s/ Mustally Hussain
Name: Mustally Hussain
Title: Treasurer


























[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------







GUARANTORS
CINELEASE HOLDINGS, INC.


By:    /s/ Mustally Hussain
Name: Mustally Hussain
Title: Treasurer


CINELEASE, INC.


By:    /s/ Mustally Hussain
Name: Mustally Hussain
Title: Treasurer


CINELEASE, LLC


By:    /s/ Mustally Hussain
Name: Mustally Hussain
Title: Treasurer


HERC BUILD, LLC


By:    /s/ Mustally Hussain
Name: Mustally Hussain
Title: Treasurer




[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------







HERC INTERMEDIATE HOLDINGS, LLC


By:    /s/ Mustally Hussain
Name: Mustally Hussain
Title: Treasurer


HERTZ ENTERTAINMENT SERVICES CORPORATION


By:    /s/ Mustally Hussain
Name: Mustally Hussain
Title: Treasurer
 
HERTZ INVESTORS, INC.


By:    /s/ Mustally Hussain
Name: Mustally Hussain
Title: Treasurer
















[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as the Agent, U.S. Swingline Lender and Letter of Credit
Issuer
By:    /s/ Polly Hackett
Name: Polly Hackett
Title: Senior Vice President


BANK OF AMERICA, N.A. (acting through its Canada branch), as the Agent (as
applicable), Canadian Swingline Lender and Letter of Credit Issuer (as
applicable)
By:    /s/ Sylwia Durkiewicz
Name: Sylwia Durkiewicz
Title: Vice President




























[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender
By:    /s/ Polly Hackett
Name: Polly Hackett
Title: Senior Vice President


BANK OF AMERICA, N.A. (acting through its Canada branch)
By:    /s/ Medina Sales de Andrade
Name: Medina Sales de Andrade
Title: Vice President
































[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.
By:    /s/ Robert P. Kellas
Name: Robert P. Kellas
Title: Executive Director







--------------------------------------------------------------------------------







Capital One, National Association,
as a Lender


By:    /s/ Kevin Walder
Name: Kevin Walder
Title: Duly Authorized Signatory







--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and Issuing Bank.
By:    /s/ Laura Nelson
Name: Laura Nelson
Title: Vice President







--------------------------------------------------------------------------------









WELLS FARGO BANK, NATIONAL ASSOCIATION - LONDON BRANCH,
as a Lender and Issuing Bank.


By:    /s/ Alison Powell
Name: Alison Powell
Title: Authorized Signatory







--------------------------------------------------------------------------------









WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA,
as a Lender
By:    /s/ David G. Phillips
Name: David G. Phillips
Title: Senior Vice President
Credit Officer, Canada
Wells Fargo Capital Finance Corporation Canada









--------------------------------------------------------------------------------









BANK OF MONTREAL,
as a Lender and Letter of Credit Issuer
By:    /s/ Jason Hoefler
Name: Jason Hoefler
Title: Managing Director







--------------------------------------------------------------------------------









BANK OF MONTREAL (acting through its Canada branch),
as a Lender and Letter of Credit Issuer
By:    /s/ Helen Alvarez-Hernandez
Name: Helen Alvarez-Hernandez
Title: Managing Director









--------------------------------------------------------------------------------







Credit Agricole Corporate and Investment Bank, as a Lender
By:    /s/ Gary Herzog
Name: Gary Herzog
Title: Managing Director
By:    /s/ Jill Wong
Name: Jill Wong
Title: Director







--------------------------------------------------------------------------------









Goldman Sachs Bank USA,
as a Lender
By:    /s/ Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory











--------------------------------------------------------------------------------







ING Capital LLC,
as a Lender
By:    /s/ Jean Grasso
Name: Jean Grasso
Title: Managing Director
By:    /s/ Jeff Chu
Name: Jeff Chu
Title: Vice President







--------------------------------------------------------------------------------







MUFG Union Bank, N.A.,
as a Lender
By:    /s/ Edward Dridge
Name: Edward Dridge
Title: Director







--------------------------------------------------------------------------------







TD Bank, N.A.,
as a Lender
By:    /s/ Edmundo Kahn
Name: Edmundo Kahn
Title: Vice President







--------------------------------------------------------------------------------







Canadian Imperial Bank of Commerce,
as a Lender
By:    /s/ Steven Filippi
Name: Steven Filippi
Title: Authorized Signatory
By:    /s/ Anthony Tsuen
Name: Anthony Tsuen
Title: Authorized Signatory







--------------------------------------------------------------------------------







EXHIBIT A


FORM OF BORROWING BASE CERTIFICATE
BORROWING BASE CERTIFICATE
As of the last day of the calendar month ending _________, 20__ (the
“Determination Date”)
I, ______________, the ______________ of HERC HOLDINGS INC. (together with its
successors and assigns, the “Company”), hereby certifies to the Agent in my
representative capacity on behalf of the Borrowers and not in my individual
capacity, to the best of my knowledge and belief, with respect to that certain
Credit Agreement dated as July 31, 2019, among the financial institutions from
time to time parties thereto (such financial institutions, together with their
respective successors and permitted assigns, are referred to each individually
as a “Lender” and collectively as the “Lenders”), Bank of America, N.A., as
Agent for the Lenders, and the other agents party thereto, the Borrowers, and
each of their respective Subsidiaries identified on the signature pages thereof
as borrowers (including all annexes, exhibits and schedules thereto and as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms that are not defined herein have the
meanings ascribed to such terms in the Credit Agreement), as follows:
As of the Determination Date, each of the U.S. Borrowing Base and the Canadian
Borrowing Base is not less than the respective amount thereof set forth on Annex
A hereto and the related calculations of the U.S. Borrowing Base and the
Canadian Borrowing Base set forth on such Annex have been made in accordance
with the requirements of the Credit Agreement in all material respects (it being
understood that a failure to classify an eligible item as eligible shall not be
deemed material).
[SIGNATURE PAGE TO FOLLOW]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base Certificate
to be executed and delivered on the [____] day of [______], 20[__].
HERC HOLDINGS INC.,
as Borrowers’ Agent
By:______________________
Name:
Title:









--------------------------------------------------------------------------------






Annex A
See attached.







--------------------------------------------------------------------------------







EXHIBIT B
FORM OF NOTICE OF BORROWING
Date:    
To:    [Bank of America, N.A., as [the Agent] [U.S. Swingline Lender]]
[Bank of America, N.A. (acting through its Canada branch), as Canadian Swingline
Lender]
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of July 31, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Herc Holdings Inc., a Delaware corporation,
Herc Rentals Inc., a Delaware corporation, Matthews Equipment Limited, a
corporation amalgamated under the laws of the Province of Ontario, the other
Borrowers party thereto, the other Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent.
The undersigned hereby requests (select one) a Borrowing in the form of a
[Revolving Loan] [Swingline Loan]:
1.    On ________________    (a Business Day).
2.    In the amount of [$][Cdn$]______________.
3.
[Comprised of [Base Rate Loans] [LIBOR Loans] [Canadian Prime Rate Loans] [BA
Equivalent Loans].]

4.
[For [LIBOR Loans][ BA Equivalent Loans], with a[n] [Interest Period] [BA
Equivalent Interest Period] of __________ months.]

5.
The Borrower for this Borrowing is ____________________________ and the proceeds
of the Borrowing shall be sent to:

[Name and Address of Bank/Beneficiary]
Account No.:
ABA No.:
Attn:









--------------------------------------------------------------------------------







The undersigned hereby represents and warrants that the conditions specified in
Section[s 9.1 and] 9.2 of the Credit Agreement shall be satisfied on and as of
the date of the credit extension requested hereby.
HERC HOLDINGS INC.,
as the Borrowers’ Agent
By:____________________
Name:
Title:

















--------------------------------------------------------------------------------








EXHIBIT C
FORM OF NOTICE OF CONTINUATION/CONVERSION
Date:    
To:    Bank of America, N.A., as the Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of July 31, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Herc Holdings Inc., a Delaware corporation,
Herc Rentals Inc., a Delaware corporation, Matthews Equipment Limited, a
corporation amalgamated under the laws of the Province of Ontario, the other
Borrowers party thereto, the other Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent.
The undersigned hereby gives irrevocable notice pursuant to Section 3.2 of the
Credit Agreement that:
1.    The proposed Continuation/Conversion Date is    __________________.
2.
The aggregate principal amount of Loans to be continued or converted is
[$][Cdn$] and such Loans were made to [Name of Borrower].

3.    The Type of Loans resulting from the proposed conversion or continuation
is ____________.
4.    The duration of the requested [Interest Period][BA Equivalent Interest
Period] is    _________.
HERC HOLDINGS INC.,
as the Borrowers’ Agent
By:___________________
Name:
Title:







--------------------------------------------------------------------------------







EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:
To: Bank of America, N.A., as the Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of July 31, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Herc Holdings Inc., a Delaware corporation
(the “Company”), Herc Rentals Inc., a Delaware corporation, Matthews Equipment
Limited, a corporation amalgamated under the laws of the Province of Ontario,
the other Borrowers party thereto, the other Guarantors party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as the
Agent.
The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that he/she is the of the Company, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the Agent on
behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements to be
delivered pursuant to Section 7.2(a)]
1.    The Company has delivered the year-end audited financial statements
required by Section 7.2(a) of the Credit Agreement for the Fiscal Year of the
Company ended as of the above date, together with all other documents required
by such section. All such audited financial statements fairly present in all
material respects the financial position and the results of operations of the
Consolidated Parties as at the date thereof and for the Fiscal Year then ended,
and have been prepared in accordance with GAAP in all material respects.
[Use following paragraph 1 for fiscal quarter-end financial statements to be
delivered pursuant to Section 7.2(b)]
1.    The Company has delivered the unaudited financial statements required by
Section 7.2(b) of the Credit Agreement for the Fiscal Quarter of the Company
ended as of the above date. Such consolidated financial statements set forth, in
each case, in reasonable detail, in comparative form, the figures for and as of
the corresponding period in the prior Fiscal Year and have been prepared in all
material respects in conformity with GAAP and fairly present in all material
respects the Consolidated Parties’ financial position as at such date and their
results of operation for such period then ended, subject only to normal year-end
audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and the financial condition of
the Borrowers and the Company during the accounting period covered by such
financial statements.





--------------------------------------------------------------------------------





3.    A review of the activities of the Borrowers and the Company during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrowers and the Company
performed and observed all of their respective obligations under the Loan
Documents, and
[no][a] Covenant Trigger Period is currently in effect; and
[select one:]
[to the knowledge of the undersigned, during such fiscal period, no Default or
Event of Default has occurred and is continuing.]
—or—
[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]
4.    Except as set forth below, subsequent to the date of the most recent
Compliance Certificate submitted by the Company pursuant to Section 7.2(d) of
the Credit Agreement, no Obligor has (i) changed its name as it appears in
official filings in the jurisdiction of its organization, (ii) changed its chief
executive office or, in the case of a Canadian Obligor, registered office, (iii)
changed the type of entity that it is, (iv) changed its jurisdiction of
organization, or (v) formed any new Subsidiary, other than any of the foregoing
for which it has given the Agent such notice required by the Loan Documents.
5.    [As of the above date, based on the calculations set forth on Schedule 1
attached hereto, the Fixed Charge Coverage Ratio is _______________.]
6.    As of the above date,
[select one]
[no Immaterial Subsidiary has ceased to qualify as such.]
—or—
[[insert name of Immaterial Subsidiary] has ceased to qualify as an Immaterial
Subsidiary.]
7.    [The analyses and information set forth on Schedule 1 attached hereto are
true and accurate in all material respects on and as of the date of this
Compliance Certificate.]  





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ____________.
HERC HOLDINGS INC.
By:____________________
Name:
Title:









--------------------------------------------------------------------------------








For the Quarter/Year ended ___________, 20__ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

















--------------------------------------------------------------------------------






EXHIBIT E
ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”), and the Assignee
identified in item 2 below (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below, receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignors’ rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective Credit Facility or Credit
Facilities set forth below (including, without limitation, any Letters of Credit
or Swingline Loans thereunder), and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as Lender with respect to such Credit Facilities)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as an “Assigned Interest”). Each such sale and assignment is
without recourse to any Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by any Assignor.
1.    Assignor:
2.    Assignee:
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrowers: Herc Holdings Inc., a Delaware corporation, Herc Rentals Inc.,
a Delaware corporation, and Matthews Equipment Limited, a corporation
amalgamated under the laws of the Province of Ontario.
4.    Agent: Bank of America, N.A., as the agent under the Credit Agreement
5.    Credit Agreement: Credit Agreement, dated as of July 31, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Herc Holdings Inc., a Delaware corporation,
Herc Rentals Inc., a Delaware corporation, Matthews Equipment Limited, a
corporation amalgamated under the laws of the Province of Ontario, the other
Borrowers party thereto, the other Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent.





--------------------------------------------------------------------------------







6.    Assigned Interest:
Facility
Assigned
Aggregate
Amount of [applicable]
Commitment/
[applicable] Loans
For all Lenders in such Credit Facility
Amount of
[applicable]
Commitment/
[applicable] Loans
Assigned
Percentage
Assigned of
[applicable]
Commitment/
[applicable] Loans to
such Credit Facility
CUSIP
Number
[Revolving]
[Credit Commitments]
[Loans]
[[Incremental ABL]
[Refinancing]
Term Loans]
$ [ ]
$
%
 



[Trade Date: ________________, 20__]
Effective Date: ________________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]







--------------------------------------------------------------------------------







The terms set forth in the Assignment and Acceptance are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:_____________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:_____________________________
Title:









--------------------------------------------------------------------------------









Consented to and Accepted:
BANK OF AMERICA, N.A., as
The Agent, U.S. Swingline Lender and
a Letter of Credit Issuer
By:____________________________
Title:
BANK OF AMERICA, N.A. (acting through its
Canadian branch), as the Canadian Swingline Lender
By: ____________________________
Title:
[Add Other Letter of Credit Issuers]
[Consented to:]
HERC HOLDINGS INC.,
As the Borrowers’ Agent
By: _____________________________
Title:















--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1.    Assignor. Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any Borrower, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any Borrower, any of their Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.
1.2.    Assignee. Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.2(a) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder (including, without
limitation, pursuant to the second paragraph of Section 13.1 of the Credit
Agreement) and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.2(a) or (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest, and
(vii)(x) it is a United States person for purposes of the Code or (y) attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; (b) agrees
that (i) it will, independently and without reliance upon the Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be





--------------------------------------------------------------------------------





performed by it as a Lender and (iii) such Lender will at all material times (x)
continue to be a United States person for purposes of the Code or (y) continue
to comply will the ongoing requirements of Section 5.1(f) to the Credit
Agreement.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------






EXHIBIT F
[INTENTIONALLY OMITTED]







--------------------------------------------------------------------------------






EXHIBIT G
FORM OF SOLVENCY CERTIFICATE
SOLVENCY CERTIFICATE
OF
HERC HOLDINGS INC.
Reference is made to the Credit Agreement, dated as of July 31, 2019 (as in
effect on the date hereof, the “Credit Agreement”), among Herc Holdings Inc., a
Delaware corporation (the “Company”); Herc Rentals Inc., a Delaware corporation;
Matthews Equipment Limited, a corporation organized under the laws of the
Province of Ontario, as a Canadian Borrower; the several lenders and financial
institutions from time to time parties thereto; Bank of America, N.A., as agent
(the “Agent”); and the other parties party thereto. This Solvency Certificate is
furnished to the Agent pursuant to Section 9.1(j) of the Credit Agreement.
Defined terms shall have the meanings given to them in Annex A attached hereto,
or if not defined therein, the meanings given to them in the Credit Agreement.
I, the undersigned, the Chief Financial Officer of the Company, in that capacity
only and not in my individual capacity (and without personal liability), do
hereby certify as of the date hereof, and based upon facts and circumstances as
they exist as of the date hereof (and disclaiming any responsibility for changes
in such facts and circumstances after the date hereof), that, to my knowledge,
after due inquiry, as of the date hereof after giving effect to (i) the con-
summation of the Transactions, (ii) the making of the Loans (if any) to be made,
and the issuance of any Letters of Credit to be issued, on the date hereof and
the application of the proceeds thereof as contemplated by the Credit Agreement,
and (iii) the payment of actual or estimated fees, expenses, financing costs and
tax payments related to the transactions contemplated by the Credit Agreement:
1.
the fair value of the property of the Company and its Subsidiaries, taken as a
whole, exceeds their liabilities;

2.
the present fair saleable value of the property of the Company and its
Subsidiaries, taken as a whole, is greater than the amount that will be required
to pay their liabilities, assuming such liabilities became absolute and matured
on the date hereof;

3.
the Company and its Subsidiaries, taken as a whole, are able to pay their
liabilities as such liabilities become absolute and mature during the period
from the Closing Date through the Termination Date; and

4.
the Company and its Subsidiaries, taken as a whole, do not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Closing Date.



[Signature page follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Solvency Certificate to be
executed on its behalf by its Chief Financial Officer this ___ day of July,
2019.
Herc Holdings Inc.
By:                 
Name:
Title: Chief Financial Officer











--------------------------------------------------------------------------------






Annex A
Certain Definitions
(1)    “due inquiry” means:
•
review of the financial statements and other financial information of or with
respect to the Company and its consolidated Subsidiaries referred to in Section
6.5(a) of the Credit Agreement;

•
review of the material terms of the facilities provided under the Credit
Agreement, as set forth in the Loan Documents, and of the other financings in
the Transactions; and

•
inquiring of other responsible officers of the Company with respect to (i)
estimated levels of cash and working capital to be required following the
consummation of the Transactions, (ii) liabilities, if any, not reflected in the
financial statements and other financial information referred to in Section
6.5(a) of the Credit Agreement and (iii) such other matters as, and in each case
to the extent, the Chief Financial Officer deems, in his or her discretion, to
be necessary or desirable in connection with the certifications made in the
Solvency Certificate to which this Annex A is attached.

(2)    “fair value” means:
•
the amount at which the assets (both tangible and intangible), in their
entirety, of the Company and its Subsidiaries taken as a whole, would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(3)    “liabilities” means:
•all indebtedness for borrowed money;
•all obligations evidenced by bonds, debentures, notes and other similar
instruments;
•all lease and mortgage obligations;
•all guarantees of debt of other persons;
•other recorded liabilities, including contingent liabilities that would be
recorded in accordance with GAAP; and
•the maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities (exclusive of contingent liabilities that would
be





--------------------------------------------------------------------------------





recorded in accordance with GAAP), as disclosed in the public filings of the
Company, identified and explained to the Chief Financial Officer in terms of
their nature and estimated magnitude by responsible officers of the Company, or
otherwise actually known to the Chief Financial Officer.
(4)    “present fair salable value” means:
•
the amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Company and its Subsidiaries,
taken as a whole, are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

(5)    “Stated Liabilities” means:
•
the recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Company and its Subsidiaries, taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.



(6)    “able to pay their liabilities as such liabilities become absolute and
mature” means:
•
for the period from the date hereof through the Termination Date, the Company
and its Subsidiaries, taken as a whole, will have sufficient assets and cash
flow to pay their liabilities as those liabilities mature or (in the case of
contingent liabilities) otherwise become payable.

(7)    “does not have unreasonably small capital” means:
•
the Company and its Subsidiaries taken as a whole, after consummation of the
Transactions, are a going concern and have sufficient capital to ensure that
they will continue to be a going concern for the relevant period.





2

--------------------------------------------------------------------------------






EXHIBIT H
[INTENTIONALLY OMITTED]







--------------------------------------------------------------------------------






EXHIBIT I
FORM OF LENDER JOINDER AGREEMENT
THIS LENDER JOINDER AGREEMENT, dated as of [_________] (this “Agreement”), by
and among [Additional Lenders] (each an “Additional Lender” and collectively the
“Additional Lenders”), the Borrowers and the Agent (as defined below).
R E C I T A L S :
WHEREAS, the Borrowers and the Agent are parties to that certain Credit
Agreement, dated as of July 31, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Herc Holdings Inc., a Delaware corporation, Herc Rentals
Inc., a Delaware corporation, Matthews Equipment Limited, a corporation
amalgamated under the laws of the Province of Ontario, the other Borrowers party
thereto, the other Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as the Agent; capitalized terms used herein
have the meanings assigned to such terms in the Credit Agreement; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may request [Incremental Revolving Commitments] [Incremental ABL Term
Loans] by entering into one or more Lender Joinder Agreements with the
Additional Lenders providing such [Incremental Revolving Commitments]
[Incremental ABL Term Loans].
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Additional Lender party hereto hereby agrees to provide its respective
[Incremental Revolving Commitments] [Incremental ABL Term Loans] in such amount
as set forth on Schedule A annexed hereto corresponding to such Additional
Lender, on the terms and subject to the conditions set forth below and in the
Credit Agreement.
Each Additional Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent, or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, any other Loan Document or any other instrument or document furnished
hereto or thereto; (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement
and the other Loan Documents or any other document furnished hereto or thereto
as are delegated to the Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of any applicable Acceptable Intercreditor Agreement are required to
be performed by it as a Lender; (v) represents and warrants that (1) it





--------------------------------------------------------------------------------





has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become an Additional Lender under the Credit Agreement in connection with
the [Incremental Revolving Commitments] [Incremental ABL Term Loans], (2) it
has, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement, and (3)(A) it is
a United States person for purposes of the Code or (B) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Additional Lender; and (vi) agrees
that it will at all material times (1) continue to be a United States person for
purposes of the Code or (2) continue to comply will the ongoing requirements of
Section 5.1(f) to the Credit Agreement.
Each Additional Lender hereby agrees to provide its [Incremental Revolving
Commitments] [Incremental ABL Term Loans] on the following terms and conditions:
1.    Incremental Facility Closing Date. The date of [effectiveness of the
Incremental Revolving Commitments] [the making of the Incremental ABL Term
Loans] shall be [·] (the “Incremental Facility Closing Date”).
2.    Additional Lenders. Each Additional Lender acknowledges and agrees that
upon its execution of this Agreement such Additional Lender shall become a
“Lender” under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof (including,
without limitation, pursuant to the second paragraph of Section 13.1 of the
Credit Agreement), and shall perform all the obligations of and shall have all
rights of a Lender thereunder.
3.    Credit Agreement Governs. Except as set forth in this Agreement and any
related Incremental Commitment Amendment entered into in connection herewith,
the Incremental Facility Increase effectuated hereunder shall otherwise be
subject to the provisions of the Credit Agreement and the other Loan Documents.
4.    Notice. For purposes of the Credit Agreement, the initial notice address
of each Additional Lender shall be as set forth below its signature below.
5.    Recordation of the New Loans. Upon execution and delivery hereof, the
Agent will record the Loans and Commitments made under the Incremental Facility
effectuated hereby by the Additional Lender in the Register pursuant to the
terms of the Credit Agreement.
6.    Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.
7.    GOVERNING LAW. THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


2

--------------------------------------------------------------------------------





8.    Severability. The illegality or unenforceability of any provision of this
Agreement shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement.
9.    Counterparts. This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender and the Borrowers in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document. This Agreement
may be executed by facsimile or other electronic communication and the
effectiveness of this Agreement and signatures thereon shall have the same force
and effect as manually signed originals and shall be binding on all parties
thereto.
[Remainder of page intentionally left blank.]


3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first written above.
[Additional Lender]
By: ____________________________________
Name __________________________________
Title: __________________________________
Address: _______________________________
Attn: __________________________________
Telecopy No.____________________________
HERC HOLDINGS INC.
By: _______________________________________
Name:
Title:
HERC RENTALS INC.
By: _______________________________________
Name:
Title:
MATTHEWS EQUIPMENT LIMITED
By: _______________________________________
Name:
Title:
CINELEASE HOLDINGS, INC.
By: _______________________________________
Name:
Title:
CINELEASE, INC.
By: _______________________________________
Name:
Title:
CINELEASE, LLC
By: _______________________________________
Name:
Title:





--------------------------------------------------------------------------------





HERC BUILD, LLC
By: _______________________________________
Name:
Title:
HERC INTERMEDIATE HOLDINGS, LLC
By: _______________________________________
Name:
Title:
HERTZ ENTERTAINMENT SERVICES CORPORATION
By: _______________________________________
Name:
Title:
HERTZ INVESTORS, INC.
By: _______________________________________
Name:
Title:
BANK OF AMERICA, N.A., as the Agent
By: _______________________________________
Name:
Title:







--------------------------------------------------------------------------------






Schedule A to Lender Joinder Agreement







--------------------------------------------------------------------------------






EXHIBIT J-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of July 31, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Herc Holdings Inc., a Delaware corporation,
Herc Rentals Inc., a Delaware corporation, Matthews Equipment Limited, a
corporation amalgamated under the laws of the Province of Ontario, the other
Borrowers party thereto, the other Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent.
Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrowers’ Agent and the Agent with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers’ Agent and the Agent, and (2) the undersigned shall have at all
times furnished the Borrowers’ Agent and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: ________________________________
Name:
Title:
Date:











--------------------------------------------------------------------------------







EXHIBIT J-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of July 31, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Herc Holdings Inc., a Delaware corporation,
Herc Rentals Inc., a Delaware corporation, Matthews Equipment Limited, a
corporation amalgamated under the laws of the Province of Ontario, the other
Borrowers party thereto, the other Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent.
Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of Section
881(c)(3) (B) of the Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: ________________________________
Name:
Title:
Date:









--------------------------------------------------------------------------------





EXHIBIT J-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of July 31, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Herc Holdings Inc., a Delaware corporation,
Herc Rentals Inc., a Delaware corporation, Matthews Equipment Limited, a
corporation amalgamated under the laws of the Province of Ontario, the other
Borrowers party thereto, the other Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent.
Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c) (3) (B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: ________________________________
Name:
Title:
Date:





--------------------------------------------------------------------------------





EXHIBIT J-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement, dated as of July 31, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Herc Holdings Inc., a Delaware corporation,
Herc Rentals Inc., a Delaware corporation, Matthews Equipment Limited, a
corporation amalgamated under the laws of the Province of Ontario, the other
Borrowers party thereto, the other Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent.
Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s), (iii) with
respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrowers’ Agent and the Agent with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers’ Agent and the
Agent, and (2) the undersigned shall have at all times furnished the Borrowers’
Agent and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: ________________________________
Name:
Title:
Date:





--------------------------------------------------------------------------------







EXHIBIT K
FORM OF
JUNIOR LIEN INTERCREDITOR AGREEMENT
by and between
BANK OF AMERICA, N.A.,
as ABL Agent
and
[__],
as Junior Lien Agent
Dated as of [__]









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article 1. DEFINITIONS2
Section 1.1 UCC Definitions2
Section 1.2 Other Definitions2
Article 2. LIEN PRIORITY20
Section 2.1 Agreement to Subordinate20
Section 2.2 Waiver of Right to Contest Liens24
Section 2.3 Remedies Standstill25
Section 2.4 Exercise of Rights27
Section 2.5 No New Liens28
Section 2.6 Waiver of Marshalling30
Article 3. ACTIONS OF THE PARTIES30
Section 3.1 Certain Actions Permitted30
Section 3.2 Delivery of Control Collateral; Agent for Perfection31
Section 3.3 Sharing of Information and Access31
Section 3.4 Insurance32
Section 3.5 No Additional Rights for the Credit Parties Hereunder32
Section 3.6 Actions upon Breach32
Article 4. APPLICATION OF PROCEEDS32
Section 4.1 Application of Proceeds32
Section 4.2 Specific Performance35
Article 5. INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS35
Section 5.1 Notice of Acceptance and Other Waivers36
Section 5.2 Modifications to Senior Priority Documents and Junior Priority
Documents36
Section 5.3 Reinstatement and Continuation of Agreement40
Article 6. INSOLVENCY PROCEEDINGS41
Section 6.1 DIP Financing41
Section 6.2 Relief from Stay41
Section 6.3 No Contest42
Section 6.4 Asset Sales42
Section 6.5 Separate Grants of Security and Separate Classification42
Section 6.6 Enforceability43


-i-

--------------------------------------------------------------------------------





Section 6.7 Senior Priority Obligations Unconditional43
Section 6.8 Junior Priority Obligations Unconditional43
Section 6.9 Adequate Protection44
Section 6.10 Reorganization Securities and Other Plan-Related Issues45
Section 6.11 Certain Waivers46
Article 7. MISCELLANEOUS46
Section 7.1 Rights of Subrogation46
Section 7.2 Further Assurances47
Section 7.3 Representations47
Section 7.4 Amendments47
Section 7.5 Addresses for Notices48
Section 7.6 No Waiver, Remedies48
Section 7.7 Continuing Agreement, Transfer of Secured Obligations49
Section 7.8 Governing Law; Entire Agreement49
Section 7.9 Counterparts49
Section 7.10 No Third-Party Beneficiaries49
Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents49
Section 7.12 Senior Priority Representative; Junior Priority Representative51
Section 7.13 Provisions Solely to Define Relative Rights51
Section 7.14 Headings52
Section 7.15 Severability52
Section 7.16 VENUE; JURY TRIAL WAIVER52
Section 7.17 Intercreditor Agreement53
Section 7.18 No Warranties or Liability53
Section 7.19 Conflicts53
Section 7.20 Information Concerning Financial Condition of the Credit Parties53
Section 7.21 Excluded Assets53
EXHIBITS:
Exhibit A    Additional Indebtedness Designation
Exhibit B    Additional Indebtedness Joinder
Exhibit C    Joinder of ABL Credit Agreement or Junior Lien Credit Agreement




-ii-



--------------------------------------------------------------------------------






INTERCREDITOR AGREEMENT
This Junior Lien Intercreditor Agreement (as amended, supplemented, waived or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of [__], by and between BANK OF AMERICA, N.A.,
in its capacity as agent (together with its successors and assigns in such
capacity, and as further defined herein, the “ABL Agent”) for the ABL Secured
Parties referred to below, and [__], in its capacity as collateral agent
(together with its successors and assigns in such capacity, and as further
defined herein, the “Junior Lien Agent”) for the Junior Lien Secured Parties
referred to below. Capitalized terms used herein without other definition are
used as defined in Article I hereof.
RECITALS
A.    Pursuant to the ABL Credit Agreement, the ABL Creditors have agreed to
make certain loans and other financial accommodations to or for the benefit of
the ABL Borrowers.
B.    Pursuant to the ABL Guarantees, the ABL Guarantors have agreed to
unconditionally guarantee jointly and severally the payment and performance of
the ABL Borrowers’ obligations under the ABL Facility Documents, as more
particularly provided therein.
C.    To secure the obligations of the ABL Borrowers and the ABL Guarantors and
each other Subsidiary of the Company that is now or hereafter becomes a ABL
Credit Party, the ABL Credit Parties have granted or will grant to the ABL Agent
(for the benefit of the ABL Secured Parties) Liens on the Collateral, as more
particularly provided in the ABL Facility Documents.
D.    Pursuant to the Junior Lien Credit Agreement, the Junior Lien Lenders have
agreed to make certain loans and other financial accommodations to or for the
benefit of the Junior Lien Borrowers, as more particularly provided therein.
E.    Pursuant to the Junior Lien Guarantees, the Junior Lien Guarantors agreed
to unconditionally guarantee jointly and severally the payment and performance
of the Junior Lien Borrowers’ obligations under the Junior Lien Facility
Documents, as more particularly provided therein.
F.    As a condition to the effectiveness of the Junior Lien Credit Agreement
and to secure the obligations of the Junior Lien Borrowers and the Junior Lien
Guarantors and each other Subsidiary of the Company that is now or hereafter
becomes a Junior Lien Credit Party, the Junior Lien Credit Parties have granted
or will grant to the Junior Lien Agent (for the benefit of the Junior Lien
Secured Parties) Liens on the Collateral, as more particularly provided in the
Junior Lien Facility Documents.
G.    Pursuant to this Agreement, the Company may, from time to time, designate
certain additional Indebtedness of any Credit Party as “Additional Indebtedness”
by executing and delivering an Additional Indebtedness Designation hereunder, a
form of which is attached hereto as Exhibit A, and by complying with the
procedures set forth in Section 7.11 hereof, and the holders of such Additional
Indebtedness and any other applicable Additional Creditors shall thereafter
constitute Senior Priority Creditors or Junior Priority Creditors (as so
designated by the Company), as the case may be, and any Additional Agent
therefor shall thereafter constitute a Senior Priority Agent or Junior Priority
Agent (as so designated by the Company), as the case may be, for all purposes
under this Agreement.
H.    Each of the ABL Agent (on behalf of the ABL Secured Parties) and the
Junior Lien Agent (on behalf of the Junior Lien Secured Parties) and, by their
acknowledgment hereof, the ABL Credit





--------------------------------------------------------------------------------





Parties and the Junior Lien Parties, desire to agree to the relative priority of
Liens on the Collateral and certain other rights, priorities and interests as
provided herein.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

DEFINITIONS

UCC Definitions. The following terms which are defined in the Uniform Commercial
Code (as in effect from time to time in the relevant jurisdiction) or the PPSA
are used herein as so defined (and if defined in more than one Article of the
Uniform Commercial Code, as defined in Article 9 thereof): Accounts, Chattel
Paper, Deposit Accounts, Documents (“documents of title” as defined in the
PPSA), Electronic Chattel Paper, Equipment, Financial Assets, Instruments,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles
(including “intangibles” as defined in the PPSA), Promissory Notes, Records,
Security, Securities Accounts, Security Entitlements, Supporting Obligations and
Tangible Chattel Paper.

Other Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:
“ABL Agent” shall have the meaning assigned thereto in the Preamble hereto and
shall include any successor thereto in such capacity, and as collateral agent
under the ABL Collateral Documents and the ABL Canadian Guarantee and Collateral
Agreement.
“ABL Bank” shall mean the “Bank” (or an equivalent definition) in the ABL Credit
Agreement, together with any successor thereto in such capacity.
“ABL Bank Products” means (a) Hedge Agreements, (b) products and services under
ABL Cash Management Documents and (c) to the extent not otherwise included in
the foregoing, other similar banking products or services (other than loans and
letters of credit) as, in the case of each of clauses (a), (b) and (c), may be
requested by any ABL Borrower (on behalf of itself or any other ABL Credit
Party) and extended to any ABL Credit Party by the ABL Agent or any Person that
was a ABL Lender or an Affiliate or branch of the ABL Agent or any ABL Lender at
the time it entered into the same.
“ABL Borrowers” shall mean the Company and each ABL Subsidiary Borrower.
“ABL Canadian Collateral” shall mean all “Collateral” as defined in Section 3 of
the ABL Canadian Guarantee and Collateral Agreement.
“ABL Canadian Guarantee and Collateral Agreement” shall mean the “Canadian GCA”
as defined in the ABL Credit Agreement (or, in the event of any amendment,
modification, replacement or refinancing of the ABL Credit Agreement, the
equivalent of such “Canadian GCA” entered into in connection with such
amendment, modification, replacement agreement or refinancing agreement).
“ABL Cash Management Document” means any certificate, agreement or other
document executed by any ABL Credit Party in respect of the ABL Cash Management
Obligations of any such ABL Credit Party.
“ABL Cash Management Obligation” means any obligation of an ABL Credit Party or
Restricted Subsidiary in connection with, or in respect of, cash management
services (including treasury, depository,


2

--------------------------------------------------------------------------------





return item, overdraft, controlled disbursement, credit, merchant store value or
debit card, purchase card, e-payables services, electronic funds transfer,
interstate depository network, automatic clearing house transfer and other cash
management arrangements) provided after the date of the Original ABL Credit
Agreement by the ABL Agent or any Person that was an ABL Lender or the ABL Agent
or an Affiliate of the ABL Agent or any ABL Lender at the time the applicable
ABL Cash Management Documents were entered into.
“ABL Collateral Documents” shall mean all (a) “U.S. Security Documents” as
defined in the ABL Credit Agreement, and all other security agreements, and
other collateral documents executed and delivered in respect of ABL
U.S. Collateral in connection with any ABL Credit Agreement, and any other
agreement, document or instrument pursuant to which a Lien on any ABL
U.S. Collateral is granted securing any ABL Obligations or under which rights or
remedies with respect to such Liens are governed, and (b) the ABL Canadian
Guarantee and Security Agreement and all other security agreements, deeds of
hypothec, and other collateral documents executed and delivered in respect of
ABL Canadian Collateral in connection with any ABL Credit Agreement, and any
other agreement, document or instrument pursuant to which a Lien on any ABL
Canadian Collateral is granted securing any ABL Obligations or under which
rights or remedies with respect to such Liens are governed, in each case as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
“ABL Credit Agreement” shall mean (a) that certain Credit Agreement, dated as of
July 31, 2019, among the ABL Borrowers, the ABL Lenders and the ABL Agent, as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time (the “Original ABL Credit Agreement”), together with (b) if
designated by the Company, any other agreement (including any credit agreement,
loan agreement, indenture or other financing agreement) providing for
Indebtedness that complies with clause (1) of the definition of “Additional
Indebtedness” and has been incurred to extend the maturity of, consolidate,
restructure, refund, replace or refinance all or any portion of the ABL
Obligations, whether by the same or any other lender, debt holder or group of
lenders or debt holders or the same (an “Other ABL Credit Agreement”) or any
other agent, trustee or representative therefor and whether or not increasing
the amount of any Indebtedness that may be incurred thereunder; provided that
(i) such Indebtedness is secured by a Lien ranking pari passu with the Lien
securing the Senior Priority Obligations and (ii) the requisite creditors party
to such Other ABL Credit Agreement (or their agent or other representative on
their behalf) shall agree, by a joinder agreement substantially in the form of
Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to the Senior Priority Representative (other than any Senior
Priority Representative being replaced in connection with such joinder) (or, if
there is no continuing Senior Priority Representative, other than any Designated
Agent) and the Junior Priority Representative (or, if there is no continuing
Junior Priority Representative, other than any Designated Agent), that the
obligations under such Other ABL Credit Agreement are subject to the terms and
provisions of this Agreement. Any reference to the ABL Credit Agreement shall be
deemed a reference to the Original ABL Credit Agreement and any Other ABL Credit
Agreement, in each case then in existence.
“ABL Credit Parties” shall mean the ABL Borrowers, the ABL Guarantors and each
other Subsidiary of the Company that is now or hereafter becomes a party to any
ABL Facility Documents.
“ABL Creditors” shall mean, collectively, ABL Agent, each ABL Lender, each
affiliate or branch of any ABL Lender that makes loans under the ABL Credit
Agreement, each ABL Bank, each ABL Letter of Credit Issuer, each ABL Designated
Bank Products Provider, and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as a “Lender” under any
ABL Credit Agreement.


3

--------------------------------------------------------------------------------





“ABL Designated Bank Products Obligations” means all obligations and liabilities
of any ABL Credit Party in respect of the ABL Bank Products, except for any ABL
Bank Product for which the provider of such ABL Bank Product and the applicable
ABL Credit Party have agreed in a writing delivered to the ABL Agent that the
obligations and liabilities of the applicable ABL Credit Party under such ABL
Bank Product shall not be deemed “ABL Designated Bank Products Obligations” for
purposes of this Agreement.
“ABL Designated Bank Products Provider” shall mean each of the ABL Agent, any
ABL Lender or Affiliate or branch of the ABL Agent or such ABL Lender to which
is owed ABL Designated Bank Products Obligations.
“ABL Excluded Swap Obligation” shall mean “Excluded Swap Obligation” (or an
equivalent definition) in the ABL Credit Agreement.
“ABL Facility Documents” shall mean all ABL Credit Agreements, ABL Guarantees,
ABL Collateral Documents, those other ancillary agreements as to which any ABL
Secured Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any ABL
Credit Party or any of its respective Subsidiaries or Affiliates and delivered
to the ABL Agent in connection with any of the foregoing or any ABL Credit
Agreement, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“ABL Guarantees” means the ABL U.S. Guarantee and Collateral Agreement, the ABL
Canadian Guarantee and Collateral Agreement and all other guarantees, including
and any other guarantee in respect of any non ABL U.S. Collateral, executed
under or in connection with any ABL Credit Agreement, in each case as the same
may be amended, restated, modified or supplemented from time to time.
“ABL Guarantors” shall mean, collectively, each Subsidiary of the Company that
is or becomes a guarantor under any of the ABL Guarantees.
“ABL Indemnified Persons” shall mean “Indemnified Persons” (or an equivalent
definition) in the ABL Credit Agreement.
“ABL Lenders” shall mean the financial institutions and other lenders party from
time to time to the ABL Credit Agreement (including any such financial
institution or lender in its capacity as an issuer of letters of credit
thereunder), together with their successors, assigns, transferees and
replacements thereof.
“ABL Letter of Credit Issuer” shall mean “Letter of Credit Issuer” (or an
equivalent definition) in the ABL Credit Agreement, together with any successor
thereto in such capacity.
“ABL Obligations” means, with respect to the Indebtedness of the ABL Credit
Party under the ABL Facility Documents, any principal, premium (if any),
interest (including default interest), fees, charges, expenses (including
interest, fees, costs and other charges accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to any ABL Credit Party
whether or not a claim for post-filing interest, fees, costs and other charges
is allowed in such proceedings), reimbursement obligations of amounts drawn
under (and obligations to cash collateralize) letters of credit, Guarantees of
such Indebtedness (or of the ABL Obligations in respect thereof), other monetary
obligations of any ABL Credit Party of any nature and all other amounts payable
by any ABL Credit Party under the ABL Facility Documents or in respect thereof,
excluding in each case ABL Excluded Swap Obligations; provided that


4

--------------------------------------------------------------------------------





“ABL Obligations” shall in any event include ABL Designated Bank Products
Obligations of any ABL Credit Party (to the extent such ABL Obligations are not
ABL Excluded Swap Obligations).
“ABL Secured Parties” shall mean the ABL Agent, the ABL Creditors, the ABL
Indemnified Persons, and the holders of any other ABL Obligations.
“ABL Subsidiary Borrowers” shall mean each Subsidiary of the Company that is or
becomes a borrower under the ABL Credit Agreement.
“ABL U.S. Collateral” shall mean all “Collateral” as defined in Section 3 of the
ABL U.S. Guarantee and Collateral Agreement.
“ABL U.S. Guarantee and Collateral Agreement” shall mean the “U.S. GCA” as
defined in the ABL Credit Agreement(or, in the event of any amendment,
modification, replacement or refinancing of the ABL Credit Agreement, the
equivalent of such “U.S. GCA” entered into in connection with such amendment,
modification, replacement agreement or refinancing agreement).
“Additional Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.
“Additional Bank” shall mean “Bank” (or an equivalent definition) in the
applicable Additional Credit Facility, together with any successor thereto in
such capacity.
“Additional Bank Products” means (a) Hedge Agreements, (b) products and services
under Additional Cash Management Documents and (c) to the extent not otherwise
included in the foregoing, other similar banking products or services (other
than loans and letters of credit) as, in the case of each of clauses (a), (b)
and (c), may be requested by any Additional Borrower (on behalf of itself or any
other Additional Credit Party) and extended to any Additional Credit Party by
the Additional Agent or any Person that was an Additional Creditor or an
Affiliate of the Additional Agent or any Additional Creditor at the time it
entered into the same.
“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness, under any Additional Credit Facility, together
with its successors and assigns.
“Additional Cash Management Document” means any certificate, agreement or other
document executed by any Additional Credit Party in respect of the Additional
Cash Management Obligations of any such Additional Credit Party.
“Additional Cash Management Obligation” means any obligation of an Additional
Credit Party or Restricted Subsidiary in connection with, or in respect of, cash
management services (including treasury, depository, return item, overdraft,
controlled disbursement, credit, merchant store value or debit card, purchase
card, e-payables services, electronic funds transfer, interstate depository
network, automatic clearing house transfer and other cash management
arrangements) provided after the date of the applicable Additional Credit
Facility by the Additional Agent or any Person that was an Additional Creditor
or the Additional Agent or an Affiliate of the Additional Agent or any
Additional Creditor at the time the applicable Additional Cash Management
Documents were entered into.
“Additional Collateral Documents” shall mean all “Collateral Documents” (or an
equivalent definition) as defined in any Additional Credit Facility (other than,
at the Company’s option, any such


5

--------------------------------------------------------------------------------





document relating to non ABL U.S. Collateral), and in any event shall include
all security agreements, deeds of hypothec, mortgages, deeds of trust, pledges
and other collateral documents executed and delivered in connection with any
Additional Credit Facility, and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Additional Obligations or under
which rights or remedies with respect to such Liens are governed, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time.
“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Indebtedness which has been designated
as Additional Indebtedness is or may be incurred, including any credit
agreements, loan agreements, indentures, guarantees or other financing
agreements, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, together with (b) if designated by the
Company, any other agreement (including any credit agreement, loan agreement,
indenture or other financing agreement) extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of such Additional Indebtedness, whether by the same or any other
lender, debt holder or other creditor or group of lenders, debt holders or other
creditors, or the same or any other agent, trustee or representative therefor,
or otherwise, and whether or not increasing the amount of any Indebtedness that
may be incurred thereunder, provided that all Indebtedness that is incurred
under such other agreement constitutes Additional Indebtedness. As used in this
definition of “Additional Credit Facilities”, the term “Indebtedness” shall have
the meaning assigned thereto in the Original ABL Credit Agreement, whether or
not the Original ABL Credit Agreement is then in effect.
“Additional Credit Facility Creditors” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their permitted
successors, assigns and transferees, as well as any Person designated as an
“Additional Credit Facility Creditor” under any Additional Credit Facility.
“Additional Credit Party” shall mean the Company and each Subsidiary of the
Company that becomes a party to any Additional Document, and any other
Subsidiary of the Company who becomes a guarantor under any of the Additional
Guarantees.
“Additional Creditors” shall mean, collectively, each Additional Credit Facility
Creditor, affiliate or branch of any Additional Credit Facility Creditor that
makes loans under the Additional Credit Facility, each Additional Bank, each
Additional Letter of Credit Issuer, each Additional Designated Bank Products
Providers, and all successors, assigns, transferees and replacements thereof, as
well as any Person designated as an “Additional Creditor” under any Additional
Credit Facility; and with respect to any Additional Agent, shall mean the
Additional Creditors represented by such Additional Agent.
“Additional Designated Bank Products Obligations” means all obligations and
liabilities of any Additional Credit Party in respect of Additional Bank
Products, except for any Additional Bank Product for which the provider of such
Additional Bank Product and the applicable Additional Credit Party have agreed
in a writing delivered to the Additional Agent that the obligations and
liabilities of the applicable Additional Credit Party under such Additional Bank
Product shall not be deemed “Additional Designated Bank Products Obligations”
for purposes of this Agreement.
“ABL Designated Bank Products Provider” shall mean each of the Additional Agent,
any Additional Creditor or Affiliate or branch of the Additional Agent or such
Additional Creditor to which is owed Additional Designated Bank Products
Obligations.


6

--------------------------------------------------------------------------------





“Additional Documents” shall mean, with respect to any Indebtedness designated
as Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guarantees, any Additional Collateral Documents, those other
ancillary agreements as to which any Additional Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Additional Credit Party or any
of its respective Subsidiaries or Affiliates and delivered to any Additional
Agent in connection with any of the foregoing or any Additional Credit Facility,
including any intercreditor or joinder agreement among any of the Additional
Secured Parties or between or among any of the other Secured Parties and any of
the Additional Secured Parties, in each case as the same may be amended,
restated supplemented, waived or otherwise modified from time to time.
“Additional Effective Date” shall have the meaning assigned thereto in
Section 7.11(b).
“Additional Excluded Swap Obligation” shall mean “Excluded Swap Obligation” (or
an equivalent definition) in the applicable Additional Credit Facility.
“Additional Guarantees” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.
“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.
“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:
(a)
prior to the Discharge of ABL Obligations, Section 8.2 of the Original ABL
Credit Agreement (if the Original ABL Credit Agreement is then in effect) or the
corresponding negative covenant restricting Liens contained in any Other ABL
Credit Agreement then in effect if the Original ABL Credit Agreement is not then
in effect (which covenant is designated in such ABL Credit Agreement as
applicable for purposes of this definition);

(b)
prior to the Discharge of Junior Lien Obligations, Section [●]2 of the Initial
Junior Lien Credit Agreement (if the Initial Junior Lien Credit Agreement is
then in effect) or the corresponding negative covenant restricting Liens
contained in any Other Junior Lien Credit Agreement then in effect if the
Initial Junior Lien Credit Agreement is not then in effect (which covenant is
designated in such Junior Lien Credit Agreement as applicable for purposes of
this definition); and

(c)
prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

(2) is designated as “Additional Indebtedness” by the Company pursuant to an
Additional Indebtedness Designation and in compliance with the procedures set
forth in Section 7.11.
As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning assigned thereto (x) for purposes of the preceding
clause (1)(a), prior to the Discharge of ABL


7

--------------------------------------------------------------------------------





Obligations, in Section 1.1 of the Original ABL Credit Agreement (if the
Original ABL Credit Agreement is then in effect) or in any Other ABL Credit
Agreement then in effect (if the Original ABL Credit Agreement is not then in
effect), (y) for purposes of the preceding clause (1)(b), prior to the Discharge
of Junior Lien Obligations, in Section [●]3 of the Initial Junior Lien Credit
Agreement (if the Initial Junior Lien Credit Agreement is then in effect) or in
any Other Junior Lien Credit Agreement then in effect (if the Initial Junior
Lien Credit Agreement is not then in effect), and (z) for purposes of the
preceding clause (1)(c), prior to the Discharge of Additional Obligations, in
the applicable Additional Credit Facility then in effect.
“Additional Indebtedness Designation” shall mean a certificate of the Company
with respect to Additional Indebtedness, substantially in the form of Exhibit A
attached hereto.
“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Secured Parties in respect of such Additional Indebtedness, substantially in the
form of Exhibit B attached hereto.
“Additional Junior Priority Exposure” shall mean, as to any Additional Credit
Facility in respect of Junior Priority Debt, as of the date of determination,
the sum of the Equivalent Amount of (a) as to any revolving facility thereunder,
the total commitments (whether funded or unfunded) of the applicable Junior
Priority Creditors to make loans and other extensions of credit thereunder (or
after the termination of such commitments, the total outstanding principal
amount of Additional Obligations in respect of Junior Priority Debt thereunder)
plus (b) as to any other facility thereunder, the outstanding principal amount
of Additional Obligations in respect of Junior Priority Debt thereunder.
“Additional Letter of Credit Issuer” shall mean “Letter of Credit Issuer” (or an
equivalent definition) in the Additional Credit Facility, together with any
successor thereto in such capacity.
“Additional Obligations” shall mean, with respect to the Indebtedness of the
Additional Credit Party under the Additional Credit Facilities, any principal,
premium (if any), interest (including interest accruing on or after the filing
of any petition in bankruptcy or for reorganization relating to any Additional
Credit Party whether or not a claim for post-filing interest is allowed in such
proceedings), fees, charges, expenses, reimbursement obligations, Guarantees of
such Indebtedness (or of the Additional Obligations in respect thereof), other
monetary obligations of any Additional Credit Party of any nature and all other
amounts payable by any Additional Credit Party under the Additional Documents or
in respect thereof, excluding in each case Additional Excluded Swap Obligations;
provided that “Additional Obligations” shall in any event include Additional
Designated Bank Products Obligations of any Additional Credit Party (to the
extent such Additional Obligations are not Additional Excluded Swap
Obligations).
“Additional Secured Parties” shall mean any Additional Agents and any Additional
Creditors.
“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:
(a)    prior to the Discharge of ABL Obligations, Section 8.1 of the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect) or
the corresponding negative covenant restricting Indebtedness contained in any
Other ABL Credit Agreement then in effect if the Original ABL Credit Agreement
is not then in effect (in each case under this


8

--------------------------------------------------------------------------------





clause (a), which covenant is designated in such ABL Credit Agreement as
applicable for purposes of this definition);
(b)    prior to the Discharge of Junior Lien Obligations, Section [●]4 of the
Initial Junior Lien Credit Agreement (if the Initial Junior Lien Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any Other Junior Lien Credit Agreement then in effect
(in each case under this clause (b), which covenant is designated in such Junior
Lien Credit Agreement as applicable for purposes of this definition); and
(c)    prior to the Discharge of Additional Obligations, any negative covenant
restricting Indebtedness contained in any Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition).
As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning assigned thereto (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in Section 1.1
of the Original ABL Credit Agreement (if the Original ABL Credit Agreement is
then in effect) or in any Other ABL Credit Agreement then in effect (if the
Original ABL Credit Agreement is not then in effect), (y) for purposes of the
preceding clause (b), prior to the Discharge of Junior Lien Obligations, in
Section [●]3 of the Initial Junior Lien Credit Agreement (if the Initial Junior
Lien Credit Agreement is then in effect) or in any Other Junior Lien Credit
Agreement then in effect (if the Original Junior Lien Credit Agreement is not
then in effect) and (z) for purposes of the preceding clause (c), prior to the
Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect. In the event that any Indebtedness as defined in any
such Credit Document shall not be Indebtedness as defined in any other such
Credit Document, but is or may be incurred in compliance with such other Credit
Document, such Indebtedness shall constitute Additional Specified Indebtedness
for purposes of such other Credit Document.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, 25% or more of the
outstanding equity interests of such Person. A Person shall be deemed to control
another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
other Person, whether through the ownership of voting securities, by contract,
or otherwise. Without limiting the generality of the foregoing, when used with
respect to the Agent or any ABL Lender, Junior Lien Lender or Additional
Creditor, the term “Affiliate” shall include any “authorized foreign bank” for
purposes of the Income Tax Act (Canada) of such Person.
“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.
“Agreement” shall have the meaning assigned thereto in the Preamble hereto.
“Alternative Currency” means Euro, Sterling and any other currency (other than
Dollars or Canadian Dollars) that is approved in accordance with the Original
ABL Credit Agreement.
“Bankruptcy Code” shall mean title 11 of the United States Code.
“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally,
including the Canadian Bankruptcy Act.


9

--------------------------------------------------------------------------------





“Borrower” shall mean any of the ABL Borrowers, any Junior Lien Borrowers and
any Additional Borrower.
“Business Day” means any day that is not a Saturday, Sunday, or a day on which
banks in New York, New York are required or permitted to be closed.
“Canadian Bankruptcy Act” shall mean, collectively, the Companies’ Creditors
Arrangement Act (Canada) and the Bankruptcy and Insolvency Act (Canada) as now
constituted or hereafter amended and any proceeding brought by a Canadian
Subsidiary under Section 192 of the Canada Business Corporations Act (or any
similar provision under applicable corporate law) seeking a compromise or
arrangement of the Canadian Subsidiary’s debts or a stay of proceedings to
enforce any claims of such Canadian Subsidiary’s creditors against it.
“Canadian Dollars” or “Cdn $” or “Cdn. Dollars” means the lawful currency of
Canada.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock or equity participations, and any rights (other
than debt securities convertible into capital stock), warrants or options
exchangeable for or convertible into such capital stock and, including, with
respect to partnerships, limited liability companies or business trusts,
ownership interests (whether general or limited) and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, such partnerships, limited
liability companies or business trusts.
“Cash Collateral” shall mean any Collateral consisting of Money, Cash
Equivalents and any Financial Assets.
“Cash Equivalents” shall have the meaning assigned thereto in the Original ABL
Credit Agreement, whether or not the Original ABL Credit Agreement is then in
effect.
“Collateral” shall mean all Property, whether now owned or hereafter acquired
by, any Credit Party in or upon which a Lien is granted or purported to be
granted to any Agent under any of the ABL Collateral Documents, the Junior Lien
Collateral Documents or the Additional Collateral Documents, whether now owned
or existing or hereafter acquired or arising and wherever located, together with
all rents, issues, profits, products and Proceeds thereof, including for the
avoidance of doubt, any such assets that, but for the application of Section 552
of the Bankruptcy Code (or any provision of any other Bankruptcy Law), would
constitute Collateral.
“Company” shall mean Herc Holdings Inc., a Delaware corporation, together with
its successors and assigns.
“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party or any agent therefor.
“Controlling Junior Priority Secured Parties” shall mean the Secured Parties
whose Agent is the Junior Priority Representative.
“Controlling Senior Priority Secured Parties” shall mean (i) at any time when
the ABL Agent is the Senior Priority Representative, the ABL Secured Parties and
(ii) at any other time, the Secured Parties whose Agent is the Senior Priority
Representative.


10

--------------------------------------------------------------------------------





“Credit Documents” shall mean all ABL Facility Documents, Junior Lien Facility
Documents and Additional Documents.
“Credit Facility” shall mean the ABL Credit Agreement, the Junior Lien Credit
Agreement or any Additional Credit Facility, as applicable.
“Credit Parties” shall mean the ABL Credit Parties, the Junior Lien Credit
Parties and any Additional Credit Parties.
“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.
“Designated Agent” shall mean any Party that the Company designates as a
Designated Agent (as confirmed in writing by such Party if such designation is
made after the execution of this Agreement by such Party or the joinder of such
Party to this Agreement), in each case as and to the extent so designated. Such
designation may be for all purposes of this Agreement, or may be for one or more
specified purposes hereunder or provisions hereof.
“DIP Financing” shall have the meaning assigned thereto in Section 6.1(a).
“Discharge of ABL Obligations” shall mean the occurrence of all of the
following: (a) the payment in full in cash of the applicable ABL Obligations
that are outstanding and unpaid (and excluding, for the avoidance of doubt,
unasserted contingent indemnification or other obligations) at the time all
Indebtedness under the applicable ABL Credit Agreement is paid in full in cash,
including (if applicable), with respect to amounts available to be drawn under
outstanding letters of credit issued thereunder at such time (or indemnities or
other undertakings issued pursuant thereto in respect of outstanding letters of
credit at such time), delivery or provision of cash or backstop letters of
credit in respect thereof in compliance with the terms of any such ABL Credit
Agreement (which shall not exceed an amount equal to 103% of the aggregate
undrawn amount of such letters of credit), and (b) the termination or expiration
of all then-outstanding commitments to extend credit under the ABL Facility
Documents.
“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, (a) the
payment in full in cash of the applicable Additional Obligations that are
outstanding and unpaid (and excluding, for the avoidance of doubt, unasserted
contingent indemnification or other obligations) at the time all Additional
Indebtedness under such Additional Credit Facility is paid in full in cash,
including (if applicable), with respect to amounts available to be drawn under
outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Additional Credit Facility
(which shall not exceed an amount equal to 103% of the aggregate undrawn amount
of such letters of credit) and (b) the termination of all then outstanding
commitments to extend credit under the applicable Additional Credit Facility.
“Discharge of Junior Lien Obligations” shall mean (a) the payment in full in
cash of the applicable Junior Lien Obligations that are outstanding and unpaid
(and excluding, for the avoidance of doubt, unasserted contingent
indemnification or other obligations) at the time all Indebtedness under the
applicable Junior Lien Credit Agreement is paid in full in cash, including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder at such time (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of credit
at such time), delivery or provision of cash or backstop letters of credit in
respect thereof in compliance with the terms of any such Junior Lien Credit
Agreement (which shall not exceed an amount equal to 103% of the


11

--------------------------------------------------------------------------------





aggregate undrawn amount of such letters of credit) and (b) the termination of
all then outstanding commitments to extend credit under the Junior Lien Facility
Documents.
“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
the Discharge of Junior Lien Obligations and the Discharge of Additional
Obligations in respect of Junior Priority Debt.
“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of ABL Obligations and the Discharge of Additional Obligations in
respect of Senior Priority Debt.
“Dollar” and “$” shall mean lawful money of the United States.
“Equivalent Amount” means, on any date, the amount of Dollars into which an
amount of Euros, Sterling, Cdn. Dollars or any other Alternative Currency, as
applicable, may be converted or the amount of Euros, Sterling, Cdn. Dollars or
any other Alternative Currency, as applicable, into which an amount of Dollars
may be converted, in any case, (a) at the exchange rate reported by Bloomberg
(or other commercially available source designated by the ABL Agent from time to
time) as of approximately 12:00 noon, New York City time, or (b) if such report
is unavailable for any reason, the spot rate for the purchase of the first
currency with the second currency as in effect during the preceding business day
in the ABL Agent’s principal foreign exchange trading office for the first
currency, on such date, in each case rounded to the nearest unit of the
applicable currency, with 0.5 of a unit being rounded upward.
“Euro” or “€” means the single lawful currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as referred to in the EMU Legislation.
“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any Junior Lien Credit Agreement or any Additional Credit Facility.
“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:
(a)    the taking of any action to enforce or realize upon any Lien, including
the institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to Article 9 of the Uniform Commercial Code, the PPSA, or
taking any action to enforce any right or power to repossess, replevy, attach,
garnish, levy upon or collect the Proceeds of any Lien;
(b)    the exercise of any right or remedy provided to a secured creditor on
account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Grantor, in
an Insolvency Proceeding or otherwise, including the election to retain any of
the Collateral in satisfaction of a Lien;
(c)    the taking of any action or the exercise of any right or remedy in
respect of the collection on, set off against, marshaling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;
(d)    the appointment of a receiver, receiver and manager, interim receiver,
trustee, monitor or similar official of all or part of the Collateral;


12

--------------------------------------------------------------------------------





(e)    subject to pre-existing rights and licenses, the sale, lease, license or
other disposition of all or any portion of the Collateral by private or public
sale or any other means permissible under applicable law;
(f)    the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under the PPSA, as the case may be;
(g)    the exercise of any voting rights relating to any Capital Stock included
in the Collateral; and
(h)    the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of, any Collateral.
For the avoidance of doubt, any or all of the following shall not be deemed to
be an Exercise of Secured Creditor Remedies: (i) filing a proof of claim or
statement of interest in any Insolvency Proceeding, (ii) the imposition of a
default rate or late fee, (iii) the acceleration of the Senior Priority
Obligations, (iv) the cessation of lending pursuant to the provisions of any
applicable Senior Priority Documents or Junior Priority Documents, (v) the
consent by any Senior Priority Agent to the disposition by any Grantor of any
Collateral under the Senior Priority Documents, (vi) seeking adequate
protection, (vii) the establishment or modification of (A) borrowing base and/or
availability reserves or other reserves against collateral, (B) eligibility
criteria for accounts or inventory or (C) other conditions for advances,
(viii) the changing of advance rates or advance sub-limits or (ix)
implementation of Cash Dominion Event (as such term is defined in the ABL
Agreement).
“Federal District Court” shall have the meaning assigned thereto in
Section 7.16(a).
“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
“Grantor” shall mean any Grantor as defined in the ABL Facility Documents, in
the Junior Lien Facility Documents or in any Additional Documents, as
applicable; provided, that no Person that is not (i) a Subsidiary of the Company
or (ii) organized under the laws of the United States of America or any state
thereof or the District of Columbia or under the laws of Canada or a province or
territory thereof, shall in any case be a Grantor. For the avoidance of doubt,
no Person that is organized under the laws of Puerto Rico or any other territory
of the United States of America shall be a Grantor.
“Guarantee” shall have the meaning assigned thereto in the Original ABL Credit
Agreement, the Initial Junior Lien Credit Agreement or any Additional Credit
Facility, as applicable.
“Guarantor” shall mean any of the ABL Guarantors, the Junior Lien Guarantors or
the Additional Guarantors.
“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any


13

--------------------------------------------------------------------------------





Credit Party’s exposure to fluctuations in interest or exchange rates, loan,
credit exchange, security or currency valuations or commodity prices.
“Impairment of Series of Junior Priority Debt” shall have the meaning assigned
thereto in Section 4.1(g).
“Impairment of Series of Senior Priority Debt” shall have the meaning assigned
thereto in Section 4.1(e).
“Indebtedness” shall have the meaning assigned thereto in the Original ABL
Credit Agreement, the Initial Junior Lien Credit Agreement or any Additional
Credit Facility, as applicable.
“Initial Junior Lien Credit Agreement” shall have the meaning assigned thereto
in the definition of Initial Junior Lien Credit Agreement.
“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code and the Canadian
Bankruptcy Act.
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended from time to time.
“Junior Intervening Creditor” shall have the meaning assigned thereto in
Section 4.1(h).
“Junior Lien Agent” shall have the meaning assigned thereto in the Preamble
hereto and shall include any successor thereto in such capacity, as well as any
Person designated as the “Agent” or “Collateral Agent” under the Junior Lien
Credit Agreement.
“Junior Lien Bank Products” means (a) Hedge Agreements, (b) products and
services under Junior Lien Cash Management Documents and (c) to the extent not
otherwise included in the foregoing, other similar banking products or services
(other than loans and letters of credit) as, in the case of each of clauses (a),
(b) and (c), may be requested by any Junior Lien Borrower (on behalf of itself
or any other Junior Lien Credit Party) and extended to any Junior Lien Credit
Party by the Junior Lien Agent or any Person that was a Junior Lien Lender or an
Affiliate of the Junior Lien Agent or any Junior Lien Lender at the time it
entered into the same.
“Junior Lien Borrowers” shall mean the Company and each Junior Lien Subsidiary
Borrower.
“Junior Lien Cash Management Document” means any certificate, agreement or other
document executed by any Junior Lien Credit Party in respect of the Junior Lien
Cash Management Obligations of any such Junior Lien Credit Party.
“Junior Lien Cash Management Obligation” means any obligation of a Junior Lien
Credit Party or Restricted Subsidiary in connection with, or in respect of, cash
management services (including treasury, depository, return item, overdraft,
controlled disbursement, credit, merchant store value or debit card, purchase
card, e-payables services, electronic funds transfer, interstate depository
network,


14

--------------------------------------------------------------------------------





automatic clearing house transfer and other cash management arrangements)
provided after the date of the Junior Lien Credit Agreement by the Junior Lien
Agent or any Person that was a Junior Lien Lender or the Junior Lien Agent or an
Affiliate of the Junior Lien Agent or any Junior Lien Lender at the time the
applicable Junior Lien Cash Management Documents were entered into.
“Junior Lien Collateral Documents” shall mean all “[Security] Documents” as
defined in the Junior Lien Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Junior Lien Credit Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Junior
Lien Obligations or under which rights or remedies with respect to such Liens
are governed, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Junior Lien Credit Agreement” shall mean (a) that certain Junior Lien Credit
Agreement, dated as of [the date hereof], among the Junior Lien Borrowers, the
Junior Lien Lenders and the Junior Lien Agent, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time (the “Initial
Junior Lien Credit Agreement”), together with (b) if designated by the Company,
any other agreement (including any credit agreement, loan agreement, indenture
or other financing agreement) providing for Indebtedness that complies with
clause (1) of the definition of “Additional Indebtedness” and has been incurred
to extend the maturity of, consolidate, restructure, refund, replace or
refinance all or any portion of the Junior Lien Obligations, whether by the same
or any other lender, debt holder or group of lenders or debt holders or the same
(an “Other Junior Lien Credit Agreement”) or any other agent, trustee or
representative therefor and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder; provided that (i) such
Indebtedness is secured by a Lien ranking pari passu with the Lien securing the
Junior Priority Obligations and (ii) the requisite creditors party to such Other
Junior Lien Credit Agreement (or their agent or other representative on their
behalf) shall agree, by a joinder agreement substantially in the form of
Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to the Senior Priority Representative (or, if there is no
continuing Senior Priority Representative, other than any Designated Agent) and
the Junior Priority Representative (other than any Junior Priority
Representative being replaced in connection with such joinder) (or, if there is
no continuing Junior Priority Representative, other than any Designated Agent),
that the obligations under such Other Junior Lien Credit Agreement are subject
to the terms and provisions of this Agreement. Any reference to the Junior Lien
Credit Agreement shall be deemed a reference to the Initial Junior Lien Credit
Agreement and any Other Junior Lien Credit Agreement, in each case then in
existence.
“Junior Lien Credit Parties” shall mean the Junior Lien Borrowers, the Junior
Lien Guarantors and each Subsidiary of the Company that is now or hereafter
becomes a party to any Junior Lien Facility Documents.
“Junior Lien Creditors” shall mean, collectively, each Junior Lien Lender, each
affiliate or branch of any Junior Lien Lender that makes loans under the Junior
Lien Credit Agreement, each Junior Lien Bank, each Junior Lien Letter of Credit
Issuer, each Junior Lien Designated Bank Products Provider, and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as a “Lender” under any Junior Lien Credit Agreement.
“Junior Lien Designated Bank Products Obligations” means all obligations and
liabilities of any Junior Lien Credit Party in respect of the Junior Lien Bank
Products, except for any Junior Lien Bank Product for which the provider of such
Junior Lien Bank Product and the applicable Junior Lien Credit Party have agreed
in a writing delivered to the Junior Lien Agent that the obligations and
liabilities of the


15

--------------------------------------------------------------------------------





applicable Junior Lien Credit Party under such Junior Lien Bank Product shall
not be deemed “Junior Lien Designated Bank Products Obligations” for purposes of
this Agreement.
“Junior Lien Designated Bank Products Provider” shall mean each of the Junior
Lien Agent, any Junior Lien Lender or Affiliate or branch of the Junior Lien
Agent or such Junior Lien Lender to which is owed Junior Lien Designated Bank
Products Obligations.
“Junior Lien Excluded Swap Obligation” shall mean “Excluded Swap Obligation” (or
an equivalent definition) in the Junior Lien Credit Agreement.
“Junior Lien Facility Documents” shall mean all Junior Lien Credit Agreements,
Junior Lien Guarantees, Junior Lien Collateral Documents, those other ancillary
agreements as to which any Junior Lien Secured Party is a party or a beneficiary
and all other agreements, instruments, documents and certificates, now or
hereafter executed by or on behalf of any Junior Lien Credit Party or any of its
respective Subsidiaries or Affiliates and delivered to the Junior Lien Agent in
connection with any of the foregoing or any Junior Lien Credit Agreement, in
each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Junior Lien Guarantees” means that certain [Guarantee and Collateral
Agreement], dated as of the date hereof, and all other guarantees executed under
or in connection with any Junior Lien Credit Agreement, in each case as the same
may be amended, restated, modified or supplemented from time to time.
“Junior Lien Guarantors” shall mean, collectively, each Subsidiary of the
Company that is or becomes a guarantor under any of the Junior Lien Guarantees.
“Junior Lien Indemnified Persons” shall mean “Indemnified Persons” (or an
equivalent definition) in the Junior Lien Credit Agreement.
“Junior Lien Lenders” shall mean the financial institutions and other lenders
party from time to time to the Junior Lien Credit Agreement (including any such
financial institution or lender in its capacity as an issuer of letters of
credit thereunder), together with their successors, assigns, transferees and
replacements thereof.
“Junior Lien Letter of Credit Issuer” shall mean “Letter of Credit Issuer” (or
an equivalent definition) in the Junior Lien Credit Agreement, together with any
successor thereto in such capacity.
“Junior Lien Obligations” means, with respect to the Indebtedness of the Junior
Lien Credit Party under the Junior Lien Facility Documents, any principal,
premium (if any), interest (including interest accruing on or after the filing
of any petition in bankruptcy or for reorganization relating to any Junior Lien
Credit Party whether or not a claim for post-filing interest is allowed in such
proceedings), fees, charges, expenses, reimbursement obligations, Guarantees of
such Indebtedness (or of the Junior Lien Obligations in respect thereof), other
monetary obligations of any Junior Lien Credit Party of any nature and all other
amounts payable by any Junior Lien Credit Party under the Junior Lien Facility
Documents or in respect thereof, excluding in each case Junior Lien Excluded
Swap Obligations; provided that “Junior Lien Obligations” shall in any event
include Junior Lien Designated Bank Products Obligations of any Junior Lien
Credit Party (to the extent such Junior Lien Obligations are not Junior Lien
Excluded Swap Obligations).


16

--------------------------------------------------------------------------------





“Junior Lien Secured Parties” shall mean the Junior Lien Agent, the Junior Lien
Creditors, the Junior Lien Indemnified Persons, and the holders of any other
Junior Lien Obligations.
“Junior Lien Subsidiary Borrowers” shall mean each Domestic Subsidiary of the
Company that is or becomes a borrower under the Junior Lien Credit Agreement.
“Junior Priority Agent” shall mean any of the Junior Lien Collateral Agent and
any Additional Agent under any Junior Priority Documents.
“Junior Priority Collateral Documents” shall mean the Junior Lien Collateral
Documents and any Additional Collateral Documents in respect of any Junior
Priority Obligations.
“Junior Priority Credit Agreement” shall mean the Junior Lien Credit Agreement
and any Additional Credit Facility in respect of any Junior Priority
Obligations.
“Junior Priority Creditors” shall mean the Junior Lien Creditors and any
Additional Creditor in respect of any Junior Priority Obligations.
“Junior Priority Debt” shall mean:
(1)    all Junior Lien Obligations; and
(2)    any Additional Obligations of any Credit Party so long as on or before
the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Junior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).
“Junior Priority Documents” shall mean the Junior Lien Facility Documents and
any Additional Documents in respect of any Junior Priority Obligations.
“Junior Priority Lien” shall mean a Lien granted (a) by a Junior Lien Collateral
Document to the Junior Lien Agent or (b) by an Additional Collateral Document to
any Additional Agent for the purpose of securing Junior Priority Obligations.
“Junior Priority Obligations” shall mean the Junior Lien Obligations and any
Additional Obligations constituting Junior Priority Debt.
“Junior Priority Representative” shall mean the Junior Lien Collateral Agent
acting for the Junior Priority Secured Parties, unless either (i) the Junior
Lien Credit Agreement is no longer in effect or (ii) the aggregate Additional
Junior Priority Exposure (and in any event excluding Additional Obligations in
respect of Additional Designated Bank Products Obligations) under any Additional
Credit Facility in respect of Junior Priority Debt exceeds the aggregate Junior
Lien Exposure (and in any event excluding Junior Lien Obligations in respect of
Junior Designated Bank Products Obligations), in which case the Junior Priority
Representative shall be the Junior Priority Agent (if other than a Designated
Agent) representing the Junior Priority Creditors with the greatest aggregate
Additional Junior Priority Exposure (and in any event excluding Junior Priority
Obligations in respect of applicable Additional Designated Bank Products
Obligations and Junior Designated Bank Products Obligations) under an Additional
Credit Facility in respect of Junior Priority Debt acting for the Junior
Priority Secured Parties (in each case, unless otherwise agreed in writing among
the Junior Priority Agents then party to this Agreement).


17

--------------------------------------------------------------------------------





“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.
“Junior Standstill Period” shall have the meaning assigned thereto in
Section 2.3(a)(i).
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory, judgment or other), hypothecation or charge of any kind (including
any conditional sale or other title retention agreement or lease in the nature
thereof).
“Lien Priority” shall mean, with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the Junior Lien Agent, the Junior Lien Secured Parties, any
Additional Agent or any Additional Creditors in the Collateral, the order of
priority of such Lien as specified in Section 2.1.
“New York Courts” shall have the meaning assigned thereto in Section 7.16(a).
“New York Supreme Court” shall have the meaning assigned thereto in
Section 7.16(a).
“Obligations” shall mean any of the Senior Priority Obligations or the Junior
Priority Obligations.
“Original ABL Credit Agreement” shall have the meaning assigned thereto in the
definition of “ABL Credit Agreement.”
“Other ABL Credit Agreement” shall have the meaning assigned thereto in the
definition of “ABL Credit Agreement.”
“Party” shall mean any of the ABL Agent, the Junior Lien Agent or any Additional
Agent.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, unlimited liability company, joint venture, trust,
unincorporated organization, association, corporation, Governmental Authority,
or any other entity.
“Pledged Securities” shall have the meaning assigned thereto in the Senior
Priority Collateral Documents or in the Junior Priority Collateral Documents, as
the context requires.
“PPSA” shall mean, with respect to any Person, the Personal Property Security
Act(Ontario) and the regulations promulgated thereunder and the personal
property security legislation of each other Canadian province or territory
applicable to such Person or Person’s Collateral (including the Civil Code of
Province of Quebec and the regulation respecting the register of personal and
moveable real rights promulgated thereunder) as all such legislation now exists
or may from time to time hereafter be amended, modified, recodified,
supplemented and/or replaced, together with all rules and regulations thereunder
or related thereto.
“Proceeds” all “proceeds” as such term is defined in Section 9-102(a)(64) of the
Uniform Commercial Code in effect in the State of New York, or if applicable,
the PPSA, in each case on the date hereof and, in any event, Proceeds of Pledged
Securities shall include, without limitation, all dividends or other income from
the Pledged Securities, collections thereon or distributions or payments with
respect thereto.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.


18

--------------------------------------------------------------------------------





“Restricted Subsidiary” shall mean any Subsidiary of the Company other than an
Unrestricted Subsidiary.
“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.
“Senior Intervening Creditor” shall have the meaning assigned thereto in
Section 4.1(f).
“Senior Priority Agent” shall mean any of the ABL Agent or any Additional Agent
under any Senior Priority Documents.
“Senior Priority Collateral Documents” shall mean all ABL Collateral Documents
and Additional Collateral Documents relating to any Senior Priority Obligations.
“Senior Priority Credit Agreement” shall mean any of the ABL Credit Agreement
and any Additional Credit Facility in respect of any Senior Priority
Obligations.
“Senior Priority Creditors” shall mean the ABL Creditors and any Additional
Creditor in respect of any Senior Priority Obligations.
“Senior Priority Debt” shall mean:
(1)    all ABL Obligations; and
(2)    any Additional Obligations of any Credit Party so long as on or before
the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Senior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).
“Senior Priority Documents” shall mean all ABL Facility Documents and Additional
Documents in respect of any Senior Priority Obligations.
“Senior Priority Exposure” shall mean, as to any Credit Facility in respect of
Senior Priority Debt, as of the date of determination, the sum of the Equivalent
Amount of (a) as to any revolving facility thereunder, the total commitments
(whether funded or unfunded) of the applicable Senior Priority Creditors to make
loans and other extensions of credit thereunder (or after the termination of
such commitments, the total outstanding principal amount of Senior Priority
Obligations thereunder) plus (b) as to any other facility thereunder, the
outstanding principal amount of Senior Priority Obligations thereunder.
“Senior Priority Lien” shall mean a Lien granted (a) by an ABL Collateral
Document to the ABL Agent or (b) by an Additional Collateral Document to any
Additional Agent for the purpose of securing Senior Priority Obligations.
“Senior Priority Obligations” shall mean the ABL Obligations and any Additional
Obligations constituting Senior Priority Debt.
“Senior Priority Recovery” shall have the meaning assigned thereto in
Section 5.3.


19

--------------------------------------------------------------------------------





“Senior Priority Representative” shall mean the ABL Agent under the Original ABL
Credit Agreement while the Original ABL Credit Agreement is in effect; provided
that if the Original ABL Credit Agreement is not in effect, the Senior Priority
Representative shall be the Senior Priority Agent (if other than a Designated
Agent) representing the Senior Priority Creditors with the greatest aggregate
Senior Priority Exposure (and in any event excluding Senior Priority Obligations
in respect of the ABL Designated Bank Products Obligations) under a Credit
Facility in respect of Senior Priority Debt acting for the Senior Priority
Secured Parties (in each case, unless otherwise agreed in writing among the
Senior Priority Agents then party to this Agreement).
“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.
“Series of Junior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Junior Lien Credit Agreement and (b) the Indebtedness
outstanding under any Additional Credit Facility in respect of or constituting
Junior Priority Debt.
“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the ABL Credit Agreement, (b) the Indebtedness under each
other ABL Credit Agreement and (c) the Indebtedness outstanding under each
Additional Credit Facility in respect of or constituting Senior Priority Debt.
“Series” means (x) with respect to Senior Priority Debt or Junior Priority Debt,
all Senior Priority Debt or Junior Priority Debt, as applicable, represented by
the same Agent acting in the same capacity and (y) with respect to Senior
Priority Obligations or Junior Priority Obligations, all such obligations
secured by the same Senior Priority Collateral Documents or Junior Priority
Collateral Documents, as the case may be.
“Special Purpose Vehicle” shall have the meaning assigned thereto in the ABL
Credit Agreement, the Junior Lien Credit Agreement or any Additional Credit
Facility, as applicable.
“Subsidiary” shall have the meaning assigned thereto in the ABL Credit
Agreement.
“Titled Goods” means collectively, all of each Grantor’s motor vehicles,
tractors, trailers and other Equipment (as defined in the UCC) evidenced by a
certificate of title or ownership, in each case whether now owned or existing or
hereafter acquired.
“Uniform Commercial Code” shall mean Uniform Commercial Code as from time to
time in effect in the State of New York.
“United States” shall mean the United States of America.
“Unrestricted Subsidiary” means (i) Herc Receivables U.S. LLC, (ii) any other
Special Purpose Vehicle, (iii) any Subsidiary of the Company that at the time of
determination is an Unrestricted Subsidiary, as designated by the ABL Agent
pursuant to the terms of the ABL Credit Agreement and (iv) any Subsidiary of an
Unrestricted Subsidiary.
(c)    Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and


20

--------------------------------------------------------------------------------





similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders and
supplements thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation.

LIEN PRIORITY

Agreement to Subordinate.
Notwithstanding (i) the date, time, method, manner or order of grant, attachment
or perfection (including any defect or deficiency or alleged defect or
deficiency in any of the foregoing) of any Liens granted to any Senior Priority
Secured Party in respect of all or any portion of the Collateral, or of any
Liens granted to any Junior Priority Secured Party in respect of all or any
portion of the Collateral, and regardless of how any such Lien was acquired
(whether by grant, statute, operation of law, subrogation or otherwise),
(ii) the order or time of filing or recordation of any document or instrument
for perfecting the Liens in favor of any Senior Priority Secured Party or any
Junior Priority Secured Party in any Collateral, (iii) any provision of the
Uniform Commercial Code, the PPSA, any Bankruptcy Law or any other applicable
law, or of any Senior Priority Documents or Junior Priority Documents,
(iv) whether any Senior Priority Agent or any Junior Priority Agent, in each
case either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of any Senior Priority Secured Party securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, hereby agrees that:
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Secured Party that secures all or
any portion of the Junior Priority Obligations shall be junior and subordinate
in all respects to all Liens granted to any of the Senior Priority Secured
Parties in such Collateral to secure all or any portion of the Senior Priority
Obligations;
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Senior Priority Secured Party that secures all or
any portion of the Senior Priority Obligations shall be senior and prior in all
respects to all Liens granted to any of the Junior Priority Agents and the
Junior Priority Secured Parties in the Collateral to secure all or any portion
of the Junior Priority Obligations;
except as may be separately otherwise agreed in writing by and between or among
any applicable Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Secured Parties represented thereby, any Lien in respect of all
or any portion of the Collateral now or hereafter held by or on behalf of any
Senior Priority


21

--------------------------------------------------------------------------------





Secured Party that secures all or any portion of the Senior Priority Obligations
shall be pari passu and equal in priority in all respects with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any other Senior Priority Secured Party that secures all or any
portion of the Senior Priority Obligations; provided that any such separate
agreement is expected to allocate the risk of any Impairment of such Series; and
except as may be separately otherwise agreed in writing by and between or among
any applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Secured Parties represented thereby, any Lien in respect of all
or any portion of the Collateral now or hereafter held by or on behalf of any
Junior Priority Secured Party, that secures all or any portion of the Junior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Junior Priority Secured Party that
secures all or any portion of the Junior Priority Obligations; provided that any
such separate agreement is expected to allocate the risk of any Impairment of
such Series.
Notwithstanding (i) the date, time, method, manner or order of grant, attachment
or perfection (including any defect or deficiency or alleged defect or
deficiency in any of the foregoing) of any Liens granted to any Senior Priority
Secured Party in respect of all or any portion of the Collateral and regardless
of how any such Lien was acquired (whether by grant, statute, operation of law,
subrogation or otherwise), (ii) the order or time of filing or recordation of
any document or instrument for perfecting the Liens in favor of any other Senior
Priority Secured Party in any Collateral, (iii) any provision of the Uniform
Commercial Code, the PPSA, any Bankruptcy Law or any other applicable law, or of
any Senior Priority Documents, (iv) whether any Senior Priority Agent, in each
case either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of any Senior Priority Secured Party securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Secured Parties represented thereby, hereby agrees that, except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby, subject to Sections 4.1(e) and (f) hereof,
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Senior Priority Secured Party that secures all or
any portion of the Senior Priority Obligations shall be pari passu and equal in
priority in all respects with any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any other Senior Priority
Secured Party that secures all or any portion of the Senior Priority
Obligations.
Notwithstanding (i) the date, time, method, manner or order of grant, attachment
or perfection (including any defect or deficiency or alleged defect or
deficiency in any of the foregoing) of any Liens granted to any Junior Priority
Secured Party in respect of all or any portion of the Collateral and regardless
of how any such Lien was acquired (whether by grant, statute, operation of law,
subrogation or otherwise), (ii) the order or time of filing or recordation of
any document or instrument for perfecting the Liens in favor of any other Junior
Priority Secured Party in any Collateral, (iii) any provision of the Uniform
Commercial Code, the PPSA,


22

--------------------------------------------------------------------------------





any Bankruptcy Law or any other applicable law, or of any Junior Priority
Documents, (iv) whether any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Junior Priority
Secured Party securing any of the Junior Priority Obligations are
(x) subordinated to any Lien securing any other obligation of any Credit Party
or (y) otherwise subordinated, voided, avoided, invalidated or lapsed or
(vi) any other circumstance of any kind or nature whatsoever, each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Secured
Parties represented thereby, hereby agrees that except as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Secured Parties represented thereby, subject to Sections 4.1(g) and (h) hereof,
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Secured Party that secures all or
any portion of the Junior Priority Obligations shall be pari passu and equal in
priority in all respects with any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any other Junior Priority
Secured Party that secures all or any portion of the Junior Priority
Obligations.
Notwithstanding any failure by any Senior Priority Secured Party to perfect its
security interests in the Collateral or any avoidance, invalidation, priming or
subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Senior Priority
Secured Parties, the priority and rights as (x) between the respective classes
of Senior Priority Secured Parties and (y) between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, with respect to the Collateral shall be as set forth herein.
Notwithstanding any failure by any Junior Priority Secured Party to perfect its
security interests in the Collateral or any avoidance, invalidation, priming or
subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Junior Priority
Secured Parties, the priority and rights as between the respective classes of
Junior Priority Secured Parties with respect to the Collateral shall be as set
forth herein. Lien priority as among the Senior Priority Obligations and the
Junior Priority Obligations with respect to any Collateral will be governed
solely by this Agreement, except as may be separately otherwise agreed in
writing by or among any applicable Secured Parties.
The ABL Agent, for and on behalf of itself and the ABL Creditors, acknowledges
and agrees that (x) concurrently herewith, the Junior Lien Agent, for the
benefit of itself and the Junior Lien Creditors, has been granted Junior
Priority Liens upon all of the Collateral in which the ABL Agent has been
granted Senior Priority Liens, and the ABL Agent hereby consents thereto, and
(y) one or more Additional Agents, each on behalf of itself and any Additional
Creditors represented thereby, may be granted Senior Priority Liens or Junior
Priority Liens upon all of the Collateral in which the ABL Agent has been
granted Senior Priority Liens, and the ABL Agent hereby consents thereto.
The Junior Lien Agent, for and on behalf of itself and the Junior Lien
Creditors, acknowledges and agrees that (x) the ABL Agent, for the benefit of
itself and the ABL Creditors, has been granted Senior Priority Liens upon all of
the Collateral in which the Junior Lien Agent has been granted Junior Priority
Liens, and the Junior Lien Agent hereby consents thereto, and (y) one or more
Additional Agents, each on behalf of itself and any Additional Creditors
represented thereby, may be granted Senior Priority Liens or Junior Priority
Liens upon all of the Collateral in which the Junior Lien Agent has been granted
Junior Priority Liens, and the Junior Lien Agent hereby consents thereto.


23

--------------------------------------------------------------------------------





Each Additional Agent, for and on behalf of itself and any Additional Creditors
represented thereby, acknowledges and agrees that, (x) the ABL Agent, for the
benefit of itself and the ABL Creditors, has been granted Senior Priority Liens
upon all of the Collateral in which such Additional Agent is being granted
Liens, and such Additional Agent hereby consents thereto, (y) the Junior Lien
Agent, for the benefit of itself and the Junior Lien Creditors, has been granted
Junior Priority Liens upon all of the Collateral in which such Additional Agent
is being granted Liens, and such Additional Agent hereby consents thereto, and
(z) one or more other Additional Agents, each on behalf of itself and any
Additional Creditors represented thereby, have been or may be granted Senior
Priority Liens or Junior Priority Liens upon all of the Collateral in which such
Additional Agent is being granted Liens, and such Additional Agent hereby
consents thereto.
The subordination of Liens by each Junior Priority Agent in favor of the Senior
Priority Agents shall not be deemed to subordinate the Liens of any Junior
Priority Agent to the Liens of any other Person. The provision of pari passu and
equal priority as between Liens of any Senior Priority Agent and Liens of any
other Senior Priority Agent, in each case as set forth herein, shall not be
deemed to provide that the Liens of the Senior Priority Agent will be pari passu
or of equal priority with the Liens of any other Person, or to subordinate any
Liens of any Senior Priority Agent to the Liens of any Person. The provision of
pari passu and equal priority as between Liens of any Junior Priority Agent and
Liens of any other Junior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Junior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person.
So long as the Discharge of Senior Priority Obligations has not occurred, the
parties hereto agree that in the event that any ABL Borrower shall, or shall
permit any other Grantor to, grant or permit any additional Liens, or take any
action to perfect any additional Liens, on any asset or property to secure any
Junior Priority Obligation and, unless otherwise provided for in accordance with
Section 2.5(d), have not also granted a Lien on such asset or property to secure
the Senior Priority Obligations and taken all actions to perfect such Liens,
then, without limiting any other rights and remedies available to any Senior
Priority Agent and/or the other Senior Priority Secured Parties, each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Secured
Parties for which it is a Junior Priority Agent, and each other Junior Priority
Secured Party (by its acceptance of the benefits of the Junior Priority
Documents), agrees that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this
Section 2.1(i) shall be subject to Section 4.1(b).

Waiver of Right to Contest Liens.
Each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability or perfection of the Liens
of any Senior Priority Secured Party in respect of the Collateral, or the
provisions of this Agreement. Except to the extent expressly set forth in this
Agreement, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that no Junior
Priority Agent or Junior Priority Creditor will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Senior Priority Secured Party under the Senior Priority Documents with respect
to the Collateral. Except to the extent expressly set forth in this Agreement,
each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured


24

--------------------------------------------------------------------------------





Parties represented thereby, hereby waives any and all rights it or such Junior
Priority Secured Parties may have as a junior lien creditor or otherwise to
contest, protest, object to or interfere with the manner in which any Senior
Priority Secured Party seeks to enforce its Liens in any Collateral.
Except as may be separately otherwise agreed in writing by and between or among
any applicable Senior Priority Agents, each Senior Priority Agent, for and on
behalf of itself and the Senior Priority Secured Parties represented thereby,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability or perfection of the Liens of any other Senior Priority Agent or
any Senior Priority Secured Parties represented thereby, or the provisions of
this Agreement. Except to the extent expressly set forth in this Agreement, or
as may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, each Senior Priority Agent, for and on behalf
of itself and the Senior Priority Secured Parties represented thereby, agrees
that none of such Senior Priority Agent and such Senior Priority Secured Parties
represented thereby will take any action that would interfere with any Exercise
of Secured Creditor Remedies undertaken by, and not prohibited under this
Agreement to be undertaken by, any other Controlling Senior Priority Secured
Party under any applicable Senior Priority Documents with respect to the
Collateral. Except to the extent expressly set forth in this Agreement, or as
may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, each Senior Priority Agent, for and on behalf
of itself and the Senior Priority Secured Parties represented thereby, hereby
waives any and all rights it or such Senior Priority Secured Parties may have as
a pari passu lien creditor or otherwise to contest, protest, object to or
interfere with the manner in which any other Senior Priority Agent or any Senior
Priority Secured Party represented thereby seeks to enforce its Liens in any
Collateral so long as such other Senior Priority Agent or Senior Priority
Secured Party represented thereby is not prohibited from taking such action
under this Agreement.
Except as may be separately otherwise agreed in writing by and between or among
any applicable Junior Priority Agents, in each case on behalf of itself and any
Junior Priority Secured Parties represented thereby, each Junior Priority Agent,
for and on behalf of itself and the Junior Priority Secured Parties represented
thereby, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability or perfection of the Liens of any other Junior Priority Agent or
any Junior Priority Secured Parties represented by such other Junior Priority
Agent, or the provisions of this Agreement. Except to the extent expressly set
forth in this Agreement, or as may be separately otherwise agreed in writing by
and between or among any applicable Junior Priority Agents, each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Secured Parties
represented thereby, agrees that none of such Junior Priority Agent and Junior
Priority Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by, and not prohibited under
this Agreement to be undertaken by, any Controlling Junior Priority Secured
Party under any applicable Junior Priority Documents with respect to the
Collateral. Except to the extent expressly set forth in this Agreement, or as
may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Secured Parties represented thereby, hereby
waives any and all rights it or such Junior Priority Secured Parties may have as
a pari passu lien creditor or otherwise to contest,


25

--------------------------------------------------------------------------------





protest, object to or interfere with the manner in which any other Junior
Priority Agent or any Junior Priority Secured Party represented by such other
Junior Priority Agent seeks to enforce its Liens in any Collateral so long as
such other Junior Priority Agent or Junior Priority Creditor is not prohibited
from taking such action under this Agreement.
The assertion of priority rights established under the terms of this Agreement
or in any separate writing contemplated hereby between any of the parties hereto
shall not be considered a challenge to Lien priority of any Party prohibited by
this Section 2.2.

Remedies Standstill.
Each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, agrees that, until the Discharge of Senior
Priority Obligations, such Junior Priority Agent and such Junior Priority
Secured Parties:
will not, and will not seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to the Collateral without the written
consent of the Senior Priority Representative; provided that any Junior Priority
Agent may Exercise Any Secured Creditor Remedies (other than any remedies the
exercise of which is otherwise prohibited by this Agreement, including
Article VI) after a period of [150] consecutive days has elapsed from the date
of delivery of written notice by such Junior Priority Agent to each Senior
Priority Agent stating that an Event of Default (as defined under the applicable
Junior Priority Credit Agreement) has occurred and is continuing thereunder and
that the Junior Priority Obligations are currently due and payable in full
(whether as a result of acceleration or otherwise) and stating its intention to
Exercise Any Secured Creditor Remedies (the “Junior Standstill Period”), and
then such Junior Priority Agent may Exercise Any Secured Creditor Remedies only
so long as (1) no Event of Default relating to the payment of interest,
principal, fees or other Senior Priority Obligations shall have occurred and be
continuing and (2) no Senior Priority Secured Party shall have commenced (or
attempted to commence or given notice of its intent to commence) the Exercise of
Secured Creditor Remedies with respect to the Collateral (including seeking
relief from the automatic stay or any other stay in any Insolvency Proceeding)
and, in each case, such Junior Priority Agent has notice thereof;
will not contest, protest or object to any foreclosure proceeding or action
brought by any Senior Priority Agent or any Senior Priority Creditor or any
other exercise by any Senior Priority Agent or any Senior Priority Creditor of
any rights and remedies relating to the Collateral under the Senior Priority
Documents or otherwise (including any Exercise of Secured Creditor Remedies
initiated by or supported by any Senior Priority Agent or any Senior Priority
Creditor);
subject to their rights under clause (i) above, will not object to the
forbearance by any Senior Priority Agent or the Senior Priority Creditors from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Collateral; or
will not knowingly take, receive or accept any Proceeds of the Collateral, it
being understood and agreed that the temporary deposit of Proceeds of Collateral
in a Deposit Account controlled by the Junior Priority Representative shall not
constitute a breach of


26

--------------------------------------------------------------------------------





this Agreement so long as such Proceeds are promptly remitted to the Senior
Priority Representative.
From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1.
Each Senior Priority Agent, for and on behalf of itself and any Senior Priority
Secured Parties represented thereby, agrees that such Senior Priority Agent and
such Senior Priority Secured Parties will not (except as may be separately
otherwise agreed in writing by and between or among all Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Secured Parties
represented thereby) Exercise Any Secured Creditor Remedies (or institute or
join in any action or proceeding with respect to the Exercise of Secured
Creditor Remedies) with respect to any of the Collateral without the written
consent of the Senior Priority Representative and will not knowingly take,
receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among all Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Secured Parties
represented thereby), it being understood and agreed that the temporary deposit
of Proceeds of Collateral in a Deposit Account controlled by such Senior
Priority Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the Senior Priority Representative; provided
that nothing in this sentence shall prohibit any Senior Priority Agent from
taking such actions in its capacity as Senior Priority Representative, if
applicable. The Senior Priority Representative may Exercise Any Secured Creditor
Remedies under the Senior Priority Documents or applicable law as to any
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by the Senior Priority Representative is at all
times subject to the provisions of this Agreement, including Section 4.1.
Nothing in this Agreement shall prohibit the receipt by any Secured Party of the
required payments of interest, principal and other amounts owed in respect of
the Senior Priority Obligations or Junior Priority Obligations, as the case may
be, so long as such receipt is not the direct or indirect result of the exercise
by any Secured Party of rights or remedies as a secured creditor in respect of
the Collateral (including set-off) or enforcement in contravention of this
Agreement of any Lien held by such Secured Party.

Exercise of Rights.
No Other Restrictions. Until the Discharge of Senior Priority Obligations,
subject to Section 2.3(a), the Senior Priority Agents shall have the exclusive
right to commence and maintain an Exercise of Secured Creditor Remedies;
provided, however, that the Exercise of Secured Creditor Remedies with respect
to the Collateral shall be subject to the Lien Priority and to the provisions of
this Agreement, including Section 4.1. In commencing any Exercise of Secured
Creditor Remedies, each Senior Priority Agent may enforce the provisions of the
applicable Senior Priority Documents, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and mandatory provisions of applicable law (except as
may be separately otherwise agreed in writing by and between or among any
applicable Parties, solely as among such Parties and the Creditors


27

--------------------------------------------------------------------------------





represented thereby); provided, however, that each Agent agrees to provide to
each other such Party copies of any notices that it is required under applicable
law to deliver to any Credit Party; provided, further, however, that any Senior
Priority Agent’s failure to provide any such copies to any other such Party
shall not impair any Senior Priority Agent’s rights hereunder or under any of
the applicable Senior Priority Documents, and any Junior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Junior Priority Agent’s rights hereunder or under any of the applicable Junior
Priority Documents. Each Agent agrees for and on behalf of itself and each
Creditor represented thereby that such Agent and each such Creditor will not
institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim, (x) in
the case of any Junior Priority Agent and any Junior Priority Secured Party
represented thereby, against any Senior Priority Secured Party, and (y) in the
case of any Senior Priority Agent and any Senior Priority Secured Party
represented thereby, against any Junior Priority Secured Party, seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to any action taken or omitted to be taken by such Person with
respect to the Collateral that is consistent with the terms of this Agreement,
and none of such Persons shall be liable for any such action taken or omitted to
be taken. Except as may be separately otherwise agreed in writing by and between
or among any Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Secured Parties represented thereby, each Senior Priority Agent
agrees for and on behalf of any Senior Priority Secured Parties represented
thereby that such Agent and each such Creditor will not institute or join in any
suit, Insolvency Proceeding or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any other Senior
Priority Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken. Except as may be
separately otherwise agreed in writing by and between or among any Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Secured Parties represented thereby, each Junior Priority Agent agrees for and
on behalf of any Junior Priority Secured Parties represented thereby that such
Agent and each such Creditor will not institute or join in any suit, Insolvency
Proceeding or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against any other Junior Priority Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.
Release of Liens by Junior Secured Parties. In the event of (A) any Exercise of
Secured Creditor Remedies (including any private or public sale of all or a
portion of the Collateral in connection therewith) by or with the consent of the
Senior Priority Representative which results in the release of the Senior
Priority Secured Parties’ Lien on all or any portion of the Collateral, (B) any
sale, transfer or other disposition of all or any portion of the Collateral, so
long as such sale, transfer or other disposition is then permitted by the Senior
Priority Documents, (C) the release of the Senior Priority Secured Parties’
Liens on all or any portion of the Collateral, so long as such release shall
have been approved by the requisite Senior Priority Secured Parties (as
determined pursuant to the Senior Priority Documents), in the case of
clauses (B) and (C) only to the extent occurring prior to the Discharge of
Senior Priority Obligations and not in connection with a Discharge of Senior
Priority Obligations (and irrespective of whether an Event of Default has
occurred), or (D) upon the termination and discharge of a subsidiary guarantee
in accordance with the terms thereof, each Junior Priority Agent agrees, for and
on behalf of itself and the Junior


28

--------------------------------------------------------------------------------





Priority Secured Parties represented thereby, that (x) so long as, if
applicable, the net cash proceeds of any such sale, transfer or other
disposition, if any, described in clause (A) above are applied as provided in
Section 4.1, and there is a corresponding release of the Liens securing the
Senior Priority Obligations, such sale, transfer or other disposition will be
free and clear of the Liens on such Collateral securing the Junior Priority
Obligations and (y) such Junior Priority Secured Parties’ Liens with respect to
the Collateral so sold, transferred, disposed or released shall terminate and be
automatically released (but not the proceeds thereof) without further action. In
furtherance of, and subject to, the foregoing, each Junior Priority Agent agrees
that it will execute any and all Lien releases or other documents reasonably
requested by any Senior Priority Agent in connection therewith, so long as the
net cash proceeds, if any, from such sale, transfer or other disposition
described in clause (A) above of such Collateral are applied in accordance with
the terms of this Agreement. Each Junior Priority Agent hereby appoints the
Senior Priority Representative and any officer or duly authorized person of the
Senior Priority Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of such Junior Priority Agent and in the name of such Junior Priority
Agent or in the Senior Priority Representative’s own name, from time to time, in
the Senior Priority Representative’s sole discretion, for the purposes of
carrying out the terms of this paragraph, to take any and all appropriate action
and to execute and deliver any and all documents and instruments as may be
necessary or desirable to accomplish the purposes of this paragraph, including
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).

No New Liens.
Until the Discharge of Senior Priority Obligations, each Junior Priority Agent,
for and on behalf of itself and any Junior Priority Secured Parties represented
thereby, hereby agrees that:
no Junior Priority Secured Party shall knowingly acquire or hold (x) any
guarantee of Junior Priority Obligations by any Person unless such Person also
provides a guarantee of the Senior Priority Obligations, or (y) any Lien on any
assets of any Credit Party securing any Junior Priority Obligation which assets
are not also subject to the Lien of each Senior Priority Agent under the Senior
Priority Documents, subject to the Lien Priority set forth in this Agreement;
and
if any such Junior Priority Secured Party shall nonetheless acquire or hold any
guarantee of Junior Priority Obligations by any Person who does not also provide
a guarantee of Senior Priority Obligations or any Lien on any assets of any
Credit Party securing any Junior Priority Obligation, which assets are not also
subject to the Lien of each Senior Priority Agent under the Senior Priority
Documents, subject to the Lien Priority set forth in this Agreement, then such
Junior Priority Agent (or the relevant Junior Priority Creditor) shall, without
the need for any further consent of any other Junior Priority Secured Party and
notwithstanding anything to the contrary in any other Junior Priority Document,
be deemed to also hold and have held such guarantee or Lien for the benefit of
the Senior Priority Agents as security for the Senior Priority Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
each Senior Priority Agent in writing of the existence of such guarantee or Lien
and any proceeds of any such Lien shall be subject to Article IV.


29

--------------------------------------------------------------------------------





Until the Discharge of Senior Priority Obligations, except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case, for and on behalf of itself and any Senior
Priority Secured Parties represented thereby, each Senior Priority Agent, for
and on behalf of itself and the Senior Priority Secured Parties represented
thereby, hereby agrees that:
no Senior Priority Secured Party shall knowingly acquire or hold (x) any
guarantee of any Senior Priority Obligations by any Person unless such Person
also provides a guarantee of all the other Senior Priority Obligations, or
(y) any Lien on any assets of any Credit Party securing any Senior Priority
Obligation which assets are not also subject to the Lien of each other Senior
Priority Agent under the Senior Priority Documents, subject to the Lien Priority
set forth in this Agreement; and
if any such Senior Priority Secured Party shall nonetheless acquire or hold any
guarantee of any Senior Priority Obligations by any Person who does not also
provide a guarantee of all other Senior Priority Obligations or any Lien on any
assets of any Credit Party securing any Senior Priority Obligation which assets
are not also subject to the Lien of each other Senior Priority Agent under the
Senior Priority Documents, subject to the Lien Priority set forth in this
Agreement, then such Senior Priority Agent (or the relevant Senior Priority
Creditor) shall, without the need for any further consent of any other Senior
Priority Secured Party and notwithstanding anything to the contrary in any other
Senior Priority Document, be deemed to also hold and have held such guarantee or
Lien for the benefit of each other Senior Priority Agent as security for the
other Senior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Senior Priority Agent in writing of the
existence of such guarantee or Lien.
Until the Discharge of Junior Priority Obligations, except as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, in each case, for and on behalf of itself and any Junior
Priority Secured Parties represented thereby, each Junior Priority Agent, for
and on behalf of itself and the Junior Priority Secured Parties represented
thereby, hereby agrees that:
no such Junior Priority Secured Party shall knowingly acquire or hold (x) any
guarantee of any Junior Priority Obligations by any Person unless such Person
also provides a guarantee of all the other Junior Priority Obligations, or
(y) any Lien on any assets of any Credit Party securing any Junior Priority
Obligation which assets are not also subject to the Lien of each other Junior
Priority Agent under the Junior Priority Documents, subject to the Lien Priority
set forth herein; and
if any such Junior Priority Secured Party shall nonetheless acquire or hold any
guarantee of any Junior Priority Obligations by any Person who does not also
provide a guarantee of all other Junior Priority Obligations or any Lien on any
assets of any Credit Party securing any Junior Priority Obligation which assets
are not also subject to the Lien of each other Junior Priority Agent under the
Junior Priority Documents, subject to the Lien Priority set forth herein, then
such Junior Priority Agent (or the relevant Junior Priority Creditor) shall,
without the need for any further consent of any other Junior Priority Secured
Party and notwithstanding anything to the contrary in any other Junior Priority
Document, be deemed to also hold and have held such guarantee or Lien for the
benefit of each other Junior Priority Agent as security for the other Junior
Priority


30

--------------------------------------------------------------------------------





Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Junior Priority Agent in writing of the existence of such
guarantee or Lien.
No Secured Party shall be deemed to be in breach of this Section 2.5 as a result
of any other Secured Party expressly declining, in writing (by virtue of the
scope of the grant of Liens, including exceptions thereto, exclusions therefrom,
and waivers and releases thereof), to acquire, hold or continue to hold any Lien
in any asset of any Credit Party.
Notwithstanding anything to the contrary herein, the provisions of this
Section 2.5 shall not apply with respect to (x) any ABL Canadian Collateral or
(y) any guarantees, grants or pledges by Holdings (as defined in the ABL Credit
Agreement) or by any other direct or indirect parent of the Company, in each
case in respect of any Senior Priority Obligations.

Waiver of Marshalling. Until the Discharge of Senior Priority Obligations, each
Junior Priority Agent (including in its capacity as Junior Priority
Representative, if applicable), for and on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Collateral or any other similar rights
a junior secured creditor may have under applicable law.

ACTIONS OF THE PARTIES

Certain Actions Permitted. Notwithstanding anything herein to the contrary,
(a) each Agent may make such demands or file such claims in respect of the
Senior Priority Obligations or Junior Priority Obligations, as applicable, owed
to such Agent and the Creditors represented thereby as are necessary to prevent
the waiver or bar of such claims under applicable statutes of limitations or
other statutes, court orders, or rules of procedure at any time, (b) in any
Insolvency Proceeding commenced by or against the Company or any other Credit
Party, each Junior Priority Secured Party may file a proof of claim or statement
of interest with respect to its respective Junior Priority Obligations, (c) each
Junior Priority Secured Party shall be entitled to file any necessary responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims of such Junior Priority Secured Party, including any
claims secured by the Collateral, if any, in each case if not otherwise in
contravention of the terms of this Agreement, (d) each Junior Priority Secured
Party shall be entitled to file any pleadings, objections, motions or agreements
which assert rights or interests available to unsecured creditors of the Credit
Parties arising under either the applicable Bankruptcy Law or applicable
non-bankruptcy law, in each case if not otherwise in contravention of or
inconsistent with the terms of this Agreement, (e) each Junior Priority Secured
Party shall be entitled to file any proof of claim and other filings and make
any arguments and motions in order to preserve or protect its Liens on the
Collateral that are, in each case, not otherwise in contravention of the terms
of this Agreement, with respect to the Junior Priority Obligations and the
Collateral and (f) each Junior Priority Secured Party may exercise any of its
rights or remedies with respect to the Collateral after the termination of the
Junior Standstill Period to the extent permitted by Section 2.3 above.

Delivery of Control Collateral; Agent for Perfection.
Each Credit Party shall deliver all Control Collateral when required to be
delivered pursuant to the Credit Documents to (x) until the Discharge of Senior
Priority Obligations, the Senior Priority Representative and (y) thereafter, the
Junior Priority Representative.


31

--------------------------------------------------------------------------------





Each Agent, for the benefit of and on behalf of itself and each other Secured
Party represented thereby, agrees to hold all Control Collateral, Cash
Collateral and Titled Goods that are part of the Collateral in its possession,
custody or control (or in the possession, custody or control of agents or
bailees for either) as agent for the other Secured Parties solely for the
purpose of perfecting the security interest granted in such Control Collateral,
Cash Collateral or Titled Goods, subject to the terms and conditions of this
Section 3.2. Each (i) Senior Priority Agent, for and on behalf of itself and
each Senior Priority Secured Party represented thereby and (ii) Junior Priority
Agent, for and on behalf of itself and each Junior Priority Secured Party
represented thereby, agrees that each notation on a certificate of title with
respect to any Titled Goods naming such Agent as a secured party or a lien
holder (whether made before or after the date hereof) shall be intended and
construed to perfect the security interest of the Agent (for and on behalf of
itself and each Secured Party represented thereby) in such Titled Goods. The
Senior Priority Agent and the Senior Priority Secured Parties shall not have any
obligation whatsoever to the Junior Priority Agents or the other Secured Parties
to assure that the Control Collateral, the Cash Collateral or Titled Goods is
genuine or owned by any Credit Party or any other Person or to preserve rights
or benefits of any Person. The duties or responsibilities of the Senior Priority
Representative under this Section 3.2 are and shall be limited solely to holding
or maintaining control of the Control Collateral and the Cash Collateral as
agent for the Junior Priority Secured Parties for purposes of perfecting the
Lien held by the Junior Priority Secured Parties. The Senior Priority
Representative is not and shall not be deemed to be a fiduciary of any kind for
the other Secured Parties, or any other Person.
In the event that any Secured Party receives any Collateral or Proceeds of the
Collateral in violation of the terms of this Agreement, then such Secured Party
shall promptly pay over such Proceeds or Collateral to (x) until the Discharge
of Senior Priority Obligations, the Senior Priority Representative, and
(y) thereafter, the Junior Priority Representative, in the same form as received
with any necessary endorsements, for application in accordance with the
provisions of Section 4.1.
Unless the Liens of the Junior Priority Agents on the Collateral shall have been
or are concurrently released, upon the Discharge of Senior Priority Obligations,
at the cost and expense of the Grantors all certificates of title with respect
to Titled Goods naming the Senior Priority Representative as a secured party
shall be re-submitted in order to remove the Senior Priority Representative and
to name the Junior Priority Representative as a secured party (it being
understood that the Senior Priority Representative shall continue to hold the
security interest granted pursuant to this Section 3.2 until such certificates
of title are so amended).

Sharing of Information and Access. In the event that any Junior Priority Agent
shall, in the exercise of its rights under the applicable Junior Priority
Collateral Documents or otherwise, receive possession or control of any books
and records of any Credit Party that contain information identifying or
pertaining to the Collateral, such Junior Priority Agent shall, upon request
from any other Agent, and as promptly as practicable thereafter, either make
available to such Agent such books and records for inspection and duplication or
provide to such Agent copies thereof. In the event that any Senior Priority
Agent shall, in the exercise of its rights under the applicable Senior Priority
Collateral Documents or otherwise, receive possession or control of any books
and records of any Senior Priority Credit Party that contain information
identifying or pertaining to the Collateral, such Agent shall, upon request from
any other Senior Priority Agent, and as promptly as practicable thereafter,
either make available to such Agent such books and records for inspection and
duplication or provide to such Agent copies thereof.


32

--------------------------------------------------------------------------------






Insurance. The Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The Senior Priority Representative shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to Collateral. The Senior Priority Representative shall have
the sole and exclusive right, as against any Secured Party, to adjust settlement
of insurance claims in the event of any covered loss, theft or destruction of
Collateral. All proceeds of such insurance shall be remitted to (x) until the
Discharge of Senior Priority Obligations, the Senior Priority Representative and
(y) thereafter, the Junior Priority Representative, and each other Agent shall
cooperate (if necessary) in a reasonable manner in effecting the payment of
insurance proceeds in accordance with Section 4.1.

No Additional Rights for the Credit Parties Hereunder. Except as provided in
Section 3.6, if any Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, the Credit Parties shall not be
entitled to use such violation as a defense to any action by any Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any Secured Party.

Actions upon Breach. If any Junior Priority Secured Party, contrary to this
Agreement, commences or participates in any action or proceeding against the
Credit Parties or the Collateral, the Credit Parties, with the prior written
consent of the Senior Priority Representative, may interpose as a defense or
dilatory plea the making of this Agreement, and any Senior Priority Secured
Party may intervene and interpose such defense or plea in its own name or in the
name of the Credit Parties. Should any Junior Priority Secured Party, contrary
to this Agreement, in any way take, or attempt or threaten to take, any action
with respect to the Collateral (including any attempt to realize upon or enforce
any remedy with respect to this Agreement), or fail to take any action required
by this Agreement, any Senior Priority Agent (in its own name or in the name of
the Credit Parties) may obtain relief against such Junior Priority Secured Party
by injunction, specific performance and/or other appropriate equitable relief,
it being understood and agreed by each Junior Priority Agent, for and on behalf
of itself and each Junior Priority Secured Party represented thereby, that the
Senior Priority Secured Parties’ damages from such actions may be difficult to
ascertain and may be irreparable, and each Junior Priority Agent on behalf of
itself and each Junior Priority Secured Party represented thereby, waives any
defense that the Senior Priority Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages.

APPLICATION OF PROCEEDS

Application of Proceeds.
Revolving Nature of Certain Obligations. Each Agent, for and on behalf of itself
and the Creditors represented thereby, expressly acknowledges and agrees that
(i) any Credit Facility may include a revolving commitment and that in the
ordinary course of business the applicable Agents and/or Creditors may apply
payments and make advances thereunder; (ii) the amount of the applicable
Obligations in respect thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed, and that the
terms of such Obligations may be modified, extended or amended from time to
time, and that the aggregate amount of such Obligations may be increased,
replaced or refinanced, in each event, without notice to or consent by any other
Secured Parties and without affecting the provisions hereof; provided, however,
that from and after the date on which any Agent or Creditor commences the
Exercise of Secured Creditor Remedies, all amounts received by such Agent or
such Creditor as a result of such Exercise of Secured Creditor Remedies shall be
applied as specified in this Section 4.1. The Lien Priority shall not be altered
or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or


33

--------------------------------------------------------------------------------





refinancing of the ABL Obligations, the Junior Lien Obligations or any
Additional Obligations, or any portion thereof.
Application of Proceeds of Collateral. Except as may be separately otherwise
agreed in writing by and between or among any applicable Agents, each Agent, for
and on behalf of itself and the Creditors represented thereby, hereby agrees
that all Collateral, and all Proceeds thereof, received by such Agent in
connection with any Exercise of Secured Creditor Remedies shall be applied,
subject to clauses (e) through (h) of this Section 4.1,
first, to the payment, on a pro rata basis, of costs and expenses of each Agent,
as applicable, in connection with such Exercise of Secured Creditor Remedies
(other than any costs and expenses of any Junior Priority Agent in connection
with any Exercise of Secured Creditor Remedies by it in willful violation of
this Agreement (as determined in good faith by the Senior Priority
Representative), which costs and expenses shall be payable in accordance with
paragraph third of this clause (b) to the extent that such costs and expenses
constitute Junior Priority Obligations),
second, to the payment, on a pro rata basis, of the Senior Priority Obligations
in accordance with the Senior Priority Documents until the Discharge of Senior
Priority Obligations shall have occurred,
third, to the payment, on a pro rata basis, of the Junior Priority Obligations
in accordance with the Junior Priority Documents until the Discharge of Junior
Priority Obligations shall have occurred; and
fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.
Limited Obligation or Liability. In exercising remedies, whether as a secured
creditor or otherwise, no Senior Priority Agent shall have any obligation or
liability to any Junior Priority Secured Party or (except as may be separately
agreed in writing by and between or among any applicable Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Secured Parties
represented thereby) to any other Senior Priority Secured Party, in each case
regarding the adequacy of any Proceeds or for any action or omission, save and
except solely for an action or omission that breaches the express obligations
undertaken by such Senior Priority Agent under the terms of this Agreement. In
exercising remedies, whether as a secured creditor or otherwise, no Junior
Priority Agent shall have any obligation or liability (except as may be
separately agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Secured Parties represented thereby) to any other Junior Priority Secured Party,
in each case regarding the adequacy of any Proceeds or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by such Junior Priority Agent under the terms of
this Agreement.
Turnover of Cash Collateral After Discharge. Upon the Discharge of Senior
Priority Obligations, each Senior Priority Agent shall deliver to the Junior
Priority Representative or shall execute such documents as the Company or as the
Junior Priority Representative may reasonably request to enable the Junior
Priority Representative to have control over any Cash Collateral or Control
Collateral still in such Senior Priority Agent’s possession, custody or control
in the same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct. As between any Junior Priority
Agent and any other Junior Priority Agent, any


34

--------------------------------------------------------------------------------





such Cash Collateral or Control Collateral held by any such Party shall be held
by it subject to the terms and conditions of Section 3.2.
Impairment of Senior Priority Debt. Each Senior Priority Agent, for and on
behalf of itself and the Senior Priority Secured Parties represented by it,
hereby acknowledges and agrees that solely as among the Senior Priority Secured
Parties, notwithstanding anything herein to the contrary, it is the intention of
the Senior Priority Secured Parties of each Series of Senior Priority Debt that
the holders of Senior Priority Debt of such Series of Senior Priority Debt (and
not the Senior Priority Secured Parties of any other Series of Senior Priority
Debt) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the Senior Priority Obligations of such Series of
Senior Priority Debt are unenforceable under applicable law or are subordinated
to any other obligations (other than another Series of Senior Priority Debt),
(y) any of the Senior Priority Obligations of such Series of Senior Priority
Debt do not have an enforceable security interest in any of the Collateral
securing any other Series of Senior Priority Debt and/or (z) any intervening
security interest exists securing any other obligations (other than another
Series of Senior Priority Debt) on a basis ranking prior to the security
interest of such Series of Senior Priority Debt but junior to the security
interest of any other Series of Senior Priority Debt or (ii) the existence of
any Collateral for any other Series of Senior Priority Debt that is not also
Collateral for such Series of Senior Priority Debt (any such condition referred
to in the foregoing clauses (i) or (ii) with respect to any Series of Senior
Priority Debt, an “Impairment of Series of Senior Priority Debt”) (except as may
be separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby). In the event of any Impairment of Series
of Senior Priority Debt with respect to any Series of Senior Priority Debt,
except as may be separately otherwise agreed in writing by and between or among
any applicable Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Secured Parties represented thereby, the results of such
Impairment of Series of Senior Priority Debt shall be borne solely by the
holders of such Series of Senior Priority Debt, and the rights of the holders of
such Series of Senior Priority Debt (including the right to receive
distributions in respect of such Series of Senior Priority Debt pursuant to
Section 4.1) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment of Series of Senior Priority Debt are borne
solely by the holders of the Series of such Senior Priority Debt subject to such
Impairment of Series of Senior Priority Debt.
Senior Intervening Creditor. Notwithstanding anything in Section 4.1(b) to the
contrary, solely as among the Senior Priority Secured Parties with respect to
any Collateral for which a third party (other than a Senior Priority Secured
Party) has a Lien or security interest that is junior in priority to the Lien or
security interest of any Series of Senior Priority Debt but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
Lien or security interest of any other Series of Senior Priority Debt (such
third party, a “Senior Intervening Creditor”), except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby, the value of any Collateral or Proceeds
that are allocated to such Senior Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or Proceeds thereof to be distributed
in respect of the Series of Senior Priority Debt with respect to which such
Impairment of Series of Senior Priority Debt exists.
Impairment of Junior Priority Debt. Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Secured Parties represented by it,
hereby acknowledges and agrees


35

--------------------------------------------------------------------------------





that solely as among the Junior Priority Secured Parties, notwithstanding
anything herein to the contrary, but subject nonetheless to the parenthetical at
the end of this sentence, it is the intention of the Junior Priority Secured
Parties of each Series of Junior Priority Debt that the holders of Junior
Priority Debt of such Series of Junior Priority Debt (and not the Junior
Priority Secured Parties of any other Series of Junior Priority Debt) bear the
risk of (i) any determination by a court of competent jurisdiction that (x) any
of the Junior Priority Obligations of such Series of Junior Priority Debt are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of Junior Priority Debt), (y) any of the Junior
Priority Obligations of such Series of Junior Priority Debt do not have an
enforceable security interest in any of the Collateral securing any other Series
of Junior Priority Debt and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Junior Priority
Debt) on a basis ranking prior to the security interest of such Series of Junior
Priority Debt but junior to the security interest of any other Series of Junior
Priority Debt or (ii) the existence of any Collateral for any other Series of
Junior Priority Debt that is not also Collateral for such Series of Junior
Priority Debt (any such condition referred to in the foregoing clauses (i) or
(ii) with respect to any Series of Junior Priority Debt, an “Impairment of
Series of Junior Priority Debt”) (except, as to any of the preceding provisions,
as may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Secured Parties represented thereby). In the event of any
Impairment of Series of Junior Priority Debt with respect to any Series of
Junior Priority Debt, except as may be separately otherwise agreed in writing by
and between or among any applicable Junior Priority Agents, in each case on
behalf of itself and the Junior Priority Secured Parties represented thereby,
the results of such Impairment of Series of Junior Priority Debt shall be borne
solely by the holders of such Series of Junior Priority Debt, and the rights of
the holders of such Series of Junior Priority Debt (including the right to
receive distributions in respect of such Series of Junior Priority Debt pursuant
to Section 4.1) set forth herein shall be modified to the extent necessary so
that the effects of such Impairment of Series of Junior Priority Debt are borne
solely by the holders of the Series of such Junior Priority Debt subject to such
Impairment of Series of Junior Priority Debt.
Junior Intervening Creditor. Notwithstanding anything in Section 4.1(b) to the
contrary, solely as among the Junior Priority Secured Parties with respect to
any Collateral for which a third party (other than a Junior Priority Secured
Party) has a Lien or security interest that is junior in priority to the Lien or
security interest of any Series of Junior Priority Debt but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
Lien or security interest of any other Series of Junior Priority Debt (such
third party, a “Junior Intervening Creditor”), except as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Secured Parties represented thereby, the value of any Collateral or Proceeds
that are allocated to such Junior Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or Proceeds thereof to be distributed
in respect of the Series of Junior Priority Debt with respect to which such
Impairment of Series of Junior Priority Debt exists.

Specific Performance. Each Agent is hereby authorized to demand specific
performance of this Agreement, whether or not any Credit Party shall have
complied with any of the provisions of any of the Credit Documents, at any time
when any other Party shall have failed to comply with any of the provisions of
this Agreement applicable to it. Each Agent, for and on behalf of itself and the
Creditors represented thereby, hereby irrevocably waives any defense based on
the


36

--------------------------------------------------------------------------------





adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Notice of Acceptance and Other Waivers.
All Senior Priority Obligations at any time made or incurred by any Credit Party
shall be deemed to have been made or incurred in reliance upon this Agreement,
and each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Secured Parties represented thereby, hereby waives notice of acceptance
of, or proof of reliance by any Senior Priority Secured Party on, this
Agreement, and notice of the existence, increase, renewal, extension, accrual,
creation, or non-payment of all or any part of the Senior Priority Obligations.
None of the Senior Priority Agents, the Senior Priority Creditors or any of
their respective Affiliates, or any of the respective directors, officers,
employees, or agents of any of the foregoing, shall be liable for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds, or for
any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement. If any Senior Priority Agent or
Senior Priority Creditor honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Senior Priority Credit Agreement or
any other Senior Priority Document, whether or not such Senior Priority Agent or
Senior Priority Creditor has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any Junior
Priority Credit Agreement or any other Junior Priority Document (but not a
default under this Agreement) or would constitute an act, condition or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if any Senior Priority Agent or Senior Priority
Creditor otherwise should exercise any of its contractual rights or remedies
under any Senior Priority Documents (subject to the express terms and conditions
hereof), no Senior Priority Agent or Senior Priority Creditor shall have any
liability whatsoever to any Junior Priority Agent or Junior Priority Creditor as
a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement). Each Senior
Priority Secured Party shall be entitled to manage and supervise its loans and
extensions of credit under the relevant Senior Priority Credit Agreement and
other Senior Priority Documents as it may, in its sole discretion, deem
appropriate, and may manage its loans and extensions of credit without regard to
any rights or interests that the Junior Priority Agents or Other Junior Priority
Secured Parties have in the Collateral, except as otherwise expressly set forth
in this Agreement. Each Junior Priority Agent, for and on behalf of itself and
the Junior Priority Secured Parties represented thereby, agrees that no Senior
Priority Agent or Senior Priority Creditor shall incur any liability as a result
of a sale, lease, license, application, or other disposition of all or any
portion of the Collateral or Proceeds thereof pursuant to the Senior Priority
Documents, in each case so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement.

Modifications to Senior Priority Documents and Junior Priority Documents.
Each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Junior


37

--------------------------------------------------------------------------------





Priority Secured Parties hereunder, each Senior Priority Agent and the Senior
Priority Secured Parties represented thereby may, at any time and from time to
time, in their sole discretion without the consent of or notice to any such
Junior Priority Secured Party (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement), and without
incurring any liability to any such Junior Priority Secured Party or impairing
or releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Senior Priority Documents in any manner whatsoever, including, to:
subject to Section 2.5 hereof, change the manner, place, time, or terms of
payment or renew, alter or increase, all or any of the Senior Priority
Obligations or otherwise amend, restate, supplement, or otherwise modify in any
manner, or grant any waiver or release with respect to, all or any part of the
Senior Priority Obligations or any of the Senior Priority Documents;
subject to Section 2.5 hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Senior Priority Obligations, and in connection
therewith to enter into any additional Senior Priority Documents;
subject to Section 2.5 hereof, amend, or grant any waiver, compromise, or
release with respect to, or consent to any departure from, any guarantee or
other obligations of any Person obligated in any manner under or in respect of
the Senior Priority Obligations;
subject to Section 2.4 hereof, release its Lien on any Collateral or other
Property;
exercise or refrain from exercising any rights against any Credit Party or any
other Person;
subject to Section 2.5 hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Senior Priority
Obligations; and
otherwise manage and supervise the Senior Priority Obligations as the applicable
Senior Priority Agent shall deem appropriate, provided that in the event of any
conflict between (x) any such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification and
(y) this Agreement, the terms of this Agreement shall control.
Each Senior Priority Agent, for and on behalf of itself and the Senior Priority
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Senior Priority Secured Parties hereunder, each Junior
Priority Agent and the Junior Priority Secured Parties represented thereby may,
at any time and from time to time, in their sole discretion without the consent
of or notice to any such Senior Priority Secured Party (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party or impairing or releasing the priority provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents in any manner whatsoever,
including, to:
change the manner, place, time or terms of payment, or renew, alter or increase
all or any of the Junior Priority Obligations, or otherwise amend, restate,
supplement or


38

--------------------------------------------------------------------------------





otherwise modify in any manner, or grant any waiver or release with respect to,
all or any part of the Junior Priority Obligations or any of the Junior Priority
Documents;
subject to Section 2.5(a) hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Junior Priority Obligations, and in connection
therewith to enter into any additional Junior Priority Documents;
amend, or grant any waiver, compromise, or release with respect to, or consent
to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;
release its Lien on any Collateral or other Property;
exercise or refrain from exercising any rights against any Credit Party or any
other Person;
subject to Section 2.5(a) hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Junior Priority
Obligations; and
otherwise manage and supervise the Junior Priority Obligations as the Junior
Priority Agent shall deem appropriate; provided that in the event of any
conflict between (x) any such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification and
(y) this Agreement, the terms of this Agreement shall control.
Each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, agrees that each Junior Priority Collateral
Document shall include the following language (or language to similar effect):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of [●] (as
amended, restated, supplemented or otherwise modified, replaced or refinanced
from time to time, the “Intercreditor Agreement”), initially among BANK OF
AMERICA, N.A., in its capacity as agent for the ABL Lenders under the ABL Credit
Agreement, [__], in its [capacities as administrative agent and collateral
agent] for the Junior Lien Creditors to the Junior Lien Credit Agreement, and
certain other persons party or that may become party thereto from time to time.
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”
In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.
Except as may be separately otherwise agreed in writing by and between or among
any applicable Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Secured Parties represented thereby, each Senior Priority Agent,
for and on behalf of itself and the Senior


39

--------------------------------------------------------------------------------





Priority Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of such Senior Priority Secured Parties hereunder, any
other Senior Priority Agent and any Senior Priority Secured Parties represented
thereby may, at any time and from time to time, in their sole discretion without
the consent of or notice to any such Senior Priority Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to any such Senior
Priority Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure or otherwise modify any of the Senior Priority
Documents to which such other Senior Priority Agent or any Senior Priority
Secured Party represented thereby is party or beneficiary in any manner
whatsoever, including, to:
change the manner, place, time, or terms of payment or renew, alter or increase,
all or any of the Senior Priority Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Senior Priority Obligations or any of
the Senior Priority Documents;
subject to Section 2.5(b) hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Senior Priority Obligations, and in connection
therewith to enter into any Senior Priority Documents;
amend, or grant any waiver, compromise, or release with respect to, or consent
to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;
release its Lien on any Collateral or other Property;
exercise or refrain from exercising any rights against any Credit Party or any
other Person;
subject to Section 2.5(b) hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Senior Priority
Obligations; and
otherwise manage and supervise the Senior Priority Obligations as such other
Senior Priority Agent shall deem appropriate; provided that in the event of any
conflict between (x) any such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification and
(y) this Agreement, the terms of this Agreement shall control.
Except as may be separately otherwise agreed in writing by and between or among
any applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Secured Parties represented thereby, each Junior Priority Agent,
for and on behalf of itself and the Junior Priority Secured Parties represented
thereby, hereby agrees that, without affecting the obligations of such Junior
Priority Secured Parties hereunder, any other Junior Priority Agent and any
Junior Priority Secured Parties represented thereby may, at any time and from
time to time, in their sole discretion without the consent of or notice to any
such Junior Priority Secured Party (except to the extent such notice or consent
is required pursuant to the express provisions of this Agreement), and without
incurring any liability to any such Junior Priority Secured Party, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure or
otherwise modify any of the Junior Priority Documents to which such other Junior
Priority Agent or any Junior Priority


40

--------------------------------------------------------------------------------





Secured Party represented thereby is party or beneficiary in any manner
whatsoever, including, to:
change the manner, place, time or terms of payment, or renew, alter or increase
all or any of the Junior Priority Obligations, or otherwise amend, restate,
supplement or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Junior Priority Obligations or any of
the Junior Priority Documents;
subject to Section 2.5(c) hereof, retain or obtain a Lien on any Property of any
Person to secure any of the Junior Priority Obligations and, in connection
therewith, to enter into any Junior Priority Documents;
amend or grant any waiver, compromise or release with respect to, or consent to
any departure from, any guarantee or other obligations of any Person obligated
in any manner under or in respect of the Junior Priority Obligations;
release its Lien on any Collateral or other Property;
exercise or refrain from exercising any rights against any Credit Party or any
other Person;
subject to Section 2.5(c) hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Junior Priority
Obligations; and
otherwise manage and supervise the Junior Priority Obligations as such other
Junior Priority Agent shall deem appropriate; provided that in the event of any
conflict between (x) any such amendment, restatement, supplement, replacement,
refinancing, extension, consolidation, restructuring or modification and
(y) this Agreement, the terms of this Agreement shall control.
The Senior Priority Obligations and the Junior Priority Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any Senior Priority
Document or any Junior Priority Document, respectively) of any Senior Priority
Agent, Senior Priority Creditor, Junior Priority Agent or Junior Priority
Creditor, as the case may be, all without affecting the Lien Priorities provided
for herein or the other provisions hereof; provided, however, that (x) if the
Indebtedness refunding, replacing or refinancing any such Senior Priority
Obligations or Junior Priority Obligations is to constitute Additional
Obligations hereunder (as designated by the Company), as the case may be, the
holders of such Indebtedness (or an authorized agent or trustee on their behalf)
shall bind themselves in writing to the terms of this Agreement pursuant to an
Additional Indebtedness Joinder and any such refunding, replacement or
refinancing transaction shall be in accordance with any applicable provisions of
the Senior Priority Documents and the Junior Priority Documents and (y) for the
avoidance of doubt, the Senior Priority Obligations and Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditor, Junior Priority Agent or Junior
Priority Creditor, as the case may be, to the incurrence of Additional
Indebtedness, subject to Section 7.11.


41

--------------------------------------------------------------------------------






Reinstatement and Continuation of Agreement. If any Senior Priority Agent or
Senior Priority Creditor is required in any Insolvency Proceeding or otherwise
to turn over or otherwise pay to the estate of any Credit Party or any other
Person any payment made in satisfaction of all or any portion of the Senior
Priority Obligations (a “Senior Priority Recovery”), then the Senior Priority
Obligations shall be reinstated to the extent of such Senior Priority Recovery.
If this Agreement shall have been terminated prior to such Senior Priority
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Senior Priority Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement. All rights, interests, agreements, and
obligations of each Agent, each Senior Priority Creditor, and each Junior
Priority Creditor under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations or the Junior Priority Obligations.
No priority or right of any Senior Priority Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Borrower or any Guarantor or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the Senior Priority Documents,
regardless of any knowledge thereof which any Senior Priority Secured Party may
have.

INSOLVENCY PROCEEDINGS

DIP Financing.
Until the Discharge of the ABL Obligations, if any Credit Party shall be subject
to any Insolvency Proceeding at any time prior to the Discharge of Senior
Priority Obligations, and any Senior Priority Secured Party shall seek to
provide any Credit Party with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law (such financing, may include a “roll-up” or “roll-over”
of all or any of the ABL Obligations) or consent to any order for the use of
cash collateral under Section 363 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law (“DIP Financing”), with such DIP Financing
to be secured by all or any portion of the Collateral (including assets that,
but for the application of Section 552 of the Bankruptcy Code or any comparable
provisions of any other Bankruptcy Law, would be Collateral), then each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Secured
Parties represented thereby, agrees that it will raise no objection and will not
directly or indirectly support or act in concert with any other party in raising
an objection to such DIP Financing or to the Liens securing the same on the
grounds of a failure to provide “adequate protection” for the Liens of such
Junior Priority Agent securing the applicable Junior Priority Obligations or on
any other grounds (and will not request any adequate protection, except as
otherwise set forth herein), and will subordinate its Liens on the Collateral to
(i) the Liens securing such DIP Financing (and all obligations relating
thereto), (ii) any adequate protection Liens provided to the Senior Priority
Creditors, and (iii) any “carve-out” for professional or United States Trustee
fees or other security or charges agreed to by the Senior Priority Agent, so
long as (x) such Junior Priority Agent retains its Lien on the Collateral to
secure the applicable Junior Priority Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the Bankruptcy
Code or other Bankruptcy Law), and (y) if any Senior Priority Secured Party
receives an adequate protection Lien on post-petition assets of the debtor to
secure the Senior Priority Obligations, such Junior Priority Agent shall be
entitled to seek an adequate protection Lien on such post-petition assets of the
applicable Credit Party to secure the related Junior Priority Obligations and


42

--------------------------------------------------------------------------------





the Senior Secured Party agrees that it will raise no objection and will not
directly or indirectly support or act in concert with any other party in raising
an objection to such Lien, provided that (x) each such Lien in favor of such
Senior Priority Secured Party and such Junior Priority Secured Party shall be
subject to the provisions of Section 6.1(b) hereof and (y) the foregoing
provisions of this Section 6.1(a) shall not prevent any Junior Priority Secured
Party from objecting to any provision in any DIP Financing relating to any
provision or content of a plan of reorganization or arrangement or proposal.
All Liens granted to any Senior Priority Secured Party or Junior Priority
Secured Party in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended by the Parties to be and shall be deemed to be subject
to the Lien Priority and the other terms and conditions of this Agreement.

Relief from Stay. Until the Discharge of Senior Priority Obligations, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, agrees not to seek relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of any
portion of the Collateral without each Senior Priority Agent’s express written
consent.

No Contest. Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that, prior to the
Discharge of Senior Priority Obligations, none of them shall contest (or
directly or indirectly support any other Person contesting) (i) any request by
any Senior Priority Agent or Senior Priority Creditor for adequate protection of
its interest in the Collateral, or (ii) any objection by any Senior Priority
Agent or Senior Priority Creditor to any motion, relief, action or proceeding
based on a claim by such Senior Priority Agent or Senior Priority Creditor that
its interests in the Collateral are not adequately protected (or any other
similar request under any law applicable to an Insolvency Proceeding), so long
as any Liens granted to such Senior Priority Agent as adequate protection of its
interests are subject to this Agreement. Except as may be separately otherwise
agreed in writing by and between or among any applicable Senior Priority Agents,
in each case for and on behalf of itself and any Senior Priority Secured Parties
represented thereby, any Senior Priority Agent, for and on behalf of itself and
any Senior Priority Secured Parties represented thereby, agrees that, prior to
the applicable Discharge of Senior Priority Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting) (i) any
request by any other Senior Priority Agent or any Senior Priority Secured Party
represented by such other Senior Priority Agent for adequate protection of its
interest in the Collateral, or (ii) any objection by such other Senior Priority
Agent or any Senior Priority Creditor to any motion, relief, action, or
proceeding based on a claim by such other Senior Priority Agent or any Senior
Priority Secured Party represented by such other Senior Priority Agent that its
interests in the Collateral are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to such other Senior Priority Agent as adequate protection of its
interests are subject to this Agreement. Except as may be separately otherwise
agreed in writing by and between or among any applicable Junior Priority Agents,
in each case on behalf of itself and any Junior Priority Secured Parties
represented thereby, any Junior Priority Agent, for and on behalf of itself and
any Junior Priority Secured Parties represented thereby, agrees that, prior to
the applicable Discharge of Junior Priority Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting)
(i) subject to Section 6.9, any request by any other Junior Priority Agent or
any Junior Priority Secured Party represented by such other Junior Priority
Agent for adequate protection of its interest in the Collateral, or (ii) any
objection by such other Junior Priority Agent or any Junior Priority Creditor to
any motion, relief, action, or proceeding based on a claim by such other Junior
Priority Agent or any Junior Priority Secured Party represented by such other
Junior Priority Agent that its interests in the Collateral are not adequately
protected (or any other similar request under


43

--------------------------------------------------------------------------------





any law applicable to an Insolvency Proceeding), so long as any Liens granted to
such other Junior Priority Agent as adequate protection of its interests are
subject to this Agreement.

Asset Sales. Each Junior Priority Agent agrees, for and on behalf of itself and
the Junior Priority Secured Parties represented thereby, that it will not oppose
any sale consented to by any Senior Priority Agent of any Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding) so long as the proceeds of such sale
are applied in accordance with this Agreement prior to the Discharge of the ABL
Obligations.

Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the Senior
Priority Collateral Documents and the Junior Priority Collateral Documents
constitute separate and distinct grants of Liens and (ii) because of, among
other things, their differing rights in the Collateral, the Senior Priority
Obligations are fundamentally different from the Junior Priority Obligations and
must be separately classified in any plan of reorganization or arrangement or
proposal proposed or adopted in an Insolvency Proceeding. To further effectuate
the intent of the parties as provided in the immediately preceding sentence, if
it is held by a court of competent jurisdiction that the claims of the Senior
Priority Secured Parties, on the one hand, and the Junior Priority Secured
Parties, on the other hand, in respect of the Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then the Secured Parties hereby acknowledge and agree that all
distributions shall be applied as if there were separate classes of Senior
Priority Obligation claims and Junior Priority Obligation claims against the
Credit Parties, with the effect being that, to the extent that the aggregate
value of the Collateral is sufficient (for this purpose ignoring all claims held
by the Junior Priority Secured Parties), the Senior Priority Secured Parties
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of post-petition interest that is available from the Collateral for
each of the Senior Priority Secured Parties, before any distribution from the
Collateral is applied in respect of the claims held by the Junior Priority
Secured Parties, with the Junior Priority Secured Parties hereby acknowledging
and agreeing to turn over to the Senior Priority Secured Parties amounts
otherwise received or receivable by them from the Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing their aggregate recoveries. The foregoing sentence is
subject to any separate agreement by and between any Additional Agent, for and
on behalf of itself and the Additional Creditors represented thereby, and any
other Agent, for and on behalf of itself and the Creditors represented thereby,
with respect to the Obligations owing to any such Additional Agent and
Additional Creditors.

Enforceability. The provisions of this Agreement are intended to be and shall be
enforceable as a “subordination agreement” under Section 510(a) of the
Bankruptcy Code.

Senior Priority Obligations Unconditional. All rights of any Senior Priority
Agent hereunder, and all agreements and obligations of the other Senior Priority
Agents, the Junior Priority Agents and the Credit Parties (to the extent
applicable) hereunder, shall remain in full force and effect irrespective of:
any lack of validity or enforceability of any Senior Priority Document;
any change in the time, place or manner of payment of, or in any other term of,
all or any portion of the Senior Priority Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Senior Priority
Document;


44

--------------------------------------------------------------------------------





any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Senior Priority Obligations or any guarantee thereof;
the commencement of any Insolvency Proceeding in respect of any Borrower or any
other Credit Party; or
any other circumstances that otherwise might constitute a defense available to,
or a discharge of, any Credit Party in respect of the Senior Priority
Obligations, or of any of the Junior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Junior Priority Obligations Unconditional. All rights of any Junior Priority
Agent hereunder, and all agreements and obligations of the Senior Priority
Agents, the other Junior Priority Agents and the Credit Parties (to the extent
applicable) hereunder, shall remain in full force and effect irrespective of:
any lack of validity or enforceability of any Junior Priority Document;
any change in the time, place or manner of payment of, or in any other term of,
all or any portion of the Junior Priority Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Priority
Document;
any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Junior Priority Obligations or any guarantee thereof;
the commencement of any Insolvency Proceeding in respect of any Credit Party; or
any other circumstances that otherwise might constitute a defense available to,
or a discharge of, any Credit Party in respect of the Junior Priority
Obligations, or of any of the Senior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Adequate Protection. Each Junior Priority Agent agrees, for and on behalf of
itself and the Junior Priority Secured Parties represented thereby, that it will
not contest or support any other Person in contesting any request by any Senior
Priority Agent or Senior Priority Creditor for adequate protection or any
objection by any Senior Priority Agent or Senior Priority Creditor to any
motion, relief, action or proceeding based on such Senior Priority Agent’s or
Senior Priority Creditor’s claiming a lack of adequate protection. Except to the
extent expressly provided in Section 6.1 and this Section 6.9, nothing in this
Agreement shall limit the rights of any Agent and the Creditors represented
thereby from seeking or requesting adequate protection with respect to their
interests in the applicable Collateral in any Insolvency Proceeding, including
adequate protection in the form of a cash payment, periodic cash payments, cash
payments of interest, additional collateral or otherwise; provided that:


45

--------------------------------------------------------------------------------





in the event that any Senior Priority Agent, for and on behalf of itself or any
of the Senior Priority Creditors represented thereby, seeks or requests adequate
protection in respect of any Senior Priority Obligations and such adequate
protection is granted in the form of a Lien on additional collateral comprising
assets of the type of assets that constitute Collateral, then each Junior
Priority Agent may seek or request adequate protection in the form of a junior
Lien on such collateral as security for the Junior Priority Obligations and that
any Lien on such collateral securing the Junior Priority Obligations shall be
subordinate to any Lien on such collateral securing the Senior Priority
Obligations;
the Junior Priority Agents and Junior Priority Creditors shall only be permitted
to seek adequate protection with respect to their rights in the Collateral in
any Insolvency Proceeding in the form of (A) additional collateral; provided
that as adequate protection for the Senior Priority Obligations, each Senior
Priority Agent, on behalf of the Senior Priority Creditors represented by it, is
also granted a Lien on such additional collateral, which Lien shall be senior to
any Lien of the Junior Priority Agents and the Junior Priority Creditors on such
additional collateral; (B) replacement Liens on the Collateral; provided that as
adequate protection for the Senior Priority Obligations, each Senior Priority
Agent, on behalf of the Senior Priority Creditors represented by it, is also
granted replacement Liens on the Collateral, which Liens shall be senior to the
Liens of the Junior Priority Agents and the Junior Priority Creditors on the
Collateral; (C) an administrative expense claim; provided that as adequate
protection for the Senior Priority Obligations, each Senior Priority Agent, on
behalf of the Senior Priority Creditors represented by it, is also granted an
administrative expense claim which is senior and prior to the administrative
expense claim of the Junior Priority Agents and the other Junior Priority
Creditors; and (D) cash payments with respect to interest on the Junior Priority
Obligations; provided that (1) as adequate protection for the Senior Priority
Obligations, each Senior Priority Agent, on behalf of the Senior Priority
Creditors represented by it, is also granted cash payments with respect to
interest on the Senior Priority Obligation represented by it and (2) such cash
payments do not exceed an amount equal to the interest accruing on the principal
amount of Junior Priority Obligations outstanding on the date such relief is
granted at the interest rate under the applicable Junior Priority Documents and
accruing from the date the applicable Junior Priority Agent is granted such
relief;
If any Junior Priority Creditor receives post-petition interest and/or adequate
protection payments in an Insolvency Proceeding (“Junior Priority Adequate
Protection Payments”) and the Senior Priority Creditors do not receive payment
in full in cash of all Senior Priority Obligations upon the effectiveness of the
plan of reorganization or arrangement or proposal for, or conclusion of, that
Insolvency Proceeding, then each Junior Priority Creditor shall pay over to the
Senior Priority Creditors an amount (the “Pay-Over Amount”) equal to the lesser
of (i) the Junior Priority Adequate Protection Payments received by such Junior
Priority Creditor and (ii) the amount of the short-fall in payment in full in
cash of the First Lien Obligations. Notwithstanding anything herein to the
contrary, the Senior Priority Creditors shall not be deemed to have consented
to, and expressly retain their rights to object to, the grant of adequate
protection in the form of cash payments to the Junior Priority Creditors; and
in the event that any Senior Priority Agent, for or on behalf of itself or any
Senior Priority Creditor represented thereby, seeks or requests adequate
protection in respect of the Senior Priority Obligations and such adequate
protection is granted in the form of a Lien on additional collateral comprising
assets of the type of assets that constitute Collateral, then such Senior
Priority Agent, for and on behalf of itself and the Senior Priority Creditors
represented thereby, agrees that each other Senior Priority Agent shall also be
granted a pari passu Lien on such


46

--------------------------------------------------------------------------------





collateral as security for the Senior Priority Obligations owing to such other
Senior Priority Agent and the Senior Priority Creditors represented thereby, and
that any such Lien on such collateral securing such Senior Priority Obligations
shall be pari passu to each such other Lien on such collateral securing such
other Senior Priority Obligations (except as may be separately otherwise agreed
in writing by and between or among any applicable Senior Priority Agents, in
each case on behalf of itself and the Senior Priority Creditors represented
thereby).

Reorganization Securities and Other Plan-Related Issues.
If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or arrangement, proposal or similar
dispositive restructuring plan, on account of claims of the Senior Priority
Secured Parties and/or on account of claims of the Junior Priority Secured
Parties, then, to the extent the debt obligations distributed on account of
claims of the Senior Priority Secured Parties and/or on account of claims of the
Junior Priority Secured Parties are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.
Each Junior Priority Agent and the other Junior Priority Secured Parties(whether
in the capacity of a secured creditor or an unsecured creditor) shall not
propose, vote in favor of, or otherwise directly or indirectly support any plan
of reorganization or arrangement or proposal that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of the Senior Priority Agents or to the extent any such plan is
proposed or supported by the number of Senior Priority Creditors required under
Section 1126 of the Bankruptcy Code or comparable provisions of any other
applicable Bankruptcy Law.
Each Senior Priority Agent and the Senior Priority Creditors (whether in the
capacity of a secured creditor or an unsecured creditor) shall not propose, vote
in favor of, or otherwise directly or indirectly support any plan of
reorganization or arrangement or proposal that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of each other Senior Priority Agent.

Certain Waivers.
Each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, waives any claim any Junior Priority
Secured Party may hereafter have against any Senior Priority Secured Party
arising out of the election by any Senior Priority Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code or any comparable
provision of any other Bankruptcy Law.
Each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Secured Parties represented thereby, agrees that none of them shall (i) object
or contest, or directly or indirectly support any other Person objecting to or
contesting, any request by any Senior Priority Agent or any of the Senior
Priority Creditors for the payment of interest, fees, expenses or other amounts
to such Senior Priority Agent or any other Senior Priority Secured Party under
Section 506(b) of the Bankruptcy Code or otherwise, or (ii) assert or directly
or indirectly support any claim against any Senior Priority Creditor for costs
or expenses of preserving or disposing of any Collateral under Section 506(c) of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law.


47

--------------------------------------------------------------------------------





So long as the Senior Priority Agents and holders of the Senior Priority
Obligations shall have received and continue to receive all accrued
post-petition interest, default interest, premiums, fees or expenses with
respect to the Senior Priority Obligations, neither any Senior Priority Agent
nor any other holder of Senior Priority Obligations shall object to, oppose or
challenge any claim by the Junior Priority Agent or any holder of Junior
Priority Obligations for allowance (but not payment) in any Insolvency
Proceeding of Junior Priority Obligations consisting of post-petition interest,
default interest, premiums, fees or expenses.

MISCELLANEOUS

Rights of Subrogation. Each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Secured Parties represented thereby, agrees that no
payment by such Junior Priority Agent or any such Junior Priority Secured
Parties to any Senior Priority Agent or Senior Priority Creditor pursuant to the
provisions of this Agreement shall entitle such Junior Priority Agent or Junior
Priority Secured Parties to exercise any rights of subrogation in respect
thereof until the Discharge of Senior Priority Obligations shall have occurred.
Following the Discharge of Senior Priority Obligations, each Senior Priority
Agent agrees to execute such documents, agreements and instruments as any Junior
Priority Agent or Junior Priority Creditor may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the Senior
Priority Obligations resulting from payments to such Senior Priority Agent by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by such Senior Priority
Agent are paid by such Person upon request for payment thereof.

Further Assurances. The Parties will, at their own expense and at any time and
from time to time, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that any Party may reasonably request, in order to protect any right or interest
granted or purported to be granted hereby or to enable such Party to exercise
and enforce its rights and remedies hereunder; provided, however, that no Party
shall be required to pay over any payment or distribution, execute any
instruments or documents, or take any other action referred to in this
Section 7.2, to the extent that such action would contravene any law, order or
other legal requirement or any of the terms or provisions of this Agreement, and
in the event of a controversy or dispute, such Party may interplead any payment
or distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 7.2.

Representations. The ABL Agent represents and warrants to each other Agent that
it has the requisite power and authority under the ABL Facility Documents to
enter into, execute, deliver and carry out the terms of this Agreement on behalf
of itself and the ABL Creditors. The Junior Lien Agent represents and warrants
to each other Agent that it has the requisite power and authority under the
Junior Lien Facility Documents to enter into, execute, deliver and carry out the
terms of this Agreement on behalf of itself and the Junior Lien Creditors. Each
Additional Agent represents and warrants to each other Agent that it has the
requisite power and authority under the applicable Additional Documents to enter
into, execute, deliver and carry out the terms of this Agreement on behalf of
itself and any Additional Creditors represented thereby.

Amendments.
No amendment, modification or waiver of any provision of this Agreement, and no
consent to any departure by any Party hereto, shall be effective unless it is in
a written agreement executed by (i) prior to the Discharge of Senior Priority
Obligations, each Senior Priority Agent


48

--------------------------------------------------------------------------------





then party to this Agreement and (ii) prior to the Discharge of Junior Priority
Obligations, each Junior Priority Agent then party to this Agreement.
Notwithstanding the foregoing, the Company may, without the consent of any Party
hereto, amend this Agreement to add an Additional Agent by (x) executing an
Additional Indebtedness Joinder as provided in Section 7.11 or (y) executing a
joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise as provided for in the definition of “ABL Credit Agreement” or “Junior
Lien Credit Agreement”, as applicable. No amendment, modification or waiver of
any provision of this Agreement, and no consent to any departure therefrom by
any Party hereto, that changes, alters, modifies or otherwise affects any power,
privilege, right, remedy, liability or obligation of, or otherwise adversely
affects in any manner, any Additional Agent that is not then a Party, or any
Additional Creditor not then represented by an Additional Agent that is then a
Party (including but not limited to any change, alteration, modification or
other effect upon any power, privilege, right, remedy, liability or obligation
of or other adverse effect upon any such Additional Agent or Additional Creditor
that may at any subsequent time become a Party or beneficiary hereof), shall be
effective unless it is consented to in writing by the Company (regardless of
whether any such Additional Agent or Additional Creditor ever becomes a Party or
beneficiary hereof). Any amendment, modification or waiver of any provision of
this Agreement that would have the effect, directly or indirectly, through any
reference in any Credit Document to this Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying such Credit Document, or any term
or provision thereof, or any right or obligation of any Credit Party thereunder
or in respect thereof, shall not be given such effect except pursuant to a
written instrument executed by the Company and each other affected Credit Party.
Any amendment, modification or waiver of clause (b) in any of the definitions of
the terms “Additional Credit Facilities,” “ABL Credit Agreement” or “Junior Lien
Credit Agreement” shall not be given effect except pursuant to a written
instrument executed by the Company.
In the event that any Senior Priority Agent or the requisite Senior Priority
Creditors enter into any amendment, waiver or consent in respect of, or replace
any Senior Priority Collateral Document for the purpose of adding to, deleting
from or waiving or consenting to any departures from any provisions of, any
Senior Priority Collateral Document relating to the Collateral or changing in
any manner the rights of any Senior Priority Agent, any Senior Priority Secured
Parties represented thereby or any Credit Party with respect to the Collateral
(including the release of any Liens on Collateral), then such amendment, waiver
or consent shall apply automatically to any comparable provision of each Junior
Priority Collateral Document without the consent of or any actions by any Junior
Priority Agent or any Junior Priority Secured Parties represented thereby;
provided that such amendment, waiver or consent does not materially adversely
affect the rights or interests of such Junior Priority Secured Parties in the
Collateral (it being understood that the release of any Liens securing Junior
Priority Obligations pursuant to Section 2.4(b) shall not be deemed to
materially adversely affect the rights or interests of such Junior Priority
Secured Parties in the Collateral). The applicable Senior Priority Agent shall
give written notice of such amendment, waiver or consent to the Junior Priority
Agents; provided that the failure to give such notice shall not affect the
effectiveness of such amendment, waiver or consent with respect to the
provisions of any Junior Priority Collateral Document as set forth in this
Section 7.4(b).

Addresses for Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, faxed, sent by electronic mail or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a facsimile


49

--------------------------------------------------------------------------------





or upon receipt of electronic mail sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient) or five (5) days
after deposit in the United States mail (certified, with postage prepaid and
properly addressed). The addresses of the parties hereto (until notice of a
change thereof is delivered as provided in this Section 7.5) shall be as set
forth below or, as to each party, at such other address as may be designated by
such party in a written notice to all of the other parties.
ABL Agent:
BANK OF AMERICA N.A
 
[__]
 
 
Junior Lien Agent:
[__]
 
[__]

Any Additional Agent:
As set forth in the Additional Indebtedness Joinder executed and delivered by
such Additional Agent pursuant to Section 7.11.
Any ABL Agent under any Other ABL Credit Agreement:
As set forth in the joinder executed and delivered by such ABL Agent pursuant to
the definition of “ABL Credit Agreement.”
Any Junior Lien Agent under any Other Junior Lien Credit Agreement:
As set forth in the joinder executed and delivered by such Junior Lien Agent
pursuant to the definition of “Junior Lien Credit Agreement”


No Waiver, Remedies. No failure on the part of any Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

Continuing Agreement, Transfer of Secured Obligations. This Agreement is a
continuing agreement and shall (a) remain in full force and effect (x) with
respect to all Senior Priority Secured Parties and Senior Priority Obligations,
until the Discharge of Senior Priority Obligations shall have occurred, subject
to Section 5.3 and (y) with respect to all Junior Priority Secured Parties and
Junior Priority Obligations, until the later of the Discharge of Senior Priority
Obligations and the Discharge of Junior Priority Obligations shall have
occurred, (b) be binding upon the Parties and their successors and assigns, and
(c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns. Nothing herein is intended to,
or shall be construed to, give any other Person any right, remedy or claim
under, to or in respect of this Agreement or any Collateral, subject to
Section 7.10. All references to any Credit Party shall include any Credit Party
as debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing
clause (c), any Senior Priority Agent, Senior Priority Creditor, Junior Priority
Agent or Junior Priority Creditor may assign or otherwise transfer all or any
portion of the Senior Priority Obligations or the Junior Priority Obligations,
as applicable, to any other Person, and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to such
Senior Priority Agent, Junior Priority Agent, Senior Priority Creditor or Junior
Priority Creditor, as the case may be, herein or otherwise. The Senior Priority
Secured Parties and the Junior Priority Secured Parties may continue, at any
time and without notice to the other Parties hereto, to extend credit and other
financial accommodations, lend monies and provide Indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.


50

--------------------------------------------------------------------------------






Governing Law; Entire Agreement. The validity, performance and enforcement of
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without reference to its conflict of laws principles to
the extent that such principles are not mandatorily applicable by statute and
would permit or require the application of the laws of another jurisdiction.
This Agreement constitutes the entire agreement and understanding among the
Parties with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto.

Counterparts. This Agreement may be executed in any number of counterparts
(including by telecopy and other electronic transmission), and it is not
necessary that the signatures of all Parties be contained on any one counterpart
hereof; each counterpart will be deemed to be an original, and all together
shall constitute one and the same document.

No Third-Party Beneficiaries. This Agreement and the rights and benefits hereof
shall inure to the benefit of each of the parties hereto and its respective
successors and assigns and shall inure to the benefit of each of the Senior
Priority Agents, the Senior Priority Creditors, the Junior Priority Agents, the
Junior Priority Secured Parties and the Borrowers and the other Credit Parties.
No other Person shall have or be entitled to assert rights or benefits
hereunder.

Designation of Additional Indebtedness; Joinder of Additional Agents.
The Company may designate any Additional Indebtedness complying with the
requirements of the definition thereof as Additional Indebtedness for purposes
of this Agreement, upon complying with the following conditions:
one or more Additional Agents for one or more Additional Creditors in respect of
such Additional Indebtedness shall have executed the Additional Indebtedness
Joinder with respect to such Additional Indebtedness, and the Company or any
such Additional Agent shall have delivered such executed Additional Indebtedness
Joinder to each Agent then party to this Agreement;
at least five Business Days (unless a shorter period is agreed in writing by
each of the Parties (other than any Designated Agent) and the Company) prior to
delivery of the Additional Indebtedness Joinder, the Company shall have
delivered to each Agent then party to this Agreement complete and correct copies
of any Additional Credit Facility, Additional Guarantees and Additional
Collateral Documents that will govern such Additional Indebtedness upon giving
effect to such designation (which may be unexecuted copies of Additional
Documents to be executed and delivered concurrently with the effectiveness of
such designation);
the Company shall have executed and delivered to each Agent then party to this
Agreement the Additional Indebtedness Designation (including whether such
Additional Indebtedness is designated Senior Priority Debt or Junior Priority
Debt) with respect to such Additional Indebtedness; and
all state and local stamp, recording, filing, intangible and similar taxes or
fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to each Agent then party to this
Agreement.
No Additional Indebtedness may be designated as both Senior Priority Debt and
Junior Priority Debt.


51

--------------------------------------------------------------------------------





Upon satisfaction of the conditions specified in the preceding Section 7.11(a),
the designated Additional Indebtedness shall constitute “Additional
Indebtedness”, any Additional Credit Facility under which such Additional
Indebtedness is or may be incurred shall constitute an “Additional Credit
Facility”, any holder of such Additional Indebtedness or other applicable
Additional Creditor shall constitute an “Additional Creditor”, and any
Additional Agent for any such Additional Creditor shall constitute an
“Additional Agent” for all purposes under this Agreement. The date on which such
conditions specified in clause (a) shall have been satisfied with respect to any
Additional Indebtedness is herein called the “Additional Effective Date” with
respect to such Additional Indebtedness. Prior to the Additional Effective Date
with respect to any Additional Indebtedness, all references herein to Additional
Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the ABL Agent, the Junior Lien
Agent and each other Additional Agent then party to this Agreement shall be
determined on the basis that such Additional Indebtedness is not then
designated. On and after the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed to take into account such Additional Indebtedness, and the rights and
obligations of the ABL Agent, the Junior Lien Agent and each other Additional
Agent then party to this Agreement shall be determined on the basis that such
Additional Indebtedness is then designated.
In connection with any designation of Additional Indebtedness pursuant to this
Section 7.11, each of the ABL Agent, Junior Lien Agent and each Additional Agent
then party hereto agrees (x) to execute and deliver upon receipt of any required
documents pursuant to the applicable Senior Priority Documents or Junior
Priority Documents any amendments, amendments and restatements, restatements or
waivers of, or supplements to or other modifications to, any ABL Collateral
Documents, Junior Lien Collateral Documents or Additional Collateral Documents,
as applicable, and any agreements relating to any security interest in Control
Collateral and Cash Collateral, and to make or consent to any filings or take
any other actions (including executing and delivering for recording any mortgage
subordination or similar agreement), as may be reasonably deemed by the Company
to be necessary or reasonably desirable for any Lien on any Collateral to secure
such Additional Indebtedness to become a valid and perfected Lien (with the
priority contemplated by the applicable Additional Indebtedness Designation
delivered pursuant to this Section 7.11 and by this Agreement), and
(y) otherwise to reasonably cooperate to effectuate a designation of Additional
Indebtedness pursuant to this Section 7.11 (including, if requested, by
executing an acknowledgment of any Additional Indebtedness Joinder or of the
occurrence of any Additional Effective Date).

Senior Priority Representative; Junior Priority Representative.
The Senior Priority Representative shall act for the Senior Priority Secured
Parties as provided in this Agreement, and shall be entitled to so act at the
direction or with the consent of the Controlling Senior Priority Secured
Parties, or of the requisite percentage of such Controlling Senior Priority
Secured Parties as provided in the applicable Senior Priority Documents (or the
agent or representative with respect thereto). Until a Party (other than the
existing Senior Priority Representative) receives written notice from the
existing Senior Priority Representative, in accordance with Section 7.5, of a
change in the identity of the Senior Priority Representative, such Party shall
be entitled to act as if the existing Senior Priority Representative is in fact
the Senior Priority Representative. Each Party (other than the existing Senior
Priority Representative) shall be entitled to rely upon any written notice of a
change in the identity of the Senior Priority Representative which facially
appears to be from the then-existing Senior Priority


52

--------------------------------------------------------------------------------





Representative and is delivered in accordance with Section 7.5, and such Party
shall not be required to inquire into the veracity or genuineness of such
notice. Each existing Senior Priority Representative from time to time shall
give prompt written notice to each Party of any change in the identity of the
Senior Priority Representative.
The Junior Priority Representative shall act for the Junior Priority Secured
Parties as provided in this Agreement, and shall be entitled to so act at the
direction or with the consent of the Controlling Junior Priority Secured
Parties, or of the requisite percentage of such Controlling Junior Priority
Secured Parties as provided in the applicable Junior Priority Documents (or the
agent or representative with respect thereto). Until a Party (other than the
existing Junior Priority Representative) receives written notice from the
existing Junior Priority Representative, in accordance with Section 7.5, of a
change in the identity of the Junior Priority Representative, such Party shall
be entitled to act as if the existing Junior Priority Representative is in fact
the Junior Priority Representative. Each Party (other than the existing Junior
Priority Representative) shall be entitled to rely upon any written notice of a
change in the identity of the Junior Priority Representative which facially
appears to be from the then-existing Junior Priority Representative and is
delivered in accordance with Section 7.5, and such Party shall not be required
to inquire into the veracity or genuineness of such notice. Each existing Junior
Priority Representative from time to time shall give prompt written notice to
each Party of any change in the identity of the Junior Priority Representative.

Provisions Solely to Define Relative Rights. The provisions of this Agreement
are and are intended solely for the purpose of defining the relative rights of
the Senior Priority Secured Parties and the Junior Priority Secured Parties,
respectively. Nothing herein shall be construed to limit the right of any Agent
(on behalf of the Secured Parties represented thereby) to enter into any
separate agreement among all or a portion of the Agents (each on behalf of the
Secured Parties represented thereby); and the rights and obligations among such
Secured Parties will be governed by, and any provisions herein regarding them
will therefore be subject to, the provisions of any such separate agreement.
Nothing in this Agreement is intended to or shall impair the rights of any
Credit Party, or the obligations of any Credit Party to pay any ABL Obligations,
any Junior Lien Obligations and any Additional Obligations as and when the same
shall become due and payable in accordance with their terms.

Headings. The headings of the articles and sections of this Agreement are
inserted for purposes of convenience only and shall not be construed to affect
the meaning or construction of any of the provisions hereof.

Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not (i) invalidate or render unenforceable such provision in
any other jurisdiction or (ii) invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

VENUE; JURY TRIAL WAIVER.
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND
ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR
THE COUNTY OF NEW


53

--------------------------------------------------------------------------------





YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER
WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS
FROM EITHER OF THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE (I) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING
IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT, (II) IF
ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR,
IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT
MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT
WITH RESPECT THERETO IN ANOTHER COURT HAVING JURISDICTION AND (III) IN THE EVENT
A LEGAL ACTION OR PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING
ANY OF ITS ASSETS OR PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE
BY SUCH PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM
ASSERTING A CLAIM OR DEFENSE (INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION
7.16(A) WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL PROCEEDING IN A NEW
YORK COURT) IN ANY SUCH ACTION OR PROCEEDING.
EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Intercreditor Agreement. This Agreement is the “Junior Lien Intercreditor
Agreement” referred to in the ABL Credit Agreement, the Junior Lien Credit
Agreement and each Additional Credit Facility. Nothing in this Agreement shall
be deemed to subordinate the right of any Junior Priority Secured Party to
receive regularly scheduled principal, interest and other payments it would be
entitled to as an unsecured creditor to the right of any Senior Priority Secured
Party (whether before or after the occurrence of an Insolvency Proceeding) so
long as such payments are not the direct or indirect result of any Exercise of
Secured Creditor Remedies or enforcement in violation of this Agreement, it
being the intent of the Parties that this Agreement shall effectuate a
subordination of Liens as between the Senior Priority Secured Parties, on the
one hand, and the Junior Priority Secured Parties, on the other hand, but not a
subordination of Indebtedness.

No Warranties or Liability. Each Party acknowledges and agrees that none of the
other Parties has made any representation or warranty with respect to the
execution, validity, legality, completeness,


54

--------------------------------------------------------------------------------





collectability or enforceability of any other ABL Facility Document, any other
Junior Lien Facility Document or any other Additional Document. Except as
otherwise provided in this Agreement, each Party will be entitled to manage and
supervise its respective extensions of credit to any Credit Party in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.

Conflicts. In the event of any conflict between the provisions of this Agreement
and the provisions of any ABL Facility Document, any Junior Lien Facility
Document or any Additional Document, the provisions of this Agreement shall
govern; provided that the foregoing shall not be construed to limit the relative
rights and obligations of any Agent (and the Secured Parties represented
thereby) that may be set forth in any separate agreement among all or a portion
of the Agents; such rights and obligations among the applicable Secured Parties
will be governed by, and any provisions herein regarding them are therefore
subject to, any such separate agreement. The parties hereto acknowledge that the
terms of this Agreement are not intended to negate any specific rights granted
to, or obligations of, any Credit Party in the Senior Priority Documents or the
Junior Priority Documents.

Information Concerning Financial Condition of the Credit Parties. No Party has
any responsibility for keeping any other Party informed of the financial
condition of the Credit Parties or of other circumstances bearing upon the risk
of nonpayment of the ABL Obligations, the Junior Lien Obligations or any
Additional Obligations, as applicable. Each Party hereby agrees that no Party
shall have any duty to advise any other Party of information known to it
regarding such condition or any such circumstances. In the event any Party, in
its sole discretion, undertakes at any time or from time to time to provide any
information to any other Party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other Party or any other
Party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

Excluded Assets. For the avoidance of doubt, nothing in this Agreement
(including Sections 2.1, 4.1, 6.1 and 6.9) shall be deemed to provide or require
that any Agent or any Secured Party represented thereby receive any Proceeds of,
or any Lien on, any Property of any Credit Party that constitutes “Excluded
Assets” under (and as defined in) the applicable Credit Document to which such
Agent is a party.
[Signature pages follow]





IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Creditors, and the Junior Lien Agent, for and on behalf of itself and the Junior
Lien Creditors, have caused this Agreement to be duly executed and delivered as
of the date first above written.
BANK OF AMERICA N.A.,
in its capacity as ABL Agent
By:                    
    Name:
    Title:


55

--------------------------------------------------------------------------------





By:                    
    Name:
    Title:
[__]
in its capacity as Junior Lien Agent
By:                    
    Name:
    Title:
By:                    
    Name:
    Title:






1

--------------------------------------------------------------------------------






ACKNOWLEDGMENT
Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Creditors, the Junior Lien Agent, the Junior Lien
Creditors, any Additional Agent and any Additional Creditors, and will not do
any act or perform any obligation which is not in accordance with this
Agreement. Each Credit Party further acknowledges and agrees that it is not an
intended beneficiary or third party beneficiary under this Agreement, except as
expressly provided therein.
CREDIT PARTIES:
HERC HOLDINGS INC.
By:                    
    Name:
    Title:
[●]
By:                
    Name:
    Title:







--------------------------------------------------------------------------------






EXHIBIT A
ADDITIONAL INDEBTEDNESS DESIGNATION
DESIGNATION, dated as of ______, 20__, by [ ] (the “Company”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned
thereto in the Junior Lien Intercreditor Agreement (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Junior Lien
Intercreditor Agreement”) entered into as of [__], between [__], in its capacity
as collateral agent (together with its successors and assigns in such capacity,
the “ABL Agent”) for the ABL Creditors, and [__], in its [capacities as
administrative agent and collateral agent] (together with its successors and
assigns in such capacity, the “Junior Lien Agent”) for the Junior Lien
Creditors. Capitalized terms used herein and not otherwise defined herein shall
have the meaning assigned thereto in the Junior Lien Intercreditor Agreement.
Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 20__ (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list Additional Creditors] [and Additional Agent, as
agent (the “Additional Agent”)].9 
Section 7.11 of the Junior Lien Intercreditor Agreement permits the Company to
designate Additional Indebtedness under the Junior Lien Intercreditor Agreement.
Accordingly:
Section 1. Representations and Warranties. The Company hereby represents and
warrants to the ABL Agent, the Junior Lien Agent and any Additional Agent that:
(1)    The Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility constitutes “Additional Indebtedness” which complies
with the definition of such term in the Junior Lien Intercreditor Agreement; and
(2)    all conditions set forth in Section 7.11 of the Junior Lien Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied.
Section 2. Designation of Additional Indebtedness. The Company hereby designates
such Additional Indebtedness as Additional Indebtedness under the Junior Lien
Intercreditor Agreement and such Additional Indebtedness shall constitute
[Senior Priority Debt] [Junior Priority Debt] for purposes of the Junior Lien
Intercreditor Agreement.




Ex. A-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.
[Company]
By:                     
    Name:
    Title:






Ex. A-1

--------------------------------------------------------------------------------






EXHIBIT B
ADDITIONAL INDEBTEDNESS JOINDER
JOINDER, dated as of    , 20__, among [●] (the “Company”), [[__], (the “ABL
Agent”) for the ABL Creditors,] [[__], in its [capacities as administrative
agent and collateral agent] (together with its successors and assigns in such
capacities, the “Junior Lien Agent”)]11 for the Junior Lien Creditors, [list any
previously added Additional Agent] [and insert name of each Additional Agent
under any Additional Credit Facility being added hereby as party] and any
successors or assigns thereof, to the Junior Lien Intercreditor Agreement dated
as of [__], (as amended, restated, supplemented or otherwise modified from time
to time, the “Junior Lien Intercreditor Agreement”) among the ABL Agent[,][and]
the Junior Lien Agent [and [list any previously added Additional Agent]].
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Junior Lien Intercreditor Agreement.
Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 20__ (the “Additional Credit Facility”), among [list any
applicable Grantor], [list any applicable Additional Creditors (the “Joining
Additional Creditors”)] [and insert name of each applicable Additional Agent
(the “Joining Additional Agent”)].
Section 7.11 of the Junior Lien Intercreditor Agreement permits the Company to
designate Additional Indebtedness under the Junior Lien Intercreditor Agreement.
The Company has so designated Additional Indebtedness incurred or to be incurred
under the Additional Credit Facility as Additional Indebtedness by means of an
Additional Indebtedness Designation.
Accordingly, [the Joining Additional Agent, for and on behalf of itself and the
Joining Additional Creditors,] hereby agrees with the Borrowers and the other
Grantors, the ABL Agent, the Junior Lien Agent and any other Additional Agent
party to the Junior Lien Intercreditor Agreement as follows:
Section 1. Agreement to be Bound. The [Joining Additional Agent, for and on
behalf of itself and the Joining Additional Creditors,] hereby agrees to be
bound by the terms and provisions of the Junior Lien Intercreditor Agreement and
shall, as of the Additional Effective Date with respect to the Additional Credit
Facility, be deemed to be a Party to the Junior Lien Intercreditor Agreement.
Section 2. Recognition of Claims. The ABL Agent (for and on behalf of itself and
the ABL Lenders), the Junior Lien Agent (for and on behalf of itself and the
Junior Lien Creditors) and [each of] the Additional Agent[s] (for and on behalf
of itself and any Additional Creditors represented thereby) hereby agree that
the interests of the respective Creditors in the Liens granted to the ABL Agent,
the Junior Lien Agent, or any Additional Agent, as applicable, under the
applicable Credit Documents shall be treated, as among the Creditors, as having
the priorities provided for in Section 2.1 of the Junior Lien Intercreditor
Agreement, and shall at all times be allocated among the Creditors as provided
therein regardless of any claim or defense (including any claims under the
fraudulent transfer, preference or similar avoidance provisions of applicable
bankruptcy, insolvency or other laws affecting the rights of creditors
generally) to which the





--------------------------------------------------------------------------------





ABL Agent, the Junior Lien Agent, any Additional Agent or any Creditor may be
entitled or subject. The ABL Agent (for and on behalf of itself and the ABL
Creditors), the Junior Lien Agent (for and on behalf of itself and the Junior
Lien Creditors), and any Additional Agent party to the Junior Lien Intercreditor
Agreement (for and on behalf of itself and any Additional Creditors represented
thereby) (a) recognize the existence and validity of the Additional Obligations
represented by the Additional Credit Facility, and (b) agree to refrain from
making or asserting any claim that the Additional Credit Facility or other
applicable Additional Documents are invalid or not enforceable in accordance
with their terms as a result of the circumstances surrounding the incurrence of
such obligations. The [Joining Additional Agent (for and on behalf of itself and
the Joining Additional Creditors)] (a) recognize[s] the existence and validity
of the ABL Obligations represented by the ABL Credit Agreement and the existence
and validity of the Junior Lien Obligations represented by the Junior Lien
Credit Agreement and (b) agree[s] to refrain from making or asserting any claim
that the ABL Credit Agreement, the Junior Lien Credit Agreement or other ABL
Facility Documents or Junior Lien Facility Documents, as the case may be, are
invalid or not enforceable in accordance with their terms as a result of the
circumstances surrounding the incurrence of such obligations.
Section 3. Notices. Notices and other communications provided for under the
Junior Lien Intercreditor Agreement to be provided to [the Joining Additional
Agent] shall be sent to the address set forth on Annex 1 attached hereto (until
notice of a change thereof is delivered as provided in Section 7.5 of the Junior
Lien Intercreditor Agreement).
Section 4. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.
[Add Signatures]







--------------------------------------------------------------------------------






EXHIBIT C
[ABL CREDIT AGREEMENT][[__] JUNIOR LIEN CREDIT AGREEMENT] JOINDER
JOINDER, dated as of    , 20__, among [[    ], in its capacity as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Junior Lien Intercreditor Agreement, the
“ABL Agent”) for the ABL Secured Parties,] [[    ], in its [capacities as
administrative agent and collateral agent] (together with its successors and
assigns in such capacity from time to time, and as further defined in the Junior
Lien Intercreditor Agreement, the “Junior Lien Agent”)xv for the Junior Lien
Secured Parties], [list any previously added Additional Agent]]1 and [insert
name of additional ABL Secured Parties, ABL Agent, Junior Lien Secured Parties
or Junior Lien Agent, as applicable, being added hereby as party] and any
successors or assigns thereof, to the Junior Lien Intercreditor Agreement dated
as of [__] (as amended, supplemented, waived or otherwise modified from time to
time, the “Junior Lien Intercreditor Agreement”) among the ABL Agent, [and] the
Junior Lien Agent xvii [and (list any previously added Additional Agent)].
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Junior Lien Intercreditor Agreement.
Reference is made to that certain [insert name of new facility], dated as of
_________ __, 20__ (the “Joining [ABL Credit Agreement][JUNIOR LIEN CREDIT
AGREEMENT]”), among [list any applicable Credit Party], [list any applicable new
ABL Secured Parties or new Junior Lien Secured Parties, as applicable (the
“Joining [ABL][Junior Lien] Secured Parties”)] [and insert name of each
applicable Agent (the “Joining [ABL Collateral][Junior Lien] Agent”)].xviii 
The Joining [ABL Collateral][Junior Lien] Agent, for and on behalf of itself and
the Joining [ABL][Junior Lien] Secured Parties, hereby agrees with the Borrowers
and the other Grantors, the [ABL Collateral][Junior Lien] Agent and any other
Additional Agent party to the Junior Lien Intercreditor Agreement as follows:
Section 1. Agreement to be Bound. The [ABL Collateral][Junior Lien] Agent, for
and on behalf of itself and the Joining [ABL][Junior Lien] Secured Parties,]xx
hereby agrees to be bound by the terms and provisions of the Junior Lien
Intercreditor Agreement and shall, as of the date hereof, be deemed to be a
party to the Junior Lien Intercreditor Agreement as [the][a] [ABL
Collateral][Junior Lien] Agent. As of the date hereof, the Joining [ABL Credit
Agreement][Junior Lien Credit Agreement] shall be deemed [the][a] [ABL Credit
Agreement][Junior Lien Credit Agreement] under this Agreement, and the
obligations thereunder are subject to the terms and provisions of the Junior
Lien Intercreditor Agreement.
Section 2. Notices. Notices and other communications provided for under the
Junior Lien Intercreditor Agreement to be provided to the Joining [ABL
Collateral][Junior Lien] Agent shall be sent to the address set forth on Annex 1
attached hereto (until notice of a change thereof is delivered as provided in
Section 7.5 of the Junior Lien Intercreditor Agreement).
Section 3. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.
[ADD SIGNATURES]





--------------------------------------------------------------------------------







EXHIBIT L
[INTENTIONALLY OMITTED]







--------------------------------------------------------------------------------







SCHEDULE 1.1


Lenders’ Commitments
Lender
Revolving Credit Commitment (US)
Revolving Credit Commitment (Canadian)
Total Revolving Credit Commitment
Letter of Credit Limit
BANK OF AMERICA, N.A.
$265,714,286
$0
$265,714,286
$60,000,000
BANK OF AMERICA, N.A. (CANADA BRANCH)
$0
$34,285,714
$34,285,714
 
JP MORGAN CHASE BANK, N.A.
$199,285,714
$25,714,286
$225,000,000
$30,000,000
CAPITAL ONE, NATIONAL ASSOCIATION
$177,142,857
$22,857,143
$200,000,000
$30,000,000
WELLS FARGO BANK, NATIONAL ASSOCIATION
$177,142,857
$0
$177,142,857
$30,000,000
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
$0
$22,857,143
$22,857,143
 
BANK OF MONTREAL
$155,000,000
$20,000,000
$175,000,000
$25,000,000
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
$155,000,000
$20,000,000
$175,000,000
$25,000,000
GOLDMAN SACHS BANK USA
$88,571,429
$11,428,571
$100,000,000
$12,500,000
ING CAPITAL LLC
$88,571,429
$11,428,571
$100,000,000
$12,500,000
MUFG UNION BANK, N.A.
$88,571,429
$11,428,571
$100,000,000
$12,500,000
TD BANK, N.A.
$88,571,429
$11,428,571
$100,000,000
$12,500,000
CANADIAN IMPERIAL BANK OF COMMERCE (CIBC)
$66,428,571
$8,571,429
$75,000,000
$0
TOTAL
$1,550,000,000
$200,000,000
$1,750,000,000
$250,000,000












--------------------------------------------------------------------------------






SCHEDULE 1.2
U.S. Subsidiary Borrowers
1.
Herc Rentals Inc.






--------------------------------------------------------------------------------







SCHEDULE 1.2A
Guarantors
Canadian Guarantors
1.
Matthews Equipment Limited



U.S. Guarantors
1.
Cinelease Holdings, Inc.

2.
Cinelease, Inc.

3.
Cinelease, LLC

4.
Herc Build, LLC

5.
Hertz Entertainment Services Corporation

6.
Hertz Investors, Inc.

7.
Herc Intermediate Holdings, LLC

8.
Herc Rentals Inc.






--------------------------------------------------------------------------------







SCHEDULE 1.3
Immaterial Subsidiaries
None.





--------------------------------------------------------------------------------







SCHEDULE 1.4
Unrestricted Subsidiaries
1.
Herc Receivables U.S. LLC






--------------------------------------------------------------------------------







SCHEDULE 6.4
Subsidiaries
1.
Hertz Investors, Inc.

2.
Herc Intermediate Holdings, LLC

3.
Herc Rentals Inc.

4.
Matthews Equipment Limited

5.
Hertz Entertainment Services Corporation

6.
Cinelease Holdings, Inc.

7.
Cinelease, Inc.

8.
Cinelease, LLC

9.
Herc Receivables U.S. LLC

10.
Hertz Equipment Rental Company Holdings Netherlands B.V.

11.
Hertz Equipment Rental Holdings (HK) Limited

12.
Hertz Equipment Rental Company Limited

13.
Cinelease UK Limited

14.
Herc Build, LLC






--------------------------------------------------------------------------------







SCHEDULE 6.6
Capitalization
Subsidiary
Jurisdiction
Direct Equity Holder
Number of Authorized Shares
Total Shares Outstanding
Ownership Interest
Hertz Investors, Inc.
Delaware
Herc Holdings Inc.
100
1,000
100%
Herc Intermediate Holdings, LLC
Delaware
Hertz Investors, Inc.
N/A
N/A
100%
Herc Rentals Inc.
Delaware
Herc Intermediate Holdings, LLC
100
100
100%
Matthews Equipment Limited
Ontario
Herc Rentals Inc.
1,000
1,000
100%
Hertz Entertainment Services Corporation
Delaware
Herc Rentals Inc.
990,000
990,000
100%
Cinelease Holdings, Inc.
Delaware
Hertz Entertainment Services Corporation
1,000
1,000
100%
Cinelease, Inc.
Nevada
Cinelease Holdings, Inc.
500
500
100%
Cinelease, LLC
Louisiana
Cinelease Inc.
N/A
N/A
100%
Herc Receivables U.S. LLC
Delaware
Herc Rentals Inc.
N/A
N/A
100%
Hertz Equipment Rental Company Holdings Netherlands B.V.
The Netherlands
Herc Rentals Inc.
18,000
18,000
100%
Hertz Equipment Rental Holdings (HK) Limited
Hong Kong
Hertz Equipment Rental Company Holdings Netherlands B.V.
N/A
N/A
100%






--------------------------------------------------------------------------------





Hertz Equipment Rental Company Limited (China)
PRC
Hertz Equipment Rental Holdings (HK) Limited
N/A
N/A
100%
Cinelease UK Limited
United Kingdom
Hertz Equipment Rental Company Holdings Netherlands B.V.
N/A
N/A
100%
Herc Build, LLC
Delaware
Herc Rentals Inc.
N/A
N/A
100%








--------------------------------------------------------------------------------







SCHEDULE 6.9
Litigation
Please refer to the public disclosures (Form 10-Q and Form 10-K) of Herc
Holdings Inc. under the note “Commitments and Contingencies”.







--------------------------------------------------------------------------------







SCHEDULE 6.11
Environmental Law
None.





--------------------------------------------------------------------------------







SCHEDULE 6.14
ERISA and Pension Plan Compliance
None.





--------------------------------------------------------------------------------







SCHEDULE 6.15
Taxes
None.





--------------------------------------------------------------------------------







SCHEDULE 6.24(a)
Deposit Accounts
Bank Name
Account #
Bank Contact
Telephone
Entity
JPMORGAN CHASE BANK, N.A.
299203163
Greg Hester
313-256-2220
Herc Rentals Inc.
JPMORGAN CHASE BANK, N.A.
311633116
Greg Hester
313-256-2220
Cinelease Inc.
THE TORONTO- DOMINION BANK
0690-7346825
Andrea Renaud
416-944-5429
Matthews Equipment Limited
THE TORONTO- DOMINION BANK
0690-0449526
Andrea Renaud
416-944-5429
Matthews Equipment Limited
ROYAL BANK OF CANADA
1284728
Sinan Tarlan
212-858-6036
Matthews Equipment Limited












--------------------------------------------------------------------------------







SCHEDULE 6.24(b)
Credit Card Arrangements
Mastercard and Visa—Matthews Equipment Limited
1.
Agreement, dated as of August 3, 2002, as amended to date, among The Toronto
Dominion Bank and Matthews Equipment Limited.

2.
Merchant Services Agreement, dated December 20, 2016, as amended to date, among
Bank of America Merchant Services Canada Corp., Bank of America, N.A. Canadian
Branch, and Matthews Equipment Limited

Amex, Mastercard and Visa—Herc Rentals Inc.
1.
Merchant Services Agreement, dated as of December 20, 2016, as amended to date,
among Herc Rentals Inc., Bank of America, N.A., and Bank of America Merchant
Services, LLC.

2.
Agreement for American Express Card Acceptance, dated as of December 30, 2016,
as amended to date, between American Express Travel Related Services Company,
Inc. and Herc Rentals Inc.








--------------------------------------------------------------------------------







SCHEDULE 8.1
Debt
1.
Existing Securitization Facility.

2.
Guaranty by Herc Rentals Inc. in favor of First Leasing Company QSC (Private),
dated September 2, 2015, for the benefit of Hertz and Dayim Equipment Rental
LLC.






--------------------------------------------------------------------------------







SCHEDULE 8.2
Liens
Debtor
Jurisdiction
Type of filing found
Secured Party
Collateral (or other description)
Original File Date
Original File Number
Cinelease, Inc.
NV
UCC-1
genErgy LLC
Certain equipment as specified therein
03/06/2018
#2018006190-6
Cinelease, Inc.
NV
UCC-1
Credit Agricole Corporate & Investment Bank
All right, title and interest of the debtor in and to receivables, related
security and the collections and all proceeds as specified therein
09/17/2018
#2018027494-5
Herc Rentals Inc.


DE
UCC-1
Wells Fargo Vendor Financial Services, LLC
(assigned from GE Capital Commercial Inc.)
Inventory now owned or hereafter acquired by debtor, including new and used
products and all intangibles as specified therein
08/25/2011
#20113304030
Herc Rentals Inc.


DE
UCC-1
Clark Equipment Company
Inventory now owned or hereafter acquired by debtor, including new and used
products and all intangibles as specified therein
08/25/2011
#20113304055


Herc Rentals Inc.


DE
UCC-1
Komatsu Financial Limited Partnership
One (1) PC360LC-11 Hydraulic Excavator, S/N# A35219, complete with all
attachments and all proceeds thereof
08/27/2015
#20153763314


Herc Rentals Inc.


DE
UCC-1
Komatsu Financial Limited Partnership
One (1) Komatsu PC360LC-11 Hydraulic Excavator, S/N# A35218
08/27/2015
#20153763322
Herc Rentals Inc.


DE
UCC-1
Komatsu Financial Limited Partnership
New or used Komatsu construction, utility or mining equipment and machines and
all attachments, related to any of the foregoing, sold and/or specifically
financed by secured party, or leased by the debtor from the secured party
07/11/2016
#20164164644








--------------------------------------------------------------------------------





Herc Rentals Inc.


DE
UCC-1
Terex Financial Services, Inc.
All Goods or other personal property leased, financed or sold on terms by Terex
Financial Services, Inc. or any of its Affiliates
12/01/2016
#20167441403


Herc Rentals Inc.


DE
UCC-1
Toyota Material Handling, U.S.A., Inc.
Inventory of all new Toyota, manufactured industrial, construction and
agricultural equipment and all similar used equipment
03/14/2018
#20181755608


Herc Rentals Inc.


DE
UCC-1
Howell Tractor And Equipment, LLC
Rental Kawasaki 45zv-2 Wheel Loader, S/N 45J5-5153 w/83’’ bucket S/N 467057
stock# L45-1 on unit
03/26/2018
#20182041677


Herc Rentals Inc.


DE
UCC-1
Credit Agricole Corporate & Investment Bank
All right, title and interest of the debtor in and to receivables, related
security and the collections and all proceeds as specified therein
09/17/2018
#20186405399


Herc Rentals Inc.


DE
UCC-1
Howell Tractor And Equipment, LLC
Rental Kawasaki 45zv-2 Wheel Loader, S/N 45J5-05153 JRB 83’’ bucket S/N 467057
stock# L45-1 on unit
03/26/2019
#20192072994


Herc Rentals Inc.


DE
UCC-1
Cowin Equipment Company Inc.
VOLVO EC300ELR LONG REACH EXCAVATOR SN# EC300EH00311843 WITH BUCKET
06/06/2019
#20193913394


Herc Rentals Inc.


DE
UCC-1
Howell Tractor and Equipment, LLC
Rental Hitachi ZX160LC-5 Excavator, S/N 1FFDBC70CDE230116 with Thumb & CF 24’’
0.54 cu yd bucket S/N 114070 stock# 16-178 on unit
7/19/2019
#20195017830
Herc Rentals Inc.


DE
UCC-1
Howell Tractor and Equipment, LLC
Rental Hitachi ZX160LC-5 S/N 1FFDBC70HCE230041 with CF 48’’ 1.18 cu yd bucket
S/N 110471 stock# 16-177 on unit
7/19/2019
#20195018457
















--------------------------------------------------------------------------------





Canada
Debtor
Jurisdiction
Type of filing found
Secured Party
Collateral (or other description)
Original File Date
Original File Number
Matthews Equipment Limited
Ontario
PPSA
Ricoh Canada Inc.
Collateral Classification:
Equipment


General Collateral Description:
All goods which are photocopiers, multifunction devices, printers, production
printers, fax machines, projectors, video conferencing, interactive whiteboards,
servers, and software manufactured, distributed, or sold by Ricoh Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
all proceeds in any form derived directly or indirectly from any dealing with
the collateral or proceeds thereof, and without limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and rights of
insurance payments or any other payments as indemnity or compensation for loss
or damage to the collateral or proceeds of the collateral. (reference no.
9918966-001) (for internal use only) (as may be amended or updated from time to
time)
May 16, 2017
727671996 -
20170516 0844 5064 1965






--------------------------------------------------------------------------------





Hertz Canada Limited


Matthews Equipment Limited


Hertz Equipment Rental
Ontario
PPSA
Northern Diesel Ltd.


Dynamic Capital Equipment Finance Inc.
Collateral Classification:
Equipment, Motor Vehicles


2009 Caterpillar D9T Dozer
VIN: RHX07473


2009 Caterpillar D9T Dozer
VIN: CAT00D9TJRJS01250


General Collateral Description:
(1) 2009 Caterpillar D9T dozer s/n RHX07473 (PIN – CAT00D9TJRJS01250) c/w all
associated attachments and equipment together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto and
all proceeds in any form derived directly or indirectly from any dealing with
the collateral and a right to an insurance payment or any payment that
indemnifies or compensates for loss or damage to the collateral or proceeds of
the collateral. Dynamic Capital Equipment Finance Inc., as secured party 2, is
the assignee of the security agreement granted to Northern Diesel Ltd., as
secured party 2.
March 20, 2017
725747553 -
20170320 1438 5064 8863






--------------------------------------------------------------------------------





Matthews Equipment Limited
Ontario
PPSA
Ricoh Canada Inc.
Collateral Classification:
Equipment


General Collateral Description:
All goods which are photocopiers, multifunction devices, printers, production
printers, fax machines, projectors, video conferencing, interactive whiteboards,
servers, and software manufactured, distributed, or sold by Ricoh Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
all proceeds in any form derived directly or indirectly from any dealing with
the collateral or proceeds thereof, and without limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and rights of
insurance payments or any other payments as indemnity or compensation for loss
or damage to the collateral or proceeds of the collateral. (reference no.
9874150-001) (for internal use only) (as may be amended or updated from time to
time)
October 31, 2016
722042757 -
20161031 1445 5064 9523
Matthews Equipment Limited
Alberta
PPSA
Ricoh Canada Inc.
All goods which are copiers together with all replacements and substitutions
thereof and all parts, accessories, accessions and attachments thereto and all
proceeds thereof, including all proceeds which are accounts, goods, chattel
paper, investment property, documents of title, instruments, money, intangibles,
crops or insurance proceeds (reference no. 9874150-001)
July 11, 2016
16071126589






--------------------------------------------------------------------------------





Matthews Equipment Limited
Alberta
PPSA
Ricoh Canada Inc.
All goods which are photocopiers, multifunction devices, printers, production
printers, fax machines, projectors, video conferencing, interactive whiteboards,
servers, and software manufactured, distributed, or sold by Ricoh Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
all proceeds in any form derived directly or indirectly from any dealing with
the collateral or proceeds thereof, and without limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and rights of
insurance payments or any other payments as indemnity or compensation for loss
or damage to the collateral or proceeds of the collateral.
(Reference No. 9918966-001) (for internal use only) (as may be amended or
updated from time to time)
May 8, 2017
17050838129
Matthews Equipment Limited
Alberta
PPSA
Ricoh Canada Inc.
All goods which are photocopiers, multifunction devices, printers, production
printers, fax machines, projectors, video conferencing, interactive whiteboards,
servers, and software manufactured, distributed, or sold by Ricoh Canada Inc.
the goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
all proceeds in any form derived directly or indirectly from any dealing with
the collateral or proceeds thereof, and without limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and rights of
insurance payments or any other payments as indemnity or compensation for loss
or damage to the collateral or proceeds of the collateral. (reference no.
9928487-001) (for internal use only) (as may be amended or updated from time to
time)
July 4, 2017
17070444769






--------------------------------------------------------------------------------





Matthews Equipment Limited
Alberta
Garage Keepers' Lien
Diamond International Trucks Ltd.
The Vehicle repaired on the Garage Keepers’ premises was released on 2019-Jan-25
Lien Amount is $2,375.38


Serial Number Goods:
SN: 1HTWGAZT5FH660234 2015 International 7400 MV - Motor Vehicle
January 28, 2019
19012824076
Matthews Equipment Limited
Alberta
Garage Keepers' Lien
Diamond International Trucks Ltd.
The Vehicle repaired on the Garage Keepers’ premises was released on 2019-Jan-25
Lien Amount is $1,184.00


Additional Debtors:
Herc Rentals
Serial Number Goods:
SN: 1HTWGAZT5FH660234 2015 International 7400 MV - Motor Vehicle
January 28, 2019
19012824219
Matthews Equipment Limited
Alberta
Garage Keepers' Lien
Diamond International Trucks Ltd.
The Vehicle repaired on the Garage Keepers’ premises was released on 2019-Jan-25
Lien Amount is $1,924.80


Additional Debtors:
Herc Rentals
Serial Number Goods:
SN: 1HTWGAZT5FH660234 2015 International 7400 MV - Motor Vehicle
January 28, 2019
19,012,824,316
Matthews Equipment Limited
Alberta
Garage Keepers' Lien
Brandt Tractor Ltd.
The Vehicle repaired on the Garage Keepers’ premises was released on 2019-May-15
Lien Amount is $2,766.50


Serial Number Goods:
SN: 1DW744KXHED665856 2018 JD 744K MV - Motor Vehicle
May 28, 2019
19052851691
Matthews Equipment Limited
Alberta
Garage Keepers’ Lien
Fleet Brake Parts and Service Ltd.
The Vehicle repaired on the Garage Keepers’ premises was released on 2019-Jun-17
Lien Amount is $1,588.13


Serial Number Goods:
SN: 2HSCEAXR33C059539 2007 International 9200I - Motor Vehicle
July 4, 2019
19070421886
Matthews Equipment Limited
British Columbia
Repairers Lien Act
CANADIAN TRUCK & TRAILER REPAIR INC.
MV (1FVHG3DV7EHFN9020 2014 FREIGHTLINER)
Amount of Lien: $13,678.35
June 3, 2019
544901L






--------------------------------------------------------------------------------





Matthews Equipment Limited
Manitoba
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION
DEVICES, PRINTERS, PRODUCTION PRINTERS, FAX MACHINES,
PROJECTORS, VIDEO CONFERENCING, INTERACTIVE
WHITEBOARDS, SERVERS, and SOFTWARE manufactured,
distributed, or sold by Ricoh Canada Inc. The goods described
herein together with all attachments, accessories, accessions,
replacements, substitutions, additions and improvements thereto,
and all proceeds in any form derived directly or indirectly from any
dealing with the collateral or proceeds thereof, and without
limitation, money, cheques, deposits in deposit-taking institutions,
goods, accounts receivable, rents or other payments arising from
the lease of the collateral, chattel paper, instruments, intangibles,
documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or
damage to the collateral or proceeds of the collateral. (REFERENCE
NO. 9918966-001) (for internal use only) (as may be amended or
updated from time to time)
May 18, 2017
201708712103






--------------------------------------------------------------------------------





Matthews Equipment Limited
Manitoba
PPSA
Ricoh Canada Inc.
The goods described herein together with all attachments,
accessories, accessions, replacements, substitutions, additions and
improvements thereto, and all proceeds in any form derived directly
or indirectly from any dealing with the collateral or proceeds
thereof, and without limitation, money, cheques, deposits in
deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel
paper, instruments, intangibles, documents of title, securities, and
rights of insurance payments or any other payments as indemnity or
compensation for loss or damage to the collateral or proceeds of the
collateral. (REFERENCE NO. 9874150-001) (for internal use only)
(as may be amended or updated from time to time)
October 31, 2016
201620150008
Matthews Equipment Limited
Saskatchewan
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION DEVICES, PRINTERS, PRODUCTION
PRINTERS, FAX MACHINES,
PROJECTORS, VIDEO CONFERENCING, INTERACTIVE WHITEBOARDS, SERVERS, and SOFTWARE
manufactured, distributed, or sold by
Ricoh Canada Inc. The goods described herein together with all attachments,
accessories, accessions, replacements, substitutions,
additions and improvements thereto, and “all proceeds in any form derived
directly or indirectly from any dealing with the collateral or
proceeds thereof, and without limitation, money, cheques, deposits in
deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and
rights of insurance payments or any other payments as indemnity or compensation
for loss or damage to the collateral or proceeds of
the collateral. (REFERENCE NO. 9874150-001) (for internal use only) (as may be
amended or updated from time to time)
October 31, 2016
301550609






--------------------------------------------------------------------------------





Matthews Equipment Limited
Saskatchewan
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION DEVICES, PRINTERS, PRODUCTION
PRINTERS, FAX MACHINES,
PROJECTORS, VIDEO CONFERENCING, INTERACTIVE WHITEBOARDS, SERVERS, and SOFTWARE
manufactured, distributed, or sold by
Ricoh Canada Inc. The goods described herein together with all attachments,
accessories, accessions, replacements, substitutions,
additions and improvements thereto, and all proceeds in any form derived
directly or indirectly from any dealing with the collateral or
proceeds thereof, and without limitation, money, cheques, deposits in
deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and
rights of insurance payments or any other payments as indemnity or compensation
for loss or damage to the collateral or proceeds of
the collateral. (REFERENCE NO. 9918966-001) (for internal use only) (as may be
amended or updated from time to time)
May 16, 2017
301624395






--------------------------------------------------------------------------------





Matthews Equipment Limited
New Brunswick
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION DEVICES, PRINTERS, PRODUCTION
PRINTERS, FAX MACHINES, PROJECTORS, VIDEO CONFERENCING, INTERACTIVE WHITEBOARDS,
SERVERS, and SOFTWARE manufactured, distributed, or sold by Ricoh Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements,
substitutions, additions and improvements thereto, and "all proceeds in any form
derived directly or
indirectly from any dealing with the collateral or proceeds thereof, and without
limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from
the lease of the collateral, chattel paper, instruments, intangibles, documents
of title, securities, and rights of insurance payments or any other payments as
indemnity or compensation for loss or damage to the
collateral or proceeds of the collateral. (REFERENCE NO. 9874150-001) (for
internal use only) (as may be amended or updated from time to time)
October 21, 2016
28163236






--------------------------------------------------------------------------------





Matthews Equipment Limited
New Brunswick
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION DEVICES, PRINTERS, PRODUCTION
PRINTERS, FAX MACHINES, PROJECTORS, VIDEO CONFERENCING, INTERACTIVE
WHITEBOARDS, SERVERS, and SOFTWARE manufactured, distributed, or sold by Ricoh
Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
all proceeds in any form derived directly or
indirectly from any dealing with the collateral or proceeds thereof, and without
limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from
the lease of the collateral, chattel paper, instruments, intangibles, documents
of title, securities, and rights
of insurance payments or any other payments as indemnity or compensation for
loss or damage to the
collateral or proceeds of the collateral. (REFERENCE NO. 9918966-001) (for
internal use only) (as may
be amended or updated from time to time)
May 16, 2017
28926996, as Amended by:
28959641






--------------------------------------------------------------------------------





Matthews Equipment Limited
Nova Scotia
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION DEVICES, PRINTERS, PRODUCTION
PRINTERS, FAX MACHINES, PROJECTORS, VIDEO CONFERENCING, INTERACTIVE WHITEBOARDS,
SERVERS, and SOFTWARE manufactured, distributed, or sold by Ricoh Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
all proceeds in any form derived directly or indirectly from any dealing with
the collateral or proceeds thereof, and without limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and rights of
insurance payments or any other payments as indemnity or compensation for loss
or damage to the
collateral or proceeds of the collateral. (REFERENCE NO. 9918966-001) (for
internal use only) (as may
be amended or updated from time to time)
May 16, 2017
27625201, as Amended by:
27657915












--------------------------------------------------------------------------------





SCHEDULE 8.4
Investments
1.
Hertz and Dayim Equipment Rental LLC – Joint Venture in Qatar with Dayim
Holdings Inc. and Phoenix Project Development W.L.L.

a.
Guaranty by Herc Rentals Inc. in favor of First Leasing Company QSC (Private),
dated September 2, 2015, for the benefit of Hertz and Dayim Equipment Rental
LLC.










